       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 1 of 480




                                 Exhibit 1

Defendant’s Suggested Deletions to Time Shown on
    Reprint of Plaintiff Counsels’ Time Entries


Key:         Yellow – Time not claimed by Plaintiffs
             Green – Billing judgment (including duplication), Block Billing
             and Vagueness adjustments
             Blue – Duplicative meetings and conferences
             Gray – Unreimbursable travel
             Teal – Paralegal or support staff work
             Dark Gray – Party’s responses to discovery
             Red – Attorney fees for attorney fees




                                       1
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 2 of 480




Alan Chen, from Doc. 79-1
Attachment 1
 Date          Total      Billed   Itemized
               Hrs
 24-Aug-18     0.1        0.1      Research Governor as proper Ex Parte Young
                                   defendant in 10th Circuit
27-Aug-18     0.7        0.7       Review Kansas Ag Gag statute; review Iowa
                                   complaint; read background facts from web
                                   site about other undercover animal
                                   investigations
27-Aug-18     0.2        0.2       Review Local Rules, District of Kansas, re filing
                                   rules
28-Aug-18     2.5        2.5       Review and edit first draft of Complaint
30-Aug-18     0.2        0.2       Review and respond to Strugar email w
                                   questions about Complaint draft
7-Sep-18      0.3        0.3       Review statutory language and respond to
                                   Liebman email w questions about Complaint
                                   draft
10-Sep-18     2.5        2.5       Review AG Opinion; draft agenda for
                                   conference call
26-Sep-18     0.8        0.8       Review statute and write up memo on possible
                                   legal theories for challenging each section;
                                   research
                                   Kansas restitution statutes
23-Oct-18     1.5        1.5       Conference call with legal team on approach to
                                   structuring complaint, tactics
24-Oct-18     2          2         Work on redraft and edits to complaint
25-Oct-18     4.5        4.5       Work on redraft and edits to complaint
26-Oct-18     2          2         Work on redraft and edits to complaint
27-Oct-18     1.5        1.5       Work on redraft and edits to complaint
13-Nov-18     0.2        0.2       Email correspondence with Liebman and
                                   Marceau re [Potential Additional Client]
                                   standing issues
13-Nov-18     1          1         Review edits by Muraskin and Strugar to draft
                                   Complaint; add new edits
13-Nov-18     0.7        0.7       Review edits by Muraskin and Strugar to draft
                                   Complaint; add new edits
14-Nov-18     0.7        0.7       Finalize edits; draft cover memo for email to
                                   team
15-Nov-18     0.3        0.3       Discussion with Marceau re [Potential
                                   Additional Client} developments
15-Nov-18     0.5        0.5       Conference call on how to proceed post-
                                   [Potential Additional Client}



                                      2
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 3 of 480




16-Nov-18   1          1         Comprehensive edit of complaint to remove
                                 [Potential Additional Client} and refine
                                 allegations re: standing
16-Nov-18   0.2        0.2       Various email correspondence regarding
                                 securing of local counsel
19-Nov-18   0.3        0.3       Conf call with Howell and potential
                                 cooperating attorney
16-Jan-19   0.5        0.5       Legal research to find authority to support
                                 motion to strike jury demand
17-Jan-19   1          1         Legal research to find additional authority
                                 from 10th Circuit to support motion to strike
                                 jury demand
17-Jan-19   1          1         Edit Strugar draft motion to strike jury
                                 demand
20-Jan-19   0.1        0.1       Email exchange with Moss re local rules
21-Jan-19   0.1        0.1       Final edits on motion to strike jury demand
23-Jan-19   0.1        0.1       Review initial scheduling order
24-Jan-19   0.1        0.1       Email correspondence re plan for handling
                                 Rule 26 conf, initial disclosures, and
                                 scheduling conference
25-Jan-19   0.2        0.2       Preliminary review of Answer; email
                                 correspondence re scheduling Rule 26
                                 conference
28-Jan-19   0.1        0.1       Email correspondence scheduling Rule 26
                                 conference
29-Jan-19   0.1        0.1       Review response to motion to strike and email
                                 team re possible reply
30-Jan-19   0.5        0.5       Draft reply to Defs' response to motion to
                                 strike
31-Jan-19   0.1        0.1       Final edits to reply
6-Feb-19    0.1        0.1       Research on Magistrate O'Hara's record in
                                 anticipation of pretrial process; email to setup
                                 conf call before Rule 26 Conference
6-Feb-19    0.3        0.3       Initial review of Defendants' draft of report for
                                 planning conference
7-Feb-19    1          1         Continued review of Defendants' draft and
                                 writing up notes for approach to Rule 26
                                 Conference;
                                 email correspondence with JM and MS re
                                 same
8-Feb-19    0.5        0.5       Draft correspondence to opposing counsel re
                                 Plfs position on pretrial planning and
                                 discovery
8-Feb-19    0.3        0.3       Quick legal research on Kansas Const. Speech
                                 and Debate Clause; discussion via email with

                                     3
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 4 of 480




                                cocounsel
8-Feb-19    0.5       0.5       Preparation for Rule 26 conference, including
                                reviewing complaint, notes, and
                                correspondence
8-Feb-19    0.4       0.4       Telephonic Rule 26 Conference with Art
                                Chalmers, MS, MM, and JM
8-Feb-19    0.2       0.2       Discussion with JM re: issues arising during
                                Rule 26 Conference
12-Feb-19   0.1       0.1       Email to team summarizing Rule 26
                                Conference
12-Feb-19   0.5       0.5       Work on revisions to Parties' Joint Report on
                                Planning Conference
13-Feb-19   0.5       0.5       Final Plfs' revisions to Parties' Joint Report on
                                Planning Conference
15-Feb-19   0.2       0.2       Review Defs changes to Joint Report and enter
                                changes; email correspondence with Def
                                counsel
18-Feb-19   0.1       0.1       Finalize Joint Report and submit to court
18-Feb-19   0.1       0.1       Look over draft Initial Disclosures
18-Feb-19   0.1       0.1       Email correspondence with Moss re any
                                relevant local rules re Initial Disclosures
20-Feb-19   0.5       0.5       Review and edit draft Initial Disclosures; email
                                correspondence requesting any relevant
                                documents to be identified.
21-Feb-19   0.2       0.2       Email correspondence with co-counsel re
                                disclosures; finalize disclosures
28-Feb-19   0.3       0.3       Email correspondence with co-counsel re
                                opposing counsel's objections to initial
                                disclosures
28-Feb-19   0.3       0.3       Review documents in preparation for Rule 16
                                conference
1-Mar-19    4.5       2.2       Land and air travel to Kansas City for Rule 16
                                Conference (drive from home to airport; flight
                                to KC; Lyft to courthouse)
1-Mar-19    0.8       0.8       Rule 16 Conference
1-Mar-19    0.2       0.2       Confer with Michael Moss after Rule 16
                                Conference
1-Mar-19    4.5       2.3       Land and air travel to back to Denver after
                                Rule 16 Conference (Lyft from courthouse to
                                KC airport; flight to Denver; drive home from
                                airport)
4-Mar-19    0.2       0.2       Review and edit M Moss draft memo to legal
                                team re Rule 16 Conference
5-Mar-19    0.5       0.5       Review Complaint and Draft Settlement
                                Proposal re Ancillary Provisions of Kansas Ag

                                    4
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 5 of 480




                                Gag statute
6-Mar-19    0.1       0.1       Email correspondence with G Kimbrell re CFS
                                Initial Disclosure supplement
6-Mar-19    1.5       1.5       Review Initial Disclosure objections; read Defs
                                cases; conduct independent legal research re
                                30(b)(6) witnesses testifying at trial
7-Mar-19    0.3       0.3       Email correspondence coordinating team on
                                discovery responses
7-Mar-19    0.4       0.4       Review comments and edit Partial Settlement
                                Proposal; review Complaint and statute
8-Mar-19    0.2       0.2       Finalize Partial Settlement Proposal
12-Mar-19   0.4       0.4       TC with K Eberly re compliance w
                                Supplemental Initial Disclosures and Disco
                                Requests
12-Mar-19   0.1       0.1       Email correspondence with co-counsel re
                                discovery compliance
12-Mar-19   0.5       0.5       Legal research re discovery issues ("personnel"
                                knowledge, sanctions, etc.)
13-Mar-19   0.2       0.2       Email correspondence re supplemental
                                disclosures; prepare notice of service
14-Mar-19   1.5       1.5       Begin reviewing Defs Document Production;
                                review for compliance, take notes on substance
                                for SJ record
15-Mar-19   0.2       0.2       Review notes and draft email correspondence
                                to opposing counsel re deficiencies in Defs
                                Initial Doc production
20-Mar-19   0.5       0.5       Review and annotate Mancia v. Mayflower
                                Textile Servs per court's directions
20-Mar-19   0.3       0.3       Begin reviewing Defs Rogs, RFPs, RFAs
20-Mar-19   0.5       0.5       TC with K Eberly Re discovery
22-Mar-19   0.1       0.1       Email correspondence re discovery requests
                                with K Eberly
22-Mar-19   0.1       0.1       Draft email to opposing counsel requesting
                                clarification on discovery requests
27-Mar-19   0.1       0.1       Email correspondence re possible protective
                                order
3-Apr-19    0.3       0.3       Email correspondence with K Eberly re
                                discovery compliance, protective order,
                                objections, and request for extension
3-Apr-19    0.2       0.2       Review potentially objectionable definition of
                                tangible/intangible harm in RFA #6 and
                                compare to other language
3-Apr-19    0.1       0.1       Draft email requesting 2 week extension for
                                discovery responses.


                                    5
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 6 of 480




6-Apr-19     0.7       0.7       Review L Martinez research memo; read cases;
                                 edit memo; draft email to legal team re
                                 possible evidentiary issue with 30(b)(6)
                                 witnesses
6-Apr-19     1.6       1.6       Review and take notes on Defs Initial
                                 Disclosures (after supplements were provided)
7-Apr-19     1.5       1.5       Review and take notes on Defs Initial
                                 Disclosures (after supplements were provided)
8-Apr-19     0.2       0.2       Review draft protective order
8-Apr-19     0.7       0.7       Review and edit draft Responses to RFPs and
                                 RFAs
9-Apr-19     0.3       0.3       Review local rules and model PO to compare to
                                 our draft PO; email correspondence discussing
                                 same
9-Apr-19 1.3 1.3       1.3       Review and edit draft Responses to Rogs; draft
                                 inserts re legislative history docs and motive
10-Apr-19    0.1       0.1       Review Kellan Smith memo on 30(b)(6)
                                 witness testimony/admissibility
10-Apr-19    0.3       0.3       TC w Eberly preparing for discovery call with
                                 opposing counsel
10-Apr-19    0.3       0.3       TC w Eberly & Chambers re discovery issues
10-Apr-19    0.2       0.2       TC w Eberly following up on call with
                                 Chambers; develop plan for follow up
11-Apr-19    0.1       0.1       Review Eberly redraft of PO using Court's
                                 model with our modifications
12-Apr-19    0.1       0.1       Review Muraskin changes to PO
13-Apr-19    0.1       0.1       Final review of Eberly edits to proposed PO
17-Apr-19    0.2       0.2       Multiple email correspondence with K Eberly
                                 re discovery compliance
18-Apr-19    0.5       0.5       18-Apr-19 0.5 0.5 TC w Eberly and Moss re
                                 responses to discovery, objections
19-Apr-19    2.4       2.4       Comprehensive review, edit, and
                                 supplementation of all discovery responses
                                 including additional statements in support of
                                 leg motive
22-Apr-19    0.3       0.3       Handle final details of discovery responses,
                                 including email correspondence with Moss and
                                 Eberly
30-Apr-19    0.5       0.5       Review Defs' objections to discovery responses
                                 and KE draft response letter
1-May-19     0.5       0.5       TC w Eberly, Muraskin, Moss re responses to
                                 Defs' objections to discovery responses
1-May-19     0.1       0.1       TC w Moss re concerns about scope of
                                 objections


                                     6
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 7 of 480




1-May-19    1.5       1.5       Review case law relied on in Defs Objections
2-May-19    0.6       0.6       Review case law relied on in Defs Objections
3-May-19    1.4       1.4       Do substantial redraft of response letter on
                                Defs Objections
3-May-19    0.6       0.6       Additional legal research re response to Defs
                                Objections
3-May-19    0.8       0.8       TC w Eberly, Muraskin, Moss re responses to
                                Defs' objections to discovery responses
3-May-19    0.3       0.3       Final Proof of Response Letter
9-May-19    0.8       0.8       Review Eberly memo re discovery and Utah
                                discovery requests and responses; email
                                correspondence regarding what discovery to
                                propound
13-May-19   0.1       0.1       Review Chalmers response to Plfs response to
                                Defs discovery objections
14-May-19   0.4       0.4       Review, edit, and comment on draft ROGs and
                                RFPs to serve on Defendants
16-May-19   0.3       0.3       Email discussion re supplemental disclosures
                                and whether to add witnesses
17-May-19   0.1       0.1       TC w Eberly re supplemental disclosures
17-May-19   0.1       0.1       Final proof of supplemental disclosures
23-May-19   0.4       0.4       Review draft supplemental responses to Defs
                                discovery in light of Defs objections and our
                                response via email; email correspondence with
                                Eberly, Moss, Strugar, and Muraskin re same
24-May-19   0.1       0.1       Final proof of supplemental responses
12-Jun-19   0.1       0.1       Email to Opposing Cousnel re plans for
                                moving forward with PTO
19-Jun-19   0.5       0.5       Begin work on draft PTO
21-Jun-19   0.5       0.5       Preliminary Review of Defs Discovery
                                responses
24-Jun-19   2.5       1.5       Continue work on draft PTO
25-Jun-19   1         1         Continue work on draft PTO & email
                                correspondence with legal team re issues
26-Jun-19   0.5       0.5       Email correspondence re discovery issues and
                                re theory of the case regarding subsection c
26-Jun-19   0.6       0.6       TC w Eberly re PTO revisions and
                                supplementing discovery responses
27-Jun-19   0.1       0.1       Review of Plaintiffs' Second Supplemental
                                Disclosures
29-Jun-19   0.3       0.3       Review of redrafted PTO
3-Jul-19    0.5       0.5       Review in more detail changes to draft PTO



                                    7
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 8 of 480




7-Jul-19    0.6        0.6       Review of Defs' proposed PTO and compare to
                                 Plfs version in preparation for conference call
                                 with opposing counsel
7-Jul-19    0.4        0.4       Legal research re authentication and
                                 admissibility of documents in record
7-Jul-19    0.2        0.2       Draft email to Eberly with notes in preparation
                                 for planning call
8-Jul-19    0.4        0.4       TC with Eberly re approach to conference call
                                 with opposing counsel
8-Jul-19    0.5        0.5       Review draft PTOs, Complaint, and discovery
                                 responses in preparation for conf call with
                                 opposing counsel
8-Jul-19    0.2        0.2       Conf call with Art Chalmers and Eberly re
                                 resolving disputes regarding PTO
8-Jul-19    0.1        0.1       Follow up TC with Eberly to discuss how to
                                 proceed
8-Jul-19    0.1        0.1       Review Defs language re stipulations to
                                 authenticity of documents & email
                                 correspondence re same
9-Jul-19    0.5        0.5       Continue review of Defs stipulations language,
                                 cross check against our exhibits, and review
                                 Eberly's suggestions for additional fact
                                 contentions in PTO
10-Jul-19   0.2        0.2       Edit Eberly's redraft of PTO; review Complaint
                                 for websites and other sources for possible
                                 stipulation proposals
24-Jul-19   0.2        0.2       Conf call with Strugar, Eberly, and Moss re
                                 preparation for PT Conference
25-Jul-19   0.5        0.5       Prepare for PT Conference - review notes from
                                 scheduling hearing; review PTO; read local
                                 rules on SJ practice; review statutory
                                 provisions and AG Opinion
25-Jul-19   0.4        0.4       Telephonic PT Conference with Mag Judge
                                 O'Hara, Moss & Chalmers
25-Jul-19   0.3        0.3       Write up notes and combine with Moss's notes
                                 from PT Conference
28-Jul-19   0.3        0.3       Conf call with Eberly, Strugar, Moss re plans
                                 and work divisions for revised PTO and
                                 settlement letter
29-Jul-19   1          1         Review complaint, discovery responses, and
                                 PTO to sort out Defs positions on "intent to
                                 damage
                                 the enterprise" provisions for settlement
                                 proposal
29-Jul-19   0.5        0.5       Review and annotate Defs Brief ISO MSJ for
                                 briefing and for settlement proposal

                                     8
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 9 of 480




29-Jul-19   0.7        0.7       Begin drafting settlement proposal letter
30-Jul-19   0.3        0.3       Review Barahona research. Edit draft
                                 settlement proposal letter
31-Jul-19   0.3        0.3       Review Magistrate edits, Chalmers edits, and
                                 Eberly edits to PTO
31-Jul-19   0.1        0.1       Email correspondence re draft settlement
                                 proposal
31-Jul-19   0.1        0.1       Review final edits from Chalmers to PTO
31-Jul-19   0.1        0.1       Final review and edits of settlement draft and
                                 email correspondence to legal team
2-Aug-19    0.1        0.1       Email correspondence with co-counsel re
                                 settlement proposal draft
4-Aug-19    0.1        0.1       Draft extension motion re Plfs response to
                                 Defs MSJ
5-Aug-19    0.1        0.1       Final revisions to settlement proposal; email
                                 correspondence re client approval
8-Aug-19    0.1        0.1       Final revisions to settlement proposal after
                                 team review
9-Aug-19    0.3        0.3       Review States' response to settlement proposal
                                 and review statutory provision and 1990 KS
                                 AG opinion
9-Aug-19    0.3        0.3       Conf call with Eberly & Strugar to discuss
                                 State's response
12-Aug-19   1          1         Draft reply letter to State's response -review
                                 statute's language and 1990 KS AG opinion
14-Aug-19   0.3        0.3       Edit draft reply letter, compile attys fees, and
                                 email correspondence re same
15-Aug-19   0.1        0.1       Final edits and email correspondence to team
19-Aug-19   2          2         Conf call with Eberly & Strugar to discuss
                                 State's division of labor on SJ motion and
                                 response
2-Sep-19    0.4        0.4       Review Defs SUF and Eberly's responses and
                                 add my comments
2-Sep-19    1          1         Outline Defs legal arguments and our
                                 responses.
3-Sep-19    6          6         Begin drafting Plfs Brief in Opposition to Defs
                                 MSJ
4-Sep-19    3.3        3.3       Continue drafting Plfs Brief in Opposition to
                                 Defs MSJ
4-Sep-19    1          1         Continue drafting Plfs Brief in Opposition to
                                 Defs MSJ
5-Sep-19    1.5        1.5       Continue drafting and editing Plfs Brief in
                                 Opposition to Defs MSJ
5-Sep-19    0.1        0.1       Draft Plfs Motion for SJ



                                     9
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 10 of 480




8-Sep-19    0.3        0.3       Legal research re Judge Vratil's FA Standing
                                 decisions
8-Sep-19    0.4        0.4       Review and incorporate Eberly edits and
                                 comments to Plfs Brief in Opposition to Defs
                                 MSJ
8-Sep-19    3.6        2.6       Review Eberly edits and comments to Plfs
                                 Brief in Opposition to Defs MSJ and do
                                 additional editing, reorganizing, and new
                                 drafting
8-Sep-19    0.3        0.3       Begin drafting Plfs Brief ISO Plfs MSJ
9-Sep-19    2          2         Draft Plfs Brief ISO MSJ
9-Sep-19    0.5        0.5       Additional edits to Plfs Brief in Opp to Defs
                                 MSJ and email correspondenc re same
9-Sep-19    2          2         Draft Plfs Brief ISO MSJ
9-Sep-19    0.3        0.3       Review and make suggestions for Walden
                                 Affidavit
9-Sep-19    0.9        0.9       Draft Plfs Brief ISO MSJ
10-Sep-19   0.1        0.1       TC w Eberly re plan for brief editing, exhibits,
                                 production
10-Sep-19   0.5        0.5       Review Eberly edits on Brief ISO MSJ; review
                                 affidavits
12-Sep-19   3.5        3.5       Review and incorporate edits; do redraft of
                                 sections of Brief in Opp to Defs MSJ
12-Sep-19   0.5        0.5       Review and incorporate edits; do redraft of
                                 sections of Brief ISO Plfs MSJ
13-Sep-19   0.1        0.1       TC w Eberly re plan for final edits, compliation
                                 fo appendix, etc.
15-Sep-19   2.5        2.5       Review and incorporate edits; do redraft of
                                 sections of Brief in Opp to Defs MSJ and Brief
                                 ISO
                                 Plfs MSJ
15-Sep-19   4          3         Review and incorporate edits; do redraft of
                                 sections of Brief in Opp to Defs MSJ and Brief
                                 ISO
                                 Plfs MSJ
15-Sep-19   0.2        0.2       TC w Eberly re plan for final edits, appendix,
                                 cite checking, proofing, and filing
16-Sep-19   0.3        0.3       Begin cite checks on both briefs
16-Sep-19   2.5        2.5       Cite checking both briefs
16-Sep-19   0.8        0.8       Cite checking both briefs
16-Sep-19   1.5        1.5       Finish cite checking Brief in Opp to Defs MSJ
16-Sep-19   0.1        0.1       TC w Eberly re remaining tasks/division of
                                 labor
16-Sep-19   1          1         Final proofs and cross-checking briefs

                                    10
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 11 of 480




16-Oct-19     1        1         Read Defs' combined brief and UF response
                                 and begin annotating and organizing reply
                                 brief
17-Oct-19     0.7      0.7       TC w Eberly & Strugar to discuss arguments
                                 and work division for reply brief
18-Oct-19     0.3      0.3       Initial legal research on public forum
                                 doctrine's inapplicability to private property
18-Oct-19     1.2      1.2       Continue legal research on public forum
                                 doctrine's inapplicability to private property
                                 and draft reply brief section
20-Oct-19     0.8      0.8       Draft clear summary of different statutory
                                 provisions for framing in reply brief
22-Oct-19     1.7      1.7       Review past research on personal knowledge of
                                 affiant and discovery disclosures; conduct
                                 additional research on admissibility of witness
                                 testimony on SJ
23-Oct-19     1.7      1.7       Edit fact section of reply brief and begin
                                 drafting standing argument
23-Oct-19     0.3      0.3       TC w Eberly re reply brief, legal research, and
                                 strategy
23-Oct-19 t   1.5      1.5       Additional work editing brief and drafting new
                                 language to insert into draft
26-Oct-19     0.7      0.7       Final read through of Defs brief to make sure
                                 we are responding to all important args
27-Oct-19     4.5      3.5       Edit brief after comments from co-counsel
28-Oct-19     3.8      1.8       Final edits, cite check entire brief, and final
                                 proofread
28-Oct-19     0.1      0.1       Email correspondence with co-counsel re filing
                                 details
2-Dec-19      0.1      0.1       Look up local rule re supplemental authorities;
                                 email team
2-Dec-19      0.5      0.5       Read court's decision on MTD and granting PI
                                 in ALDF v. Reynolds
8-Dec-19      1.2      1.2       Review Reynolds opinion and draft Rule 7.1
                                 letter and annotate to corresponding brief
                                 pages
9-Dec-19      0.2      0.2       Email re local rules and TC with Clerk's office
                                 re non-local counsel signing 7.1 letter;
                                 coordinate with MM's staff for filing
22-Jan-20     0.8      0.8       Read and annotate court's summary judgment
                                 opinion and order
23-Jan-20     0.3      0.3       Research FRCP and local rules, consult with
                                 co-counsel
23-Jan-20     0.8      0.8       Draft Motion to Amend Judgment and
                                 supporting materials


                                    11
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 12 of 480




6-Feb-20      0.2        0.2      Read Defs Opposition to M to Amend Jdgmt
                                  and local rule re timing of reply brief
6-Feb-20      0.4        0.4      TC w MS, KE, & AA re reply to Defs'
                                  Opposition
18-Feb-20     0.2        0.2      Review draft reply brief in support of motion
                                  to alter or amend judgment
18-Feb-20     1.5        1.5      Review case law on facial challenges and
                                  injunctions, incl Citizens United, Doe v.
                                  Albuquerque; Marie v. Mosier
18-Feb-20     1          1        Reorganize and edit reply brief; add new
                                  sections
19-Feb-20     0.4        0.4      Additional edits to reply brief; circulate to
                                  Muraskin, Marceau, Strugar
20-Feb-20     1          1        Additional research on case law for reply brief
20-Feb-20     1.5        1.5      Final edits and substantive changes to reply
                                  brief

Attachment 2 to Doc. 79-1
 3-Jan-20     0.2         0.2     Email correspondence with team re attorneys
                                  fees and absence of injunctive order
24-Jan-20     0.1        0.1      Draft shell of Motion for Attys Fees; email
                                  team for hours
24-Jan-20     0.1        0.1      Email correspondence with team re attys fee
                                  rates and strategy for memo in support
27-Jan-20     0.4        0.4      Research 10th Cir. & D. Kan. cases awarding
                                  attorneys fees re awarding out of market rates
27-Jan-20     0.1        0.1      Review Kansas Bar Association 2017
                                  Economics of Law Practice Report to find KC,
                                  KS market rates
2-Feb-20      2          2        Review time sheets for all attorneys re
                                  consistency and exercising billing judgment
11-Feb-20     0.1        0        Email to Art Chalmers initiating consultation
                                  on fees pursuant to Local Rule 54.2
12-Feb-20     0.5        0.5      Draft email to Chalmers summarizing fees and
                                  justifications for amount requested
13-Feb-20     0.2        0.1      Edit fee proposal draft and share with team
18-Feb-20     0.1        0.1      Email correspondence with Chalmers &
                                  Liebman on fees, contract disclosure
20-Feb-20     0.1 0      0        Draft joint extension motion for fee
                                  negotiation
24-Feb-20     0.7        0.7      Review all attorneys, paralegals, and students
                                  time sheets for privileged or confidential
                                  materials
25-Feb-20     0.5        0.5      Final preparation of time sheets and contract
                                  for delivery to A. Chalmers

                                     12
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 13 of 480




25-Feb-20   0.8        0.8       Additional review of all materials for any
                                 confidential or privileged information
24-Mar-20   0.1        0         Email correspondence w Chalmers re: status of
                                 fee negotations
25-Mar-20   0.1        0.1       Review Chalmers email objecting to specific
                                 portions of fee request
1-Apr-20    0.1        0         Email correspondence with Chalmers re
                                 agreed extension motion
2-Apr-20    0.1        0         Write up research assignments for R.
                                 Barahona re fees brief
24-Apr-20   1          1         Prepare detailed outline for memorandum in
                                 support of motion for attorneys' fees
25-Apr-20   0.5        0.5       Finish outline for fees brief
25-Apr-20   0.5        0.5       Begin drafting fees brief
25-Apr-20   0.3        0.3       Legal research re attorneys fees decisions by
                                 Judge Vratil
26-Apr-20   3          2.2       Draft rates and hours portions of attorneys
                                 fees brief
28-Apr-20   2          1.2       Draft rates and hours and enhancement
                                 portions of attorneys fees brief
29-Apr-20   1.5        1.5       Draft and edit hours portion of attorneys fees
                                 brief
29-Apr-20   1          1         Edits to entire attorneys' fees brief
3-May-20    1          0         Legal research re travel expenses and travel
                                 time
4-May-20    6          0         Review all declarations and ensure accuracy of
                                 records; review all time sheet to exercise
                                 additional billing judgment; correspondence
                                 with co-counsel re same
5-May-20    1.5        1         Final legal research on costs under 1920 and
                                 expenses under 1988; review D. of Kansas Bill
                                 of Costs Handbook
5-May-20    1          1         Final edits and proof read of Memorandum
                                 ISO Fees




                                    13
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 14 of 480




Richard Barahona, from Doc. 79-1
Attachment 3
 Date          Hours      HRS      Description of Research
                          billed
 6/30/2019     1.5        1.5      Read an email from Professor Alan Chen
                                   about a researh assignment regarding
                                   standing and the 1st amendment. Used
                                   Westlaw to research cases in the District of
                                   Kansas and 10th Circuit regarding standing
                                   based on
7/2/2019       3          2        Used Westlaw to research cases in the District
                                   of Kansas and 10th Circuit regarding standing
                                   based on the 1st amendment. Took written
                                   notes.

7/3/2019       1.75       1.5      Used Westlaw to research cases on standing
                                   based on the 1st amendment. Compiled my
                                   notes into a word document and summarized
                                   each case.

7/4/2019       0.25       0.2      Wrote an email to Professor Alan Chen
                                   regarding my compiled research on 1st
                                   Amendment standing in Kansas and the 10th
                                   Circuit.

7/29/2019      1.75       1.5      Read an email from Professor Alan Chen
                                   about whether (1) an official opinion by the
                                   Kansas Attorney General is binding and (2)
                                   the Kansas definition of compensatory
                                   damages. Researched these question on
                                   Google and Westlaw. Compiled an email
                                   regarding my research and
9/5/2019       1.75       1.6      Read an email from Professor Alan Chen
                                   about an argument by the defendants
                                   regarding Supreme Court case Havens.
                                   Researched the
                                   question of whether the Havens case holding
                                   regarding standing only applied to damages
                                   claims. Sent a clarifying email to Professor
                                   Alan Chen.
4/11/2020*** 3.5          2.5      Researched several questions posed by
                                   Professor Chen using Westlaw. The research
                                   was on case law coming from the District
                                   Court of Kansas and the 10th Circuit. The
                                   questions included the follow: whether
                                   attorney fees returned should be lower for the

                                     14
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 15 of 480




                                         plaintiff attorneys not in a law firm because
                                         they do not have the same overhead, whether
                                         a preexisting contract between a nonprofit and
                                         an attorney that establishes an hourly rate
                                         should affect what hourly rate can be
                                         recovered under Section 1988,
 4/12/2020       5           3           Continued the research and note-taking from
                                         April 11th. After I was finished, I synthesized
                                         my work into an email and sent this to
                                         Professor
 5/1/2020        1.5         1.5         Received assignment from Professor Chen,
                                         researched several more questions on
                                         Westlaw. This included: whether courts
                                         should defer to the prevailing party on the
                                         amount of hours requested for lawyers fees
                                         compensation, whether given the nature of
                                         contigency fees, if churning by civil rights
                                         attorneys is regarded as highly unlikely,
                                         whether billing judgment is an important
                                         component of 1988 cases, whether the
                                         government cannot litigate tenaciously and
                                         then be heard to complain about the time
                                         necessarily spent by the plaintiff in response,
                                         and if there is authority for the idea that travel
                                         time for an attorney can be awarded under
                                         Section 1988 and that travel expenses can be
                                         included as a cost under 28 U.S.C. § 1920. All
                                         was researched for caselaw under the District
                                         Kansas and 10th Circuit.
 5/2/2020        2.5         2.5         Same work as the day before, trying to finalize
                                         research
 5/3/2020        0.75        0.5         More research into questions from 5/1, began
                                         synthesizing my research into a single email to
                                         Professor Chen
 5/4/2020        3           2           Conducting more research into questions
                                         posed by Professor Chen (from 5/1),
                                         synthesized questions into an email, revised
                                         the email for

*** The hours bill edits first appear in Doc. 79-1. They were not proposed during the
parties’ consultation.




                                           15
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 16 of 480




Jennifer Regier, from Doc. 79-1
Attachment 4
 Date           Hours       HRS      Description of Research
                            billed
 4/18/2019                  2.25     Search for public statements made by
                                     lawmakers or lobbyists while Senate Bill 414
                                     was being debated.
 4/14/2019                  1.75     Search for public statements made by
                                     lawmakers or lobbyists while Senate Bill 414
                                     was being debated.




                                       16
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 17 of 480




Matthew Struger, from Doc. 79-2
Attachment 1
 Date         Hours       HRS      Description
                          billed
 8/28/2018    4.10        3.10     Review and edit draft complaint; review and
                                   respond to edits and comments from AC, JG &
                                   GW; correspond with [Potential Additional
                                   Client] re: allegations and comments;
                                   correspond with litigation team re: same
 9/4/2018      0.60       0.60     Review Muraskin and additional [Potential
                                   Additional Client] comments to draft
                                   complaint; respond to JG at [Potential
                                   Additional Client] re: questions and comments
 9/26/2018     0.50       0.50     Review Chen memo on legal theories; prepare
                                   for conference call with team on scope of
                                   challenge and next steps
 9/26/2018     0.80       0.80     Call w/ litigation team re: legal theories,
                                   timing, division of labor, and potential
                                   plaintiffs
 9/26/2018     .20        .20      Call w/ GW at [Potential Additional Client] re:
                                   [Potential Additional Client]'s standing
                                   allegation and potential involvement
 10/31/2018    1.00       1.00     Receive and review new draft of the complaint;
                                   make edits and comments; recirculate.
 11/7/2018     0.40       0.40     Call w/ [Potential Additional Client] re:
                                   allegations and participation
 11/14/2018    0.30       0.30     Call w/ potential local counsel Eric Playter;
                                   email to team re: same
 11/14/2018    0.30       0.30     Review latest draft of the complaint from Alan
                                   and related email
 11/14/2018    0.40       0.40     Call w/ JG re: [Potential Additional Client]'s
                                   participation and new developments
 11/14/2018    0.40       0.40     Call w/ JG and JM re: [Potential Additional
                                   Client]'s participation and new developments
 11/15/2018    0.20       0.20     Call w/ ML re: plaintiffs and filing plan
 11/16/2018    0.10       0.10     Email introducing Eric Playter to team and
                                   discussing timing
 11/29/2018    0.30       0.30     Review pro hac requirements; send to team
                                   with instructions for compiling and deadlines
 11/29/2018    0.50       0.50     Put together pro hac application (including
                                   tracking down admission dates for more than
                                   10 courts)
 11/29/2018    1.40       0.70     Review latest draft of complaint; revise and
                                   recirculate
 11/30/2018    0.20       0.20     Review Muraskin edits to complaint; email

                                     17
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 18 of 480




                                 with ALDF and broader team re same
12/2/2018    2.00      1.00      Another review pass of the complaint; email to
                                 team with tasks for Tuesday filing
1/14/2019    0.30      0.30      Receive and review state's Answer and jury
                                 demand; compose email to team with thoughts
                                 and proposed strategy on each
1/15/2019    1.20      1.20      Draft motion to strike jury demand; email Alan
                                 with draft and thoughts re same
1/18/2019    0.10      0.10      Receive and review draft of motion to strike
                                 jury demand; make edits; recirculate
1/28/2019    0.10      0.10      Receive and review state's response to motion
                                 to strike jury demand
1/30/2019    0.10      0.10      Receive and review draft reply to motion to
                                 strike jury demand; respond to team with
                                 thoughts and suggested edits
2/7/2019     0.20      0.20      Receive and review emails from AC re:
                                 discovery and Rule 26 conference; respond to
                                 same and locate discovery from other cases to
                                 circulate
2/8/2019     0.10      0.10      Emails in advance of Rule 26 conference call
2/9/2019     0.40      0.40      Participate in Rule 26 conference call
2/20/2019    0.20      0.20      Receive email from AC re: initial disclosures
                                 along with draft; review same and respond
3/4/2019     0.20      0.20      Receive summary of scheduling conference
                                 and substantive issues; email to team in
                                 response re timing and strategy
3/5/2019     0.10      0.10      Review draft of proposed partial settlement
                                 proposal; respond re: same
3/11/2019    0.20      0.20      Receive email from AC re: discovery; review
                                 Iowa and Utah files for discovery requests;
                                 forward same to AC with thoughts on
                                 discovery in this action
3/12/2019    0.10      0.10      Call w/ KB re: Shy38 document production for
                                 supp initial disclosures
3/13/2019    1.40      1.40      Review and prepare supplemental initial
                                 disclosure production; serve same; coordinate
                                 with MM on notice of service
5/3/2019     2.20      2.20      Review lengthy email chain about discovery
                                 responses and objections, read relevant case
                                 law, and review draft response letter, and
                                 provide comments to KE, AC, DM, and MM.
5/3/2019     0.80      0.80      Call w/ AC, KE, and MM re: discovery
                                 response letter
5/8/2019     0.50      0.50      Review KE memo re: discovery; review Utah
                                 discovery; respond to KE, AC, and MM re same


                                    18
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 19 of 480




5/9/2019     0.20      0.20      Review emails from AC and KE re: affirmative
                                 discovery
5/10/2019    0.20      0.20      Call w/ KE re affirmative discovery
5/10/2019    0.80      0.80      Draft RFPs and circulate
5/13/2019    0.40      0.40      Receive and review Eberly comments and edits
                                 to draft interrogatories; revise same and
                                 recirculate
5/13/2019    0.20      0.20      Receive and review draft RFPs to defendants;
                                 mark up same and circulate
5/17/2019    0.10      0.10      Review draft supplement to initial disclosures
                                 and emails re: same; circulate suggestion
6/13/2019    0.30      0.30      Receive and review state's responses to
                                 discovery requests; email Chambers re:
                                 missing pages; receive corrected version
7/1/2019     0.60      0.00      Review and edit draft pretrial order
7/24/2019    0.20      0.20      Call w/ AC, KE, and MM re: final pretrial
                                 conference
7/28/2019    1.20      1.20      Review State's 55 page, approx. 16,000 word
                                 brief in support of its MSJ
7/28/2019    0.30      0.30      Call w/ AC, KE, and MM re: potential
                                 settlement, extension, and state's MSJ
7/30/2019    0.30      0.30      Review Alan's draft settlement proposal;
                                 respond to team re: same
8/8/2019     0.20      0.20      Review state's response to the settlement
                                 proposal
8/9/2019     0.30      0.30      Call w/ AC and KE re settlement proposal
8/12/2019    0.20      0.20      Review Alan's settlement response letter
8/15/2019    0.20      0.20      Review revised settlement letter
8/19/2019    0.30      0.30      Call w/ AC and KE re: MSJ briefing plan and
                                 division of labor
8/23/2019    0.50      0.50      Review state's statement of facts in MSJ;
                                 receive, review, and compare KE's draft
                                 response; comment on same and return
9/5/2019     0.40      0.40      Review KE drafts of response to state's
                                 statement of material facts and our affirmative
                                 statement of material facts
9/9/2019     1.70      1.70      Review draft of opposition brief to state's MSJ
10/16/2019   1.00      1.00      Receive and review state's opposition to our
                                 MSJ
10/16/2019   0.80      0.80      Call w/ AC and KE re: state's MSJ reply /
                                 opposition to our MSJ; strategize; divide labor
10/18/2019   2.70      1.70      Research and drafting related to reply briefing
                                 on First Amendment issues
10/21/2019   2.40      2.40      Research and drafting related to reply briefing
                                 on First Amendment issues

                                    19
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 20 of 480




 10/22/2019    4.90         2.90   Research and drafting on First Amendment
                                   issues; editing passes of same; circulate to AC
                                   and KE with cover letter
 10/28/2019    1.60         1.60   Receive, review, and edit reply on MSJ;
                                   recirculate to AC and KE
 1/23/2020     0.80         0.80   Review MSJ ruling
 1/23/2020     0.10         0.10   Email with team re: attorneys fees deadline
                                   and lack of an injunction
 2/6/2020      0.40         0.40   Receive and review opposition to motion for
                                   injunction
 2/6/2020      0.40         0.40   Call w/ KE , AA, and AC re: theories and
                                   division of labor on reply to motion for
                                   injunction
 2/8/2020      3.30         3.30   Research and outlining of section for reply on
                                   remedy brief; pull all of defendant's cases,
                                   research each, read Citizens United and Doe v.
                                   Albuquerque
 2/9/2020      3.20         3.20   Researching and drafting section of reply on
                                   remedy brief (introduction;
                                   facial versus as applied timing and merits;
                                   approx 1,200 words)
 2/10/2020     2.80         2.80   Continue research and drafting reply on
                                   remedy (distinguishing authority; power of the
                                   AG; need for an injunction) and exchange
                                   emails with KE and AC re same
 2/11/2020     2.00         2.00   Review KE's draft section of remedy brief;
                                   incorpoate my sections; initial
                                   pass of entire version and draft to make things
                                   work together
 2/14/2020     0.50         0.50   Editing pass of remedy brief; circulate same to
                                   team

Attachment 2 to Doc. 79-2

 3/25/2020                  0.20   Receive and review opposing counsel's
                                   objections to attorneys' fees; email with KE
                                   and AC re same
 3/30/2020                  0.50   Prepare declaration ISO attorneys fees motion
 4/30/2020                  2.10   Receive, review, and edit draft brief ISO
                                   attorneys' fees motion




                                     20
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 21 of 480




Justin Marceau, from Doc. 79-3
Attachment 1
 Date          Hours       HRS ***      Itemized
                           billed
 20-Aug-18     2           2            Initial Study of KS statutory regime in detail,
                                        review prior Ag Gag
 23-Aug-18      3.5         3.5         Review initial draft of complaint
 24-Aug-18      2.5         2.5         Standing and sovereign immunity research,
                                        send emails and make calls to coordinate lead
                                        counsel position for this case. Settle on AC
 29-Aug-18      1.5         1.5         Review Local Rules, review complaints filed in
                                        other jurisdictions
 29-Aug-18      3.5         2.5         Review Complaint and make suggestiosn to AC
                                        re speech claims
 4-Sep-18       2           2           Review edited complaint and proivde
                                        comments on DM's edits by
 26-Sep-18      1           1           Litigation team call, prep re the same,
                                        particularly as to [Potential
 7-Nov-18       0.5         0           Call with [Potential Additional Client]
                                        attorneys re potential
 14-Nov-18      2           0           Call with [Potential Additional Client]
                                        developments. Call to ML re
 15-Nov-20      2           2           Final review of complaint and emails re:
                                        concerns about complaint
 6-Dec-18       0.5         0.5         Prepare PHV forms
 15-Jan-19      0.5         0.5         Review answer and jury request, emails and
                                        discussion with team re:
 20-Mar-19      3.5         3.5         Review defendant discovery; review discovery
                                        rules, talk to AC re
 10-Apr-19      1.5         0           Defs initial disclosures review
 7-Sep-19       2.5         2.5         Review correspondenc re settlement and draft
                                        of oppo brief to SJ
 17-Oct-20      1.5         1.5         Research re public forum doctrine
                                        disagreement; review co-counsel
 22-Jan-10      0.5         0.5         Review Court's SJ decision

*** The hours bill edits first appear in Doc. 79-3. They were not proposed during the
pre-plaintiffs’ motion discussions.




                                           21
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 22 of 480




David S. Muraskin, from Doc. 79-4
Attachment 1
 Date          Hours      HRS       Activity/Description
                          billed
 11/1/2018                0.60      Complaint
                                    Edit severability memo (0.6)
 11/2/2018                0.90      Complaint
                                    Edit Kansas severability memo (0.9)
 11/6/2018                0.40      Complaint
                                    edit Kansas severability memo (0.4)
 11/7/2018                0.80      Complaint
                                    Edit KS severability memo
 11/29/2018               1.00      Complaint
                                    Work on complaint
 11/30/2018               1.60      Complaint
                                    Edit complaint (1.6);
 3/5/2019                 0.70      Discovery
                                    Edit memo to state on settlement
 4/1/2019                 0.50      Discovery
                                    Edit protective order
 4/12/2019                0.50      Discovery
                                    Edit protective order
 5/1/2019                 2.30      Discovery
                                    Edit discovery letter to respond to
 8/1/2019                 0.60      Settlement
                                    Settlement issues
 8/15/2019                0.30      Settlement
                                    Work on settlement issues
 9/12/2019                2.10      Draft
                                    Edit and comment on Opposition to Motion
                                    for Summary Judgment and
 10/24/2019               1.80      Draft
                                    Edit reply in support of Motion for
 10/28/2019               0.30      Correspondence
                                    Email on Kansas Ag Gag reply
 1/22/2020                0.40      Review
                                    review MSJ opinion




                                      22
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 23 of 480




Kelsey R. Kberly, from Doc. 79-5
Attachment 1
 Date           Hours       HRS         Description
                            billed***
 12-Mar-19      0.3         0.3         Drafting supplement to Initial Disclosures
 12-Mar-19      0.5         0.5         Corresponding with co-counsel and co-
                                        plaintiffs re initial disclosure supplement
 12-Mar-19      0.2         0.2         Corresponding with co-plaintiffs re:
                                        supplementing Initial Disclosures
 12-Mar-19      0.5         0.5         Call w/ Alan to discuss Supplement to Initial
                                        Disclosures and State's discovery requests
 13-Mar-19      0.5         0.5         Organizing Supp to Initial Disclosures
                                        (production) for Shy
 18-Mar-19      0.4         0.4         Reviewing State's discovery requests
 18-Mar-19      0.2         0.2         Corresponding with ALDF General Counsel re:
                                        State's discovery requests
 18-Mar-19      0.6         0           Researching responses to Interrogatories
 18-Mar-19      1           0           Researching discovery requests and standards
 18-Mar-19      0.3         0.3         Corresponding with co-counsel re: State's
                                        discovery requests
 18-Mar-19      0.2         0.2         Starting initial draft of responses to ROGs
 18-Mar-19      0.2         0           Contact KS atty re disco response samples
 19-Mar-19      0.7         0.7         Discussing ROGs with GC
 20-Mar-19      0.5         0.5         Discussing ROG responses with co-counsel
 20-Mar-19      0.4         0.4         Drafting ROG responses
 20-Mar-19      0.4         0.4         Drafting ROG responses
 21-Mar-19      0.5         0.5         Conducting research and gathering info to
                                        answer interrogatories
 21-Mar-19      0.5         0.5         Drafting responses to ROGs
 28-Mar-19      0.9         0.9         Drafting ROG responses
 28-Mar-19      0.9         0.9         Drafting ROG responses
 28-Mar-19      1.3         1.3         Drafting ROG responses
 28-Mar-19      0.8         0.8         Drafting ROG responses
 28-Mar-19      0.7         0.7         Corresponding with fellow plaintiffs re
                                        discovery responses
 29-Mar-19      1.1         1.1         Drafting ROG responses
 1-Apr-19       1           0           Drafting proposed Stipulated Protective Order
 1-Apr-19       0.5         0.5         Drafting ROG responses
 1-Apr-19       0.4         0           Drafting ROG responses
 1-Apr-19       0.2         0.2         Drafting responses to RFAs
 1-Apr-19       1.2         1.2         Drafting responses to RFAs
 1-Apr-19       0.2         0.2         Drafting responses to RFAs
 1-Apr-19       0.6         0.6         Conferring with client re discovery responses
 2-Apr-19       0.4         0.4         Revising draft Protective Order

                                          23
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 24 of 480




2-Apr-19     0.7       0.7       Revising ROGs and RFAs and sending to co-
                                 counsel for review.
2-Apr-19     0.4       0.4       Drafting responses to RFPs
2-Apr-19     0.2       0.2       Revising draft Protective Order
2-Apr-19     0.5       0.5       Drafting RFP responses and sending to co-
                                 counsel for review
2-Apr-19     0.3       0.3       Revising ROG responses
3-Apr-19     0.2       0.2       Emailing co-plaintiffs re discovery responses
3-Apr-19     0.4       0.4       Conferring with team re discovery responses
8-Apr-19     0.9       0.9       Reading memo and conducting research re
                                 discovery/evidentiary issue
8-Apr-19     0.3       0.3       Revising draft Protective Order and sending to
                                 group for review
8-Apr-19     0.1       0.1       Corresponding with counsel re discovery
                                 responses and records review
9-Apr-19     0.7       0.7       Reviewing and discussing Protective Order
                                 with co-counsel
9-Apr-19     0.1       0.1       Sent draft Protective Order to Opp Counsel
10-Apr-19    0.3       0.3       Call Opp Counsel re discovery issues
11-Apr-19    0.6       0.6       Discuss Protective Order with co-counsel
17-Apr-19    0.2       0.2       Sending ROG responses to clients and counsel
                                 for review
17-Apr-19    0.4       0.4       Revising draft RFP responses and sending RFP
                                 and RFA responses to co- counsel for review
17-Apr-19    0.7       0.7       Revising RFA responses
17-Apr-19    0.2       0.2       Sending ROG responses to ALDF witnesses
17-Apr-19    1.5       1.5       Revising ROG responses
18-Apr-19    0.2       0.2       Corresponding with ALDF staff re discovery
                                 requests
18-Apr-19    0.8       0.8       Revising ROG responses
18-Apr-19    0.6       0.6       Phone call with counsel re discovery responses
18-Apr-19    0.8       0.8       Revising ROGs and sending to co-counsel for
                                 next review
18-Apr-19    0.2       0.2       Emailing with ALDF staff re ROG responses
18-Apr-19    1.6       1.6       Revising ROG responses
19-Apr-19    0.2       0.2       Talking with client re ROG responses
19-Apr-19    0.4       0.4       Organizing docs for Monday production
19-Apr-19    0.1       0.1       Corresponding with clients re ROG responses
19-Apr-19    0.2       0.2       Sending ROG verification pages to clients and
                                 arranging phone calls
19-Apr-19    0.5       0.5       Editing ROG responses based on client
                                 feedback and resending to clients
19-Apr-19    0.4       0.4       Finalizing ROG responses and sending to
                                 clients
19-Apr-19    0.2       0.2       Revising RFA and RFP responses
                                    24
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 25 of 480




19-Apr-19    0.2       0.2       Organizing documents for production
20-Apr-19    0.4       0.4       Discussing ROG responses with client
21-Apr-19    0.2       0.2       Organizing docs for production
21-Apr-19    0.1       0.1       Sending docs to counsel for bates stamping
21-Apr-19    0.2       0.2       Finalizing responses to RFPs and RFAs
21-Apr-19    0.3       0.3       Revising ROG responses and sending question
                                 to co-counsel
21-Apr-19    0.3       0.3       Revising ROG responses
22-Apr-19    0.5       0.5       Proofing ROG responses and emailing to team
                                 to coordinate service
22-Apr-19    0.5       0.5       Proofing RFA and RFP responses
22-Apr-19    1.3       1.3       Finalizing and proofing ROG responses
29-Apr-19    0.8       0.8       Reviewing Defendants' email re discovery
                                 responses and conferring with co-counsel
30-Apr-19    0.9       0.9       Preparing response to Defendants' discovery
                                 dispute email
30-Apr-19    1.4       1.4       Preparing response to Defendants' discovery
                                 dispute email
30-Apr-19    0.2       0.2       Conferring with plaintiffs re discovery dispute
                                 email and response
30-Apr-19    0.5       0         Responding to Defendants' discovery dispute
                                 email
30-Apr-19    2.2       2.2       Working on response to Defendants' discovery
                                 dispute email
1-May-19     0.4       0.4       Conferring with ALDF staff re discovery
                                 responses
1-May-19     0.9       0.9       Revising letter to Defendants re discovery
                                 responses
1-May-19     0.5       0.5       Revising letter to Defendants in response to
                                 discovery email
1-May-19     0.7       0.7       Talking with co-counsel re discovery email
                                 response
3-May-19     0.6       0.6       Revising letter to Defendants re discovery
                                 email
3-May-19     0.8       0.8       Conferring with co-counsel to finalize response
                                 to Defendants' discovery email
3-May-19     0.6       0.6       Revising letter to defendants
3-May-19     0.4       0.4       Revising letter to Defendants re discovery
                                 responses, and emailing co- counsel
3-May-19     0.3       0.3       Emailing with co-counsel re response to
                                 discovery email
6-May-19     0.4       0.4       Reviewing Defendants' Answer
6-May-19     0.8       0.8       Reviewing Defendants Answer for possible
                                 discovery requests
6-May-19     0.9       0         Researching authentication in 10th Circuit and

                                    25
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 26 of 480




                                 emailing co-counsel about same
13-May-19    0.6       0.6       Editing RFPs to Defendants
13-May-19    1.2       1.2       Drafting ROGs to Def's and sending to co-
                                 counsel for review
14-May-19    0.4       0.4       Finalizing ROGs and RFPs

14-May-19    0.2       0.2       Editing ROGs and RFPs and recirculating to
                                 counsel
15-May-19    0.4       0.4       Emailing co-counsel re Supplementing Rule 26
                                 disclosures
16-May-19    0.6       0.6       Working on ROG supplement

16-May-19    0.6       0.6       Emailing plaintiffs re ROG and Rule 26
                                 Disclosure supplements
16-May-19    0.2       0.2       Drafting supplement to Rule 26 disclosures
17-May-19    0.3       0.3       Call with co-counsel to discuss Rule 26 and
                                 ROG supplements
17-May-19    0.4       0.4       Finalizing Supplement to Initial Disclosures
20-May-19    1.1       0         Drafting Supplement to ROG responses
20-May-19    0.4       0.4       Drafting ROG supplement and sending to co-
                                 counsel for review
20-May-19    0.8       0.8       Drafting ROG supplement
6-Jun-19     0.4       0         Reading local rule and model Pretrial Order
                                 (PTO), consulting with co- counsel about it
26-Jun-19    1         1         Reviewing Defendants' discovery responses
                                 and emailing counsel re: same
26-Jun-19    0.6       0.6       Discussing upcoming tasks and PTO with co-
                                 counsel
26-Jun-19    0.4       0.4       Reviewing document for possible production
                                 ahead of 6/28 deadline; emailing counsel re:
                                 same
27-Jun-19    0.8       0         Revising PTO
27-Jun-19    0.9       0.9       Revising draft PTO
27-Jun-19    0.7       0.7       Finalizing ROG supplement and sending to
                                 ALDF witness for review and verification
27-Jun-19    0.8       0.8       Revising PTO
27-Jun-19    0.7       0.7       Drafting second supplement to ROG 3
                                 response
28-Jun-19    0.9       0.9       Revising draft PTO
28-Jun-19    1.3       1.3       Revising draft PTO
28-Jun-19    0.5       0.5       Finalizing Supp ROG response and sent to
                                 counsel for service
28-Jun-19    0.6       0         Revising draft PTO
1-Jul-19     1.4       1.4       Organizing docs to authenticate via PTO
1-Jul-19     0.4       0.4       Emailing co-counsel and plaintiffs re

                                    26
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 27 of 480




                                 authenticating docs for PTO
1-Jul-19     0.4       0         Revising draft PTO
2-Jul-19     0.7       0.7       Finalizing PTO and sending to team for final
                                 approval
3-Jul-19     0.2       0.2       Set call with opp counsel re PTO
5-Jul-19     0.3       0.3       Reviewing Opp counsel's rewrite of PTO and
                                 emailing co-counsel re same
8-Jul-19     0.5       0.5       Talking with co-counsel re PTO phone call
9-Jul-19     0.5       0.5       Continue review of Defs stipulations language,
                                 cross check against our exhibits, and review
                                 Eberly's suggestions for additional fact
                                 contentions in PTO
10-Jul-19    0.2       0.2       Edit Eberly's redraft of PTO; review Complaint
                                 for websites and other sources for possible
                                 stipulation proposals
24-Jul-19    0.2       0.2       Conferring with team on final pretrial
                                 conference
28-Jul-19    0.3       0.3       Conferring with team on settlement, extension
                                 and Defendants’ MSJ
31-Jul-19    0.4       0.4       Respond to Defendants' revised PTO
31-Jul-19    0.8       0.8       Send edits to Alan on draft settlement proposal
31-Jul-19    1.3       1.3       Drafting affidavit for Shy 38
31-Jul-19    0.7       0.7       Editing draft settlement proposal
1-Aug-19     0.3       0.3       Emailing with ALDF team re: settlement
3-Aug-19     7         3.5       Travel to Kansas City for client meeting with
                                 Shy 38 and Hope Sanctuary
4-Aug-19     0.8       0.4       Travel from KCK to Lawrence, Kansas for
                                 client meeting with Shy 38
4-Aug-19     1.5       0.7       Client meeting with Shy 38
4-Aug-19     1         0.5       Travel from Lawrence, Kansas to airport
                                 after client meeting
4-Aug-19     7         3.5       Travel home after client meeting
8-Aug-19     0.4       0.4       Discussing settlement with Shy 38
8-Aug-19     0.3       0.3       Discussing settlement with Hope Sanctuary
12-Aug-19    0.4       0.4       Discussing settlement proposal with co-
                                 counsel
12-Aug-19    0.7       0.7       Drafting affidavit for Hope Sanctuary
12-Aug-19    0.2       0.2       Emailing ALDF team re: settlement counter
                                 proposal
19-Aug-19    0.5       0.5       Discussing MSJ strategy
20-Aug-19    0.6       0.6       Drafting reply to Def's SUF
20-Aug-19    0.9       0.9       Drafting response to Def's Statement of Fact
                                 (SUF)
21-Aug-19    0.8       0.8       Drafting response to D's SUF
21-Aug-19    1.1       1.1       Drafting response to D's SUF

                                    27
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 28 of 480




23-Aug-19    0.5       0.5       Emailing with co-counsel and plaintiffs re:
                                 MSJ briefing and settlement proposal
23-Aug-19    1.4       1.4       Drafting Plaintiffs' SUF and sending to co-
                                 counsel for review
23-Aug-19    1.4       1.4       Drafting Plaintiffs' SUF
23-Aug-19    1         1         Drafting Plaintiffs' SUF for MSJ
3-Sep-19     0.6       0.6       Drafting SUF for MSJ
3-Sep-19     1.5       1.5       Revised our SUF and our response to Def's
                                 SUF
5-Sep-19     0.4       0.4       Editing draft Opp to Def's MSJ
5-Sep-19     0.7       0.7       Reviewing draft Opp to D's MSJ
6-Sep-19     0.6       0.6       Revising Opp to D's MSJ and sending back to
                                 counsel
6-Sep-19     2.1       2.1       Revising Opp to D's MSJ
9-Sep-19     0.2       0.2       Finalizing Hope Sanctuary affidavit
9-Sep-19     1.2       1.2       Drafting ALDF aff ISO MSJ
9-Sep-19     0.5       0.5       Updating ALDF affidavit
9-Sep-19     0.6       0.6       Revising draft Opp to D's MSJ
9-Sep-19     0.6       0.6       Reviewing CFS doc production and pulling
                                 exhibits for CFS aff
10-Sep-19    0.4       0.4       Editing draft Mem ISO MSJ
10-Sep-19    1         1         Revising draft Memo ISO MSJ
10-Sep-19    0.9       0.9       Revising draft Memo ISO MSJ
10-Sep-19    0.2       0.2       Revising ALDF affidavit
11-Sep-19    3.6       3.6       Preparing exhibits for Appendi
12-Sep-19    0.6       0.6       Collecting and sending to co-counsel and
                                 paralegal materials for Plaintiffs' Appendix for
                                 MSJ
13-Sep-19    6         6         Revising Opp to MSJ
15-Sep-19    0.9       0.9       Reviewing edited MSJ briefs and talking with
                                 co-counsel
15-Sep-19    0.8       0.8       Revising Memo ISO MSJ
16-Sep-19    2.7       2.7       Proofing and cite-checking Pltfs' Memo ISO
                                 MSJ
16-Sep-19    2.1       2.1       Proofing and cite-checking Opp to D's MSJ
16-Sep-19    2.6       2.6       Finalizing MSJ briefs
18-Oct-19    2.1       2.1       Reviewing D's Opp/Reply to MSJ and
                                 concentrating on facts section
21-Oct-19    0.3       0         Emailing co-counsel re: Reply
21-Oct-19    1.9       1.9       Drafting response to Def's Response to our
                                 SUF
21-Oct-19    1.4       1.4       Drafting response to D's Response to our SUF
21-Oct-19    1.6       1.6       Responding to D's MSJ (facts)
22-Oct-19    0.2       0.2       Corresponding with counsel re: MSJ Reply
23-Oct-19    1.3       1.3       Revising draft MSJ Reply
                                    28
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 29 of 480




 23-Oct-19      0.5         0.5         Discussing MSJ Reply with co-counsel
 23-Oct-19      0.3         0.3         Reviewing MSJ draft and providing comments
 28-Oct-19      0.3         0.3         Finishing review of MSJ Reply and sending
                                        back to co-counsel
 28-Oct-19      2.1         2.1         Reviewing Reply ISO MSJ
 9-Dec-19       0.3         0.3         Editing letter re: Supp Authority
 22-Jan-20      0.8         0           Reading decision and conferring with team
                                        about it
 23-Jan-20      0.2         0.2         Reviewing and editing draft Motion to Alter
                                        Judgment and proposed order and emailing
                                        back to co-counsel
 6-Feb-20       0.3         0.3         Read D's Opp to Mtn to amend judgment and
                                        emailed co-counsel re: same
 6-Feb-20       0.4         0.4         Phone call w/ co-counsel to discuss D's Opp to
                                        our Motion to Alter Judgment and plan for the
                                        Reply
 7-Feb-20       0.3         0.3         Starting draft of Reply ISO motion to alter
                                        judgment
 10-Feb-20      0.7         0.7         Drafting Reply ISO Motion to Alter Judgment
 10-Feb-20      0.5         0.5         Drafting Reply ISO Motion to Alter Judgment
 11-Feb-20      0.7         0.7         Drafting Reply ISO Motion to Alter Judgment
 14-Feb-20      0.4         0.4         Editing Reply ISO Motion to Alter Judgment
 17-Feb-20      0.2         0.2         Reviewing and responding to emails re: Reply
                                        ISO Mot to Alter
 3-Apr-20       0.3         0           Reviewing Court's order sustaining motion to
                                        amend judgment and conferring with co-
                                        counsel re: same

*** The hours bill edits first appear in Doc. 79-5. They were not proposed during the
pre-plaintiffs’ motion discussions.

Attachment 2, from Doc. 79-5
 Date           Hours      HRS          Description
                           billed
 24-Jan-20      0.3        0.3          Conferring with team about fee petition
 17-Feb-20      0.2        0            Reviewing and responding to emails re: Reply
                                        ISO Mot to Alter Judgment and
 20-Feb-20      0.1         0           Reviewing email correspondence re: joint
                                        motion for an extension for attys fees
 24-Feb-20      0.1         0.1         Reviewing and responding to emails from co-
                                        counsel re: attys fees questions
 25-Mar-20      0.2         0.2         Reviewing emails from opp counsel and
                                        emailing w/ co-counsel re: attys fees
 2-Apr-20       0.1         0           Emailing co-counsel re: next steps in
 3-Apr-20       0.1         0.1         Emailing KS atty re: declaration for attys

                                           29
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 30 of 480




9-Apr-20     0.2       0.2       Reviewing and emailing with co-counsel
16-Apr-20    0.1       0.1       Emailing ALDF paralegal and co-counsel
                                 re:atty fee declarations for motion
16-Apr-20    0.2       0.2       Kelsey Emailing ALDF paralegal re: next steps
                                 in
24-Apr-20    0.6       0.6       Editing draft declaration ISO motion for
27-Apr-20    0.1       0.1       Finalizing draft decl ISO motion for attys fees
                                 and sending to co-counsel for review
1-May-20     1.9       1.9       Editing Motion for Attys Fees and Costs




                                    30
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 31 of 480




Michael D. Moss, from Doc. 79-6
Attachment 1
 Date           Hours       HRS      Narrative
                            billed
 12/9/2019      0.20                 Examine final version of letter to the court
                                     regarding supplementing the memorandum in
                                     support of plaintiffs' motion for summary
                                     judgment in the Kansas Ag-Gag case with
                                     recent court order in the Iowa Ag-Gag case;
                                     Coordinate the finalization and filing of the
                                     letter.
 10/29/2019     0.40                 Review, finalize, and electronically file
                                     plaintiffs' reply memorandum in support of
                                     their motion for summary judgment in the
                                     Kansas Ag-Gag case.
 10/24/2019     0.50                 Prepare chart of challenged provisions of
                                     Kansas statute for use in plaintiffs' reply brief
                                     in support of their motion for
                                     summary judgment in the Kansas Ag Gag case.
 10/24/2019     0.50                 Review Iowa federal court order striking down
                                     the Iowa Ag-Gag law for use in evaluation of
                                     draft reply in support of plaintiffs' summary
                                     judgment in the Kansas Ag-Gag case.
 10/24/2019     1.30                 Examine defendant's response to plaintiffs'
                                     motion for summary judgment and reply in
                                     support of defendants' motion for summary
                                     judgment in the Kansas Ag Gag case.
 10/24/2019     1.50                 Review and analyze draft plaintiffs' reply
                                     memorandum in support of their motion for
                                     summary judgment in the Kansas Ag Gag case,
                                     with proposed revisions
 10/17/2019     0.20                 Examine Kansas federal court local rules for
                                     formatting limitations applicable to plaintiffs'
                                     reply brief in support of motion for summary
                                     judgment in the Kansas Ag Gag case and
                                     coordinate with co-counsel.
 9/20/2019      0.10                 Examine defendants' motion for extension of
                                     time to file reply briefs on outstanding motions
                                     for summary judgment in the Kansas Ag-Gag
                                     case.
 9/16/2019      1.00                 Review, revise, finalize and file plaintiffs'
                                     motion for summary judgment and
                                     suggestions in opposition to defendants'
                                     motion for summary judgment in the Kansas
                                     Ag-Gag case.
 9/16/2019      0.40                 Draft and file motion for leave to file a

                                        31
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 32 of 480




                                 response in opposition to defendants' motion
                                 for summary judgment in excess of page
                                 limitations in the Kansas Ag-Gag case.
9/13/2019    0.10                Review original affidavit of plaintiff Shy 38 for
                                 summary judgment briefs in the Kansas Ag
                                 Gag case.
9/12/2019    2.50                Review the draft of plaintiffs' memorandum in
                                 opposition to defendants' motion for summary
                                 judgment and the draft of plaintiffs'
                                 memorandum in support of plaintiff's own
                                 motion for summary judgment in the Kansas
                                 Ag-Gag case.
9/9/2019     0.70                Review working draft of plaintiffs' brief in
                                 opposition to defendants' motion for summary
                                 judgment in the Kansas Ag Gag case.
8/15/2019    0.20                Examine plaintiffs' final reply regarding
                                 settlement proposal in the Kansas Ag-Gag
                                 case.
8/13/2019    0.20                Review revisions to draft of plaintiff's
                                 settlement proposal clarification letter for the
                                 Kansas Ag-Gag case.
8/8/2019     0.20                Email and phone correspondence with Hope
                                 Sanctuary and with co-counsel regarding
                                 plaintiffs' settlement proposal in the Kansas
                                 Ag-Gag case.
8/8/2019     0.20                Examine letter from defense counsel
                                 requesting clarification of plaintiffs' settlement
                                 proposal in the Kansas Ag-Gag
                                 case.
8/7/2019     0.10                Phone and email correspondence to owner of
                                 plaintiff Hope Sanctuary concerning proposed
                                 settlement agreement in the Kansas Ag-Gag
                                 case.
8/6/2019     0.20                Evaluate and correct error in the filing of
                                 plaintiffs' motion for extension of time to file a
                                 response to defendants' motion for summary
                                 judgment in the Kansas Ag-Gag case.
8/6/2019     0.10                Review draft of and propose minor revisions to
                                 draft of plaintiffs' motion for extension of time
                                 to file a response to defendants' motion for
                                 summary judgment in the Kansas Ag-Gag case.
7/31/2019    0.30                Examine plaintiff's draft settlement proposal
                                 in the Kansas Ag Gag case
7/31/2019    0.10                Email correspondence from defense counsel
                                 regarding proposed revisions to pretrial order
                                 in the Kansas Ag Gag case.

                                    32
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 33 of 480




7/29/2019    0.40                Conference call with co-counsel for plaintiffs
                                 regarding strategy for moving forward in the
                                 Kansas Ag-Gag case.
7/25/2019    0.10                Examine the court's revisions to the parties'
                                 draft proposed pretrial order in the Kansas Ag
                                 Gag case.
7/25/2019    0.50                Examine defendants' motion for summary
                                 judgment in the Kansas Ag Gag case.
7/25/2019    0.10                Examine defendant's proposed revisions to the
                                 draft pretrial order in the Kansas Ag Gag case.
7/25/2019    0.50                Attend pretrial conference by phone in the
                                 Kansas Ag-Gag case.
7/25/2019    0.50                Draft summary of issues addressed in the
                                 pretrial conference from counsel's perspective
                                 for the Kansas Ag-Gag case.
7/24/2019    0.20                Conference call with Cambria Martin of Hope
                                 Sanctuary regarding status update for the
                                 Kansas Ag-Gag case.
7/24/2019    0.30                Conference call with co-counsel for plaintiffs
                                 regarding issues for upcoming pretrial
                                 conference in the Kansas Ag-Gag case.
7/22/2019    0.10                Email correspondence with Cambria Martin of
                                 Hope Sanctuary regarding status of the Kansas
                                 Ag-Gag case.
7/22/2019    0.10                Review final joint proposed pretrial order
                                 submitted to the court in the Kansas Ag Gag
                                 case.
7/3/2019     0.10                Email correspondence with co-counsel for
                                 plaintiffs regarding upcoming pretrial
                                 conference in the Kansas Ag Gag case.
7/1/2019     0.20                Examine revised draft pretrial order in the
                                 Kansas Ag Gag case.
6/28/2019    0.20                Review final version of plaintiffs' second
                                 supplemental interrogatory answers in the
                                 Kansas Ag Gag case.
6/27/2019    0.20                Correspondence among co-counsel for
                                 plaintiffs regarding strategy for potentially
                                 dismissing a portion of the
                                 complaint and supplementing discovery
                                 responses for the Kansas Ag Gag case.
6/20/2019    0.10                Review letter from defense counsel with
                                 verifications for defendants' answers to
                                 interrogatories in the Kansas Ag Gag case and
                                 forward to co-counsel.
6/13/2019    0.40                Examine defendants' answers to
                                 interrogatories in the Kansas Ag-Gag case.

                                    33
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 34 of 480




5/29/2019    0.20                Finalize plaintiffs' supplemental interrogatory
                                 answers in the Kansas Ag-Gag case.
5/23/2019    0.20                Examine new revisions to plaintiffs' draft
                                 supplemental responses to interrogatories in
                                 the Kansas Ag-Gag case.
5/17/2019    0.10                Finalize plaintiffs' second supplemental initial
                                 disclosures in the Kansas Ag-Gag case.
5/15/2019    0.10                Finalize plaintiffs' first four sets of discovery
                                 requests to defendants in the Kansas Ag-Gag
                                 case.
5/14/2019    0.20                Review local federal court rules regarding
                                 interrogatories and production requests for the
                                 Kansas Ag-Gag case, and advise co-counsel of
                                 the same.
5/13/2019    0.10                Examine draft of plaintiffs' interrogatories to
                                 defendants in the Kansas Ag-Gag case.
5/13/2019    0.20                Examine correspondence from counsel for
                                 defendants regarding discovery dispute in the
                                 Kansas Ag-Gag case.
5/13/2019    0.20                Examine draft of plaitniffs' requests for
                                 production to defendants in the Kansas Ag-
                                 Gag case.
5/3/2019     0.80                Conference call with co-counsel regarding
                                 plaintiffs' proposed response to defendants'
                                 golden rule letter for the Kansas Ag-Gag case.
5/3/2019     0.50                Assess and formulate suggested wording for
                                 objections within drafts of plaintiffs'
                                 supplemental and amended responses to
                                 interrogatories in the Kansas Ag-Gag case.
5/3/2019     0.30                Examine drafts of letter in response to
                                 defendants' golden rule letter regarding
                                 plaintiffs' interrogatory answers in the Kansas
                                 Ag-Gag case.
5/1/2019     0.50                Advise co-counsel regarding discovery dispute
                                 and potential amended interrogatory answers
                                 in accordance with Kansas federal case law and
                                 the admonishments of Judge O'Hara for the
                                 Kansas Ag-Gag case.
5/1/2019     0.60                Further examine Kansas federal case law
                                 regarding discovery objections for the Kansas
                                 Ag-Gag case.
5/1/2019     0.80                Conference calls among plaintiffs' counsel
                                 regarding discovery dispute in the Kansas Ag-
                                 Gag case.
4/30/2019    1.60                Examine Kansas federal court case law
                                 regarding discovery objections for preparation

                                    34
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 35 of 480




                                 of a response to defendants' golden rule letter
                                 or amending plaintiffs' discovery responses in
                                 the Kansas Ag-Gag case.
4/30/2019    1.50                Examine defendants' lengthy golden rule letter
                                 response to plaintiffs' answers to
                                 interrogatories, cases cited therein, and
                                 plaintiffs' proposed response to disputed
                                 discovery items in the Kansas Ag-Gag case.
4/22/2019    0.10                Draft letter to defense counsel to accompany
                                 verification pages for discovery responses from
                                 plaintiffs Hope Sanctuary and Shy 38.
4/22/2019    0.20                Meeting with owner of Hope Sanctuary to
                                 finalize verification page for plaintiffs' answers
                                 to interrogatories in the Kansas Ag Gag case
4/22/2019    0.10                Phone conference with Cambria Martin
                                 regarding Hope Sanctuary's verification of
                                 discovery responses in the Kansas Ag Gag case.
4/21/2019    0.30                Coordinate document production efforts and
                                 verifications for discovery responses with co-
                                 counsel in the Kansas Ag-Gag case.
4/19/2019    0.10                Email correspondence with clients to
                                 coordinate obtaining signed and notarized
                                 verifications to discovery responses in the
                                 Kansas Ag-Gag case.
4/19/2019    0.30                Examine the further revised objections
                                 included in plaintiffs' draft discovery responses
                                 in the Kansas Ag-Gag case.
4/19/2019    1.50                Prepare plaintiffs' documents for production to
                                 defendants in the Kansas Ag Gag case.
4/18/2019    0.30                Examine plaintiffs' newly revised draft answers
                                 to interrogatories in the Kansas Ag-Gag case.
4/18/2019    0.10                Review interpretations of local rule concerning
                                 verifications of discovery responses for the
                                 Kansas Ag Gag case.
4/18/2019    0.60                Phone conference with co-counsel regarding
                                 plaintiffs' discovery responses in the Kansas Ag
                                 Gag case.
4/18/2019    0.70                Further review federal cases regarding
                                 sanctionable discovery practice for preparation
                                 of plaintiffs' discovery responses in the Kansas
                                 Ag Gag case and advise co-counsel of the same.
4/17/2019    0.60                Examine for editing plaintiffs' draft responses
                                 to interrogatories, request for production, and
                                 request for admissions in the Kansas Ag Gag
                                 case.
4/15/2019    0.20                Review revised proposed protective order in

                                    35
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 36 of 480




                                 the Kansas Ag-Gag case.
4/3/2019     0.10                Review Kansas rules regarding stipulated
                                 extensions for discovery responses for the
                                 Kansas Ag-Gag case and advise co-counsel
                                 regarding the same.
4/3/2019     0.10                Review plaintiffs' draft request for extension of
                                 time to respond to defendants' discovery and
                                 clarifications for certain discovery requests for
                                 the Kansas Ag Gag case.
3/18/2019    0.40                Examine case law that Judge O'Hara advised
                                 counsel to read concerning the required
                                 discovery procedure to be followed in the
                                 Kansas Ag-Gag case and advise co-counsel.
3/13/2019    0.10                Review plaintiffs' supplemental initial Rule 26
                                 disclosures in the Kansas Ag-Gag case.
3/8/2019     0.30                Examine defendants' first discovery requests to
                                 plaintiffs in the Kansas Ag-Gag case.
3/5/2019     0.30                Review draft of plaintiffs' partial settlement
                                 proposal in the Kansas Ag-Gag case.
3/1/2019     0.80                Review notes and prepare summary and
                                 impressions of the initial scheduling
                                 conference in the Kansas Ag Gag case.
3/1/2019     2.50                Attend initial scheduling conference at the
                                 Kansas City, Kansas federal courthouse in the
                                 Kansas Ag-Gag case, including drive time,
                                 discussion of the case with co-counsel.
2/28/2019    0.50                Review pleadings and initial disclosures in
                                 preparation for upcoming status conference in
                                 the Kansas Ag-Gag case.
2/27/2019    0.30                Examine defendants' objections to plaintiffs'
                                 Rule 26 initial disclosures in the Kansas Ag-
                                 Gag case and discuss the same with co-counsel.
2/22/2019    0.20                Examine final report of the parties planning
                                 conference for the Kansas Ag-Gag case.
2/22/2019    0.20                Examine plaintiffs' final Rule 26 initial
                                 disclosures in the Kansas Ag-Gag case and
                                 arrange filing of certificate of service.
2/21/2019    0.10                Examine defendants' rule 26 initial disclosures
                                 in the Kansas Ag-Gag case.
2/21/2019    0.20                Advise co-counsel as to local practice and
                                 procedures regarding initial disclosures and
                                 the upcoming case management conference in
                                 the Kansas Ag-Gag case.
2/21/2019    0.20                Review Kansas federal court local rules
                                 regarding Rule 26 initial disclosures for the
                                 Kansas Ag-Gag case.

                                    36
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 37 of 480




2/20/2019    0.10                Email correspondence from the court and with
                                 co-counsel regarding upcoming status
                                 conference in the Kansas Ag-Gag case.
2/19/2019    0.10                Participate with co-counsel in planning for
                                 preparation of initial disclosures in the Kansas
                                 Ag-Gag case.
2/8/2019     0.20                Examine email correspondence between the
                                 parties regarding Rule 26 conference and
                                 preliminary draft conference report in the
                                 Kansas Ag-Gag case.
2/8/2019     0.50                Attend Rule 26 conference by phone in the
                                 Kansas Ag-Gag case.
2/7/2019     0.20                Develop positions and strategy for potential
                                 discovery and other items for to be addressed
                                 in the Rule 26 conference with co-counsel.
2/1/2019     0.10                Examine court order granting plaintiffs'
                                 motion to strike defendants' jury demand in
                                 the Kansas Ag-Gag case.
1/31/2019    0.20                Finalize and file plaintiffs' reply in support of
                                 their motion to strike defendants' jury demand
                                 in the Kansas Ag-Gag case.
1/30/2019    0.10                Examine for editing the draft reply in support
                                 of motion to strike defendants' jury trial
                                 demand in the Kansas Ag-Gag case.
1/28/2019    0.20                Examine defendants' opposition to plaintiffs'
                                 motion to strike jury demand in the Kansas
                                 Ag-Gag case.
1/23/2019    0.10                Examine initial order setting scheduling
                                 conference in the Kansas Ag-Gag case.
1/22/2019    0.20                Finalize motion to strike defendants' jury
                                 demand in the Kansas Ag-Gag case and
                                 arrange filing.
1/18/2019    0.20                Review local rule for filings by pro hac
                                 attorneys requiring local attorney signature for
                                 the Kansas Ag-Gag case.
1/18/2019    0.20                Examine draft motion to strike defendants'
                                 jury trial demand in the Kansas Ag-Gag case.
1/14/2019    0.20                Examine defendants' answer to the complaint
                                 in the Kansas Ag-Gag case, demand for jury
                                 trial, and designation of place of trial.
1/14/2019    0.20                Develop strategy for moving to strike
                                 defendants' jury trial demand and filing
                                 motion for summary judgment in the
                                 Kansas Ag-Gag case.
1/14/2019    0.10                Examine Kansas federal court rules regarding
                                 defendants' counter designation of place of

                                    37
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 38 of 480




                                 trial for the Kansas Ag-Gag case.
1/9/2019     0.50                Examine order from Iowa federal court
                                 granting ALDF's motion for summary
                                 judgment in its challenge to the Iowa Ag-Gag
                                 law for guidance in ALDF's challenge to the
                                 Kansas law.
1/2/2019     0.20                Finalize and file proofs of service on the
                                 defendants in the Kansas Ag-Gag case.
12/28/2018   0.30                Review and ensure compliance with federal
                                 rules and affidavit requirement for returns of
                                 service by Federal Express, advise co-counsel
                                 regarding the proof of service.
12/27/2018   0.10                Advise ALDF with regard to proofs of service
                                 and due date for responses to potential
                                 motions to dismiss in the Kansas Ag-Gage
                                 case.
12/26/2018   0.80                Examine clerk's order granting defendants
                                 additional time to file a responsive pleading,
                                 advise co-counsel regarding timing for
                                 defendants' potential motion to dismiss and
                                 potential deadlines for plaintiffs' response;
                                 examine federal and local district court rules
                                 regarding calculating deadlines; draft returns
                                 of service on defendants with affidavit.
12/21/2018   0.20                Provide status update to all co-counsel
                                 regarding status of service on defendants.
12/17/2018   0.30                Finalize additional pro hac application in the
                                 Kansas Ag-Gag case, prepare other required
                                 documents, prepare the same for filing; further
                                 investigate and evaluate status of service on
                                 the governor.
12/14/2018   0.60                Evaluate potential irregulairty concerning
                                 return receipt delivery to the Kansas Governor;
                                 investigate the address and identity of the
                                 person who signed for the delivery; review
                                 legal standards pertaining to method of service
                                 under Kansas and federal law.
12/14/2018   0.30                Draft pro hac vice motions for additional co-
                                 counsel, prepare additional required
                                 documents, prepare pro hac vice
                                 materials for filing.
12/14/2018   0.30                Develop and coordinate strategy for addressing
                                 potential irregularity with service on th
                                 Governor, consider potential substitution of
                                 plaintiff in light of change of governor, and
                                 other forward strategy for the Kansas Ag-Gag

                                    38
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 39 of 480




                                 lawsuit.
12/12/2018   0.30                Review and process additional pro hac vice
                                 application materials for co-counsel in the
                                 Kansas Ag-Gag case; assess information
                                 concerning judicial temperament.
12/11/2018   0.40                Examine partial Federal Express delivery
                                 receipts for service of process on defendants in
                                 the Kansas Ag-Gag case; develop strategy for
                                 obtaining full signature return receipts for
                                 return of service filings; correspond with co-
                                 counsel regarding additional necessary pro hac
                                 vice applications.
12/6/2018    0.20                Prepare additional pro hac vice application;
                                 email correspondence with the court clerk
                                 regarding electronic filings; review orders
                                 granting several pro hac vice applications.
12/5/2018    0.30                Prepare additional pro hac vice motions.
12/4/2018    3.50                Review and prepare exhibits to the complaint;
                                 review additional grammar and citation
                                 revisions to the complaint; further draft pro
                                 hac vice motions and gather supporting forms
                                 and documentation; coordinate filing of the
                                 complaint and ancillary documents;
                                 communications with the court clerk regarding
                                 issuance of summonses.
12/3/2018    6.30                Propose additional revisions to draft complaint
                                 and review revisions of other co-counsel; draft
                                 civil cover sheet, prepare designation of place
                                 of trial, prepare corporate disclosure
                                 statement, draft proposed summonses to
                                 defendants, prepare pro hac vice applications
                                 for multiple counsel, prepare checklists for
                                 case filing; review federal and local procedural
                                 rules for case filing and service; correspond
                                 with co-counsel regarding strategy, filings, pro
                                 hac vice applications and attachments, press
                                 releases, etc.; check citations in the draft
                                 complaint and find support for missing
                                 citations.
12/1/2018    0.50                Review the draft complaint for the Kansas Ag-
                                 Gag case, make proposed revisions, and
                                 communicate the same with co-counsel.




                                    39
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 40 of 480




Jennifer Schlemmer from Doc. 79-6
Attachment 2
 Date          Hours     HRS           Description
                         billed
 9/16/2019                             Prepare numerous revisions to table of
                                       contents/appendix of exhibits to the MSJ and
 9/13/2019                             Telephone conference with K. Eberly re:
                                       documents received via sharefile and their
 12/3/2018                             Numerous emails and conferences to discuss
                                       representation and marketing strategyN
 9/16/2019      1.5                    Prepare numerous revisions to table of
                                       contents/appendix of exhibits to the MSJ and
                                       change placement of bates-label and fix errors
                                       in the MSJ exhibits as requested by K. Eberly.
 9/13/2019      2.2                    Prepare table of contents/appendix of exhibits
                                       to the MSJ and bates-label MSJ exhibits as
                                       requested by K. Eberly.***

*** Ms. Schlemmer’s hour first appear in Doc. 79-6. They were not included during the
pre-plaintiffs’ motion discussions.




                                          40
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 41 of 480




Amanda Howell from Doc. 79-7
Attachment 1
 Date        Hours       HRS         Description
                         billed***
 8-May-18    2.9         2.9         research, drafting complaint (KS ag-gag)
 9-May-18    4.2         4.2         research legislative history and drafting
                                     complaint
10-May-18     3.9        3.9         edits and research for complaint
11-May-18     1.6        1.6         outline, prep for call, analyze next steps with
                                     Director of Litigation
14-May-18     3.6        0           edits to complaint
15-May-18     1.5        1.5         edits to complaint
16-May-18     3.4        1.4         edits to complaint
4-Jun-18      2.5        0           edits to complaint
5-Jun-18      1.1        1.1         edit and re-draft complaint
6-Jun-18      4.8        0           edit and re-draft complaint
7-Jun-18      4.9        2.5         edit and re-draft complaint
12-Jun-18     2.9        0           edits to complaint
19-Jun-18     4.4        2           draft and edit complaint
29-Jun-18     4.3        2.3         edit complaint, incorporate Kelsey Eberly (KE)
                                     suggestions
3-Jul-18      1.6        1.6         call with KE to discuss complaint; edits to
                                     complaint
5-Jul-18      4.4        2.4         edits to complaint
25-Jul-18     0.9        0.9         final edits to complaint, circulate
23-Aug-18     0.3        0.3         edits to complaint
5-Sep-18      3.5        3.5         review complaint, edit
26-Sep-18     0.7        0           reviewing Strugar agreement
26-Sep-18     0.5        0.5         drafting agreements
26-Sep-18     1.3        1.3         prep and call re: strategy, next steps,
                                     complaint edits
10-Oct-18     1          0           drafting agreements
11-Oct-18     0.4        0.4         prep and call with potential local counsel
29-Oct-18     0.7        0.7         review/edit draft complaint
15-Nov-18     0.8        0.8         prep and call with co-counsel
16-Nov-18     0.5        0.5         call with tai re: local counsel
19-Nov-18     0.8        0.8         contact with co-counsel
19-Nov-18     1          1           prep and call with plaintiff, contact with add'l
                                     prospective plaintiff
19-Nov-18     0.5        0.5         prep and call with co-counsel and potential
                                     local counsel
20-Nov-18     0.6        0.6         contact with co-counsel and file review re:
                                     potential plaintiffs
20-Nov-18     0.7        0.7         contact co-counsel re: hope sanctuary

                                        41
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 42 of 480




                                        (potential plaintiff)
 20-Nov-18      0.8         0.8         prep and call with potential plaintiff Hope
                                        Sanctuary
 21-Nov-18      0.5         0.5         prep and call with potential local counsel
 26-Nov-18      0.5         0.5         prep and call with Shy 38
 28-Nov-18      2.5         2.5         prep and call with Mike Moss (local counsel)
 3-Dec-18       0.5         0.5         final edits to complaint
 22-Mar-19      1.2         1.2         prep and call re discovery
 8-Apr-19       5.8         5.8         doc identification search for discovery
                                        responses

*** The hours bill edits first appear in Doc. 79-7. They were not proposed during the
pre-plaintiffs’ motion discussions




                                           42
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 43 of 480




Alene Anello, from Doc. 79-8
Attachment 1
 Date            Hours     HRS      Description
                           billed
 3-Dec-18        4.8       4.8      reviewing/bluebooking complaint




                                      43
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 44 of 480




                                             Exhibit 2

                              UNITED STATES DISTRCT COURT
                               FOR THE DISTRICT OF KANSAS



ANIMAL LEGAL DEFENSE FUND,                           )
CENTER FOR FOOD SAFETY, SHY 38,                      )
INC., and HOPE SANCTUARY,                            )       Case No.: 18-CV02657
                                                     )
                       Plaintiffs,                   )
                                                     )
v.                                                   )
                                                     )
LAURA KELLY, in her official capacity                )
As Governor of Kansas, and DEREK                     )
SCHMIDT, in his official capacity as                 )
Attorney General of Kansas,                          )
                                                     )
                       Defendants.                   )

                          DECLARATION OF ANTHONY F. RUPP

       Anthony F. Rupp, under penalty of perjury, declares and states as follows:

The Attorney General’s office has asked me to review the file in ALDF, et al v. Kelly, et al., Case

No. 18-CV-02657 for the purpose of offering an opinion on the reasonableness of the plaintiffs’

attorneys’ fee request under 42 U.S.C. 1988. I offer my opinion, recognizing that any decision

regarding the allowance and amount of attorneys’ fees ultimately rests with the District Court.

                               My Background and Qualifications

       1.      I offer this opinion based on my knowledge, education, training and experience. I

attach a Curriculum Vitae as Appendix A.

       2.      I am a full-time trial attorney admitted in Kansas (1983) and Missouri (1989). I am

familiar with civil rights actions having represented cities, counties and state agencies, including

universities, in such actions. My work in this area has been recognized in “Best Lawyers in
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 45 of 480




America” as I was named the 2020 “Lawyer of the Year” in Municipal Law-Kansas City (Kansas).

I have received the same recognition several times previously.

         3.       In addition, I represent plaintiffs and defendants in complex business litigation,

doctors, hospitals and attorneys in malpractice litigation, and employers in employment litigation.

I have tried court and jury trials in state and federal courts throughout Kansas and Missouri. I have

argued appeals in state and federal courts.

         4.       I am proud to have been recognized by the Johnson County Bar Association in 2008

as only the third recipient of the Honorable Earl E. O’Connor Civility Award. The award, which

recognizes professionalism, honor, integrity, preparation and advocacy, is named in honor of the

former Chief Judge of the United States District Court for the District of Kansas, as this Court is

well aware. It was my pleasure to get to know Judge O’Connor when I was a law clerk in the

adjoining chambers (Judge Saffels), and to have tried four lawsuits before Judge O’Connor.

         5.       I serve as the Partner-in-Charge of Foulston’s Overland Park office and a member

of the firm’s governing five-member Executive Committee.

         6.       My undergraduate and law degrees were at Creighton University (undergraduate,

cum laude, 1979, law, magna cum laude, 1983) where I served on the Law Review. Thereafter, I

served as a law clerk to the Hon Dale Saffels in the United States District Court for the District of

Kansas from 1983-85. I joined Shughart Thomson & Kilroy, P.C. as an associate in 1985,

becoming a member in 1990. Shughart Thomson merged with Polsinelli in 2009. I practiced with

Polsinelli until the summer of 2013, when I moved to Foulston Siefkin LLP.

                                    Is This an Unpopular Cause?

         7.       The litigation challenged the constitutionality of a Kansas statute, K.S.A. 47-1826

et seq, the farm animal and field crop and research facilities protection act.




4829-2010-5917, v. 1
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 46 of 480




         8.       The plaintiffs suggest that it can be difficult to find representation for politically

unpopular causes. I do not share that opinion under the facts present here.

         9.       The farm animal and research facilities protection act has not been at the forefront

of Kansas statutes since its enactment 30 years ago in 1990. It appears the statute has never been

enforced against any person. I am not aware of this statute being a substantial campaign issue in

any contested elections– including during the current election season following the District Court

opinion. While there has been some media coverage of the opinion, I would expect there to be

some coverage of any federal court order regarding the constitutionality of a statute.

         10.      In my observation, Kansas attorneys are not shy about bringing civil rights lawsuits

on politically charged issues from abortion to school finance to state and local executive orders

and municipal ordinances. Had this been a politically charged issue, I would not have expected

Kansas parties or attorneys to wait 30 years to bring a challenge. That this case may involve some

publicity is likely to serve as an incentive for an attorney to take the case, rather than the opposite.

         11.      I see no citation of this statute in any Kansas state or federal lawsuit on Westlaw

prior to the filing of this case. I have seen no evidence that any Kansas parties unsuccessfully

attempted to retain Kansas counsel to prosecute this matter.

         12.      I have seen no evidence that plaintiffs failed in any attempt to retain Kansas counsel

to prosecute this matter.

                                             Hourly Rates

         13.      I have reviewed the requested attorney fees to determine my opinion of market rates

in the relevant market suggested by the plaintiffs (Kansas City, Kansas).

         14.      In my opinion, the proposed hourly rate of Mr. Moss as local counsel of $250 is

reasonable and within the market range for his years of experience.




4829-2010-5917, v. 1
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 47 of 480




         15.      Based on their years of experience of four and six years respectively, Ms. Eberly

and Ms. Anello likely would be associates at Mr. Moss’s firm and would likely have a lower hourly

rate than that of Mr. Moss. Likewise, law students working at the law school would likely have a

lower hourly rate than proposed.

         16.      Professor Chen is qualified and accomplished. Plaintiffs propose a $600 hourly rate

for him. Professor Chen and I have similar years of experience. My standard hourly rate in 2020

is $425. My hourly rate is within the market range. My opinion is that Professor Chen’s market

rate in Kansas City, Kansas would be closer to $425 than to $600.

         17.      In my opinion, Kansas City, Kansas market rates of lawyers of comparable skill

and experience and for paralegal and law student time would fall within the market range if their

rates were modified as follows: An hourly rate of $450 for Chen, $400 for Struger, $225 for Eberly,

$250 for Moss, $125 for paralegal time and $100 for the law student time.

                                    The amount of time expended

         18.      Once the reasonable hourly rate has been determined, a factor to be considered is

whether the tasks being billed would normally be billed to a paying client. I review the amount of

time expended as a senior partner in a private law firm would review the reports of subordinate

attorneys for purposes of billing a paying client. The courts have stated that not all hours expended

in litigation are normally billed to a client and that an applicant should exercise billing judgment

as to the number of hours worked.

         19.      I have reviewed the time entries globally and specifically to form an opinion on

whether the hours billed would normally be billed to a client.




4829-2010-5917, v. 1
         Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 48 of 480




         20.      The first circumstance that I looked at was the litigation itself. The Litigation

focused on narrow legal issues. The facts cited in the summary judgment motions do not appear to

be based on discovery but rather information known before the lawsuit was filed.

         21.      There was no summary judgment hearing and no trial. There were no depositions

taken.

         22.      The defense was capably handled primarily by one attorney in the Attorney

General’s office without outside counsel.

         23.      Members of the plaintiffs’ trial team had brought similar lawsuits in other states, so

there should have been efficiencies. Nevertheless, plaintiffs seek attorney fees and expenses

totaling for 10 different billers totaling $235,426.57. This amount appears excessive.

         24.      Plaintiffs assert that “only three of those lawyers (Chen, Struger, and Eberly) were

primarily responsible as lead counsel.” (Doc. 79, p. 9 of 29).

         25.      The use of 10 billers under these circumstances appears to have resulted in

duplication and inefficiency.1 A billing partner typically would not want to bill a client in full for

bringing 10 lawyers up to speed about a matter, multiple sets of eyes reviewing a matter, and for

generalized background and training of young lawyers and law school students.

         26.      Under the totality of circumstances described above – including narrow legal issues

based on facts known before the lawsuit was filed and a defense team of one– most law partners

would exercise the reasonable billing judgment to reduce the number of billers.




1
  The use of 10 or more billers is not per se duplicative. The rush of deadlines in a complex case, the time necessary
to prepare for trial or to research novel issues, the response to extensive discovery requests and other circumstances
may lead to the need for all hands-on deck. That does not appear to be the case here.



4829-2010-5917, v. 1
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 49 of 480




         27.      I would be comfortable as a billing attorney exercising the billing judgment to bill

for multiple billers, but only the time of the three “lead” attorneys (Chen, Struger and Eberly) local

counsel Moss, paralegal Schlemmer and a joint category of “law student” time.

                                              Conclusion

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct based on information known to me.



                                                          /s/ Anthony F. Rupp
                                                        Anthony F. Rupp




4829-2010-5917, v. 1
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 50 of 480




                                                                                                            A

                                                    ANTHONY “TONY” F. RUPP
                                                    PARTNER

                                                    KANSAS CITY OFFICE
                                                    32 Corporate Woods
                                                    9225 Indian Creek Parkway, Suite 600
                                                    Overland Park, KS 66210-2000
                                                    T: 913.253.2127
                                                    F: 866.889.9276
                                                    trupp@foulston.com


PROFILE

Tony Rupp is the partner-in-charge of the Kansas City office. He is a trial attorney whose practice
includes representation of universities, corporations, hospitals, municipalities, and trucking companies.
Tony joined the firm in 2013 after practicing at Shughart Thomson & Kilroy and Polsinelli, P.C.

Mr. Rupp’s efforts were recognized in 2008 by the Johnson County Bar Association, which named him the
third recipient of the Honorable Earl E. O’Connor Civility Award recognizing professionalism, honor,
integrity, preparation, and advocacy.

Based on his work on behalf of municipalities he was recognized by Best Lawyers® as the 2020
Municipal Law "Lawyer of the Year," the 2018 Personal Injury Litigation - Defendants “Lawyer of the
Year,” the 2013, 2016, and 2019 Litigation – Municipal “Lawyer of the Year," and the 2017 Medical
Malpractice Law – Defendants “Lawyer of the Year,” all for Kansas City, Kansas. Mr. Rupp enjoys
Martindale-Hubbell Law Directory’s highest “AV” rating for lawyers and is listed in Chambers USA as a
leading general commercial litigation attorney in the United States. He was selected by his peers for
inclusion in the Missouri & Kansas Super Lawyers® list and The Best Lawyers in America© for the areas
of commercial litigation and other categories as well.

Education
   Creighton University School of Law (J.D., 1983)
   magna cum laude; Assistant Editor - Creighton Law Review
   Creighton University (BA, 1979)
   cum laude


Admissions
   Kansas (1983)
   Missouri (1989)




                                                                                            www.foulston.com
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 51 of 480




PRACTICE AREAS

   Litigation & Disputes
   Healthcare
   Professional Malpractice
   Trade Secret & Noncompete Litigation
   Governmental Liability



INDUSTRIES

   Healthcare



COMMUNITY INVOLVEMENT

   Overland Park Chamber of Commerce
        Board of Directors
        Co-Chair, Public Policy and Advocacy Committee



RELEVANT EXPERIENCE

Prosecuted and defended corporations and executives in trade secrets cases in multiple jurisdictions.

Defended class action lawsuits, including cases under state and federal antitrust laws.

Represented corporations and individuals in fiduciary duty and other shareholder lawsuits.

Defended doctors, attorneys, accountants and other professionals in litigation in Kansas and Missouri.

Tried multiple jury and court trials in state and federal courts in Kansas and Missouri. Argued appeals in
Kansas and Missouri and in the federal courts. Extensive experience in arbitration and mediation. Law
clerk to the Hon. Dale Saffels, U.S. District Court, Kansas, 1983-85 Polsinelli, P.C. (previously Shughart
Thomson & Kilroy, P.C.) 1985-2013, becoming a partner in 1990



PROFESSIONAL MEMBERSHIPS, AFFILIATIONS, AND HONORS

   Recognized by Best Lawyers® as the 2013, 2016, and 2019 Kansas City, Kansas Litigation -
   Municipal "Lawyer of the Year," 2017 Medical Malpractice Law - Defendants Kansas City, Kansas
   "Lawyer of the Year," 2018 Kansas City, Kansas Personal Injury Litigation - Defendants “Lawyer of the
   Year,” and 2020 Municipal Law Kansas City, Kansas "Lawyer of the Year"
   Selected by peers for inclusion in The Best Lawyers in America© in the areas of Commercial
   Litigation, Litigation - Municipal, Medical Malpractice Law - Defendants, Municipal Law, and Personal

                                                                                           www.foulston.com
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 52 of 480




  Injury Litigation - Defendants, 2007-2020
  Selected for inclusion in Missouri & Kansas Super Lawyers® List, 2005-2018 (a Thomson Reuters
  business)
  Identified by Chambers USA as a leading lawyer in the United States for Litigation: General
  Commercial, 2007-2020
  American Bar Association
  Kansas Bar Association
  Johnson County Bar Association , Charitable Foundation, Fellow; Charitable Foundation, Former
  Trustee; The Earl E. O'Connor Civility Award Recipient (2008)
  The Missouri Bar
  Kansas Bar Foundation Fellow
  Kansas Association of Defense Counsel , Former President; William Kahrs Distinguished Service
  Award (KADC’s highest award)
  Defense Research Institute , Former Kansas State Representative
  Kansas City Metropolitan Bar Association



PRESENTATIONS

2015
  All the Ethics News That’ll Fit in 50 Minutes (Foulston Siefkin LLP, Ethics Seminar for Corporate
  Counsel)
  Current Issues in Health Care Litigation (Foulston Siefkin LLP, Kansas City Health Law Institute)



PUBLICATIONS

2014
  Analyzing a Trade Secret Case in Kansas
    -The Journal of the Kansas Bar Association


1982
  Eighth Circuit Survey, Criminal Law
    -Creighton Law Review 893



ISSUE ALERTS

2020
  Coronavirus: State of Missouri Issues Stay-at-Home Order



                                                                                         www.foulston.com
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 53 of 480




                                     Exhibit 3


                       UNITED STATES DISTRCT COURT
                        FOR THE DISTRICT OF KANSAS


ANIMAL LEGAL DEFENSE FUND,                  )
CENTER FOR FOOD SAFETY, SHY 38,             )
INC., and HOPE SANCTUARY,                   )      Case No.: 18-CV02657
                                            )
                   Plaintiffs,              )
                                            )
v.                                          )
                                            )
LAURA KELLY, in her official capacity       )
As Governor of Kansas, and DEREK            )
SCHMIDT, in his official capacity as        )
Attorney General of Kansas,                 )
                                            )
                   Defendants.              )

               DECLARATION OF ARTHUR S. CHALMERS

      I, Arthur S. Chalmers, pursuant to 28 U.S.C. § 1746, hereby declare as

follows:

      1.    I am an employee of the Kansas Attorney General Derek Schmidt.

My position is Assistant Attorney General, Trial Counsel, Complex Tort Defense

Unit. I have had this position since January 2019. Before then I practiced law in

Wichita, Kansas, starting in 1981.

      2.    I make this Declaration from my personal knowledge.

      3.    I am a United States citizen, over 18 years of age, and a resident of

the State of Kansas.
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 54 of 480




       4.     I have represented Kansas Attorney General Derek Schmidt in this

captioned litigation. I am the only attorney who provided legal services in the

defense of General Schmidt. To the best of my recollection, I had the assistance of

an intern law student who helped collect some small parts of the legislative

history pertaining to the Kansas farm animal and research facilities protection

act. I have also been assisted by paralegal/secretaries with clerical tasks. I feel

this staffing was appropriate given the relative lack of complexity of the facts and

limited number of legal issues in this case.

       5.     Attachment A to this declaration is a timeline of the major events in

this litigation.

       6.     It was apparent from, the outset of this litigation, that the only facts

which needed to be developed were (a) whether one or more of the plaintiffs were

threatened with prosecution under the Farm Animal and Research Facilities Act,

(b) if any plaintiff was or would suffer an injury-in-fact needed to support

organizational or enterprise standing, and (c) any “facts,” separate from the

language of the act, showing that the act was intended to impair any of the

plaintiff’s freedom of speech rights. Plaintiffs’ answers to written discovery

verified that no deposition discovery was needed on these subjects.

       7.     A copy of Plaintiffs’ responses to requests for admission,

supplemental answers to interrogatories and requests for production are

attachment B to this declaration.

       8.     No depositions were taken in this case.
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 55 of 480




       9.    Much of the written discovery issued to plaintiffs concerned their

claim to an enterprise “injury-in-fact.” While defendants’ discovery asked for

evidence of injury from the challenged Kansas statutes, plaintiffs responded to

the discovery by describing and dumping hundreds documents relating to

plaintiffs non-Kansas activities and refusing to breakout the alleged injury from

the Kansas statute. Attachment B, at pp. 1-101. The hundreds of pages of

documents that plaintiffs say their attorneys were required to review for

production and responses to interrogatories, Plaintiffs’ Br. at 3, were supposedly

related to organizational standing, an issue plaintiffs lost on summary judgment.

       10.   The parties spent more time on discovery because plaintiffs raised

invalid objections to some of defendants’ written discovery. This had to be

resolved by exchanges of email and a telephone conference. Ultimately, plaintiffs

provided supplemental answers to interrogatories. See attachment B, at pp. 54-

101.

       11.   The dialog or consultation between the parties pursuant to D. Kan.

54.2(d)(2) was not substantial. Plaintiffs made a demand. Defendants asked to

review time records and fee contracts. Plaintiffs provided these, with the

exception of any fee contract between Mr. Moss and plaintiffs. Defendants

provided a list of possible issues about plaintiffs’ fee demand and then provided a

proposed fee with detailed explanation. Plaintiffs then declared impasse.

       12.   A copy of a fee contract with some of plaintiffs’ attorneys concerning

this litigation is attachment C.
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 56 of 480




      13.    Some of the information filed with the Memorandum in Support of

Plaintiffs’ Motion for an Award of Attorneys’ Fees and Expenses was not provided

during the parties’ consultation. Plaintiffs have appeared to have also reduced

some time from what they had demanded in the parties’ consultation. But the

separation now between the parties is pretty much the same comparing the fees

and expenses plaintiffs demanded before the filing of the Memorandum (when

time added for fees to ligate their fee demand and to prepare a reply in support of

their motion to alter and amend excluded), and defendants’ proposed

fee/expense award provided to plaintiffs before they filed the Memorandum.

      14.    I prepared attachment D from the plaintiffs’ time records produced

during the conferring period. The attachment roughly summarizes time spent by

plaintiffs’ counsel, as reported in their records, on categories of the proceedings.

For example, the records show counsel for the plaintiffs spent 146.6 hours

preparing the Complaint in this case.

      I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct.

      Executed on May 27, 2020.

                                              s/ Arthur S. Chalmers
                                              Arthur S. Chalmers
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 57 of 480




ALDF et al. v. Kelly et al., No. 18-2657
Timeline of certain proceedings and events
12/4/2018  Complaint filed (Doc 1)
1/22/2019  Plaintiffs’ Motion to Strike Jury Trial Demand (Doc 24)
1/31/2019  Plaintiffs’ Reply in Support of Motion to Strike (Doc 27)
2/22/2019  Def. Rule 26 Disclosures (Doc 30 [notice])
2/27/2019  Plaintiffs’ Rule 26 Disclosures (Doc 30 [notice])
3/1/2019   Scheduling Conference with Magistrate, in KCK (Doc 32)
           Attended by Attorneys Moss and Chen for plaintiffs and Attorney
           Chalmers for defendants
3/13/2019  Plaintiffs’ Supplemental Rule 26 Disclosures (Doc 36 [notice])
4/22/2019 Plaintiffs’ responses to defendants written discovery (Doc 38 [notice])
5/15/2019  Plaintiffs’ written discovery is served on defendants (Doc 39 [notice])
5/17/2019  Plaintiffs’ Second Supplemental Rule 26 Disclosures (Doc 40 [notice])
5/20/2019 Def. Supplemental Rule 26 Disclosures (Doc 41 [notice])
5/29/2019 Plaintiffs’ supp/amended responses to defendants’ interrogatories (Doc
           42 [notice])
6/28/2019 Plaintiffs’ second supp/amended responses to defendants’
           interrogatories (Doc 44 [notice])
7/25/2019 Defendants’ motion for summary judgment (Doc 46)
7/25/2019 Final Pretrial Conference (by AT&T conference line (Doc 48)
           Participating Attorneys Moss and Chen for plaintiffs and Attorney
           Chalmers for defendants (Doc 49)
9/16/2019  Plaintiffs’ motion for summary judgment (Doc 53) and response to
           Defendants’ motion for summary judgment (Doc 55)
10/15/2019 Defendants’ response and reply regarding cross-motions for summary
           judgment (Doc 60)
10/29/2019 Plaintiffs’ reply regarding motion for summary judgment (Doc 61)
1/22/2020 Court’s Order granting and denying each cross-motion in part (Doc 63)
1/24/2020 Plaintiffs’ motion to alter and amend (Doc 65)
2/6/2020   Defendants’ response to plaintiffs’ motion to alter and amend (Doc 67)
2/20/2020 Plaintiffs’ reply in support of plaintiffs’ motion to alter and amend (Doc
           68)
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 58 of 480



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ANIMAL LEGAL DEFENSE                           )
FUND, et al.,                                  )
                                               )
                       Plaintiffs,             )
                                               )
                       v.                      )       Case No. 18-2657-KHV-JPO
                                               )
LAURA KELLY, et al.,                           )
                                               )
                       Defendants.             )
                                               )

PLAINTIFFS’ RESPONSES TO DEFENDANT’S FIRST SET OF INTERROGATORIES

       Pursuant to Fed. Rules of Civ. P. 26 and 33, Plaintiffs Animal Legal Defense Fund

(“ALDF”), Center for Food Safety (“CFS”), Shy 38, Inc. (“Shy”) and Hope Sanctuary (“Hope”)

hereby object and respond to Defendants Laura Kelly and Derek Schmidt’s (“Defendants”) First

Set of Interrogatories, as follows:

                      RESERVATION OF RIGHTS AND
             INTERPRETATION OF DEFINITIONS, TERMS, AND SCOPE

       1.      These responses and objections to Defendants’ First Set of Interrogatories

(collectively, the “Responses”) are based upon Plaintiffs’ reasonable investigation to date,

knowledge, and belief. These Responses are given without prejudice to subsequent revision,

supplementation, or withdrawal based upon any information, evidence, and/or document that

may later be discovered or determined.

       2.      These Responses were prepared based upon Plaintiffs’ good faith interpretation

and understanding of the Definitions and individual Interrogatories and are subject to correction

for inadvertent errors or omissions, if any.

       3.      Plaintiffs reserve the right to refer to, to conduct discovery with reference to, or


                                                   1

                                                                                 Attachment B 00001
         Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 59 of 480



to offer into evidence at the time of trial, any and all facts, evidence, documents, and things

developed during the course of discovery and trial preparation, notwithstanding the reference to

facts, evidence, documents and things in these Responses.

         4.      Plaintiffs make these Responses without conceding the materiality, admissibility,

or relevance of the Responses. Plaintiffs reserve all objections to the use or admissibility of

these Responses. All such objections may be interposed by Plaintiffs at the time of trial, motion,

or as otherwise required by the Rules or by order of this Court.

         5.      These Responses are made purely for the purposes of this action.

         6.      Insofar as a response by Plaintiffs may be deemed to be a waiver of any privilege

or right, such waiver shall be deemed to be a limited waiver with respect to that particular

Response only.

         7.      Based on Plaintiffs’ consultations with counsel for Defendants, these Responses

incorporate and are provided using the following interpretations of certain Definitions and

terms.

              a. Plaintiffs construe Defendants’ definition of “You” as excluding Plaintiffs’

                 attorneys. These Responses will provide non-privileged, non-attorney work

                 product responsive information within Plaintiffs’ possession, custody, or control.

              b. Plaintiffs construe Defendants’ definition of “Document” as excluding

                 documents constituting or containing information protected by the attorney-

                 client privilege or the attorney work product doctrine.

              c. Plaintiffs construe the term “personnel knowledge” as “personal knowledge,”

                 understand this as a typo.




                                                  2

                                                                                Attachment B 00002
         Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 60 of 480



        8.      While Defendants’ Interrogatories are propounded to all Plaintiffs collectively,

certain Interrogatories are specific to certain Plaintiffs (see, i.e., Interrogatories Nos. 2-3, 5,

specific to Plaintiff ALDF). Interrogatories specific to certain Plaintiffs are responded to only

on behalf of those specific Plaintiffs; other Plaintiffs do not represent herein that they possess

the information necessary to answer those Interrogatories that are not relevant to them. In

contrast, Interrogatories directed to all Plaintiffs, or Interrogatories which are not specific to

any particular Plaintiff, are here responded to on behalf of all Plaintiffs.

                                           INTERROGATORIES


INTERROGATORY NO. 1:

        Identify the current articles of incorporation, trust documents, or articles of association of

each plaintiff which is a 501(c)(3) organization (as those terms are employed for qualification as

a 501(c)(3) organization) and identify the current business formation document(s) for each

plaintiff, if any, which is not a 501(c)(3) organization.

ANSWER:

        Plaintiffs object to this interrogatory as follows. Plaintiffs object to Defendants’ definition

of “Identify”, with respect to a document, as overbroad, unduly burdensome, and irrelevant, in that

seeking the location and custodian of documents Plaintiffs have herein produced and identified by

Bates numbers is overly burdensome and unnecessary to investigate the claims and defenses at

issue. Subject to and without waiving the foregoing objection, Plaintiffs respond as follows:

        Plaintiff ALDF is a 501(c)(3) organization whose articles of incorporation can be found at

ALDF0960 – 0965.

        Plaintiff CFS is a 501(c)(3) organization whose articles of incorporation can be found at

CFS0154 – 0156.



                                                    3

                                                                                    Attachment B 00003
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 61 of 480



      Plaintiff Shy is a 501(c)(3) organization whose articles of incorporation can be found at

SHY093 – 095.

      Plaintiff Hope is a 501(c)(3) organization whose certificate of incorporation can be found

at HOPE021.




                                              4

                                                                            Attachment B 00004
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 62 of 480



INTERROGATORY NO. 2:

       State the principal and material facts supporting your allegations that Plaintiff ALDF has

the capacity and current intention to conduct specified “undercover investigations” but for the

KFAFCRF, as referenced in whole or part in the Complaint, ¶¶ 3, 21, 76, 89 & 110, and identify

(a) all persons with personnel knowledge of some or all such facts (stating for each such person

the subjects of their personnel knowledge) and (b) all documents or tangible things that constitute,

describe or report such facts (excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege, the attorney work

product doctrine, and the First Amendment privilege. Specifically, some of the facts demonstrating

Plaintiff ALDF’s capacity and current intention to conduct undercover investigations are contained

in and/or constitute attorney-client privileged communications and other documents subject to that

privilege, or attorney work product, including drafts and internal memoranda. Moreover, because

information and documents responsive to this interrogatory contain the names and contact

information of ALDF members and donors, Plaintiff ALDF reserves the right to redact and

withhold such names and information pursuant to its First Amendment associational privilege.

Plaintiffs object to this interrogatory as seeking information and documents that constitute or

contain trade secrets or other confidential information which, disclosed, would cause significant

harm to one or more Plaintiffs. Plaintiffs reserve the right to delay disclosure of such information

and documents until the court enters a Stipulated Protective Order in this matter. Plaintiffs further

object to this interrogatory as overly broad, unduly burdensome, and not proportional to the needs

of the case. Specifically, Plaintiffs object to Defendants’ definition of “Identify”, with respect to




                                                 5

                                                                                Attachment B 00005
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 63 of 480



an individual person, as overbroad, unduly burdensome, and irrelevant, in that seeking the home

addresses and home telephone numbers of individuals identified in this response is overly intrusive

and unnecessary to investigate the claims and defenses at issue. Plaintiffs also object to

Defendants’ definition of “Identify”, with respect to a document, as overbroad, unduly

burdensome, and irrelevant, in that seeking the location and custodian of documents Plaintiffs have

herein produced and identified by Bates numbers is overly burdensome and unnecessary to

investigate the claims and defenses at issue. Further, this interrogatory is unduly burdensome and

overbroad in seeking information about “all” persons with knowledge of “some…such facts,”

because it asks Plaintiff ALDF to identify persons whose knowledge is tangential, at most, to

ALDF’s standing, is minor and duplicative of other identified individuals’ broader knowledge, and

is not reasonably necessary to test ALDF’s standing to bring this suit. Plaintiffs will identify those

individuals who possess substantial, non-derivative, non-duplicative knowledge responsive to this

Interrogatory. Finally, this Interrogatory is overly broad and unduly burdensome in seeking “all”

documents “that constitute, describe or report such facts,” because it seeks documents with

minimal relevance to ALDF’s capacity and intention to conduct undercover investigations, and

which are duplicative of other identified documents’ contents. Plaintiffs will identify any non-

privileged documents containing substantial information responsive to this Interrogatory that are

the result of a reasonable and proportionate search. Subject to and without waiving the foregoing

objections, Plaintiffs respond as follows:

       Plaintiff ALDF has the capacity to conduct the types of undercover investigations detailed

in its Complaint, and would do so but for the Kansas Ag-Gag law (codified at Kansas Statutes

Annotated, 47-1825 to 47-1828, additionally enforced through Kansas Statutes Annotated 21-

6604) (hereafter, “Kansas Ag-Gag law”). ALDF possess the funds, infrastructure, expertise, and




                                                  6

                                                                                 Attachment B 00006
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 64 of 480



personnel necessary to plan, direct, and receive the results of an undercover investigation in

Kansas, as well as to share information obtained from such an investigation with the public. First,

ALDF has dedicated funds that it has reserved for use in conducting undercover investigations,

which include funds that would cover an investigation in Kansas, if the state’s Ag-Gag law were

to be struck down. Even were ALDF to use its dedicated funds to pursue another investigation in

another state, ALDF possesses sufficient funds to retain an investigator to complete an

investigation in Kansas. Second, ALDF has personnel with the expertise and institutional tools

necessary to successfully carry out such investigations, who have been tasked with overseeing

ALDF’s undercover investigations. Specifically, ALDF’s Chief Programs Officer, Mark Walden,

provides strategic direction for ALDF’s undercover investigations, and has been charged with

aiding the organization in fulfilling its mission-driven objectives by pursuing undercover

investigations in a variety of states and locations to uncover animal cruelty and support the

organization’s advocacy efforts. ALDF’s Chief Operating Officer, Janiec Gutierrez, helps execute

investigations by retaining and liaising with the investigating entity or investigator, and handling

all logistical matters relating to the investigation, including receiving the investigative footage and

compensating the investigator.

       ALDF’s capacity to conduct the undercover investigations it describes in the Complaint is

further confirmed by its track record of pursuing such investigations. ALDF-retained undercover

investigators have carried out undercover investigations of animal facilities around the country,

including locations that would meet the definition of an “animal facility” under Kansas Statutes

section 47-1826(b). These include ALDF’s 2016 investigation of a Nebraska pig breeding

operation owned by The Maschhoffs, the nation’s third-largest pig producer and a Hormel Foods

supplier. ALDF’s investigator obtained employment at The Maschhoffs facility and, over the




                                                  7

                                                                                 Attachment B 00007
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 65 of 480



course of several months, documented horrendous animal mistreatment, including long-term

neglect and lack of appropriate veterinary care. The investigation revealed pigs suffering for days

or weeks with grossly prolapsed rectums, intestinal ruptures, large open wounds, and bloody

baseball-sized ruptured cysts. Pigs were denied food for long periods of time, and a botched

“euthanasia” resulted in a mother pig slowly dying after being shot in the head multiple times over

the course of several minutes.

       To take another example, in 2015 ALDF conducted an investigation of a Carthage, Texas-

based Tyson Foods chicken slaughterhouse. Again, ALDF’s investigator obtained employment at

the slaughterhouse and, over the course of several months, documented the atrocious conditions

suffered by the birds and workers inside the plant. The investigation showed birds treated like

trash, left to suffocate by the hundreds on overcrowded conveyor belts and discarded, still alive,

in heaps of dead and dying chickens, feathers, and filth. And it documented the injuries and

illnesses the investigator endured working on the chicken-hanging line, including carpal tunnel

syndrome from attempting to hang 35 live birds a minute, eye infections from the chicken feces,

dirt, dust, and dander that got into her eyes because of inadequate “protective” gear provided by

Tyson, and extreme heat abrasion on her arms, which caused a painful, red rash.

       Plaintiff ALDF also has the current intention to conduct the types of undercover

investigations detailed in its Complaint, but for the credible threat of criminal prosecution for

violating the Kansas Ag-Gag law. This intention is a factor of the great need for undercover

investigations to pursue ALDF’s advocacy and fulfill its mission of protecting the lives and

advancing the interests of animals through the legal system, coupled with ALDF’s specific interest

in Kansas as a site for such investigations.




                                                8

                                                                              Attachment B 00008
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 66 of 480



       First, as detailed at length in its Complaint, ALDF actively seeks out and uses the

information and footage gained through its own and others’ investigations to further its work.

ALDF’s investigation of The Maschhoffs, for example, spurred countless communications efforts

to engage and educate ALDF’s members and supporters, and the broader public, about the

suffering of pigs sourced for Hormel Foods’ pork products. It also provided evidence ALDF used

in a civil false advertising lawsuit against Hormel Foods. Similarly, the information ALDF gained

through its Tyson chicken slaughterhouse investigation resulted in the filing of complaints—

concerning the treatment of chickens, food safety, worker protection, and false corporate

statements—with several federal and state agencies, as well as sustained efforts to engage ALDF’s

audiences about the suffering of chickens and mistreatment of workers in Tyson facilities like the

one ALDF investigated.

       Second, as detailed in the Complaint, ALDF has the specific desire to conduct an

investigation in Kansas, for several reasons. Kansas is a major locus of animal agriculture: the fifth

largest animal agriculture producer in the United States, and among the country’s largest producers

of pigs and cows. At the same time, ALDF has reason to believe, from the scores of undercover

investigations in other states, that an investigation of an animal facility in Kansas would be likely

to reveal unsafe, inhumane, and otherwise immoral or illegal practices. Yet animal agriculture and

animal research facilities in Kansas have been shielded from public view for nearly thirty years,

because of the Ag-Gag law. Thus, the need for ALDF and others to gain access to Kansas facilities

to gather information about them is particularly acute.

       In sum, ALDF has the desire, and everything at its disposal necessary, to conduct an

undercover investigation of a factory farm, slaughterhouse, animal research facility, or other

“animal facility” in Kansas. But because of its reasonable fear of criminal prosecution for violating




                                                  9

                                                                                 Attachment B 00009
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 67 of 480



the Kansas Ag-Gag law, ALDF is thwarted from carrying out the investigation it has the capacity

and intention to complete.

       Persons with knowledge of these facts are:

            •   Mark Walden, ALDF’s Chief Programs Officer, who possesses knowledge about

                ALDF’s capacity and current intention to conduct undercover investigations. Mr.

                Walden’s business address is 525 E. Cotati Avenue, Cotati, California, 94931.

                His business telephone number is 707-795-2533 ext. 1021.

            •   Janiec Gutierrez, ALDF’s Chief Operating Officer, who possesses knowledge

                about ALDF’s capacity to conduct undercover investigations. Ms. Gutierrez’s

                business address is 525 E. Cotati Avenue, Cotati, California, 94931. Her business

                telephone number is 707-795-2533 ext. 1022.

            •   Elizabeth Putsché, ALDF’s Associate Director of Communications, who

                possesses knowledge about ALDF’s current intention to conduct undercover

                investigations, specifically, related to ALDF’s use of undercover investigations

                in its Communications work. Ms. Putsché’s business address is 525 E. Cotati

                Avenue, Cotati, California, 94931. Her business telephone number is 707-795-

                2533 ext. 1029.

Plaintiff ALDF provides the above contact information in the interest of fully responding to this

Interrogatory, but notes that it should be contacted through its undersigned counsel, Alan K. Chen,

c/o University of Denver Sturm College of Law, 2255 E. Evans Avenue, Denver, CO 80209, (303)

871-6283.

       Documents that constitute, describe or report ALDF’s capacity and current intention to

conduct undercover investigations include:




                                                10

                                                                              Attachment B 00010
            Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 68 of 480



                 •   A contract pertaining to a grant awarded to ALDF for the period between Oct.

                     15, 2018 and Oct. 15, 2020, for work including pursuing undercover

                     investigations.1

                 •   Animal Protection Laws of Kansas 2018 (ALDF0983 – 0986)

                 •   The Animals’ Advocate Vl. 35 Issue 3 Fall 2016 (ALDF0299 – 0306)

                 •   ALDF website, About Us, In the News, 2016 Highlights (ALDF0630 – 0659, at

                     0649)

                 •   ALDF Press Release, Investigation Reveals Cruelty and Neglect at Hormel

                     Foods’ Pig Supplier, May 25, 2016 (ALDF0660 – 0664)

                 •   Letter from ALDF to Illinois Attorney General Lisa Madigan, May 25, 2016

                     (ALDF0261 – 0285)

                 •   Letter from ALDF to Nebraska Attorney General Doug Peterson, May 25, 2016

                     (ALDF0286 – 0298)

                 •   Email from ALDF Publicist to ALDF Staff, ALDF in the News: Undercover

                     Investigation Edition, May 31, 2016 (ALDF0966 – 0982)

                 •   Meatingplace.com, Maschhoffs respond to pig abuse video, May 30, 2016

                     (ALDF0702 – 0706)

                 •   Meatingplace.com, Hormel suspends supplier amid pig abuse investigation, May

                     26, 2016 (ALDF0987 – 0991)

                 •   Meatingplace.com, Hormel, Maschhoffs launch probes after hog farm video

                     release, Jan. 31, 2017 (ALDF0992 – 0995)

                 •   The Animals’ Advocate Vl. 36 Issue 3 Fall 2017, ALDF0307 – 0314


1
    Plaintiffs will produce this document upon the Court’s entering of a stipulated Protective Order.


                                                            11

                                                                                                Attachment B 00011
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 69 of 480



•    ALDF website, Legally Brief: Behind Closed Doors, Beneath the Law, June 6,

     2016 (ALDF0681 – 0685)

•    ALDF website, Challenging Hormel’s Deceptive Advertising Practices: Natural

     Choice (ALDF0358 – 0363)

•    ALDF in the News Weekly Report 2-10-17 (ALDF0441 – 0449, at 0449)

•    ALDF Blog, Stopping Cruel High-Speed Pig Slaughter, Apr. 5, 2018

     (ALDF0752 – 0758)

•    ALDF Blog, HIMP: Inherently Cruel for Pigs (ALDF0584 – 0589, at 0586)

•    ALDF Press Release, Animal Legal Defense Fund Files Complaint with USDA

     against Airedale Terrier Puppy Mill in New Mexico, Feb. 29, 2016 (ALDF0324

     – 0328)

•    ALDF website, Undercover Video: Deplorable Conditions at New Mexico

     Puppy Mill (ALDF0740 – 0742)

•    ALDF website, Legally Brief: Neuter the Puppy Mills, Apr. 5, 2016 (ALDF0686

     – 0693)

•    ALDF Press Release, Undercover Investigation Documents Tysons’ Cruel,

     Illegal Treatment of Chickens, Sept. 14, 2015 (ALDF0909 – 0914)

•    ALDF website, Complaints Filed After Tyson Foods Undercover Investigation

     (ALDF0409 – 0415)

•    Letter from ALDF to Carl Mayes, USDA Food Safety and Inspection Service,

     Sept. 14, 2015 (ALDF002 – 0039)

•    Letter from ALDF to Hon. Mary Jo White, Securities & Exchange Commission

     (SEC), Sept. 14, 2015 (ALDF0875 – 0902)



                                  12

                                                                       Attachment B 00012
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 70 of 480



•   Letter from ALDF to Hon. Matthew Denn, Delaware Attorney General, Sept. 14,

    2015 (ALDF0072 – 0083)

•   Letter from ALDF to Sec. of Labor David Michaels, Sept. 14, 2015 (ALDF0085

    – 0180)

•   ALDF News, Tyson, Repeat OSHA Violator, Gives its Workers Lip Service

    Instead of Safer Conditions, Nov. 4, 2015 (ALDF0903 – 0908)

•   ALDF website, About Us, In the News, 2015 Highlights, ALDF0652 – 0653

•   Letter from ALDF to Hon. Mary Jo White, SEC, Sept. 19, 2016 (ALDF0040 –

    0052)

•   ALDF Press Release, ALDF Urges Securities and Exchange Commission to

    Expedite Investigation of Tyson Foods, Jan. 8, 2017 (ALDF0337 – 0340)

•   Letter from ALDF to Mary Engle, Federal Trade Commission (FTC), Nov. 27,

    2013 and Second Addendum to Complaint ALDF v. Tyson Foods, Inc.

    (ALDF0780 – 0810)

•   Letter from ALDF to Mary Engle, FTC, Apr. 15, 2013 (ALDF0811 – 0820)

•   Letter to David Vladeck, Director, FTC Bureau of Consumer Protection, and

    accompanying Complaint to FTC, Jan. 22, 2013 (ALDF0821 – 0864)

•   ALDF blog, Tyson Foods and a Culture of Cruelty, Nov. 27, 2013 (ALDF0865 –

    0874)




                                 13

                                                                    Attachment B 00013
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 71 of 480



INTERROGATORY NO. 3:

       Describe the undercover investigations that Plaintiff ALDF has the present intent to

conduct with sufficient detail for the Court to determine whether and how the investigations would

violate the KFAFCRF, and identify (a) all persons with personnel knowledge of some or all the

facts described (stating for each such person the subjects of their personnel knowledge) and (b) all

documents or tangible things that constitute, describe or report such facts (excluding documents

prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, some of the facts relating to the undercover investigations that

Plaintiff ALDF has the present intent to conduct are contained in and/or constitute attorney-client

privileged communications and other documents subject to that privilege, or attorney work

product, including drafts and internal memoranda. Plaintiffs object to this interrogatory as seeking

information and documents that constitute or contain trade secrets or other confidential

information which, disclosed, would cause significant harm to one or more Plaintiffs. Plaintiffs

reserve the right to delay disclosure of such information and documents until the court enters a

Stipulated Protective Order in this matter. Plaintiffs further object to this interrogatory as overly

broad, unduly burdensome, and not proportional to the needs of the case. Specifically, Plaintiffs

object to Defendants’ definition of “Identify”, with respect to an individual person, as overbroad,

unduly burdensome, and irrelevant, in that seeking the home addresses and home telephone

numbers of individuals identified in this response is overly intrusive and unnecessary to investigate

the claims and defenses at issue. Plaintiffs also object to Defendants’ definition of “Identify”, with




                                                 14

                                                                                 Attachment B 00014
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 72 of 480



respect to a document, as overbroad, unduly burdensome, and irrelevant, in that seeking the

location and custodian of documents Plaintiffs have herein produced and identified by Bates

numbers is overly burdensome and unnecessary to investigate the claims and defenses at issue.

Further, this interrogatory is unduly burdensome and overbroad in seeking information about “all”

persons with knowledge of “some…such facts,” because it asks Plaintiff ALDF to identify persons

whose knowledge is tangential, at most, to ALDF’s standing, is minor and duplicative of other

identified individuals’ broader knowledge, and is not reasonably necessary to test ALDF’s

standing to bring this suit. Plaintiffs will identify those individuals who possess substantial, non-

derivative, non-duplicative knowledge responsive to this interrogatory. This interrogatory is also

overly broad and unduly burdensome in seeking “all” documents “that constitute, describe or

report such facts,” because it seeks documents with minimal relevance to the undercover

investigations that Plaintiff ALDF has the intention to conduct, and which are duplicative of other

identified documents’ contents. Plaintiffs will identify any non-privileged documents containing

substantial information responsive to this Interrogatory that are the result of a reasonable and

proportionate search. Finally, Plaintiffs object to this interrogatory because it calls for a legal

conclusion. Whether and how the investigations described in Plaintiffs’ Complaint and detailed

further in these responses would violate the Kansas Ag-Gag law is a question of the application of

the statute, not the proper subject of an interrogatory. Plaintiffs will describe Plaintiff ALDF’s

investigative activities, but omit improper legal arguments. Subject to and without waiving the

foregoing objections, Plaintiffs respond as follows:

       As detailed in Plaintiffs’ Complaint, section (c)(4) of the Ag-Gag law makes it a crime for

any person to “enter an animal facility to take pictures by photograph, video camera or by any

other means” without “effective consent” of the owner and with the intent of “damaging the




                                                 15

                                                                                Attachment B 00015
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 73 of 480



enterprise.” K.S.A. § 47-1827(c)(4). Consent is rendered ineffective if “induced by . . . deception.”

K.S.A. § 47-1826(e)(1). The investigation Plaintiff ALDF desires to carry out in Kansas would

follow an established protocol. ALDF would retain a qualified investigator to obtain photographic

and/or video footage documenting the conditions inside a Kansas factory farm, slaughterhouse, or

other animal facility. Working with the investigating entity, a target would be identified, and the

investigator, or an investigator hired by the investigating entity ALDF retained, would go about

gaining access to the facility, mostly likely by applying for and securing employment at the facility.

In order to secure such employment, or otherwise to gain access to the non-public parts of the

animal facility, the investigator would be forced to conceal his or her true motive for applying for

the job or trying to gain access. The investigator would either lie through omission—by concealing

his or her affiliation with ALDF—or, if necessary, directly, by denying that she was being sent by

an animal rights organization, a commonly-asked question in the application process for animal

agriculture facility positions. Once the investigator gained access to the facility, as directed by

ALDF she would go about documenting the conditions therein by “tak[ing] pictures by

photograph, video camera or by any other means.” Again without telling her employer, the

investigator would perform all the duties of her job while concealing a hidden camera worn on her

clothing and operated with no or virtually no effort (so as not to interfere with the investigator’s

ability to safely and competently perform the tasks required of the position).

       Although ALDF cannot predict the exact trajectory of the investigation it would conduct

in Kansas but for the Ag-Gag law, in going about collecting investigative footage undetected inside

an animal facility, several scenarios are plausible, as detailed in Plaintiffs’ Complaint. First, an

ALDF-retained investigator could temporarily “exercise control” over a specific room or section

of a facility by, if he had such supervisory or other authority, temporarily closing off a part of the




                                                 16

                                                                                 Attachment B 00016
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 74 of 480



facility, so as not to be observed photographing the conditions. K.S.A. § 47-1827(b). Or he could

“remain concealed” by hiding behind a door or wall for the time needed to take a photograph or

capture something on video, in order to record the activity undetected. K.S.A. § 47-1827(c)(2).

Finally, it is likely that ALDF’s investigator would be on notice that his investigative activity was

forbidden by the facility’s owners. K.S.A. 47-1827(d)(1). The facility could have notices posted

forbidding nonconsensual access, photography, or video recording, putting the investigator on

notice that he should leave.

       ALDF’s investigation in Kansas would be aimed at gaining an unvarnished look into what

goes on at the factory farm, slaughterhouse, or other animal facility. ALDF would direct its

investigating entity to document any illegal and unethical practices happening at the facility, with

the specific goal of exposing to public view animal cruelty, unsafe working conditions, food safety

violations, and other misconduct discovered therein. ALDF would pursue its investigation

knowing full well that such exposure might lead to boycotts, lost business, a plant closure, or other

harm to investigated entity’s or its affiliates’ reputations resulting from the adverse publicity,

which foreseeably may cause economic harm to the enterprise.

       Persons with knowledge of these facts are:

            •   Mark Walden, who possesses knowledge about the types of investigative

                activities in which ALDF-retained investigators engage or are likely to engage

                when conducting an undercover investigation for ALDF;

            •   Janiec Gutierrez, who possesses knowledge about the logistics of ALDF-funded

                undercover investigations.




                                                 17

                                                                                Attachment B 00017
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 75 of 480



       Documents that constitute, describe or report the undercover investigations ALDF has the

present intent to conduct are listed in response to Plaintiffs’ response to Interrogatory No. 2, and

are incorporated herein.




                                                18

                                                                               Attachment B 00018
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 76 of 480



INTERROGATORY NO. 4:

       Describe, again with sufficient detail for the Court to determine whether and how the

investigations would violate the KFAFCRF, all the differences between the undercover

investigations described in your preceding interrogatory answer and “types of investigative

activity” for which you seek a declaration in paragraph 110 of the Complaint, and identify (a) all

persons with personnel knowledge of some or all the facts described (stating for each such person

the subjects of their personnel knowledge) and (b) all documents or tangible things that constitute,

describe or report such facts (excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, some of the facts relating to the undercover investigations that

Plaintiff ALDF has the present intent to conduct are contained in and/or constitute attorney-client

privileged communications and other documents subject to that privilege, or attorney work

product, including drafts and internal memoranda. Plaintiffs object to this interrogatory as seeking

information and documents that constitute or contain trade secrets or other confidential

information which, disclosed, would cause significant harm to one or more Plaintiffs. Plaintiffs

reserve the right to delay disclosure of such information and documents until the court enters a

Stipulated Protective Order in this matter. Plaintiffs further object to this interrogatory as overly

broad, unduly burdensome, and not proportional to the needs of the case. Specifically, Plaintiffs

object to Defendants’ definition of “Identify”, with respect to an individual person, as overbroad,

unduly burdensome, and irrelevant, in that seeking the home addresses and home telephone

numbers of individuals identified in this response is overly intrusive and unnecessary to investigate




                                                 19

                                                                                Attachment B 00019
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 77 of 480



the claims and defenses at issue. Plaintiffs also object to Defendants’ definition of “Identify”, with

respect to a document, as overbroad, unduly burdensome, and irrelevant, in that seeking the

location and custodian of documents Plaintiffs have herein produced and identified by Bates

numbers is overly burdensome and unnecessary to investigate the claims and defenses at issue.

Further, this interrogatory is unduly burdensome and overbroad in seeking information about “all”

persons with knowledge of “some…such facts,” because it asks Plaintiff ALDF to identify persons

whose knowledge is tangential, at most, to ALDF’s standing, is minor and duplicative of other

identified individuals’ broader knowledge, and is not reasonably necessary to test ALDF’s

standing to bring this suit. Plaintiffs will identify those individuals who possess substantial, non-

derivative, non-duplicative knowledge responsive to this Interrogatory. This interrogatory is also

overly broad and unduly burdensome in seeking “all” documents “that constitute, describe or

report such facts,” because it seeks documents with minimal relevance to Plaintiff ALDF’s

undercover investigations, and which are duplicative of other identified documents’ contents.

Plaintiffs will identify any non-privileged documents containing substantial information

responsive to this Interrogatory that are the result of a reasonable and proportionate search. Subject

to and without waiving the foregoing objections, Plaintiffs respond as follows:

       The investigative activities described in Plaintiffs’ response to Interrogatory No. 3, and

described in their Complaint, are the same ones about which they seek a declaration pursuant to

paragraph 110 of their Complaint; there are no differences. That said, Plaintiffs cannot predict and

describe every minor permutation of how the conduct of an investigator, in the course of an

investigation, might be construed as violating the “damage” provision, K.S.A. 47-1827(a), the

“control” provision, K.S.A. 47-1827(b), the “concealed” provision, K.S.A. 47-1827(c)(2), or the

“enter[ing] or remain[ing]” despite “notice” provision, K.S.A. 47-1827(d)(1). Plaintiffs can more




                                                 20

                                                                                 Attachment B 00020
         Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 78 of 480



accurately describe what the investigative activities described in their response to Interrogatory

No. 3 and in their Complaint do not include: causing actual physical damage to animal facilities;

exercising actual and ongoing physical control over an entire agricultural facility; physically

concealing themselves until after an agricultural facility is closed for business or otherwise

physically concealing themselves in order to be able to do actual physical damage; entering and

remaining on the premises of an agricultural facility and refusing to leave after being specifically

and directly instructed to do so. The alternative relief Plaintiffs seek with regard to these provisions

is detailed it in their Partial Settlement Proposal, submitted to Defendants March 8, 2019.

         The person with knowledge of these facts is:

             •   Mark Walden, who possesses knowledge about the types of investigative

                 activities in which ALDF-retained investigators engage or are likely to engage

                 when conducting an undercover investigation for ALDF.

         Aside from the documents listed in Plaintiffs’ response to Interrogatory No. 2, Plaintiffs

have not identified any further documents that constitute, describe or report the above-described

facts.




                                                  21

                                                                                  Attachment B 00021
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 79 of 480



INTERROGATORY NO. 5:

       State the principal and material facts supporting your allegations that Plaintiff ALDF’s

intended role in the “undercover investigations” referenced in the Complaint would be a violation

by it, as opposed to other persons, of the KFAFCRF, and identify (a) all persons with personnel

knowledge of some or all such facts (stating for each such person the subjects of their personnel

knowledge) and (b) all documents or tangible things that constitute, describe or report such facts

(excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, some of the facts relating to how Plaintiff ALDF conducts

undercover investigations are contained in and/or constitute attorney-client privileged

communications and other documents subject to that privilege, or attorney work product, including

drafts and internal memoranda. Plaintiffs object to this interrogatory as seeking information and

documents that constitute or contain trade secrets or other confidential information which,

disclosed, would cause significant harm to one or more Plaintiffs. Plaintiffs reserve the right to

delay disclosure of such information and documents until the court enters a Stipulated Protective

Order in this matter. Plaintiffs further object to this interrogatory as overly broad, unduly

burdensome, and not proportional to the needs of the case. Specifically, Plaintiffs object to

Defendants’ definition of “Identify”, with respect to an individual person, as overbroad, unduly

burdensome, and irrelevant, in that seeking the home addresses and home telephone numbers of

individuals identified in this response is overly intrusive and unnecessary to investigate the claims

and defenses at issue. Plaintiffs also object to Defendants’ definition of “Identify”, with respect to




                                                 22

                                                                                 Attachment B 00022
           Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 80 of 480



a document, as overbroad, unduly burdensome, and irrelevant, in that seeking the location and

custodian of documents Plaintiffs have herein produced and identified by Bates numbers is overly

burdensome and unnecessary to investigate the claims and defenses at issue. Further, this

interrogatory is unduly burdensome and overbroad in seeking information about “all” persons with

knowledge of “some…such facts,” because it asks Plaintiff ALDF to identify persons whose

knowledge is tangential, at most, to ALDF’s standing, is minor and duplicative of other identified

individuals’ broader knowledge, and is not reasonably necessary to test ALDF’s standing to bring

this suit. Plaintiffs will identify those individuals who possess substantial, non-derivative, non-

duplicative knowledge responsive to this interrogatory. This interrogatory is also overly broad and

unduly burdensome in seeking “all” documents “that constitute, describe or report such facts,”

because it seeks documents with minimal relevance to the undercover investigations that Plaintiff

ALDF has the intention to conduct, and which are duplicative of other identified documents’

contents. Plaintiffs will identify any non-privileged documents containing substantial information

responsive to this interrogatory that are the result of a reasonable and proportionate search. Finally,

Plaintiffs object to this interrogatory because it calls for a legal conclusion. Whether and how

ALDF’s conduct would create liability under the Kansas Ag-Gag law is a question of the

application and enforcement of the statute, not the proper subject of an interrogatory. Plaintiffs

will describe Plaintiff ALDF’s role in conducting undercover investigations, but omit improper

legal arguments. Subject to and without waiving the foregoing objections, Plaintiffs respond as

follows:

       As described in Plaintiffs’ Complaint, ALDF participates in undercover investigations.

Specifically, it contracts with investigators and investigative entities, and directs them to obtain

photographs and video footage from inside factory farms, slaughterhouses, and other animal




                                                  23

                                                                                  Attachment B 00023
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 81 of 480



facilities. In fulfilling their contractual obligations toward ALDF, the investigators may apply for

jobs at such facilities and conceal their investigatory motives. At ALDF’s direction, the

investigators record video and take photos, and, upon completion of the investigation, return the

photos and video footage to ALDF. ALDF then, as planned, publicizes the documented evidence

of animal cruelty and other illegal, immoral, and unsafe practices or conditions, and otherwise uses

the video footage in furtherance of its mission-driven advocacy, causing foreseeable economic

harm to the investigated facility and associated businesses in the form of boycotts, lost business,

plant closures, and other reputational injuries as a result of the public’s foreseeable and

understandable reaction to learning of the illegal, immoral, and unsafe practices and conditions. If

ALDF pursued such an investigation in Kansas, it would reasonably fear prosecution under the

Kansas Ag-Gag law because of its role facilitating, funding, supporting, and directing the conduct

described herein.

       Furthermore, the Kansas Ag-Gag law specifically contemplates criminal liability for

organizations as well as individuals, as it may be enforced against any “person” who violates the

Act and defines person to include “any individual, state agency, corporation, association, nonprofit

corporation, joint stock company, firm, trust, partnership, two or more persons having a joint or

common interest or other legal entity.”

       Persons with knowledge of these facts are:

            •   Mark Walden, who possesses knowledge about the types of investigative

                activities in which ALDF-retained investigators engage or are likely to engage

                when conducting an undercover investigation for ALDF;

            •   Janiec Gutierrez, who possesses knowledge about the logistics of ALDF-funded

                undercover investigations.




                                                24

                                                                               Attachment B 00024
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 82 of 480



       Documents that constitute, describe or report Plaintiff ALDF’s role in conducting and

directing undercover investigations are listed in Plaintiffs’ response to Interrogatory No. 2, and are

incorporated herein.




                                                 25

                                                                                 Attachment B 00025
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 83 of 480



INTERROGATORY NO. 6:

       Identify all persons or entities which have been charged and/or prosecuted for violation of

the KFAFCRF and identify all documents or tangible things that constitute, describe or report such

charge(s) or prosecution(s) (excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

overly broad, unduly burdensome, and not proportional to the needs of the case. Specifically,

information as to persons or entities charged under the Kansas Ag-Gag statute is publicly available

and as equally (or more) accessible to Defendants as it is to Plaintiffs. Subject to and without

waiving the foregoing objections, Plaintiffs respond as follows:

       Plaintiffs are not aware of any persons or entities which have been charged and/or

prosecuted for violation of the Kansas Ag-Gag statute.




                                                26

                                                                                Attachment B 00026
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 84 of 480



INTERROGATORY NO. 7:

       State the principal and material facts supporting your allegations in the Complaint that the

KFAFCRF is intended to suppress speech that is negative to the animal research and animal

agriculture industries, and identify (a) all persons with personnel knowledge of some or all the

facts described (stating for each such person the subjects of their personnel knowledge) and (b) all

documents or tangible things that constitute, describe or report such facts (excluding documents

prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, some of the facts demonstrating the Kansas Ag-Gag law’s

speech-suppressing motive are contained in communications and other documents protected by

and subject to the attorney-client privilege, or in documents that constitute or include attorney

work product, such as drafts of Plaintiffs’ complaint. Plaintiffs further object to this interrogatory

as overly broad, unduly burdensome, and not proportional to the needs of the case. Specifically,

this interrogatory is overly broad and unduly burdensome in seeking information that is publicly

available, including in news reports, and equally as accessible to Defendants as it is to Plaintiffs.

Plaintiffs further object to Defendants’ definition of “Identify”, with respect to an individual

person, as overbroad, unduly burdensome, and irrelevant, in that seeking the home addresses and

home telephone numbers of individuals identified in this response is overly intrusive and

unnecessary to investigate the claims and defenses at issue. Plaintiffs also object to Defendants’

definition of “Identify”, with respect to a document, as overbroad, unduly burdensome, and

irrelevant, in that seeking the location and custodian of documents Plaintiffs have already




                                                 27

                                                                                 Attachment B 00027
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 85 of 480



identified by Bates numbers or otherwise, is overly burdensome and unnecessary to investigate the

claims and defenses at issue. Moreover, this interrogatory is overly broad and unduly burdensome

in seeking “all” documents “that constitute, describe or report such facts,” because it seeks

documents with minimal relevance to the speech-suppressing motive of the Kansas Ag-Gag law,

and which are duplicative of other identified documents’ contents. Plaintiffs will identify any non-

privileged documents containing substantial information responsive to this interrogatory that are

the result of a reasonable and proportionate search. Subject to and without waiving the foregoing

objections, Plaintiffs respond as follows:

       Information in and documents attached to Plaintiffs’ Complaint, and materials produced

by Defendants, contain the principal and material facts supporting Plaintiffs’ allegation that the

Kansas Ag-Gag law is intended to suppress speech that is negative to the animal research and

animal agriculture industries. See Complaint, ¶ 63-69.

       Specifically, in Attachment 9 to the Minutes of the Senate Committee on Agriculture

meeting held on March 23, 1990, provided by Senator Montgomery (see AG000056) (hereafter,

“the Minutes”), there is an Associated Press article entitled “Animal Rights Debate Invades The

Barnyard.” The article contains a quote from Steve Kopperud, executive director of the Animal

Industry Foundation, which is labeled as a “pro-agriculture” group, in which he says, of the

“animal rights movement”, “It is well-funded. It is well-organized. It’s a European import. And

it’s coming to Kansas.” AG000101. It is a reasonable inference that the Kansas legislators relied

on this statement in enacting the Ag-Gag law.

       Also in Attachment 9 to the Minutes (see AG000056), there is an article entitled “Animal

rights groups plan ongoing national strategy,” by Larry Westfield, Washington editor of Drovers

Journal, a beef industry publication, dated July 13, 1989. In the article, Westfield specifically




                                                28

                                                                               Attachment B 00028
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 86 of 480



references Plaintiff Animal Legal Defense Fund, stating: “There are now several groups that

sponsor legal defense funds for animals. One is the Animal Legal Defense Fund, a nationwide

network of 250 attorneys. ALDF has fought hot-iron face-branding of dairy cows, veal calf

confinement and the patenting of genetically altered farm animals.” AG000102. The article goes

on to state that “But right now the animal rights movement seems to be growing in numbers, clout,

zeal, sophistication and willingness to fight livestock producers.” Id. It is a reasonable inference

that the Kansas legislators relied on this statement in enacting the Ag-Gag law.

       In Attachment 11 to the Minutes (see AG000056), there is an article by Karen McMillan

in Beef Today, a beef industry publication, dated March 1990. In the article, the author urges the

beef industry to treat the animal rights groups seriously, including the following statements: “all

the [animal-protection] groups have two things in common: plenty of money, and agendas that will

have a big impact on the cattle industry in the ‘90s” and “But many of these people are well spoken

and skilled at getting their points out to the general public.” AG0000107. In this same article, the

author describes actions of the group, People for the Ethical Treatment of Animals (PETA), as

follows: “PETA’s main goal is to tell as many people as possible that ‘eating animals is bad for

the whole ecosystem.’ Education plays the key role here. PETA distributes videotapes showing

pigs castrated and ear-notched without anesthesia, and pigs in farrowing crates and

slaughterhouses, and asks whether this is an ethical society and whether we can endure this

treatment.” AG0000107. It is a reasonable inference that the Kansas legislators relied on these

statements in enacting the Ag-Gag law.

       The following documents are attached to the Minutes of the Senate Agriculture Committee

meeting held on February 22, 2012 (hereafter, “the 2012 Minutes”), produced by the Defendants




                                                29

                                                                               Attachment B 00029
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 87 of 480



(AG000202 – 204) as part of the legislative history of Senate Bill 414, introduced by the Kansas

legislature in 2012:

   •   Attachment 1 to the 2012 Minutes is the written testimony of Dr. Bill Brown, Animal

       Health Commissioner, Division of Animal Health, Kansas Department of Agriculture,

       who described SB 214 as, among other things, “Specifying that consent induced by fraud,

       deception or duress, such as lying on a job application to gain access to a farm or ranch,

       will not be considered effective consent under the Farm Animal and Research Facilities

       Protection Act.” AG000206

   •   An unattributed document entitled “Animal Health Bill Information,” which states that

       the Ag-Gag law is “being amended to specify that ‘effective consent’ shall not be deemed

       to include consent induced by fraud, deception, or duress (SB414, Page 27, Section 41

       e(1)),” and goes on to state: “In some states, animal rights activists with an anti-

       agriculture agenda have lied on job applications in order to gain access to farms or

       ranches and take undercover video, some of which is believed to be staged. This

       amendment is a tool that can be used against people using fraud to gain access to farms.”

       AG000208

       A statement from the Kansas Livestock Association, dated February 22, 2012, in support

of SB 414, that appears to be an attachment to an unidentified legislative report, stating that: “The

change to exclude ‘fraud, deception, or duress’ from the definition of ‘effective consent’ clarifies

that animal rights activists concealing their identity or lying on a job application cannot avail

themselves to the defense that they were given permission to work on or enter the facility.”

AG000266




                                                 30

                                                                                Attachment B 00030
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 88 of 480



       A statement from the Kansas Pork Association, dated February 22, 2012, in support of SB

414, that appears to be an attachment to an unidentified legislative report, stating that: “We believe

this amendment strengthens our statutes protecting farmers from those willing to falsify records in

order to gain access to farms or ranches.” AG000267

       A statement from the Kansas Soybean Association, dated Summer 2012, describing S Sub

for HB 2596 (the House version of SB 414) as clarifying “that anyone fraudulently entering a farm

is liable for illegally taking photographs or videos or for damaging property. . . ” Available at

https://kansassoybeans.org/wp-content/uploads/2013/04/kssoy-assn-newsletter-summer12.pdf

       A statement from the Kansas Rural Center, dated May 11, 2012, describing S Sub for HB

2596 (the House version of SB 414) as amending the Kansas Ag-Gag statute “to make it easier to

charge persons for taking unauthorized pictures of confined animal operations.” Available at

http://old.kansasruralcenter.org/archive2.html#120511

       An article titled “Senate Bill steps on hog, dog interests” by Tim Carpenter in the Topeka

Capital-Journal online, dated February 22, 2012, describing SB 414 as follows: “In addition, the

legislation would take a swipe at environmental activists who engage in deception, such as lying

on a job application, to gain access to farm or ranch operations.” Available at

https://www.cjonline.com/article/20120222/NEWS/302229750

       It is a reasonable inference that the Kansas legislators relied on each of these statements in

enacting the Ag-Gag law.

       Persons with knowledge of these facts include:

            •   Senator Montgomery and other members of the Kansas state legislature who

                served when the challenged Kansas Ag-Gag statute was originally debated and

                adopted, and subsequently amended in 2012, who may have information related




                                                 31

                                                                                 Attachment B 00031
   Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 89 of 480



        to the reasons and purposes for which the statute or any amendments were

        enacted. Plaintiffs do not currently possess the names, addresses, and telephone

        numbers of each of these legislators.

    •   Former Kansas Governor Mike Hayden, who may have information related to

        the reasons and purposes for which the statute, Kansas Ag-Gag statute was

        enacted. Plaintiffs do not currently possess the address or telephone number of

        former Governor Hayden.

    •   The specific organizations and individuals mentioned in the above response,

        whose addresses and telephone numbers are unknown to Plaintiffs.

Documents that constitute, describe or report these facts include:

    •   Plaintiffs’ Complaint, Exhibit B, Animal rights group protests at med center,

        THE HUTCHINSON NEWS (May 1, 1989).

    •   Plaintiffs’ Complaint, Exhibit C, Law Aims to Curb Attacks by Animal-Rights

        Militants, ORLANDO SENTINEL (May 14, 1990).

    •   Plaintiffs’ Complaint, Exhibit D, ‘Puppy Mill’ Dogs Jam Midwest Shelters,

        PHILADELPHIA INQUIRER (July 1990).

    •   Plaintiffs’ Complaint, Exhibit E, Kansas Farmers Wary of Animal Rights

        Movement, THE WICHITA EAGLE (Jan. 22, 1989).

    •   Documents produced by Defendants, including AG000056; AG000101-02;

        AG000107; AG0000206; AG0000208; AG000266-67.




                                        32

                                                                        Attachment B 00032
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 90 of 480



INTERROGATORY NO. 8:

       If different from your answer to the preceding interrogatory, state the principal and material

facts supporting your allegation in paragraph 97 of the Complaint that:

       It [the KFAFCRF] was enacted with the legislative motive of eliminating
       undercover, employment-based investigations by animal rights groups into animal
       research facilities and other industries that use animals, including factory farms and
       other agricultural production facilities in order to protect those industries and
       prevent the public backlash that follows when the industry’s true practices are
       exposed,

and identify (a) all persons with personnel knowledge of some or all the facts described (stating

for each such person the subjects of their personnel knowledge) and (b) all documents or tangible

things that constitute, describe or report such facts (excluding documents prepared at the direction

of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, some of the facts demonstrating the Kansas Ag-Gag law’s

speech-suppressing motive are contained in communications and other documents protected by

and subject to the attorney-client privilege, or in documents that constitute or include attorney

work product, such as drafts of Plaintiffs’ complaint. Plaintiffs further object to this interrogatory

as overly broad, unduly burdensome, and not proportional to the needs of the case. Specifically,

this interrogatory is overly broad and unduly burdensome in seeking information that is publicly

available, including in news reports, and equally as accessible to Defendants as it is to Plaintiffs.

Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:




                                                 33

                                                                                 Attachment B 00033
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 91 of 480



       There are no differences between the facts supporting Plaintiffs’ allegation that the Kansas

Ag-Gag law is intended to suppress speech that is negative to the animal research and animal

agriculture industries, and those supporting paragraph 97 of the Complaint. Plaintiffs reference

and hereby incorporate their response to Interrogatory No. 7.




                                               34

                                                                              Attachment B 00034
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 92 of 480



INTERROGATORY NO. 9:

       Identify the legislators and the trade groups which you believe advocated for the

KFAFCRF “specifically because it would silence animal protection organizations,” Complaint ¶

68, and identify (a) all persons with personnel knowledge such legislators and trade groups

expressed that objective (stating for each such person the subjects of their personnel knowledge)

and (b) all documents or tangible things that constitute, describe or report the facts which support

your belief (excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, discussions of the legislators and trade groups who Plaintiffs

believe advocated for the Kansas Ag-Gag law in order to silence animal protection organizations

are contained in documents protected by and subject to the attorney-client privilege, or in

documents that constitute or include attorney work product, such as drafts of Plaintiffs’ complaint.

Plaintiffs further object to this interrogatory as overly broad, unduly burdensome, and not

proportional to the needs of the case. Specifically, this interrogatory is unduly burdensome in

seeking information that is more easily accessible and available to Defendants than it is to

Plaintiffs. Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

       Trade groups: Kansas Farm Bureau; Kansas Livestock Association; Kansas Pork

Association; the Animal Industry Foundation.

       Legislators: Senator Montgomery.

       Persons with knowledge of these facts include:

            •   Senator Montgomery and other members of the Kansas state legislature who




                                                35

                                                                                Attachment B 00035
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 93 of 480



                served when the challenged Kansas Ag-Gag statute was originally debated and

                adopted, and subsequently amended in 2012, who may have information related

                to the reasons and purposes for which the statute or any amendments were

                enacted. Plaintiffs do not currently possess the names, addresses, and telephone

                numbers of each of these legislators.

            •   Former Kansas Governor Mike Hayden, who may have information related to

                the reasons and purposes for which the statute, Kansas Ag-Gag statute was

                enacted. Plaintiffs do not currently possess the address or telephone number of

                former Governor Hayden.

            •   Kansas Farm Bureau, whose address and telephone number is unknown to

                Plaintiffs.

            •   Kansas Livestock Association, whose address and telephone number is unknown

                to Plaintiffs.

            •   Kansas Pork Association, whose address and telephone number is unknown to

                Plaintiffs.

            •   Animal Industry Foundation, whose address and telephone number is unknown

                to Plaintiffs.

       Documents that constitute, describe or report these facts are listed in Plaintiffs’ Response

to Interrogatory No. 7, and incorporated herein.




                                               36

                                                                              Attachment B 00036
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 94 of 480



INTERROGATORY NO. 10:

       Separately for each Plaintiff, itemize the expenses incurred by the Plaintiff because of the

KFAFCRF by nature, date and amount, and identify all documents or tangible things that tend to

prove, describe or report all or part of your itemizations.

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

irrelevant, overly broad, unduly burdensome, and not proportional to the needs of the case.

Plaintiffs are not seeking damages related to funds expended because of the Kansas Ag-Gag law.

Plaintiffs have alleged, and need only show, that they have devoted organizational resources to

countering the Kansas Ag-Gag law. An itemized list of expenses is unnecessary and irrelevant in

light of ample evidence of Plaintiffs’ resource expenditures. Plaintiffs further object to this

Interrogatory as overly broad and unduly burdensome in proportion to its utility because, even if

such itemized expenses were relevant, this interrogatory asks Plaintiffs to identify (and itemize)

not only the expenses themselves, but “all” documents that “tend to prove, describe or report all

or part” of those expenses. On its face, then, this interrogatory seeks documents with only a

tangential relationship to those expenses. Furthermore, this interrogatory seeks documents which

will necessarily be duplicative of other identified documents’ contents. Plaintiffs further object to

Defendants’ definition of “Identify”, with respect to a document, as overbroad, unduly

burdensome, and irrelevant, in that seeking the location and custodian of documents Plaintiffs have

herein produced and identified by Bates numbers is overly burdensome and unnecessary to

investigate the claims and defenses at issue. Plaintiffs will identify (by Bates number) any non-

privileged documents containing substantial information responsive to this interrogatory that are

the result of a reasonable and proportionate search. Finally, Plaintiffs object to this interrogatory




                                                 37

                                                                                Attachment B 00037
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 95 of 480



as seeking documents protected by the attorney-client privilege and the attorney work product

doctrine. Specifically, documents “describing” or “reporting” expenses related to Plaintiffs’ Ag-

Gag advocacy, including related to Kansas, contain information protected by and subject to the

attorney-client privilege, and attorney work product, such as attorneys’ comments on the accuracy

of advocacy materials. Subject to and without waiving the foregoing objections, Plaintiffs respond

as follows:

       For Plaintiff ALDF:

       For at least the past seven years, ALDF has devoted substantial organizational resources to

countless activities in order to combat Ag-Gag laws around the country, including in Kansas.

ALDF staff have engaged in numerous activities to publicize and support the organization’s legal,

legislative, and public advocacy against Ag-Gag, in a variety of settings and to a number of

audiences. These activities include researching, drafting, editing, and disseminating numerous

communications pieces, such as press releases, blogs, action alerts, donor communications,

newsletters, social media posts, brochures, pamphlets, and other materials (see, i.e., ALDF0184 –

0185; ALDF0198 – 0210; ALDF0215 – 0220; ALDF0221 – 0222; ALDF0252 – 0255; ALDF0299

– 0306; ALDF0307 – 0314; ALDF0379 – 0385; ALDF0478 – 0480; ALDF0675 – 0680;

ALDF0681 – 0685; ALDF0764 – 0769; ALDF0915 – 0919; ALDF0996 – 0998; ALDF0999 –

1000; ALDF1001 – 1006; ALDF1007 – 1009; ALDF1010 – 1012). Activities also include

attorneys and staff speaking to audiences at conferences, symposia, law student events, and ALDF

member and supporter events (see, i.e., ALDF0211 – 0214; ALDF0694 – 0697; ALDF1010 –

1012; ALDF1013; ALDF1014 – 1015; ALDF1016 – 1020; ALDF1021 – 1050). Further, ALDF’s

Animal Law Program has provided Ag-Gag-related resources, content, CLEs, and other

programming to legal audiences including attorneys, paralegals, judges, law students and to lay



                                                38

                                                                               Attachment B 00038
            Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 96 of 480



audiences (see, i.e., ALDF0060 – 0071; ALDF0186 – 0197; ALDF0743 – 747; ALDF1059 –

1063; ALDF1064 – 1068). Each of these activities has required the expenditure of financial

resources, and thus, such resources are far too numerous to fairly be itemized with any degree of

specificity.

           At a minimum, ALDF expenses on these activities include: dozens of hours of paid staff

time; payments to communications and operations vendors and contractors, such as designers and

direct mail vendors; payments for printing and production of brochures, pamphlets, placards, and

other collateral; travel and related costs for events; server upkeep and overhead; and operating

expenses (including use of technology platforms to create, communicate about, and publish all of

the above-described content). Examples of such expenses include:

               •    Payments of at least $4,000 for brochures related to the Ag-Gag Laws from 2015

                    to the present (see, i.e., ALDF0184 – 0185; ALDF0221 – 0222; ALDF1051).

               •    Payments of roughly $520 for Ag-Gag-related Occasional Cards (see ALDF1055

                    – 1056; ALDF1057 – 1058).

               •    A May 2018 payment of roughly $405 for an Ag-Gag display image/caption (see

                    ALDF1052 – 10542).

               •    A grant of roughly $135 to a student group at the University of Texas for a talk on

                    Ag-Gag, March 6, 2015.

               •    A grant of roughly $152 to a student group at American University for a talk on

                    Criminalizing Free Speech & the Animal Rights Movement, April 8, 2015.

               •    A grant of roughly $300 to a student group at Harvard University for a talk on

                    Ag-Gag, Nov. 20, 2015.


2
    Document redacted to protect personal identifying information.


                                                          39

                                                                                   Attachment B 00039
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 97 of 480



           •   A grant of roughly $180 to a student group at Loyola Chicago for a talk on Ag-

               Gag, Oct. 5, 2016.

           •   A grant of roughly $178 to a student group at Brigham Young University for a

               talk by an Ag-Gag plaintiff on Mar. 26, 2019.

       For Plaintiff CFS:

       For at least the past six years, CFS has devoted substantial organizational resources to

organizational activities in order to combat Ag-Gag laws around the country, including in Kansas.

As part of CFS’s Animal Factories Reform program, one of the organization’s flagship program

areas, CFS staff have engaged in numerous activities to publicize and support the organization’s

legal, policy, and outreach advocacy against Ag-Gag laws. These activities include researching,

drafting, editing, and disseminating communication documents, such as reports (see, e.g., CFS-

0070-0110), press releases (see, e.g., CFS-0005-0006; CFS-0008-36); blogs (see, e.g., CFS-0001-

0004; CFS-0038-40; CFS-0151-152), social media posts (see, e.g., CFS-0135-0138), and action

alerts (see, e.g., CFS-0041-44). CFS uses investigative information about animal welfare and food

safety as part of this program and these documents. Activities have also concluded attorneys and

staff speaking to audiences at conferences and law school events and classes. These activities have

required the expenditure of financial resources, which are too numerous and intertwined with

Animal Factory Reform work to be itemized with any degree of specificity. At a minimum, CFS

expenses on these activities include: dozens of hours of salaried or hourly staff time; payments to

communications and operation vendors and contractors, such as designers; server upkeep and

overhead, and operating expenses (including use of technology platforms to create, communicate

about, and publish all of the above-described content).

       Plaintiffs Shy and Hope do not allege that they have expended any resources because of the



                                                40

                                                                              Attachment B 00040
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 98 of 480



            Kansas Ag-Gag law.




                                                 41

                                                      Attachment B 00041
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 99 of 480



INTERROGATORY NO. 11:

       If different from your answer to the preceding interrogatory, state the principal and material

facts, separately for each Plaintiff, which quantify any alleged consequent drain on the Plaintiff’s

resources from the KFAFCRF, and identify all documents or tangible things that tend to prove,

describe or report such facts.

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

overly broad, unduly burdensome, and not proportional to the needs of the case, in that it asks

Plaintiffs to identify “all” documents that “tend to prove, describe or report” facts related to

Plaintiffs’ expenditures of resources. This interrogatory thus seeks documents with minimal

relevance to Plaintiffs’ expenditures, and which are duplicative of other identified documents’

contents. Plaintiffs further object to Defendants’ definition of “Identify”, with respect to a

document, as overbroad, unduly burdensome, and irrelevant, in that seeking the location and

custodian of documents Plaintiffs have herein produced and identified by Bates numbers is overly

burdensome and unnecessary to investigate the claims and defenses at issue. Plaintiffs will identify

any non-privileged documents containing substantial information responsive to this interrogatory

that are the result of a reasonable and proportionate search. Finally, Plaintiffs object to this

interrogatory as seeking documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, documents “describing” the drain on Plaintiffs’ resources

contain information protected by and subject to the attorney-client privilege, and attorney work

product, such as drafts of Plaintiffs’ Complaint in this case and other Ag-Gag actions. Finally,

Plaintiffs object to this interrogatory as seeking information and documents that constitute or

contain trade secrets or other confidential information which, disclosed, would cause significant




                                                42

                                                                                Attachment B 00042
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 100 of 480



harm to one or more Plaintiffs. Plaintiffs reserve the right to delay disclosure of such information

and documents until the court enters a Stipulated Protective Order in this matter. Subject to and

without waiving the foregoing objections, Plaintiffs respond as follows:

       Plaintiffs’ response to Interrogatory No. 10 quantifies, to the degree feasible and reasonable

in proportion to the needs of the case, the drain on their respective resources caused by the Kansas

Ag-Gag law. Plaintiffs have not identified any further facts to provide in response to this

interrogatory.




                                                43

                                                                                Attachment B 00043
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 101 of 480



INTERROGATORY NO. 12:

       Separately for each of the requests for admission which were not unconditionally admitted,

state the principal and material facts supporting your denial or partial denial, and identify (a) all

persons with personnel knowledge of some or all such facts (stating for each such person the

subjects of their personnel knowledge) and (b) all documents or tangible things that constitute,

describe or report such facts (excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the attorney-client privilege and the attorney

work product doctrine. Specifically, some facts supporting Plaintiffs’ denials are contained in

and/or constitute attorney-client privileged communications and other documents subject to that

privilege, or attorney work product, including drafts and internal memoranda. Plaintiffs object to

this interrogatory as seeking information and documents that constitute or contain trade secrets or

other confidential information which, disclosed, would cause significant harm to one or more

Plaintiffs. Plaintiffs reserve the right to delay disclosure of such information and documents until

the court enters a Stipulated Protective Order in this matter. Plaintiffs further object to this

interrogatory as overly broad, unduly burdensome, and not proportional to the needs of the case.

Specifically, Plaintiffs object to Defendants’ definition of “Identify”, with respect to an individual

person, as overbroad, unduly burdensome, and irrelevant, in that seeking the home addresses and

home telephone numbers of individuals identified in this response is overly intrusive and

unnecessary to investigate the claims and defenses at issue. Plaintiffs also object to Defendants’

definition of “Identify”, with respect to a document, as overbroad, unduly burdensome, and

irrelevant, in that seeking the location and custodian of documents Plaintiffs have herein produced




                                                 44

                                                                                 Attachment B 00044
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 102 of 480



and identified by Bates numbers is overly burdensome and unnecessary to investigate the claims

and defenses at issue. Further, this interrogatory is unduly burdensome and overbroad in seeking

information about “all” persons with knowledge of “some…such facts,” because it asks Plaintiffs

to identify persons whose knowledge is tangential, minor, and/or duplicative of other identified

individuals’ broader knowledge. Plaintiffs will identify those individuals who possess substantial,

non-derivative, non-duplicative knowledge responsive to this interrogatory. Finally, this

interrogatory is overly broad and unduly burdensome in seeking “all” documents “that constitute,

describe or report such facts,” because it seeks documents with minimal relevance to the

underlying facts, and which are duplicative of other identified documents’ contents. Plaintiffs will

identify any non-privileged documents containing substantial information responsive to this

interrogatory that are the result of a reasonable and proportionate search. Subject to and without

waiving the foregoing objections, Plaintiffs respond as follows:

       Request for Admission No. 5

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. The persons with knowledge of these facts are:

            •   Mark Walden, who possesses knowledge about the types of investigative

                activities in which ALDF-retained investigators engage or are likely to engage

                when conducting an undercover investigation for ALDF;

            •   Janiec Gutierrez, who possesses knowledge about the logistics of ALDF-funded

                undercover investigations.

       Aside from documents listed in Plaintiffs’ response to Interrogatory No. 2 detailing

Plaintiff ALDF’s role in conducting and directing undercover investigations, Plaintiffs have




                                                45

                                                                                Attachment B 00045
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 103 of 480



identified no further documents that constitute, describe or report the facts supporting Plaintiffs’

denial of the Request.

       Request for Admission No. 6

       The basis for Plaintiffs’ qualified admission to this Request is provided in Plaintiffs’

response to this Request for Admission. The person with knowledge of the facts substantiating

Plaintiffs’ qualified admission is:

            •   Mark Walden, who possesses knowledge about the reasonably foreseeable

                economic consequences and harms that flow from the types of undercover

                investigations ALDF conducts.

       In addition to documents listed in Plaintiffs’ response to Interrogatory No. 2 detailing the

investigations and investigative activities in which Plaintiff ALDF has engaged and has the intent

to engage, the following documents constitute, describe or report other facts supporting Plaintiffs’

qualified admission of the Request.

            •   Meatingplace.com, Hormel suspends supplier amid pig abuse investigation, May

                26, 2016 (ALDF0987 – 0991).

            •   Meatingplace.com, Tyson terminates grower depicted in activist video, Aug. 27,

                2015 (ALDF1069 – 1072).

            •   Consumer Perceptions of Livestock Products and Animal Welfare, Purdue

                University, 2013 (ALDF1073 – 1094).

       Request for Admission No. 17

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendants Governor Laura Kelly and Attorney General Derek Schmidt,




                                                46

                                                                                Attachment B 00046
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 104 of 480



Plaintiffs can, at present, identify no person with knowledge of these facts. Plaintiffs have

identified no non-privileged documents that constitute, describe or report these facts.

       Request for Admission No. 18

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendants Governor Laura Kelly and Attorney General Derek Schmidt,

Plaintiffs can, at present, identify no person with knowledge of these facts. Plaintiffs have

identified no non-privileged documents that constitute, describe or report these facts.

       Request for Admission No. 19

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendant Attorney General Derek Schmidt, Plaintiffs can, at present,

identify no person with knowledge of these facts. Plaintiffs have identified no non-privileged

documents that constitute, describe or report these facts.

       Request for Admission No. 20

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendant Governor Laura Kelly, Plaintiffs can, at present, identify no

person with knowledge of these facts. Plaintiffs have identified no non-privileged documents that

constitute, describe or report these facts.

       Request for Admission No. 21

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Plaintiffs can, at present, identify no person with knowledge of these facts. Other than

the documents produced by the Defendants bates stamped AG000055 to AG000381 themselves,

Plaintiffs have identified no documents that constitute, describe or report these facts.

       Request for Admission No. 22




                                                 47

                                                                                Attachment B 00047
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 105 of 480



       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Plaintiffs can, at present, identify no person with knowledge of these facts. Other than

the documents produced by the Defendants bates stamped AG000055 to AG000381 themselves,

Plaintiffs have identified no documents that constitute, describe or report these facts.

       Request for Admission No. 23

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Plaintiffs can, at present, identify no person with knowledge of these facts. Other than

the documents produced by the Defendants bates stamped AG000055 to AG000381 themselves,

Plaintiffs have identified no documents that constitute, describe or report these facts.



       Dated: April 22, 2019



                                                      _/s/ Michael D. Moss__________
                                                      Michael D. Moss, KS Bar #22624
                                                      Foley & Mansfield, P.L.L.P.
                                                      8575 W. 110th Street, Suite 306
                                                      Overland Park, KS 66210
                                                      913-232-8767
                                                      913-800-7238 (fax)
                                                      mmoss@foleymansfield.com

                                                        /s/ Alan K. Chen
                                                      Alan K. Chen (Pro Hac Vice)
                                                      University of Denver Sturm College of Law
                                                      (for identification only)
                                                      2255 E. Evans Avenue
                                                      Denver, CO 80208
                                                      (303) 871-6283
                                                      achen@law.du.edu

                                                      Counsel for Plaintiffs




                                                 48

                                                                                Attachment B 00048
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 106 of 480




                                                      Attachment B 00049
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 107 of 480




                                                      Attachment B 00050
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 108 of 480




                                                      Attachment B 00051
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 109 of 480




STATE OF                        )
                                ) ss:   Anim al Legal Defense Fund, et. al. v. Laura Kelly, et. al.,
                  )                     Case No. 18-2657-KHV -JPO
COUNTY OF /€6ymoch

          Kris Taylor, Shy 38, Inc., oflawful age, being first duly sworn upon oath, deposes and
states:

That I am the an officer or agent of Plaintiff Shy 38, Inc. in the above and foregoing action; that I
have read the answers to interrogatories and know the contents thereof; that I have answered the
foregoing interrogatories; and that all of the facts and statements therein contained are true and
correct to the best of my knowledge and "

                                           a.  Kris Taylor
                                                                             »
                                               Founder, Shy 38, Inc.


SUBSCRIBED AND SWORN to beoe ea, lsy or yi/                                 .2019




My Commission Expires:
                                            t?
      /2 -04-2022




                                                                                            Attachment B 00052
  Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 110 of 480




STATE OF                      )
                              ) ss:   Animal Legal Defense Fund, et. al. v. Laura Kelly, et. al.,
                              )       Case No. 18-2657-KHV-JPO
COUNTY OF Jnnsoo              )

       Cambria Martin, for Hope Sanctuary, of lawful age, being first duly sworn upon oath,
deposes and states:

That I am the an officer or agent of Plaintiff Hope     nctuary in the above and foregoing action;
that I have read the answers to interrogatories and     ow the contents thereof; that I have
answered the foregoing interrogatories; and that al     f the f: ts and statements therein contained
are true and correct to the best of my knowledge        b ief



                                             Cambria Martin
                                             President and Founder, Hope Sanctuary


SUBSCRIBED AND SWORN to before me his zzay or(Qi\                          ,2019




My Commission Expires:
                                            teed-
 O(a/is I2020                                     AMANDA ECK
                                              My Appointment Expires
                                                  June 15, 2020




                                                                                   Attachment B 00053
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 111 of 480



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ANIMAL LEGAL DEFENSE                           )
FUND, et al.,                                  )
                                               )
                       Plaintiffs,             )
                                               )
                       v.                      )       Case No. 18-2657-KHV-JPO
                                               )
LAURA KELLY, et al.,                           )
                                               )
                       Defendants.             )
                                               )

  PLAINTIFFS’ SUPPLEMENTAL RESPONSES TO DEFENDANT’S FIRST SET OF
                        INTERROGATORIES

       Pursuant to Fed. Rules of Civ. P. 26 and 33, Plaintiffs Animal Legal Defense Fund

(“ALDF”), Center for Food Safety (“CFS”), Shy 38, Inc. (“Shy”) and Hope Sanctuary (“Hope”)

hereby supplement their objections and responses to Defendants Laura Kelly and Derek

Schmidt’s (“Defendants”) First Set of Interrogatories, as follows:

                      RESERVATION OF RIGHTS AND
             INTERPRETATION OF DEFINITIONS, TERMS, AND SCOPE

       1.      These responses and objections to Defendants’ First Set of Interrogatories

(collectively, the “Responses”) are based upon Plaintiffs’ reasonable investigation to date,

knowledge, and belief. These Responses are given without prejudice to subsequent revision,

supplementation, or withdrawal based upon any information, evidence, and/or document that

may later be discovered or determined.

       2.      These Responses were prepared based upon Plaintiffs’ good faith interpretation

and understanding of the Definitions and individual Interrogatories and are subject to correction

for inadvertent errors or omissions, if any.



                                                   1

                                                                                Attachment B 00054
         Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 112 of 480



         3.      Plaintiffs reserve the right to refer to, to conduct discovery with reference to, or

to offer into evidence at the time of trial, any and all facts, evidence, documents, and things

developed during the course of discovery and trial preparation, notwithstanding the reference to

facts, evidence, documents and things in these Responses.

         4.      Plaintiffs make these Responses without conceding the materiality, admissibility,

or relevance of the Responses. Plaintiffs reserve all objections to the use or admissibility of

these Responses. All such objections may be interposed by Plaintiffs at the time of trial, motion,

or as otherwise required by the Rules or by order of this Court.

         5.      These Responses are made purely for the purposes of this action.

         6.      Insofar as a response by Plaintiffs may be deemed to be a waiver of any privilege

or right, such waiver shall be deemed to be a limited waiver with respect to that particular

Response only.

         7.      Based on Plaintiffs’ consultations with counsel for Defendants, these Responses

incorporate and are provided using the following interpretations of certain Definitions and

terms.

              a. Plaintiffs construe Defendants’ definition of “Document” as excluding

                 documents constituting or containing information protected by the attorney-

                 client privilege or the attorney work product doctrine.

              b. Plaintiffs construe the term “personnel knowledge” as “personal knowledge,”

                 understand this as a typo.

         8.      While Defendants’ Interrogatories are propounded to all Plaintiffs collectively,

certain Interrogatories are specific to certain Plaintiffs (see, i.e., Interrogatories Nos. 2-3, 5,

specific to Plaintiff ALDF). Interrogatories specific to certain Plaintiffs are responded to only


                                                    2

                                                                                  Attachment B 00055
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 113 of 480



on behalf of those specific Plaintiffs; other Plaintiffs do not represent herein that they possess

the information necessary to answer those Interrogatories that are not relevant to them. In

contrast, Interrogatories directed to all Plaintiffs, or Interrogatories which are not specific to

any particular Plaintiff, are here responded to on behalf of all Plaintiffs.

                                          INTERROGATORIES


INTERROGATORY NO. 1:

       Identify the current articles of incorporation, trust documents, or articles of association of

each plaintiff which is a 501(c)(3) organization (as those terms are employed for qualification as

a 501(c)(3) organization) and identify the current business formation document(s) for each

plaintiff, if any, which is not a 501(c)(3) organization.

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to Defendants’

definition of “Identify”, with respect to a document, as overbroad, unduly burdensome, and

irrelevant, in that seeking the location and custodian of documents Plaintiffs have herein

produced and identified by Bates numbers is overly burdensome and unnecessary to investigate

the claims and defenses at issue. Thus, Plaintiffs will withhold the locations and custodians of

documents noted in this response. Plaintiffs rest on this objection to withhold this information,

but otherwise respond, without objection, as follows:

       Plaintiff ALDF is a 501(c)(3) organization whose articles of incorporation can be found

at ALDF0960 – 0965.

       Plaintiff CFS is a 501(c)(3) organization whose articles of incorporation can be found at

CFS0154 – 0156.




                                                   3

                                                                                  Attachment B 00056
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 114 of 480



      Plaintiff Shy is a 501(c)(3) organization whose articles of incorporation can be found at

SHY093 – 095.

      Plaintiff Hope is a 501(c)(3) organization whose certificate of incorporation can be found

at HOPE021.




                                              4

                                                                            Attachment B 00057
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 115 of 480



INTERROGATORY NO. 2:

       State the principal and material facts supporting your allegations that Plaintiff ALDF has

the capacity and current intention to conduct specified “undercover investigations” but for the

KFAFCRF, as referenced in whole or part in the Complaint, ¶¶ 3, 21, 76, 89 & 110, and identify

(a) all persons with personnel knowledge of some or all such facts (stating for each such person

the subjects of their personnel knowledge) and (b) all documents or tangible things that

constitute, describe or report such facts (excluding documents prepared at the direction of or by

your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents protected by the First Amendment privilege. Specifically,

because documents responsive to this interrogatory contain the names and contact information of

ALDF members and donors, Plaintiff ALDF will redact and withhold such names and

information pursuant to its First Amendment associational privilege. Plaintiffs further object to

this interrogatory as seeking information and documents that constitute or contain trade secrets

or other confidential information which, disclosed, would cause significant harm to one or more

Plaintiffs. Specifically, Plaintiff ALDF has identified as responsive a contract pertaining to a

grant awarded to it for the period between Oct. 15, 2018 and Oct. 15, 2020, for work including

pursuing undercover investigations. Until the court enters a Stipulated Protective Order in this

matter, Plaintiff ALDF will withhold disclosure of this document, and any other similar

confidential or trade secret information it identifies in the course of its reasonable searches and

investigation. Plaintiffs further object to this interrogatory as overly broad, unduly burdensome,

and not proportional to the needs of the case. Specifically, Plaintiffs object to Defendants’




                                                 5

                                                                                Attachment B 00058
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 116 of 480



definition of “Identify”, with respect to an individual person, as overbroad, unduly burdensome,

and irrelevant, in that seeking the home addresses and home telephone numbers of individuals

identified in this response is overly intrusive and unnecessary to investigate the claims and

defenses at issue. Plaintiffs will withhold the home addresses and home telephone numbers of

any individuals identified in this response. Plaintiffs also object to Defendants’ definition of

“Identify”, with respect to a document, as overbroad, unduly burdensome, and irrelevant, in that

seeking the location and custodian of documents Plaintiffs have herein produced and identified

by Bates numbers is overly burdensome and unnecessary to investigate the claims and defenses

at issue. Thus, Plaintiffs will withhold the locations and custodians of documents noted in this

response. Further, this interrogatory is unduly burdensome and overbroad in seeking information

about “all” persons with knowledge of “some…such facts,” because it asks Plaintiff ALDF to

identify persons whose knowledge is tangential, at most, to ALDF’s standing, is minor and

duplicative of other identified individuals’ broader knowledge, and is not reasonably necessary

to test ALDF’s standing to bring this suit. Plaintiffs will identify those individuals who possess

substantial, non-derivative, non-duplicative knowledge responsive to this Interrogatory, but will

not identify “all” persons. Finally, this Interrogatory is overly broad and unduly burdensome in

seeking “all” documents “that constitute, describe or report such facts,” because it seeks

documents with minimal relevance to ALDF’s capacity and intention to conduct undercover

investigations, and which are duplicative of other identified documents’ contents. Plaintiffs will

identify any documents containing substantial information responsive to this Interrogatory that

are the result of a reasonable and proportionate search, but will not identify “all” documents.

Plaintiffs rest on these objections to withhold the information described above. Plaintiffs

otherwise respond, without objection, as follows:




                                                6

                                                                             Attachment B 00059
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 117 of 480



       Plaintiff ALDF has the capacity to conduct the types of undercover investigations

detailed in its Complaint, and would do so but for the Kansas Ag-Gag law (codified at Kansas

Statutes Annotated, 47-1825 to 47-1828, additionally enforced through Kansas Statutes

Annotated 21-6604) (hereafter, “Kansas Ag-Gag law”). ALDF possess the funds, infrastructure,

expertise, and personnel necessary to plan, direct, and receive the results of an undercover

investigation in Kansas, as well as to share information obtained from such an investigation with

the public. First, ALDF has dedicated funds that it has reserved for use in conducting undercover

investigations, which include funds that would cover an investigation in Kansas, if the state’s

Ag-Gag law were to be struck down. Even were ALDF to use its dedicated funds to pursue

another investigation in another state, ALDF possesses sufficient funds to retain an investigator

to complete an investigation in Kansas. Second, ALDF has personnel with the expertise and

institutional tools necessary to successfully carry out such investigations, who have been tasked

with overseeing ALDF’s undercover investigations. Specifically, ALDF’s Chief Programs

Officer, Mark Walden, provides strategic direction for ALDF’s undercover investigations, and

has been charged with aiding the organization in fulfilling its mission-driven objectives by

pursuing undercover investigations in a variety of states and locations to uncover animal cruelty

and support the organization’s advocacy efforts.       ALDF’s Chief Operating Officer, Janiec

Gutierrez, helps execute investigations by retaining and liaising with the investigating entity or

investigator, and handling all logistical matters relating to the investigation, including receiving

the investigative footage and compensating the investigator.

       ALDF’s capacity to conduct the undercover investigations it describes in the Complaint

is further confirmed by its track record of pursuing such investigations. ALDF-retained

undercover investigators have carried out undercover investigations of animal facilities around




                                                 7

                                                                               Attachment B 00060
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 118 of 480



the country, including locations that would meet the definition of an “animal facility” under

Kansas Statutes section 47-1826(b). These include ALDF’s 2016 investigation of a Nebraska pig

breeding operation owned by The Maschhoffs, the nation’s third-largest pig producer and a

Hormel Foods supplier. ALDF’s investigator obtained employment at The Maschhoffs facility

and, over the course of several months, documented horrendous animal mistreatment, including

long-term neglect and lack of appropriate veterinary care. The investigation revealed pigs

suffering for days or weeks with grossly prolapsed rectums, intestinal ruptures, large open

wounds, and bloody baseball-sized ruptured cysts. Pigs were denied food for long periods of

time, and a botched “euthanasia” resulted in a mother pig slowly dying after being shot in the

head multiple times over the course of several minutes.

        To take another example, in 2015 ALDF conducted an investigation of a Carthage,

Texas-based Tyson Foods chicken slaughterhouse. Again, ALDF’s investigator obtained

employment at the slaughterhouse and, over the course of several months, documented the

atrocious conditions suffered by the birds and workers inside the plant. The investigation showed

birds treated like trash, left to suffocate by the hundreds on overcrowded conveyor belts and

discarded, still alive, in heaps of dead and dying chickens, feathers, and filth. And it documented

the injuries and illnesses the investigator endured working on the chicken-hanging line, including

carpal tunnel syndrome from attempting to hang 35 live birds a minute, eye infections from the

chicken feces, dirt, dust, and dander that got into her eyes because of inadequate “protective”

gear provided by Tyson, and extreme heat abrasion on her arms, which caused a painful, red

rash.

        Plaintiff ALDF also has the current intention to conduct the types of undercover

investigations detailed in its Complaint, but for the credible threat of criminal prosecution for




                                                8

                                                                              Attachment B 00061
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 119 of 480



violating the Kansas Ag-Gag law. This intention is a factor of the great need for undercover

investigations to pursue ALDF’s advocacy and fulfill its mission of protecting the lives and

advancing the interests of animals through the legal system, coupled with ALDF’s specific

interest in Kansas as a site for such investigations.

       First, as detailed at length in its Complaint, ALDF actively seeks out and uses the

information and footage gained through its own and others’ investigations to further its work.

ALDF’s investigation of The Maschhoffs, for example, spurred countless communications

efforts to engage and educate ALDF’s members and supporters, and the broader public, about the

suffering of pigs sourced for Hormel Foods’ pork products. It also provided evidence ALDF

used in a civil false advertising lawsuit against Hormel Foods. Similarly, the information ALDF

gained through its Tyson chicken slaughterhouse investigation resulted in the filing of

complaints—concerning the treatment of chickens, food safety, worker protection, and false

corporate statements—with several federal and state agencies, as well as sustained efforts to

engage ALDF’s audiences about the suffering of chickens and mistreatment of workers in Tyson

facilities like the one ALDF investigated.

       Second, as detailed in the Complaint, ALDF has the specific desire to conduct an

investigation in Kansas, for several reasons. Kansas is a major locus of animal agriculture: the

fifth largest animal agriculture producer in the United States, and among the country’s largest

producers of pigs and cows. At the same time, ALDF has reason to believe, from the scores of

undercover investigations in other states, that an investigation of an animal facility in Kansas

would be likely to reveal unsafe, inhumane, and otherwise immoral or illegal practices. Yet

animal agriculture and animal research facilities in Kansas have been shielded from public view




                                                  9

                                                                            Attachment B 00062
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 120 of 480



for nearly thirty years, because of the Ag-Gag law. Thus, the need for ALDF and others to gain

access to Kansas facilities to gather information about them is particularly acute.

       In sum, ALDF has the desire, and everything at its disposal necessary, to conduct an

undercover investigation of a factory farm, slaughterhouse, animal research facility, or other

“animal facility” in Kansas. But because of its reasonable fear of criminal prosecution for

violating the Kansas Ag-Gag law, ALDF is thwarted from carrying out the investigation it has

the capacity and intention to complete.

       Persons with knowledge of these facts are:

               Mark Walden, ALDF’s Chief Programs Officer, who possesses knowledge about

                ALDF’s capacity and current intention to conduct undercover investigations. Mr.

                Walden’s business address is 525 E. Cotati Avenue, Cotati, California, 94931.

                His business telephone number is 707-795-2533 ext. 1021.

               Janiec Gutierrez, ALDF’s Chief Operating Officer, who possesses knowledge

                about ALDF’s capacity to conduct undercover investigations. Ms. Gutierrez’s

                business address is 525 E. Cotati Avenue, Cotati, California, 94931. Her business

                telephone number is 707-795-2533 ext. 1022.

               Elizabeth Putsché, ALDF’s Associate Director of Communications, who

                possesses knowledge about ALDF’s current intention to conduct undercover

                investigations, specifically, related to ALDF’s use of undercover investigations

                in its Communications work. Ms. Putsché’s business address is 525 E. Cotati

                Avenue, Cotati, California, 94931. Her business telephone number is 707-795-

                2533 ext. 1029.




                                                10

                                                                               Attachment B 00063
           Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 121 of 480



                    Carter Dillard, ALDF’s Senior Policy Advisor, who possesses knowledge about

                     ALDF’s past investigations, including its 2015 investigation of a Tyson Foods

                     chicken slaughterhouse and 2016 investigation of The Maschhoffs pig breeding

                     facility. Mr. Dillard’s business address is 525 E. Cotati Avenue, Cotati,

                     California, 94931. His business telephone number is 707-795-2533 ext. 1036.

Plaintiff ALDF provides the above contact information in the interest of fully responding to this

Interrogatory, but notes that it should be contacted through its undersigned counsel, Alan K.

Chen, c/o University of Denver Sturm College of Law, 2255 E. Evans Avenue, Denver, CO

80209, (303) 871-6283.

           Documents that constitute, describe or report ALDF’s capacity and current intention to

conduct undercover investigations include:

                    A contract pertaining to a grant awarded to ALDF for the period between Oct.

                     15, 2018 and Oct. 15, 2020, for work including pursuing undercover

                     investigations.1

                    Animal Protection Laws of Kansas 2018 (ALDF0983 – 0986)

                    The Animals’ Advocate Vl. 35 Issue 3 Fall 2016 (ALDF0299 – 0306)

                    ALDF website, About Us, In the News, 2016 Highlights (ALDF0630 – 0659, at

                     0649)

                    ALDF Press Release, Investigation Reveals Cruelty and Neglect at Hormel

                     Foods’ Pig Supplier, May 25, 2016 (ALDF0660 – 0664)

                    Letter from ALDF to Illinois Attorney General Lisa Madigan, May 25, 2016

                     (ALDF0261 – 0285)


1
    Plaintiffs will produce this document upon the Court’s entering of a stipulated Protective Order.


                                                            11

                                                                                                Attachment B 00064
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 122 of 480



    Letter from ALDF to Nebraska Attorney General Doug Peterson, May 25, 2016

     (ALDF0286 – 0298)

    Email from ALDF Publicist to ALDF Staff, ALDF in the News: Undercover

     Investigation Edition, May 31, 2016 (ALDF0966 – 0982)

    Meatingplace.com, Maschhoffs respond to pig abuse video, May 30, 2016

     (ALDF0702 – 0706)

    Meatingplace.com, Hormel suspends supplier amid pig abuse investigation, May

     26, 2016 (ALDF0987 – 0991)

    Meatingplace.com, Hormel, Maschhoffs launch probes after hog farm video

     release, Jan. 31, 2017 (ALDF0992 – 0995)

    The Animals’ Advocate Vl. 36 Issue 3 Fall 2017, ALDF0307 – 0314

    ALDF website, Legally Brief: Behind Closed Doors, Beneath the Law, June 6,

     2016 (ALDF0681 – 0685)

    ALDF website, Challenging Hormel’s Deceptive Advertising Practices: Natural

     Choice (ALDF0358 – 0363)

    ALDF in the News Weekly Report 2-10-17 (ALDF0441 – 0449, at 0449)

    ALDF Blog, Stopping Cruel High-Speed Pig Slaughter, Apr. 5, 2018

     (ALDF0752 – 0758)

    ALDF Blog, HIMP: Inherently Cruel for Pigs (ALDF0584 – 0589, at 0586)

    ALDF Press Release, Animal Legal Defense Fund Files Complaint with USDA

     against Airedale Terrier Puppy Mill in New Mexico, Feb. 29, 2016 (ALDF0324

     – 0328)




                                  12

                                                                    Attachment B 00065
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 123 of 480



    ALDF website, Undercover Video: Deplorable Conditions at New Mexico

     Puppy Mill (ALDF0740 – 0742)

    ALDF website, Legally Brief: Neuter the Puppy Mills, Apr. 5, 2016 (ALDF0686

     – 0693)

    ALDF Press Release, Undercover Investigation Documents Tysons’ Cruel,

     Illegal Treatment of Chickens, Sept. 14, 2015 (ALDF0909 – 0914)

    ALDF website, Complaints Filed After Tyson Foods Undercover Investigation

     (ALDF0409 – 0415)

    Letter from ALDF to Carl Mayes, USDA Food Safety and Inspection Service,

     Sept. 14, 2015 (ALDF002 – 0039)

    Letter from ALDF to Hon. Mary Jo White, Securities & Exchange Commission

     (SEC), Sept. 14, 2015 (ALDF0875 – 0902)

    Letter from ALDF to Hon. Matthew Denn, Delaware Attorney General, Sept. 14,

     2015 (ALDF0072 – 0083)

    Letter from ALDF to Sec. of Labor David Michaels, Sept. 14, 2015 (ALDF0085

     – 0180)

    ALDF News, Tyson, Repeat OSHA Violator, Gives its Workers Lip Service

     Instead of Safer Conditions, Nov. 4, 2015 (ALDF0903 – 0908)

    ALDF website, About Us, In the News, 2015 Highlights, ALDF0652 – 0653

    Letter from ALDF to Hon. Mary Jo White, SEC, Sept. 19, 2016 (ALDF0040 –

     0052)

    ALDF Press Release, ALDF Urges Securities and Exchange Commission to

     Expedite Investigation of Tyson Foods, Jan. 8, 2017 (ALDF0337 – 0340)



                                  13

                                                                       Attachment B 00066
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 124 of 480



    Letter from ALDF to Mary Engle, Federal Trade Commission (FTC), Nov. 27,

     2013 and Second Addendum to Complaint ALDF v. Tyson Foods, Inc.

     (ALDF0780 – 0810)

    Letter from ALDF to Mary Engle, FTC, Apr. 15, 2013 (ALDF0811 – 0820)

    Letter to David Vladeck, Director, FTC Bureau of Consumer Protection, and

     accompanying Complaint to FTC, Jan. 22, 2013 (ALDF0821 – 0864)

    ALDF blog, Tyson Foods and a Culture of Cruelty, Nov. 27, 2013 (ALDF0865 –

     0874)




                                  14

                                                                     Attachment B 00067
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 125 of 480



INTERROGATORY NO. 3:

       Describe the undercover investigations that Plaintiff ALDF has the present intent to

conduct with sufficient detail for the Court to determine whether and how the investigations

would violate the KFAFCRF, and identify (a) all persons with personnel knowledge of some or

all the facts described (stating for each such person the subjects of their personnel knowledge)

and (b) all documents or tangible things that constitute, describe or report such facts (excluding

documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents that constitute or contain trade secrets or other confidential

information which, disclosed, would cause significant harm to one or more Plaintiffs.

Specifically, Plaintiff ALDF has identified as responsive a contract pertaining to a grant awarded

to it for the period between Oct. 15, 2018 and Oct. 15, 2020, for work including pursuing

undercover investigations. Until the court enters a Stipulated Protective Order in this matter,

Plaintiff ALDF will withhold disclosure of this document, and any other similar confidential or

trade secret information it identifies in the course of its reasonable searches and investigation.

Plaintiffs further object to this interrogatory as overly broad, unduly burdensome, and not

proportional to the needs of the case. Specifically, Plaintiffs object to Defendants’ definition of

“Identify”, with respect to an individual person, as overbroad, unduly burdensome, and

irrelevant, in that seeking the home addresses and home telephone numbers of individuals

identified in this response is overly intrusive and unnecessary to investigate the claims and

defenses at issue. Thus, Plaintiffs will withhold the home addresses and home telephone numbers

of any individuals identified in this response. Plaintiffs further object to Defendants’ definition of




                                                 15

                                                                                 Attachment B 00068
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 126 of 480



“Identify”, with respect to a document, as overbroad, unduly burdensome, and irrelevant, in that

seeking the location and custodian of documents Plaintiffs have herein produced and identified

by Bates numbers is overly burdensome and unnecessary to investigate the claims and defenses

at issue. Thus, Plaintiffs will withhold the locations and custodians of any documents noted in

this response. Further, this interrogatory is unduly burdensome and overbroad in seeking

information about “all” persons with knowledge of “some…such facts,” because it asks Plaintiff

ALDF to identify persons whose knowledge is tangential, at most, to ALDF’s standing, is minor

and duplicative of other identified individuals’ broader knowledge, and is not reasonably

necessary to test ALDF’s standing to bring this suit. Plaintiffs will identify those individuals who

possess substantial, non-derivative, non-duplicative knowledge responsive to this interrogatory,

but will not identify “all” persons. This interrogatory is also overly broad and unduly

burdensome in seeking “all” documents “that constitute, describe or report such facts,” because

it seeks documents with minimal relevance to the undercover investigations that Plaintiff ALDF

has the intention to conduct, and which are duplicative of other identified documents’ contents.

Plaintiffs will identify any documents containing substantial information responsive to this

Interrogatory that are the result of a reasonable and proportionate search, but will not identify

“all” documents. Plaintiffs rest on these objections to withhold the information described above.

Plaintiffs otherwise respond, without objection, as follows:

       As detailed in Plaintiffs’ Complaint, section (c)(4) of the Ag-Gag law makes it a crime

for any person to “enter an animal facility to take pictures by photograph, video camera or by

any other means” without “effective consent” of the owner and with the intent of “damaging the

enterprise.” K.S.A. § 47-1827(c)(4). Consent is rendered ineffective if “induced by . . .

deception.” K.S.A. § 47-1826(e)(1). The investigation Plaintiff ALDF desires to carry out in




                                                16

                                                                               Attachment B 00069
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 127 of 480



Kansas would follow an established protocol. ALDF would retain a qualified investigator to

obtain photographic and/or video footage documenting the conditions inside a Kansas factory

farm, slaughterhouse, or other animal facility. Working with the investigating entity, a target

would be identified, and the investigator, or an investigator hired by the investigating entity

ALDF retained, would go about gaining access to the facility, mostly likely by applying for and

securing employment at the facility. In order to secure such employment, or otherwise to gain

access to the non-public parts of the animal facility, the investigator would be forced to conceal

his or her true motive for applying for the job or trying to gain access. The investigator would

either lie through omission—by concealing his or her affiliation with ALDF—or, if necessary,

directly, by denying that she was being sent by an animal rights organization, a commonly-asked

question in the application process for animal agriculture facility positions. Once the investigator

gained access to the facility, as directed by ALDF she would go about documenting the

conditions therein by “tak[ing] pictures by photograph, video camera or by any other means.”

Again without telling her employer, the investigator would perform all the duties of her job while

concealing a hidden camera worn on her clothing and operated with no or virtually no effort (so

as not to interfere with the investigator’s ability to safely and competently perform the tasks

required of the position).

       Although ALDF cannot predict the exact trajectory of the investigation it would conduct

in Kansas but for the Ag-Gag law, in going about collecting investigative footage undetected

inside an animal facility, several scenarios are plausible, as detailed in Plaintiffs’ Complaint.

First, an ALDF-retained investigator could temporarily “exercise control” over a specific room

or section of a facility by, if he had such supervisory or other authority, temporarily closing off a

part of the facility, so as not to be observed photographing the conditions. K.S.A. § 47-1827(b).




                                                 17

                                                                                Attachment B 00070
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 128 of 480



Or he could “remain concealed” by hiding behind a door or wall for the time needed to take a

photograph or capture something on video, in order to record the activity undetected. K.S.A. §

47-1827(c)(2). Finally, it is likely that ALDF’s investigator would be on notice that his

investigative activity was forbidden by the facility’s owners. K.S.A. 47-1827(d)(1). The facility

could have notices posted forbidding nonconsensual access, photography, or video recording,

putting the investigator on notice that he should leave.

       ALDF’s investigation in Kansas would be aimed at gaining an unvarnished look into

what goes on at the factory farm, slaughterhouse, or other animal facility. ALDF would direct its

investigating entity to document any illegal and unethical practices happening at the facility, with

the specific goal of exposing to public view animal cruelty, unsafe working conditions, food

safety violations, and other misconduct discovered therein. ALDF would pursue its investigation

knowing full well that such exposure might lead to boycotts, lost business, a plant closure, or

other harm to investigated entity’s or its affiliates’ reputations resulting from the adverse

publicity, which foreseeably may cause economic harm to the enterprise.

       Persons with knowledge of these facts are:

               Mark Walden, who possesses knowledge about the types of investigative

                activities in which ALDF-retained investigators engage or are likely to engage

                when conducting an undercover investigation for ALDF;

               Janiec Gutierrez, who possesses knowledge about the logistics of ALDF-funded

                undercover investigations.

       Documents that constitute, describe or report the undercover investigations ALDF has the

present intent to conduct are listed in response to Plaintiffs’ response to Interrogatory No. 2, and

are incorporated herein.




                                                 18

                                                                               Attachment B 00071
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 129 of 480



INTERROGATORY NO. 4:

       Describe, again with sufficient detail for the Court to determine whether and how the

investigations would violate the KFAFCRF, all the differences between the undercover

investigations described in your preceding interrogatory answer and “types of investigative

activity” for which you seek a declaration in paragraph 110 of the Complaint, and identify (a) all

persons with personnel knowledge of some or all the facts described (stating for each such

person the subjects of their personnel knowledge) and (b) all documents or tangible things that

constitute, describe or report such facts (excluding documents prepared at the direction of or by

your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents that constitute or contain trade secrets or other confidential

information which, disclosed, would cause significant harm to one or more Plaintiffs.

Specifically, Plaintiff ALDF has identified as responsive a contract pertaining to a grant awarded

to it for the period between Oct. 15, 2018 and Oct. 15, 2020, for work including pursuing

undercover investigations. Until the court enters a Stipulated Protective Order in this matter,

Plaintiff ALDF will withhold disclosure of this document, and any other similar confidential or

trade secret information it identifies in the course of its reasonable searches and investigation.

Plaintiffs further object to this interrogatory as overly broad, unduly burdensome, and not

proportional to the needs of the case. Specifically, Plaintiffs object to Defendants’ definition of

“Identify”, with respect to an individual person, as overbroad, unduly burdensome, and

irrelevant, in that seeking the home addresses and home telephone numbers of individuals

identified in this response is overly intrusive and unnecessary to investigate the claims and




                                                19

                                                                                Attachment B 00072
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 130 of 480



defenses at issue. Thus, Plaintiffs will withhold the home addresses and home telephone numbers

of any individuals identified in this response. Plaintiffs also object to Defendants’ definition of

“Identify”, with respect to a document, as overbroad, unduly burdensome, and irrelevant, in that

seeking the location and custodian of documents Plaintiffs have herein produced and identified

by Bates numbers is overly burdensome and unnecessary to investigate the claims and defenses

at issue. Thus, Plaintiffs will withhold the locations and custodians of any documents noted in

this response. Further, this interrogatory is unduly burdensome and overbroad in seeking

information about “all” persons with knowledge of “some…such facts,” because it asks Plaintiff

ALDF to identify persons whose knowledge is tangential, at most, to ALDF’s standing, is minor

and duplicative of other identified individuals’ broader knowledge, and is not reasonably

necessary to test ALDF’s standing to bring this suit. Plaintiffs will identify those individuals who

possess substantial, non-derivative, non-duplicative knowledge responsive to this Interrogatory,

but will not identify “all” persons. This interrogatory is also overly broad and unduly

burdensome in seeking “all” documents “that constitute, describe or report such facts,” because

it seeks documents with minimal relevance to Plaintiff ALDF’s undercover investigations, and

which are duplicative of other identified documents’ contents. Plaintiffs will identify any

documents containing substantial information responsive to this Interrogatory that are the result

of a reasonable and proportionate search, but will not identify “all” documents. Plaintiffs rest on

these objections to withhold the information described above. Plaintiffs otherwise respond,

without objection, as follows:

       The investigative activities described in Plaintiffs’ response to Interrogatory No. 3, and

described in their Complaint, are the same ones about which they seek a declaration pursuant to

paragraph 110 of their Complaint; there are no differences. That said, Plaintiffs cannot predict




                                                20

                                                                               Attachment B 00073
         Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 131 of 480



and describe every minor permutation of how the conduct of an investigator, in the course of an

investigation, might be construed as violating the “damage” provision, K.S.A. 47-1827(a), the

“control” provision, K.S.A. 47-1827(b), the “concealed” provision, K.S.A. 47-1827(c)(2), or the

“enter[ing] or remain[ing]” despite “notice” provision, K.S.A. 47-1827(d)(1). Plaintiffs can more

accurately describe what the investigative activities described in their response to Interrogatory

No. 3 and in their Complaint do not include: causing actual physical damage to animal facilities;

exercising actual and ongoing physical control over an entire agricultural facility; physically

concealing themselves until after an agricultural facility is closed for business or otherwise

physically concealing themselves in order to be able to do actual physical damage; entering and

remaining on the premises of an agricultural facility and refusing to leave after being specifically

and directly instructed to do so. The alternative relief Plaintiffs seek with regard to these

provisions is detailed it in their Partial Settlement Proposal, submitted to Defendants March 8,

2019.

         The persons with knowledge of these facts are:

                Mark Walden, who possesses knowledge about the types of investigative

                 activities in which ALDF-retained investigators engage or are likely to engage

                 when conducting an undercover investigation for ALDF.

                Janiec Gutierrez, who possesses knowledge about the logistics of ALDF-funded

                 undercover investigations.

         Aside from the documents listed in Plaintiffs’ response to Interrogatory No. 2, Plaintiffs

have not identified any further documents that constitute, describe or report the above-described

facts.




                                                21

                                                                               Attachment B 00074
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 132 of 480



INTERROGATORY NO. 5:

       State the principal and material facts supporting your allegations that Plaintiff ALDF’s

intended role in the “undercover investigations” referenced in the Complaint would be a

violation by it, as opposed to other persons, of the KFAFCRF, and identify (a) all persons with

personnel knowledge of some or all such facts (stating for each such person the subjects of their

personnel knowledge) and (b) all documents or tangible things that constitute, describe or report

such facts (excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents that constitute or contain trade secrets or other confidential

information which, disclosed, would cause significant harm to one or more Plaintiffs.

Specifically, Plaintiff ALDF has identified as responsive a contract pertaining to a grant awarded

to it for the period between Oct. 15, 2018 and Oct. 15, 2020, for work including pursuing

undercover investigations. Until the court enters a Stipulated Protective Order in this matter,

Plaintiff ALDF will withhold disclosure of this document, and any other similar confidential or

trade secret information it identifies in the course of its reasonable searches and investigation.

Plaintiffs further object to this interrogatory as overly broad, unduly burdensome, and not

proportional to the needs of the case. Specifically, Plaintiffs object to Defendants’ definition of

“Identify”, with respect to an individual person, as overbroad, unduly burdensome, and

irrelevant, in that seeking the home addresses and home telephone numbers of individuals

identified in this response is overly intrusive and unnecessary to investigate the claims and

defenses at issue. Thus, Plaintiffs will withhold the home addresses and home telephone numbers

of any individuals identified in this response. Plaintiffs also object to Defendants’ definition of




                                                22

                                                                                Attachment B 00075
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 133 of 480



“Identify”, with respect to a document, as overbroad, unduly burdensome, and irrelevant, in that

seeking the location and custodian of documents Plaintiffs have herein produced and identified

by Bates numbers is overly burdensome and unnecessary to investigate the claims and defenses

at issue. Thus, Plaintiffs will withhold the locations and custodians of any documents noted in

this response. Further, this interrogatory is unduly burdensome and overbroad in seeking

information about “all” persons with knowledge of “some…such facts,” because it asks Plaintiff

ALDF to identify persons whose knowledge is tangential, at most, to ALDF’s standing, is minor

and duplicative of other identified individuals’ broader knowledge, and is not reasonably

necessary to test ALDF’s standing to bring this suit. Plaintiffs will identify those individuals who

possess substantial, non-derivative, non-duplicative knowledge responsive to this interrogatory,

but will not identify “all” persons. This interrogatory is also overly broad and unduly

burdensome in seeking “all” documents “that constitute, describe or report such facts,” because

it seeks documents with minimal relevance to the undercover investigations that Plaintiff ALDF

has the intention to conduct, and which are duplicative of other identified documents’ contents.

Plaintiffs will identify any documents containing substantial information responsive to this

interrogatory that are the result of a reasonable and proportionate search, but will not identify

“all” documents. Plaintiffs rest on these objections to withhold the information described above.

Plaintiffs otherwise respond, without objection, as follows:

       As described in Plaintiffs’ Complaint, ALDF participates in undercover investigations.

Specifically, it contracts with investigators and investigative entities, and directs them to obtain

photographs and video footage from inside factory farms, slaughterhouses, and other animal

facilities. In fulfilling their contractual obligations toward ALDF, the investigators may apply for

jobs at such facilities and conceal their investigatory motives. At ALDF’s direction, the




                                                23

                                                                               Attachment B 00076
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 134 of 480



investigators record video and take photos, and, upon completion of the investigation, return the

photos and video footage to ALDF. ALDF then, as planned, publicizes the documented evidence

of animal cruelty and other illegal, immoral, and unsafe practices or conditions, and otherwise

uses the video footage in furtherance of its mission-driven advocacy, causing foreseeable

economic harm to the investigated facility and associated businesses in the form of boycotts, lost

business, plant closures, and other reputational injuries as a result of the public’s foreseeable and

understandable reaction to learning of the illegal, immoral, and unsafe practices and conditions.

If ALDF pursued such an investigation in Kansas, it would reasonably fear prosecution under the

Kansas Ag-Gag law because of its role facilitating, funding, supporting, and directing the

conduct described herein.

       Furthermore, the Kansas Ag-Gag law specifically contemplates criminal liability for

organizations as well as individuals, as it may be enforced against any “person” who violates the

Act and defines person to include “any individual, state agency, corporation, association,

nonprofit corporation, joint stock company, firm, trust, partnership, two or more persons having

a joint or common interest or other legal entity.”

       Persons with knowledge of these facts are:

               Mark Walden, who possesses knowledge about the types of investigative

                activities in which ALDF-retained investigators engage or are likely to engage

                when conducting an undercover investigation for ALDF;

               Janiec Gutierrez, who possesses knowledge about the logistics of ALDF-funded

                undercover investigations.




                                                 24

                                                                                Attachment B 00077
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 135 of 480



               Elizabeth Putsché, who possesses knowledge about the manner in which ALDF

                publicizes and uses in its advocacy the footage it obtains from its undercover

                investigations.

       Documents that constitute, describe or report Plaintiff ALDF’s role in conducting and

directing undercover investigations are listed in Plaintiffs’ response to Interrogatory No. 2, and

are incorporated herein.




                                               25

                                                                              Attachment B 00078
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 136 of 480



INTERROGATORY NO. 6:

       Identify all persons or entities which have been charged and/or prosecuted for violation

of the KFAFCRF and identify all documents or tangible things that constitute, describe or report

such charge(s) or prosecution(s) (excluding documents prepared at the direction of or by your

counsel).

ANSWER:

       Plaintiffs respond as follows:

       Plaintiffs are not aware of any persons or entities which have been charged and/or

prosecuted       for       violation      of        the     Kansas        Ag-Gag        statute.




                                               26

                                                                            Attachment B 00079
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 137 of 480



INTERROGATORY NO. 7:

       State the principal and material facts supporting your allegations in the Complaint that

the KFAFCRF is intended to suppress speech that is negative to the animal research and animal

agriculture industries, and identify (a) all persons with personnel knowledge of some or all the

facts described (stating for each such person the subjects of their personnel knowledge) and (b)

all documents or tangible things that constitute, describe or report such facts (excluding

documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

overly broad, unduly burdensome, and not proportional to the needs of the case. Specifically,

Plaintiffs object to Defendants’ definition of “Identify”, with respect to an individual person, as

overbroad, unduly burdensome, and irrelevant, in that seeking the home addresses and home

telephone numbers of individuals identified in this response is overly intrusive and unnecessary

to investigate the claims and defenses at issue. Thus, Plaintiffs will withhold the home addresses

and home telephone numbers of any individuals identified in this response. Plaintiffs also object

to Defendants’ definition of “Identify”, with respect to a document, as overbroad, unduly

burdensome, and irrelevant, in that seeking the location and custodian of documents Plaintiffs

have already identified by Bates numbers or otherwise, is overly burdensome and unnecessary to

investigate the claims and defenses at issue. Thus, Plaintiffs will withhold the locations and

custodians of documents noted in this response. Moreover, this interrogatory is overly broad and

unduly burdensome in seeking “all” documents “that constitute, describe or report such facts,”

because it seeks documents with minimal relevance to the speech-suppressing motive of the

Kansas Ag-Gag law, and which are duplicative of other identified documents’ contents. Plaintiffs




                                                27

                                                                                Attachment B 00080
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 138 of 480



will identify any documents containing substantial information responsive to this interrogatory

that are the result of a reasonable and proportionate search, but will not identify “all” documents.

Plaintiffs rest on these objections to withhold the information described above. Plaintiffs

otherwise respond, without objection, as follows:

       Information in and documents attached to Plaintiffs’ Complaint, and materials produced

by Defendants, contain the principal and material facts supporting Plaintiffs’ allegation that the

Kansas Ag-Gag law is intended to suppress speech that is negative to the animal research and

animal agriculture industries. See Complaint, ¶ 63-69.

       Specifically, in Attachment 9 to the Minutes of the Senate Committee on Agriculture

meeting held on March 23, 1990, provided by Senator Montgomery (see AG000056) (hereafter,

“the Minutes”), there is an Associated Press article entitled “Animal Rights Debate Invades The

Barnyard.” The article contains a quote from Steve Kopperud, executive director of the Animal

Industry Foundation, which is labeled as a “pro-agriculture” group, in which he says, of the

“animal rights movement”, “It is well-funded. It is well-organized. It’s a European import. And

it’s coming to Kansas.” AG000101. It is a reasonable inference that the Kansas legislators relied

on this statement in enacting the Ag-Gag law.

       Also in Attachment 9 to the Minutes (see AG000056), there is an article entitled “Animal

rights groups plan ongoing national strategy,” by Larry Westfield, Washington editor of Drovers

Journal, a beef industry publication, dated July 13, 1989. In the article, Westfield specifically

references Plaintiff Animal Legal Defense Fund, stating: “There are now several groups that

sponsor legal defense funds for animals. One is the Animal Legal Defense Fund, a nationwide

network of 250 attorneys. ALDF has fought hot-iron face-branding of dairy cows, veal calf

confinement and the patenting of genetically altered farm animals.” AG000102. The article goes




                                                28

                                                                               Attachment B 00081
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 139 of 480



on to state that “But right now the animal rights movement seems to be growing in numbers,

clout, zeal, sophistication and willingness to fight livestock producers.” Id. It is a reasonable

inference that the Kansas legislators relied on this statement in enacting the Ag-Gag law.

       In Attachment 11 to the Minutes (see AG000056), there is an article by Karen McMillan

in Beef Today, a beef industry publication, dated March 1990. In the article, the author urges the

beef industry to treat the animal rights groups seriously, including the following statements: “all

the [animal-protection] groups have two things in common: plenty of money, and agendas that

will have a big impact on the cattle industry in the ‘90s” and “But many of these people are well

spoken and skilled at getting their points out to the general public.” AG0000107. In this same

article, the author describes actions of the group, People for the Ethical Treatment of Animals

(PETA), as follows: “PETA’s main goal is to tell as many people as possible that ‘eating animals

is bad for the whole ecosystem.’ Education plays the key role here. PETA distributes videotapes

showing pigs castrated and ear-notched without anesthesia, and pigs in farrowing crates and

slaughterhouses, and asks whether this is an ethical society and whether we can endure this

treatment.” AG0000107. It is a reasonable inference that the Kansas legislators relied on these

statements in enacting the Ag-Gag law.

       The following documents are attached to the Minutes of the Senate Agriculture

Committee meeting held on February 22, 2012 (hereafter, “the 2012 Minutes”), produced by the

Defendants (AG000202 – 204) as part of the legislative history of Senate Bill 414, introduced by

the Kansas legislature in 2012:

      Attachment 1 to the 2012 Minutes is the written testimony of Dr. Bill Brown, Animal

       Health Commissioner, Division of Animal Health, Kansas Department of Agriculture,

       who described SB 214 as, among other things, “Specifying that consent induced by fraud,




                                                29

                                                                              Attachment B 00082
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 140 of 480



       deception or duress, such as lying on a job application to gain access to a farm or ranch,

       will not be considered effective consent under the Farm Animal and Research Facilities

       Protection Act.” AG000206

      An unattributed document entitled “Animal Health Bill Information,” which states that

       the Ag-Gag law is “being amended to specify that ‘effective consent’ shall not be deemed

       to include consent induced by fraud, deception, or duress (SB414, Page 27, Section 41

       e(1)),” and goes on to state: “In some states, animal rights activists with an anti-

       agriculture agenda have lied on job applications in order to gain access to farms or

       ranches and take undercover video, some of which is believed to be staged. This

       amendment is a tool that can be used against people using fraud to gain access to farms.”

       AG000208

       A statement from the Kansas Livestock Association, dated February 22, 2012, in support

of SB 414, that appears to be an attachment to an unidentified legislative report, stating that:

“The change to exclude ‘fraud, deception, or duress’ from the definition of ‘effective consent’

clarifies that animal rights activists concealing their identity or lying on a job application cannot

avail themselves to the defense that they were given permission to work on or enter the facility.”

AG000266

       A statement from the Kansas Pork Association, dated February 22, 2012, in support of

SB 414, that appears to be an attachment to an unidentified legislative report, stating that: “We

believe this amendment strengthens our statutes protecting farmers from those willing to falsify

records in order to gain access to farms or ranches.” AG000267

       A statement from the Kansas Soybean Association, dated Summer 2012, describing S

Sub for HB 2596 (the House version of SB 414) as clarifying “that anyone fraudulently entering




                                                 30

                                                                                Attachment B 00083
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 141 of 480



a farm is liable for illegally taking photographs or videos or for damaging property. . . ”

Available   at     https://kansassoybeans.org/wp-content/uploads/2013/04/kssoy-assn-newsletter-

summer12.pdf

       A statement from the Kansas Rural Center, dated May 11, 2012, describing S Sub for HB

2596 (the House version of SB 414) as amending the Kansas Ag-Gag statute “to make it easier to

charge persons for taking unauthorized pictures of confined animal operations.” Available at

http://old.kansasruralcenter.org/archive2.html#120511

       An article titled “Senate Bill steps on hog, dog interests” by Tim Carpenter in the Topeka

Capital-Journal online, dated February 22, 2012, describing SB 414 as follows: “In addition, the

legislation would take a swipe at environmental activists who engage in deception, such as lying

on a job application, to gain access to farm or ranch operations.” Available at

https://www.cjonline.com/article/20120222/NEWS/302229750

       It is a reasonable inference that the Kansas legislators relied on each of these statements

in enacting the Ag-Gag law.

       Persons with knowledge of these facts include:

                Senator Montgomery and other members of the Kansas state legislature who

                 served when the challenged Kansas Ag-Gag statute was originally debated and

                 adopted, and subsequently amended in 2012, who may have information related

                 to the reasons and purposes for which the statute or any amendments were

                 enacted. Plaintiffs do not currently possess the names, addresses, and telephone

                 numbers of each of these legislators.

                Former Kansas Governor Mike Hayden, who may have information related to

                 the reasons and purposes for which the statute, Kansas Ag-Gag statute was




                                                31

                                                                              Attachment B 00084
  Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 142 of 480



        enacted. Plaintiffs do not currently possess the address or telephone number of

        former Governor Hayden.

       The specific organizations and individuals mentioned in the above response,

        whose addresses and telephone numbers are unknown to Plaintiffs.

Documents that constitute, describe or report these facts include:

       Plaintiffs’ Complaint, Exhibit B, Animal rights group protests at med center,

        THE HUTCHINSON NEWS (May 1, 1989).

       Plaintiffs’ Complaint, Exhibit C, Law Aims to Curb Attacks by Animal-Rights

        Militants, ORLANDO SENTINEL (May 14, 1990).

       Plaintiffs’ Complaint, Exhibit D, ‘Puppy Mill’ Dogs Jam Midwest Shelters,

        PHILADELPHIA INQUIRER (July 1990).

       Plaintiffs’ Complaint, Exhibit E, Kansas Farmers Wary of Animal Rights

        Movement, THE WICHITA EAGLE (Jan. 22, 1989).

       Documents produced by Defendants, including AG000056; AG000101-02;

        AG000107; AG0000206; AG0000208; AG000266-67.




                                        32

                                                                        Attachment B 00085
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 143 of 480



INTERROGATORY NO. 8:

       If different from your answer to the preceding interrogatory, state the principal and

material facts supporting your allegation in paragraph 97 of the Complaint that:

       It [the KFAFCRF] was enacted with the legislative motive of eliminating
       undercover, employment-based investigations by animal rights groups into animal
       research facilities and other industries that use animals, including factory farms
       and other agricultural production facilities in order to protect those industries and
       prevent the public backlash that follows when the industry’s true practices are
       exposed,

and identify (a) all persons with personnel knowledge of some or all the facts described (stating

for each such person the subjects of their personnel knowledge) and (b) all documents or tangible

things that constitute, describe or report such facts (excluding documents prepared at the

direction of or by your counsel).

ANSWER:

       Plaintiffs respond as follows:

       There are no differences between the facts supporting Plaintiffs’ allegation that the

Kansas Ag-Gag law is intended to suppress speech that is negative to the animal research and

animal agriculture industries, and those supporting paragraph 97 of the Complaint. Plaintiffs

reference and hereby incorporate their response to Interrogatory No. 7.




                                                33

                                                                               Attachment B 00086
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 144 of 480



INTERROGATORY NO. 9:

       Identify the legislators and the trade groups which you believe advocated for the

KFAFCRF “specifically because it would silence animal protection organizations,” Complaint ¶

68, and identify (a) all persons with personnel knowledge such legislators and trade groups

expressed that objective (stating for each such person the subjects of their personnel knowledge)

and (b) all documents or tangible things that constitute, describe or report the facts which support

your belief (excluding documents prepared at the direction of or by your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

overly broad, unduly burdensome, and not proportional to the needs of the case. Specifically,

Plaintiffs object to Defendants’ definition of “Identify”, with respect to an individual person, as

overbroad, unduly burdensome, and irrelevant, in that seeking the home addresses and home

telephone numbers of individuals identified in this response is overly intrusive and unnecessary

to investigate the claims and defenses at issue. Thus, Plaintiffs will withhold the home addresses

and home telephone numbers of any individuals identified in this response. Plaintiffs also object

to Defendants’ definition of “Identify”, with respect to a document, as overbroad, unduly

burdensome, and irrelevant, in that seeking the location and custodian of documents Plaintiffs

have already identified by Bates numbers or otherwise, is overly burdensome and unnecessary to

investigate the claims and defenses at issue. Thus, Plaintiffs will withhold the locations and

custodians of any documents noted in this response. Plaintiffs rest on these objections to

withhold the information described above. Plaintiffs otherwise respond, without objection, as

follows:




                                                34

                                                                                Attachment B 00087
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 145 of 480



       Trade groups: Kansas Farm Bureau; Kansas Livestock Association; Kansas Pork

Association; the Animal Industry Foundation.

       Legislators: Senator Montgomery.

       Persons with knowledge of these facts include:

              Senator Montgomery and other members of the Kansas state legislature who

               served when the challenged Kansas Ag-Gag statute was originally debated and

               adopted, and subsequently amended in 2012, who may have information related

               to the reasons and purposes for which the statute or any amendments were

               enacted. Plaintiffs do not currently possess the names, addresses, and telephone

               numbers of each of these legislators.

              Former Kansas Governor Mike Hayden, who may have information related to

               the reasons and purposes for which the statute, Kansas Ag-Gag statute was

               enacted. Plaintiffs do not currently possess the address or telephone number of

               former Governor Hayden.

              Kansas Farm Bureau, whose address and telephone number is unknown to

               Plaintiffs.

              Kansas Livestock Association, whose address and telephone number is unknown

               to Plaintiffs.

              Kansas Pork Association, whose address and telephone number is unknown to

               Plaintiffs.

              Animal Industry Foundation, whose address and telephone number is unknown

               to Plaintiffs.




                                               35

                                                                            Attachment B 00088
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 146 of 480



       Documents that constitute, describe or report these facts are listed in Plaintiffs’ Response

to Interrogatory No. 7, and incorporated herein.




                                               36

                                                                              Attachment B 00089
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 147 of 480



INTERROGATORY NO. 10:

       Separately for each Plaintiff, itemize the expenses incurred by the Plaintiff because of the

KFAFCRF by nature, date and amount, and identify all documents or tangible things that tend to

prove, describe or report all or part of your itemizations.

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

irrelevant, overly broad, unduly burdensome, and not proportional to the needs of the case.

Plaintiffs are not seeking damages related to funds expended because of the Kansas Ag-Gag law.

Plaintiffs have alleged, and need only show, that they have devoted organizational resources to

countering the Kansas Ag-Gag law. An itemized list of expenses is unnecessary and irrelevant in

light of ample evidence of Plaintiffs’ resource expenditures. Plaintiffs further object to this

Interrogatory as overly broad and unduly burdensome in proportion to its utility because, even if

such itemized expenses were relevant, this interrogatory asks Plaintiffs to identify (and itemize)

not only the expenses themselves, but “all” documents that “tend to prove, describe or report all

or part” of those expenses. On its face, then, this interrogatory seeks documents with only a

tangential relationship to those expenses. Furthermore, this interrogatory seeks documents which

will necessarily be duplicative of other identified documents’ contents. Plaintiffs further object to

Defendants’ definition of “Identify”, with respect to a document, as overbroad, unduly

burdensome, and irrelevant, in that seeking the location and custodian of documents Plaintiffs

have herein produced and identified by Bates numbers is overly burdensome and unnecessary to

investigate the claims and defenses at issue. Plaintiffs will identify (by Bates number) any

documents containing substantial information responsive to this interrogatory that are the result

of a reasonable and proportionate search, but will withhold the locations and custodians of




                                                 37

                                                                                Attachment B 00090
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 148 of 480



documents noted in this response, and will not identify “all” documents. Plaintiffs rest on these

objections to withhold the information described above. Plaintiffs otherwise respond, without

objection, as follows:

       For Plaintiff ALDF:

       For at least the past seven years, ALDF has devoted substantial organizational resources to

countless activities in order to combat Ag-Gag laws around the country, including in Kansas.

ALDF staff have engaged in numerous activities to publicize and support the organization’s legal,

legislative, and public advocacy against Ag-Gag, in a variety of settings and to a number of

audiences. These activities include researching, drafting, editing, and disseminating numerous

communications pieces, such as press releases, blogs, action alerts, donor communications,

newsletters, social media posts, brochures, pamphlets, and other materials (see, i.e., ALDF0184 –

0185; ALDF0198 – 0210; ALDF0215 – 0220; ALDF0221 – 0222; ALDF0252 – 0255; ALDF0299

– 0306; ALDF0307 – 0314; ALDF0379 – 0385; ALDF0478 – 0480; ALDF0675 – 0680;

ALDF0681 – 0685; ALDF0764 – 0769; ALDF0915 – 0919; ALDF0996 – 0998; ALDF0999 –

1000; ALDF1001 – 1006; ALDF1007 – 1009; ALDF1010 – 1012). Activities also include

attorneys and staff speaking to audiences at conferences, symposia, law student events, and ALDF

member and supporter events (see, i.e., ALDF0211 – 0214; ALDF0694 – 0697; ALDF1010 –

1012; ALDF1013; ALDF1014 – 1015; ALDF1016 – 1020; ALDF1021 – 1050). Further, ALDF’s

Animal Law Program has provided Ag-Gag-related resources, content, CLEs, and other

programming to legal audiences including attorneys, paralegals, judges, law students and to lay

audiences (see, i.e., ALDF0060 – 0071; ALDF0186 – 0197; ALDF0743 – 747; ALDF1059 –

1063; ALDF1064 – 1068). Each of these activities has required the expenditure of financial

resources, and thus, such resources are far too numerous to fairly be itemized with any degree of



                                                38

                                                                               Attachment B 00091
           Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 149 of 480



specificity.

           At a minimum, ALDF expenses on these activities include: dozens of hours of paid staff

time; payments to communications and operations vendors and contractors, such as designers and

direct mail vendors; payments for printing and production of brochures, pamphlets, placards, and

other collateral; travel and related costs for events; server upkeep and overhead; and operating

expenses (including use of technology platforms to create, communicate about, and publish all of

the above-described content). Examples of such expenses include:

                   Payments of at least $4,000 for brochures related to the Ag-Gag Laws from 2015

                    to the present (see, i.e., ALDF0184 – 0185; ALDF0221 – 0222; ALDF1051).

                   Payments of roughly $520 for Ag-Gag-related Occasional Cards (see ALDF1055

                    – 1056; ALDF1057 – 1058).

                   A May 2018 payment of roughly $405 for an Ag-Gag display image/caption (see

                    ALDF1052 – 10542).

                   A grant of roughly $135 to a student group at the University of Texas for a talk on

                    Ag-Gag, March 6, 2015.

                   A grant of roughly $152 to a student group at American University for a talk on

                    Criminalizing Free Speech & the Animal Rights Movement, April 8, 2015.

                   A grant of roughly $300 to a student group at Harvard University for a talk on

                    Ag-Gag, Nov. 20, 2015.

                   A grant of roughly $180 to a student group at Loyola Chicago for a talk on Ag-

                    Gag, Oct. 5, 2016.




2
    Document redacted to protect personal identifying information.


                                                          39

                                                                                  Attachment B 00092
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 150 of 480



               A grant of roughly $178 to a student group at Brigham Young University for a

                talk by an Ag-Gag plaintiff on Mar. 26, 2019.

       For Plaintiff CFS:

       For at least the past six years, CFS has devoted substantial organizational resources to

organizational activities in order to combat Ag-Gag laws around the country, including in

Kansas. As part of CFS’s Animal Factories Reform program, one of the organization’s flagship

program areas, CFS staff have engaged in numerous activities to publicize and support the

organization’s legal, policy, and outreach advocacy against Ag-Gag laws. These activities

include researching, drafting, editing, and disseminating communication documents, such as

reports (see, e.g., CFS-0070-0110), press releases (see, e.g., CFS-0005-0006; CFS-0008-36);

blogs (see, e.g., CFS-0001-0004; CFS-0038-40; CFS-0151-152), social media posts (see, e.g.,

CFS-0135-0138), and action alerts (see, e.g., CFS-0041-44). CFS uses investigative information

about animal welfare and food safety as part of this program and these documents. Activities

have also concluded attorneys and staff speaking to audiences at conferences and law school

events and classes. These activities have required the expenditure of financial resources, which

are too numerous and intertwined with Animal Factory Reform work to be itemized with any

degree of specificity. At a minimum, CFS expenses on these activities include: dozens of hours

of salaried or hourly staff time; payments to communications and operation vendors and

contractors, such as designers; server upkeep and overhead, and operating expenses (including

use of technology platforms to create, communicate about, and publish all of the above-described

content).

       Plaintiffs Shy and Hope do not allege that they have expended any resources because of the

Kansas Ag-Gag law.



                                               40

                                                                             Attachment B 00093
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 151 of 480



INTERROGATORY NO. 11:

       If different from your answer to the preceding interrogatory, state the principal and

material facts, separately for each Plaintiff, which quantify any alleged consequent drain on the

Plaintiff’s resources from the KFAFCRF, and identify all documents or tangible things that tend

to prove, describe or report such facts.

ANSWER:

       Plaintiffs respond as follows:

       Plaintiffs’ response to Interrogatory No. 10 quantifies, to the degree feasible and

reasonable in proportion to the needs of the case, the drain on their respective resources caused

by the Kansas Ag-Gag law. Plaintiffs reference and hereby incorporate their response to

Interrogatory No. 10, and have not identified any further facts to provide in response to this

interrogatory.




                                               41

                                                                             Attachment B 00094
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 152 of 480



INTERROGATORY NO. 12:

       Separately for each of the requests for admission which were not unconditionally

admitted, state the principal and material facts supporting your denial or partial denial, and

identify (a) all persons with personnel knowledge of some or all such facts (stating for each such

person the subjects of their personnel knowledge) and (b) all documents or tangible things that

constitute, describe or report such facts (excluding documents prepared at the direction of or by

your counsel).

ANSWER:

       Plaintiffs object to this interrogatory as follows. Plaintiffs object to this interrogatory as

seeking information and documents that constitute or contain trade secrets or other confidential

information which, disclosed, would cause significant harm to one or more Plaintiffs.

Specifically, Plaintiff ALDF has identified as responsive to at least one of Defendants’ Requests

for Admission a contract pertaining to a grant awarded to it for the period between Oct. 15, 2018

and Oct. 15, 2020, for work including pursuing undercover investigations. Until the court enters

a Stipulated Protective Order in this matter, Plaintiff ALDF will withhold disclosure of this

document, and any other similar confidential or trade secret information it identifies in the course

of its reasonable searches and investigation. Plaintiffs further object to this interrogatory as

overly broad, unduly burdensome, and not proportional to the needs of the case. Specifically,

Plaintiffs object to Defendants’ definition of “Identify”, with respect to an individual person, as

overbroad, unduly burdensome, and irrelevant, in that seeking the home addresses and home

telephone numbers of individuals identified in this response is overly intrusive and unnecessary

to investigate the claims and defenses at issue. Thus, Plaintiffs will withhold the home addresses

and home telephone numbers of any individuals identified in this response. Plaintiffs also object




                                                42

                                                                                Attachment B 00095
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 153 of 480



to Defendants’ definition of “Identify”, with respect to a document, as overbroad, unduly

burdensome, and irrelevant, in that seeking the location and custodian of documents Plaintiffs

have herein produced and identified by Bates numbers is overly burdensome and unnecessary to

investigate the claims and defenses at issue. Thus, Plaintiffs will withhold the locations and

custodians of documents noted in this response. Further, this interrogatory is unduly burdensome

and overbroad in seeking information about “all” persons with knowledge of “some…such

facts,” because it asks Plaintiffs to identify persons whose knowledge is tangential, minor, and/or

duplicative of other identified individuals’ broader knowledge. Plaintiffs will identify those

individuals who possess substantial, non-derivative, non-duplicative knowledge responsive to

this interrogatory, but will not identify “all” persons. Finally, this interrogatory is overly broad

and unduly burdensome in seeking “all” documents “that constitute, describe or report such

facts,” because it seeks documents with minimal relevance to the underlying facts, and which are

duplicative of other identified documents’ contents. Plaintiffs will identify any documents

containing substantial information responsive to this interrogatory that are the result of a

reasonable and proportionate search, but will not identify “all” documents. Plaintiffs rest on

these objections to withhold the information described above. Plaintiffs otherwise respond,

without objection, as follows:

       Request for Admission No. 5

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. The persons with knowledge of these facts are:

               Mark Walden, who possesses knowledge about the types of investigative

                activities in which ALDF-retained investigators engage or are likely to engage

                when conducting an undercover investigation for ALDF;




                                                43

                                                                                Attachment B 00096
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 154 of 480



               Janiec Gutierrez, who possesses knowledge about the logistics of ALDF-funded

                undercover investigations.

               Elizabeth Putsché, who possesses knowledge about the manner in which ALDF

                publicizes and uses in its advocacy the footage it obtains from its undercover

                investigations.

       Aside from documents listed in Plaintiffs’ response to Interrogatory No. 2 detailing

Plaintiff ALDF’s role in conducting and directing undercover investigations, Plaintiffs have

identified no further documents that constitute, describe or report the facts supporting Plaintiffs’

denial of the Request.

       Request for Admission No. 6

       The basis for Plaintiffs’ qualified admission to this Request is provided in Plaintiffs’

response to this Request for Admission. The person with knowledge of the facts substantiating

Plaintiffs’ qualified admission is:

               Mark Walden, who possesses knowledge about the reasonably foreseeable

                economic consequences and harms that flow from the types of undercover

                investigations ALDF conducts.

       In addition to documents listed in Plaintiffs’ response to Interrogatory No. 2 detailing the

investigations and investigative activities in which Plaintiff ALDF has engaged and has the

intent to engage, the following documents constitute, describe or report other facts supporting

Plaintiffs’ qualified admission of the Request.

               Meatingplace.com, Hormel suspends supplier amid pig abuse investigation, May

                26, 2016 (ALDF0987 – 0991).

               Meatingplace.com, Tyson terminates grower depicted in activist video, Aug. 27,



                                                  44

                                                                               Attachment B 00097
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 155 of 480



                 2015 (ALDF1069 – 1072).

                Consumer Perceptions of Livestock Products and Animal Welfare, Purdue

                 University, 2013 (ALDF1073 – 1094).

       Request for Admission No. 17

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendants Governor Laura Kelly and Attorney General Derek Schmidt,

Plaintiffs can, at present, identify no person with knowledge of these facts. Plaintiffs have

identified no documents that constitute, describe or report these facts.

       Request for Admission No. 18

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendants Governor Laura Kelly and Attorney General Derek Schmidt,

Plaintiffs can, at present, identify no person with knowledge of these facts. Plaintiffs have

identified no documents that constitute, describe or report these facts.

       Request for Admission No. 19

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendant Attorney General Derek Schmidt, Plaintiffs can, at present,

identify no person with knowledge of these facts. Plaintiffs have identified no documents that

constitute, describe or report these facts.

       Request for Admission No. 20

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Other than Defendant Governor Laura Kelly, Plaintiffs can, at present, identify no

person with knowledge of these facts. Plaintiffs have identified no documents that constitute,

describe or report these facts.




                                                 45

                                                                                Attachment B 00098
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 156 of 480



       Request for Admission No. 21

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Plaintiffs can, at present, identify no person with knowledge of these facts. Other

than the documents produced by the Defendants bates stamped AG000055 to AG000381

themselves, Plaintiffs have identified no documents that constitute, describe or report these facts.

       Request for Admission No. 22

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Plaintiffs can, at present, identify no person with knowledge of these facts. Other

than the documents produced by the Defendants bates stamped AG000055 to AG000381

themselves, Plaintiffs have identified no documents that constitute, describe or report these facts.

       Request for Admission No. 23

       The facts supporting Plaintiffs’ denial are stated in Plaintiffs’ response to this Request for

Admission. Plaintiffs can, at present, identify no person with knowledge of these facts. Other

than the documents produced by the Defendants bates stamped AG000055 to AG000381

themselves, Plaintiffs have identified no documents that constitute, describe or report these facts.




                                                46

                                                                                Attachment B 00099
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 157 of 480




Dated: May 29, 2019



                                    _/s/ Michael D. Moss__________
                                    Michael D. Moss, KS Bar #22624
                                    Foley & Mansfield, P.L.L.P.
                                    8575 W. 110th Street, Suite 306
                                    Overland Park, KS 66210
                                    913-232-8767
                                    913-800-7238 (fax)
                                    mmoss@foleymansfield.com

                                      /s/ Alan K. Chen
                                    Alan K. Chen (Pro Hac Vice)
                                    University of Denver Sturm College of Law
                                    (for identification only)
                                    2255 E. Evans Avenue
                                    Denver, CO 80208
                                    (303) 871-6283
                                    achen@law.du.edu

                                    Counsel for Plaintiffs




                               47

                                                             Attachment B 00100
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 158 of 480




                                                      Attachment B 00101
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 159 of 480




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANIMAL LEGAL DEFENSE                           )
FUND, et al.,                                  )
                                               )
                       Plaintiffs,             )
                                               )
                       v.                      )       Case No. 18-2657-KHV-JPO
                                               )
LAURA KELLY, et al.,                           )
                                               )
                       Defendants.             )
                                               )

   PLAINTIFFS’ RESPONSES TO DEFENDANT’S FIRST SET OF REQUESTS FOR
                             ADMISSION

       Pursuant to Fed. Rules of Civ. P. 26 and 36, Plaintiffs Animal Legal Defense Fund

(“ALDF”), Center for Food Safety (“CFS”), Shy 38, Inc. (“Shy”) and Hope Sanctuary (“Hope”)

hereby object and respond to Defendants Laura Kelly and Derek Schmidt’s (“Defendants”) First

Set of Requests for Admission, as follows:

                                RESERVATION OF RIGHTS

       1.      These responses and objections to Defendants’ First Set of Requests for

Admission (collectively, the “RFA Responses”) are based upon Plaintiffs’ reasonable

investigation to date, knowledge, and belief. These RFA Responses are given without prejudice

to subsequent revision, supplementation, or withdrawal based upon any information, evidence,

and/or document that may later be discovered or determined.

       2.      These RFA Responses were prepared based upon Plaintiffs’ good faith

interpretation and understanding of the individual Requests and are subject to correction for

inadvertent errors or omissions, if any.

       3.      Plaintiffs reserve the right to refer to, to conduct discovery with reference to, or



                                                                                 Attachment B 00102
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 160 of 480




to offer into evidence at the time of trial, any and all facts, evidence, documents, and things

developed during the course of discovery and trial preparation, notwithstanding the reference to

facts, evidence, documents and things in these RFA Responses.

       4.      Plaintiffs make these RFA Responses without conceding the materiality,

admissibility, or relevance of the RFA Responses. Plaintiffs reserve all objections to the use or

admissibility of these RFA Responses. All such objections may be interposed by Plaintiffs at the

time of trial, motion, or as otherwise required by the Rules or by order of this Court.

       5.      These RFA Responses are made purely for the purposes of this action.

       6.      Insofar as a response by Plaintiffs may be deemed to be a waiver of any privilege

or right, such waiver shall be deemed to be a limited waiver with respect to that particular RFA

Response only.

                                     REQUESTS FOR ADMISSION


       1. ALDF is legally incorporated as not-for-profit or non-profit corporation.

               __X_ Admitted

               ____ Denied

       2. CFS is legally incorporated as not-for-profit or non-profit corporation.

               __X_ Admitted

               ____ Denied

       3. Shy is legally incorporated as not-for-profit or non-profit corporation.

               __X_ Admitted

               ____ Denied

       4. Hope is legally incorporated as not-for-profit or non-profit corporation.

               __X_ Admitted



                                                                                Attachment B 00103
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 161 of 480




               ____ Denied

       5. As they are corporations, Plaintiffs cannot “enter an animal facility,” or “remain

           concealed in” or fail to “depart” from an “animal facility” as the quoted terms are

           used in the KFAFCRF.

       Plaintiffs object to this Request on the grounds that it improperly calls for a legal

conclusion. Whether and how Plaintiffs’ conduct would give rise to liability under K.S.A. §§ 47-

1825 to 47-1828, additionally enforced through K.S.A. § 21-6604 (hereafter, the “Kansas Ag-Gag

law”), is a question of the application of the statute, not the proper subject of a Request for

Admission. Subject to and without waiving the foregoing objection, Plaintiffs deny this request.

As explained in Plaintiffs’ Response to Defendants’ Interrogatory No. 5, Plaintiff ALDF directs

undercover investigations. Its agents engage in activities, such as entering animal facilities (at

ALDF’s request), that would or could run afoul of the Kansas Ag-Gag law, if ALDF were to

engage in those activities in Kansas. Furthermore, the Kansas Ag-Gag law specifically

contemplates criminal liability for organizations as well as individuals, as it may be enforced

against any “person” who violates the Act and defines person to include “any individual, state

agency, corporation, association, nonprofit corporation, joint stock company, firm, trust,

partnership, two or more persons having a joint or common interest or other legal entity.” In

addition, it is within the State of Kansas’s power to interpret and enforce these provisions of the

Ag-Gag law, and to that extent the Plaintiffs lack knowledge about how Kansas will choose to

enforce the law. For these reasons, ALDF has not pursued such an investigation in Kansas, out of

reasonable fear of prosecution under the state’s Ag-Gag law.

       6. None of the Plaintiffs intend to or have plans to cause physical or tangible damage to

           any “animal facility,” “animal,” “research facility,” or “field crop product that is




                                                                                Attachment B 00104
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 162 of 480




           grown in the context of a product development program” as the quoted terms are used

           in the KFAFCRF [this excludes damage to reputation, goodwill, lost profits and other

           intangible damages].

       Plaintiffs object to this Request on the grounds that the phrases “tangible damage” and

“intangible damages” are vague and ambiguous; even purely economic harms may be considered

“tangible” in the sense that they are specific and quantifiable. For this reason, Plaintiffs state that

the following response specifically incorporates, and is given in reliance on, the definition of

“tangible” and distinction with “intangible” damage provided by counsel for Defendants via email

on April 4, 2019: “Tangible is intended to have its common meaning: touchable, palpable, tactile,

material, physical, real, substantial, corporeal, solid or concrete. For example, tangible damage

includes the taking of property from its owner, even if the property is not physically damaged. By

contrast, lost profits or loss of good will are not a ‘tangible’ damage…[The] request is intended to

narrow the allegations in the suit to clarify that plaintiffs’ concern is reasonably expected

reputational damage alone by their activities (perhaps resulting in lost profit or diminished

consumer/customer goodwill) is sufficient basis for assertion (or reasonable worry) that the

intended undercover operations satisfy the specific intent element (“intent to damage enterprise”)

in the KFAFCRF.” Subject to this clarification, without waiving the foregoing objection, Plaintiffs

admit this request.

       7. None of the Plaintiffs intend or have plans, nor would they, to intentionally violate a

           criminal law in Kansas; and they have stated the same in their Complaint, ¶ 81, filed

           in this litigation.

               __X_ Admitted

               ____ Denied




                                                                                 Attachment B 00105
   Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 163 of 480




8. The undercover investigations described in the Complaint would not violate 18

   U.S.C.A. § 43.

       __X_ Admitted

       ____ Denied

9. ALDF is not presently being charged with or prosecuted for violation (actual or

   alleged) of the provisions of the KFAFCRF.

       __X_ Admitted

       ____ Denied

10. ALDF has never been charged with or prosecuted for violation (actual or alleged) of

   the provisions of the KFAFCRF.

       __X_ Admitted

       ____ Denied

11. ALDF has never been threatened with charge(s) or prosecution for violation (actual or

   alleged) of the provisions of the KFAFCRF.

       __X_ Admitted

       ____ Denied

12. CFS does not allege that it, its employees or agents will engage in any of the conduct

   which ALDF has asserted in the Complaint would violate or may violate the

   KFAFCRF.

       __X_ Admitted

       ____ Denied

13. Shy does not allege that it, its employees or agents will engage in any of the conduct

   which ALDF has asserted in the Complaint would violate or may violate the




                                                                           Attachment B 00106
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 164 of 480




           KFAFCRF.

               __X_ Admitted

               ____ Denied

       14. Hope does not allege that it, its employees or agents will engage in any of the conduct

           which ALDF has asserted in the Complaint would violate or may violate the

           KFAFCRF.

               __X_ Admitted

               ____ Denied

       15. Plaintiffs do not seek damages or any remedy at law from the Defendants in this

           litigation.

               __X_ Admitted

               ____ Denied

       16. Governor Laura Kelly and Attorney General Derek Schmidt are sued solely in their

           official capacities in this litigation.

               __X_ Admitted

               ____ Denied

       17. Neither Governor Laura Kelly, nor Attorney General Derek Schmidt, in their official

           capacities, can bring an action to recover damages under K.S.A. 2018 Supp. § 47-

           1828.

       Plaintiffs object to this Request on the grounds that it improperly calls for a legal

conclusion. Whether Defendants, in their official capacities, could bring an action under K.S.A. §

47-1828 is a question of the application of the statute and the Defendants’ legal authority, not the

proper subject of a Request for Admission. Subject to and without waiving the foregoing objection,




                                                                               Attachment B 00107
           Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 165 of 480




Plaintiffs state that they have identified no non-privileged, non-attorney work product information

that would allow them to admit or deny this request.

           18. Neither Governor Laura Kelly, nor Attorney General Derek Schmidt, in their official

               capacities, can prohibit a person who has been damaged by reason of a violation of

               the KFAFCRF from bring an action to recover damages under K.S.A. 2018 Supp. §

               47-1828.

           Plaintiffs object to this Request on the grounds that it improperly calls for a legal

conclusion. The scope of Defendants’ authority to enforce the Kansas Ag-Gag statute is a question

of the application of the statute and their legal authority, not the proper subject of a Request for

Admission. Subject to and without waiving the foregoing objection, Plaintiffs deny this request. If

Defendant Derek Schmidt, in his official capacity as Attorney General of Kansas, were to issue an

official Attorney General Opinion that included an authoritative construction of certain sections of

the Kansas Ag-Gag law, as described in Plaintiffs’ Partial Settlement Proposal, stating the precise

circumstances under which the law could and could not be applied (and expressly superseding any

overlapping or inconsistent parts of Attorney General Opinion No. 90-72 (1990)), this would have

the practical effect of prohibiting a person who has been damaged by reason of a violation of the

Ag-Gag law from bringing an action to recover damages under K.S.A. § 47-1828 if that action was

predicated on an impermissible construction of the Ag-Gag statute, according to the official

Attorney General Opinion.

           19. The Kansas attorney general has no authority to conduct an action for recovery of

               damages under K.S.A. 2018 Supp. § 47-1828.1




1
    See Dreyer v. Siler, 180 Kan. 765, 308 P.2d 12 (1957).



                                                                                Attachment B 00108
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 166 of 480




        Plaintiffs object to this Request on the grounds that it improperly calls for a legal

conclusion. The Kansas attorney general’s authority to conduct an action for recovery of damages

under K.S.A. § 47-1828 is a question of law, not the proper subject of a Request for Admission.

Subject to and without waiving the foregoing objection, Plaintiffs state that they have identified

no non-privileged, non-attorney work product information that would allow them to admit or deny

this request.

        20. Governor Laura Kelly, in her official capacity, has generalized responsibility to

            enforce state law, but no specific obligation or right to enforce or supervise the

            enforcement of the terms of the KFAFCRF.

        Plaintiffs object to this Request on the grounds that it improperly calls for a legal

conclusion. Governor Kelly’s obligation or right to enforce or supervise the enforcement of the

Kansas Ag-Gag law is a question of law, not the proper subject of a Request for Admission. Subject

to and without waiving the foregoing objection, Plaintiffs state that they have identified no non-

privileged, non-attorney work product information that would allow them to admit or deny this

request.

        21. The documents produced by the defendants bates stamped AG000055 to AG000381

            are true and accurate copies of the minutes of the Kansas legislature’s committee

            hearings and attachments to the minutes concerning the KFAFCRF as it was initially

            considered by the legislature or subsequently amended.

        Plaintiffs object to this Request on the grounds that the information necessary to answer it

lies in the sole possession of Defendants, and is unknown to Plaintiffs. While Plaintiffs possess no

information suggesting that the documents produced by the Defendants bates stamped AG000055

to AG000381 are anything other than what Defendants claim them to be, having no personal




                                                                                Attachment B 00109
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 167 of 480




knowledge of these facts, Plaintiffs can neither admit nor deny anything regarding the nature of

the documents.

       22. The documents produced by the defendants bates stamped AG000055 to AG000381

           are “public records” within the meaning of that phrase in Fed. R. Evid. 803(8) [This

           does not ask for an admission concerning the admissibility of any hearsay within

           hearsay, see Fed. R. Evid. 805.]

       Plaintiffs object to this Request on the grounds that it improperly calls for a legal

conclusion. Whether the documents constitute “public records” under FRE 803(8) is a question of

the application of the statute to the particular documents. Plaintiffs further object to this Request

on the grounds that information about the nature of the documents lies in the sole possession of

Defendants, and is unknown to Plaintiffs. Thus, Plaintiffs can neither admit nor deny anything

regarding the nature of the documents.

       23. The documents produced by the defendants bates stamped AG000055 to AG000381

           are sufficiently authenticated by Plaintiffs’ response to the previous requests for

           admission such that they may be accepted into evidence at trial and considered in

           connection with any motion for summary judgment, subject only to exclusion for

           non-foundational objections like irrelevance, immateriality, multiple hearsay.

       Plaintiffs object to this Request on the grounds that the information necessary to answer it

lies in the sole possession of Defendants. Subject to and without waiving the foregoing objection,

Plaintiffs deny this request. As stated in their responses to Requests Nos. 21 and 22, having no

personal knowledge of the documents produced by the Defendants and bates stamped AG000055

to AG000381, Plaintiffs cannot authenticate those documents.




                                                                                Attachment B 00110
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 168 of 480




Dated: April 22, 2019



                                   _/s/ Michael D. Moss__________
                                   Michael D. Moss, KS Bar #22624
                                   Foley & Mansfield, P.L.L.P.
                                   8575 W. 110th Street, Suite 306
                                   Overland Park, KS 66210
                                   913-232-8767
                                   913-800-7238 (fax)
                                   mmoss@foleymansfield.com

                                     /s/ Alan K. Chen
                                   Alan K. Chen (Pro Hac Vice)
                                   University of Denver Sturm College of Law
                                   (for identification only)
                                   2255 E. Evans Avenue
                                   Denver, CO 80208
                                   (303) 871-6283
                                   achen@law.du.edu

                                   Counsel for Plaintiffs




                                                            Attachment B 00111
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 169 of 480




                                                    
November 29, 2018

Justin Marceau                                             Animal Legal Defense Fund
University of Denver                                       525 East Cotati Avenue
Sturm College of Law                                       Cotati, CA 94931
2255 E. Evans Avenue                                       (707) 795-2533
Denver, CO 80208
(303) 871-6449
jmarceau@law.du.edu

Alan Chen
University of Denver
Sturm College of Law
2255 E. Evans Avenue Denver, CO 80208
(303) 871-6283
achen@law.du.edu

Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
(323) 696-2299
matthew@matthewstrugar.com


      CLIENT ENGAGEMENT AGREEMENT FOR LEGAL REPRESENTATION



SCOPE OF REPRESENTATION


   1. The Animal Legal Defense Fund (“ALDF”) hereby engages Justin Marceau, Alan Chen,

and the Law Office of Matthew Strugar to represent it in a lawsuit challenging Kansas’s “Ag-gag”

law, Kansas Statutes Annotated Chapter 47-1827. Justin Marceau, Alan Chen, and the Law Office

of Matthew Strugar (“Strugar”) are referred to below as “Counsel.” The parties to this retainer

agreement are referred to below as the “Parties.”

   2. In addition to Counsel’s representation of ALDF, ALDF and its co-plaintiffs in this matter,

Center for Food Safety (“CFS”), Shy 38, Inc. (“Shy 38”), and Hope Sanctuary (“Hope”)
                                                    
                                                1
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 170 of 480




                                                   
(collectively, the “Clients”), are being jointly represented by: ALDF; Strugar; Public Justice

(“PJ”); CFS; and Foley & Mansfield (“Foley”) (collectively, the “Firms”).                 That joint

representation is the subject of a separate Joint Representation Agreement (Exhibit A). The present

engagement agreement between the Parties is consistent with and incorporates terms of the Joint

Representation Agreement as specified further below.

   3. ALDF understands that this engagement applies only to proceedings before the U.S.

District Court for the District of Kansas, and that Counsel has no obligation to represent ALDF in

any subsequent stages of this matter, or in any other legal matter. If an appeal or other subsequent

proceedings become necessary, the Parties will discuss whether and on what terms any of Counsel

may represent ALDF. If any such services are performed in the absence of a subsequent agreement,

but with ALDF’s express or implied consent, the terms of this agreement shall continue in effect.


FEES, COSTS, AND OTHER CHARGES

   4. In consideration for their representation of ALDF in its challenge to Kansas’s Ag-gag

statute, ALDF will compensate Counsel at a rate of $150/hour each.

   5. ALDF understands that it alone will be responsible for any fees or costs awarded to the

opposing parties, if it misstated or failed to disclose facts to Counsel, and the court award is based

upon those misstated or undisclosed facts. ALDF further understands that it alone will be

responsible for any fines, penalties, sanctions, or damages imposed by the court because of its

failure to appear at a deposition or comply with a court order, or because of a factual

misrepresentation on its part.




                                                   
                                                  2
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 171 of 480




                                                  
   6. In the event that the court requires the defendant(s) to pay attorneys’ fees and costs, ALDF

agrees that any such court award of fees and/or costs shall be paid in full directly to the Firms, as

agreed among them and as specified in the attached Co-Counsel Agreement (Exhibit B). As noted

therein, after recovery of enumerated costs by the Firms, but before recovery of other un-

enumerated costs, ALDF will recover the costs paid to Counsel in connection with this Agreement.

   7. After recovery of enumerated and unenumerated costs, Counsel may, together with the

other Firms, each recover fees from the fee award or from the fee portion of a settlement agreement

in direct proportion to each’s lodestar amount based on hours expended at the standard or nominal

hourly rates of the attorneys who performed the work. Counsel will subtract from each’s lodestar

the sum each has already been paid pursuant to this Agreement.

   8. The Parties hereby incorporate and adopt the remaining provisions of the Joint

Representation Agreement as to Fees, Costs, and Other Charges (paragraphs 4 to 7).


CONFIDENTIALITY


   9. The Parties hereby incorporate and adopt paragraph 8 of the Joint Representation

Agreement as to Confidentiality.


POTENTIAL CONFLICTS OF INTEREST


   10. The Parties have informed their fellow Firms and Clients as to the existence and material

terms of this engagement agreement, and obtained each Client’s informed consent to it.

   11. ALDF further recognizes that Counsel represent many other clients and it is possible that

some of their current or future clients may have disputes or transactions with ALDF. ALDF

                                                  
                                                 3
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 172 of 480




                                                   
acknowledges that, because of the limited nature of Counsel’s engagement, Counsel each wish to

remain free to undertake matters for other clients in the future.

   12. In particular, ALDF agrees that Counsel may accept future matters during the course of

this engagement and after the end of their representation of ALDF. First, ALDF acknowledges

that Counsel may accept other unrelated matters from parties opposed to it in this engagement,

provided that the new matter is not substantially related to the work that they have done or are

doing for ALDF. Second, Counsel would be permitted to accept future matters, potentially

adverse in interest to ALDF, provided that those matters are not substantially related to the work

that they have done or are doing for ALDF.


PUBLICITY


   13. The Parties hereby incorporate and adopt the provisions of the Joint Representation

Agreement as to Publicity (paragraphs 21 to 26).


ALDF’S RESPONSIBILITIES


   14. The Parties hereby incorporate and adopt the provisions of the Joint Representation

Agreement as to the parties’ responsibilities as plaintiffs (paragraphs 27 and 28).


DISCOVERY AND LITIGATION HOLDS


   15. The Parties hereby incorporate and adopt the provisions of the Joint Representation

Agreement as to discovery and litigation holds (paragraphs 31 to 33).


TERMINATION
                                                   
                                                  4
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 173 of 480




                                                   
    16. The Parties hereby incorporate and adopt the provisions of the Joint Representation

Agreement as to termination (paragraphs 34 and 35).


RESOLUTION OF DISPUTES

    17. In the event of any dispute between or among the Parties, including but not limited to costs

and fees disputes, they will meet and confer in a good faith effort to resolve the dispute through

negotiation. If they are unable to resolve the dispute by themselves, the Parties agree to attempt

to resolve their dispute through a mediator and/or another mutually agreeable alternative dispute

resolution procedure, with the costs of such alternative dispute resolution procedure to be divided

equally between the disputing parties. The Parties do not waive their right to sue over a dispute,

but agree to participate first in an alternative dispute resolution procedure in a good faith effort to

avoid litigation.




Dated: _Nov. 29, 2018_______                           _______________________
                                                       Matthew Liebman
                                                       Animal Legal Defense Fund




Dated: ____________________                            ___________________________________
                                                       Justin Marceau



Dated: ____________________                            ___________________________________
                                                       Alan Chen

                                                   
                                                  5
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 174 of 480
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 175 of 480




                                                  
                                             EXHIBIT A

      CLIENT ENGAGEMENT AGREEMENT FOR LEGAL REPRESENTATION


Name(s):

Address:                               ___                    _____

                                       __      _______________

Telephone Number:

Email:                                 __




SCOPE OF REPRESENTATION

     1.        I, NAME, on behalf of ORGANIZATION, hereby engage the Animal Legal

Defense Fund (“ALDF”); the Law Office of Matthew Strugar (“Strugar”); Public Justice (“PJ”);

Center for Food Safety (“CFS”); and Foley & Mansfield (“Foley”) to represent me in a lawsuit

challenging Kansas’s “Ag-gag” law, Kansas Statutes Annotated Chapter 47-1827. ALDF, Strugar,

PJ, CFS, and Foley are referred to below as the “Firms,” and the attorneys assigned by each of the

Firms from time to time to work on my case are referred to below, altogether, as “my lawyers.” I

recognize that I am one of several clients (“clients”) who will jointly be represented by my lawyers.

     2.        I understand that this engagement applies only to proceedings before the U.S.

District Court for the District of Kansas. I also understand that none of the Firms has any obligation

to represent me in any subsequent stages of this matter, or in any other legal matter. If an appeal

or other subsequent proceedings become necessary, I understand that I will discuss with my

lawyers whether and on what terms any of the Firms may represent me. If any such services are


                                                  
                                                  7
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 176 of 480

                                                    


performed in the absence of a subsequent agreement, but with my express or implied consent, the

terms of this agreement shall continue in effect.

FEES, COSTS, AND OTHER CHARGES

     3.        Except as follows and as described in ALDF’s separate engagement agreement

with Justin Marceau, Alan Chen, and Matthew Strugar, the services of my lawyers and the

litigation expenses associated with my lawsuit will be provided free of charge to me. I

understand that I alone will be responsible for any fees or costs awarded to the opposing parties

if I misstated or failed to disclose facts to my lawyers, and the court award is based upon those

misstated or undisclosed facts. I further understand that I alone will be responsible for any fines,

penalties, sanctions, or damages imposed by the court because of my failure to appear at a

deposition or comply with a court order, or because of a factual misrepresentation on my part.

     4.        If my case is successful, the court may require the defendant(s) to pay attorneys’

fees and costs. I agree that any such court award of fees and/or costs shall be paid in full directly

to the Firms, as agreed among them. I have reviewed the attached Co-Counsel Agreement (Exhibit

A) and agree that any award of attorney fees and costs will be allocated according to its terms, and

as specified herein.

     5.        If, as part of a settlement or consent decree, the defendant(s) agree(s) to pay

attorneys’ fees and/or costs, I agree that the amount of the settlement or consent decree allocated

for fees and/or costs shall be paid in full directly to the Firms, as agreed among them. In addition,

if there is a judgment for damages against the defendants, or if there is a monetary settlement in

this case, regardless of whether the settlement makes any separate provision for the payment of

attorneys’ fees or costs, I agree that the full amount of the judgment or settlement shall be paid

initially to the Firms on this case, which shall be paid from that judgment or settlement an amount




                                                    8
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 177 of 480

                                                   


equal to any unreimbursed costs and attorney’s fees, as specified in the Co-Counsel Agreement

(Exhibit A). Any net proceeds after such cost and fee recovery shall be paid to the clients in equal

share.

     6.        I understand that, under current law, defendants in civil rights actions are permitted

under some circumstances to condition a settlement offer to me upon the waiver of the right to

attorneys’ fees and costs. I further understand that it is the duty of my lawyers to convey any

settlement offer to me and that it is ultimately my decision whether to accept or reject a settlement

offer, even if it includes a fee waiver. In the event that a settlement offer including a fee waiver is

presented to me, however, I agree that I will consult with my lawyers prior to accepting or rejecting

such offer.

     7.        I understand that a formal Offer of Judgment may be made by the defendant(s) at

some point in the litigation. In the event that my lawyers recommend that I accept such Offer of

Judgment, and I nevertheless reject the Offer of Judgment, I understand and agree that any or all

of the Firms may withdraw from the case, subject to court approval. If the Offer is rejected, and I

ultimately recover less than the Offer, there is a possibility that the court may order me to pay the

post-offer costs of the defendant(s). I understand and agree I alone am responsible for paying such

costs, even if my lawyers have continued to represent me despite my decision to reject the Offer

of Judgment against their advice.

CONFIDENTIALITY

     8.        I understand that my lawyers may consult with other staff at their respective Firms,

and with various experts in the field who may assist my lawyers in the litigation of my case. I

authorize my lawyers to consult with such persons, subject to my lawyers’ discretion as to my best

interests including the confidentiality of information regarding my case, and to divulge to such




                                                  9
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 178 of 480




                                                   
persons any privileged information that my lawyers deem necessary and appropriate to divulge

under the circumstances.

POTENTIAL DISAGREEMENTS AMONG CLIENTS

     9.        I recognize that I am currently one of several clients who will be jointly represented

by my lawyers in this matter. My lawyers have also informed me that they may ultimately represent

additional clients in this case. However, my lawyers will not agree to represent any such additional

clients without my express written consent.

     10.       I have been advised that joint representation in this case can have substantial

benefits for me, particularly insofar as it enables me to be represented in an economical manner

by experienced counsel with particular expertise on the constitutional and civil rights questions

that are raised, and because the overall likelihood of success in this case is increased by joining

with other similarly situated individuals.

     11.       I understand that when a lawyer represents more than one person in the same case,

it presents the potential for a conflict of interest. My lawyers have informed me that, at the present

time, they are aware of no actual conflict of interest between me and the other clients.

     12.       I nevertheless understand that it is possible that conflicts of interest may arise in the

future between me and any other clients that my lawyers represent in this case. Those potential

conflicts of interest are explained below. My lawyers have informed me that should they identify

others, they will inform me of them promptly and allow me to reconsider this consent. Based on

the disclosure of those potential conflicts of interest, I agree that my lawyers may represent the

other clients and me in this case.

     13.       My lawyers have explained to me that one of the conflicts of interest that can arise

when lawyers represent more than one client in a case is that differences of opinion may arise
                                                  10
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 179 of 480




                                                     
among the clients on issues of strategy or tactics or on particular positions to be taken. In addition,

it is possible that the defendant in this case may make a proposed settlement offer that is contingent

upon all of us agreeing to accept the terms of the settlement offer. I agree to give careful

consideration to the views of the other clients and to the advice of my lawyers on any such matters,

and to attempt in good faith to reach a consensus with the other clients on any such issues,

understanding that each of the other clients has agreed to make identical good faith efforts to reach

a consensus. I also understand that I am encouraged to obtain independent legal advice in deciding

what to do.

      14.       In the event an actual conflict of interest does arise, my lawyers agree to inform me

promptly of that conflict. I agree that, should such an actual conflict arise, and if my lawyers

conclude that they cannot continue the joint representation, my lawyers have my permission to

withdraw from their representation of me and to continue to represent the other client or clients in

this case. I understand that, in that event, I will have to retain other lawyers or will have to represent

myself if I wish to continue as a party in this matter and that any new lawyers would be required

to become acquainted with the case in a shorter period of time than that enjoyed by the other

lawyers in the case. Should that situation arise, my lawyers will cooperate with me and with any

new attorney I may appoint in order to help minimize any disruption resulting from the change in

how I am represented. I also agree not to assert any conflict of interest or to seek to disqualify my

lawyers on that or any other basis, even though an adverse relationship may develop between me

and the other clients.

      15.       I understand that, in performing legal services for more than one client in a case,

lawyers may receive confidential information from each client. I also understand that, while my

communications with my lawyers are subject to the attorney-client privilege in the context of any
                                                   11
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 180 of 480




                                                   
claims by third parties, any communications between me and my lawyers are not privileged in the

context of a dispute among or between the clients represented by my lawyers in this case. I further

understand that information I provide that is relevant to the case may be shared with the other

clients. I agree that I will not take the position that the fact that my lawyers have received

confidential information from me is a basis for disqualifying any of my lawyers or their respective

Firms from representing the other client or clients in this case. I also agree that, should my lawyers

withdraw from representing me and continue to represent one or more of the other clients, my

lawyers and their respective Firms will be free to take positions adverse to me.

     16.       I also understand that if an actual conflict develops between me and another client

or clients, my lawyers may not be able to continue representing any of the clients unless all of

them consent to our continued representation. For example, if it turns out that one of us has an

actual conflict, my lawyers may not be able to continue representing the other clients unless all

consent.

     17.       My lawyers have informed me that I should feel free to seek independent legal

counsel at any time for any purpose, including, but not limited to, with respect to this agreement.

I understand that I am also free to seek independent legal counsel on the subject of any potential

conflicts of interest which I believe may exist at any time. I acknowledge that I have had the

opportunity to speak with independent counsel concerning the possibility of any conflicts that may

affect my lawyers’ joint representation of the other clients and me as well as the various

confirmations, agreements and waivers stated herein.

POTENTIAL CONFLICTS OF INTEREST WITH OTHER CLIENTS OF THE FIRMS

       18.     I further recognize that my lawyers and their Firms represent many other clients

and it is possible that some of their current or future clients may have disputes or transactions
                                                 12
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 181 of 480




                                                      
with me. While the Firms will not represent any other party in this matter, or any other matter

substantially related to it, without first obtaining my informed consent, I also recognize that my

lawyers do represent the interests of their respective Firms. I consent to that representation and

further acknowledge that, because of the limited nature of my lawyers’ pro bono engagement for

me, they wish to remain free to undertake matters for other clients in the future.

         19.    In particular, I agree that the Firms may accept future matters during the course of

this engagement and after the end of their representation of me. First, I acknowledge that the

Firms may accept other unrelated matters from parties opposed to me in this engagement,

provided that the new matter is not substantially related to the work that they have done or are

doing for me. Where appropriate, to protect confidences of both sides, the Firms will establish an

ethical wall which prohibits my lawyers from working for an opposing party.

         20.    Second, the Firms would be permitted to accept future matters, potentially

adverse in interest to me, provided that those matters are not substantially related to the work that

they have done or are doing for me. Again, where appropriate, the Firms would establish an

appropriate screen.

PUBLICITY

         21.    I authorize the Firms to use my name(s) and any non-privileged information to

publicize my case in any manner they deem to be in my interest and in the interest of educating

the public about civil liberties and civil rights.

         22.    To announce significant developments in the Litigation, I acknowledge that the

Firms and my co-clients and I will engage the media through press releases and other statements.

ALDF’s Communications department will take the lead in drafting the press release(s) for the

media.
                                                     13
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 182 of 480




                                                  
       23.     As per best practices for press releases, no more than two quotes will be included

in any press release. Releases will be circulated to the Firms for fact-checking and substantive

edits. ALDF will give final approval of the press release and will send the final press release to

the Firms for posting on their and our respective websites, if they or we so desire.

       24.     I acknowledge that I am welcome to insert a quote from my organization prior to

posting the final press release. To ensure consistent messaging, however, I agree not to change

the substantive content of any press release after it has been approved.

       25.     I acknowledge that ALDF’s Communications team will handle all press outreach

to the media. To avoid “double-pitching” of the news media, I agree not to send the press release

to any outlets without prior communication with ALDF. If I or my organization has a particularly

strong relationship with a reporter or editor, I will inform ALDF in order to coordinate an

outreach strategy.

       26.     ALDF’s Communications department will make every effort to ensure that I am

provided with an opportunity to be interviewed by the press, if I so desire. I will provide ALDF

with the name and contact information of a media contact for inclusion on press releases.

MY RESPONSIBILITIES

       27.     My lawyers shall take reasonable steps to keep me informed of work progress and

to respond to my inquiries. I agree to provide my lawyers with a full and accurate statement of all

relevant facts and to keep my lawyers informed of any developments relating to my case. I will be

truthful with my lawyers, cooperate with them, and keep them informed of my address, telephone




                                                 14
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 183 of 480




                                                  
numbers and email address. I will make myself reasonably available to consult with them at their

request. I will also appear at any court appearances, depositions, hearings or other occasions at

which my presence is requested by my lawyers. I will assist my lawyers in identifying potential

witnesses for my claims. If I do not inform my lawyers of my whereabouts, if I do not keep in

communication with them, or if I otherwise do not uphold my responsibilities as set forth in this

agreement, I understand that any or all of the Firms may withdraw from representing me. I agree

not to communicate with the Court, with other parties to the case or potential parties to the case,

or their lawyers, without my lawyers’ prior consent.

     28.       I understand that communications about this case between myself and my lawyers

are typically subject to attorney-client privilege, and that disclosing such communications to

anyone else can result in a waiver of privilege and mean that I may be compelled to disclose those

and other communications to the defendants in the case we are about to bring. In order to avoid

such forced disclosure to our opponents, I agree not to disclose any communications with my

lawyers to third parties or to consent to such disclosures, unless otherwise directed by my lawyers.

DISCOVERY AND LITIGATION HOLDS

     29.       I understand that in order to protect my own interests, and to allow my lawyers to

represent me effectively, I must preserve all evidence relevant to this matter and in my possession.

In particular, I am aware that the defendant(s) in this lawsuit may ask me to testify or produce

documents that are relevant to resolving issues in the suit. In this case, such requests are likely




                                                15
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 184 of 480




                                                   
include information relating to my activities related to investigation of, or advocacy related to,

agricultural, animal, or farm facilities or practices in Kansas.

      30.       I understand that this “litigation hold”—the requirement that I preserve all

relevant evidence—covers all documents broadly related to my lawsuit, including electronic and

paper documents, emails, voicemail messages, social media posts, photographs, audio and video

recordings, diaries, logs, agenda, or any other type of document from any sources including

desktop computers, laptop computers, smart phones, and other electronic devices.

        31.     I understand that the litigation hold covers documents and other materials dated

from the earliest date I became involved in the investigation which led (or will lead) to the

lawsuit. I further understand that my obligation to preserve is ongoing and remains throughout

the pendency of the lawsuit for all relevant documents now in existence or that may be created.

        32.     If I have not already, I will immediately suspend any routine or automated

document destruction or data deletion procedures, or any data conversion efforts, currently in

effect for covered documents. I will also discuss the litigation hold with anyone who works or

worked with me, for me or assisted me on this matter, regardless of whether or not they are

currently named as parties to this action, to ensure that they also preserve all relevant documents

and materials. In particular, I will discuss the litigation hold with all custodians of records,

information technology staff, and all other persons within my organization with the ability to

take steps to ensure that all covered documents and other materials are segregated and preserved

in their original format and in their entirety.




                                                  16
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 185 of 480




                                                   
       33.     Finally, if I have reason to believe that any documents or other materials that

should be covered by the hold have been destroyed or otherwise lost or misplaced, I will notify

my lawyers immediately.

TERMINATION

       34.     Any or all of the Firms may seek to terminate their involvement in my case (subject

to court approval) if (a) my case becomes clearly frivolous, unreasonable or groundless; (b) the

representation of my interests requires taking an anti-civil liberties position; (c) the facts of my

case are found to be materially and significantly different than I have stated them; (d) I reject an

Offer of Judgment after my lawyers recommend that I accept it; (e) I do not inform my lawyers of

my whereabouts, or if I do not keep in communication with them; (f) in case of a disagreement

among the clients, as set forth above; or (g) it is otherwise allowed by law, the rules of court, or it

becomes legally or ethically proper for my lawyers to do so under the applicable rules of

professional conduct.

       35.     I also understand that I am free at any time to discharge any or all of the Firms from

representing me (subject to court approval). However, if I choose to discharge any Firm, that Firm

is not under any obligation to find a replacement or to continue representing me.

ENTIRE AGREEMENT

       36.     Except as specified in ALDF’s agreement with Justin Marceau, Alan Chen, and

Matthew Strugar, this Agreement constitutes the entire contract for legal services between me and

the Firms.




                                                  17
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 186 of 480




                                                   
RESOLUTION OF DISPUTES

     37.       In the event of any dispute between or among the Firms and me, including but not

limited to costs and fees disputes, I will meet and confer with the disputing Firm(s) in a good faith

effort to resolve the dispute through negotiation. If we are unable to resolve the dispute by

ourselves, we will attempt to resolve the dispute through a mediator and/or another mutually

agreeable alternative dispute resolution procedure, with the costs of such alternative dispute

resolution procedure to be divided equally between the disputing parties. The Firms and I do not

waive our right to sue over a dispute, but agree to participate first in an alternative dispute

resolution procedure in a good faith effort to avoid litigation.



     By signing below, the Firms and I agree to all of the terms of this agreement.



                                                       CLIENT ORGANIZATION



Dated: ____________________                            ____________________________________

                                                       Name



                                                       ANIMAL LEGAL DEFENSE FUND



Dated: ____________________                            ___________________________________




                                                  18
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 187 of 480




                                     
                                         Matthew Liebman




                                         LAW OFFICE OF MATTHEW STRUGAR



Dated: ____________________              ___________________________________

                                         Matthew Strugar




                                         PUBLIC JUSTICE



Dated: ____________________              ___________________________________

                                         David Muraskin




                                         CENTER FOR FOOD SAFETY



Dated: ____________________              ___________________________________

                                         Rebecca Spector




                                    19
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 188 of 480




                                                  
                                            EXHIBIT B

                                 CO-COUNSEL AGREEMENT



       This co-counsel agreement (the “Agreement”) is entered into on this ______ day of

__________, 2018, by the Animal Legal Defense Fund (“ALDF”), Justin Marceau, Alan Chen,

the Law Office of Matthew Strugar, Public Justice (“PJ”), Center for Food Safety (“CFS”), and

Foley & Mansfield (“Foley”) (the “Parties”). This Agreement and its terms are privileged and

confidential, except as to the clients who are the subject of this representation. The Parties

hereby agree as follows:

I.   MATTER AND REPRESENTATIONS INVOLVED

       The Parties will serve as co-counsel to ALDF, CFS, Shy 38, Inc., and Hope Sanctuary

(“Clients”), for the purpose of invalidating Kansas’s “Ag-gag” law, Kansas Statutes Annotated

Chapter 47-1827 (the “Litigation”).

       The Clients in this matter have entered, or are anticipated will enter, agreements for legal

representation using a single form (the “Client Engagement Agreement”). This Agreement is

subject to the terms and conditions of the Client Engagement Agreement. Any of the Parties

may enter into additional agreements with one or more of the Clients in this matter, provided that

(i) the other Parties are notified, in advance, of the substantive terms of any such agreements, and

(ii) no provision of any such agreement will serve to limit or impair any Client’s rights or

interests as established in the Client Engagement Agreement. The Parties acknowledge that




                                                 20
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 189 of 480




                                                   
ALDF has separately entered into an agreement for representation by Justin Marceau, Alan

Chen, and the Law Office of Matthew Strugar, an agreement about which the Parties and Clients

have been informed and to which they consent.



II.   INTERESTS, COOPERATION, AND PRIVILEGE

       The Parties and their Clients have common interests in litigating against a common

adversary (or adversaries) on the same or similar issues, have an interest in sharing their work

product and the fruit of their trial preparation efforts, and have no intention of disclosing their

work product and the fruit of their trial preparation efforts to the common adversary or

adversaries.

       To the extent consistent with their ethical duties to their Clients, the Parties agree to work

cooperatively in preparing, filing, and prosecuting the Litigation. To the extent appropriate and

consistent with the best interests of the Clients, the Parties agree to share with each other work

product and other documents of particular significance to the issues in the Litigation.

       The Parties agree that they will abide by all applicable professional and ethical

responsibilities throughout the course of the Litigation.

       Given the overlapping and common interests of the Parties in pursuing the Litigation, it is

their intent and understanding that all written and oral communications among and between them

regarding the Litigation are covered by the attorney work-product, joint prosecution, common

interest, and attorney-client privileges.




                                                  21
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 190 of 480




                                                 
III.   DECISIONMAKING AND CO-COUNSEL FUNCTIONS

        A.    The Parties will refer to each other as “co-counsel” with respect to this matter.

              All documents that pertain to this matter that are submitted to courts on behalf of

              the Client(s) will list Foley and the lawyers associated with the Parties as co-

              counsel.



        B.    The Parties agree to share primary control over the representation of the Client(s)

              and will endeavor to make all significant procedural and substantive decisions by

              consensus.

        C.    While all Parties will share in the work of the Litigation, Foley will also serve as

              the local counsel for out-of-state parties, responsible for ensuring that all

              documents filed in the case are properly formatted and filed in accordance with

              applicable local rules. All parties understand and agree to adhere to the Kansas

              Rules of Professional Conduct and the requirements of local counsel to fully and

              actively participate in proceedings as laid out in Kansas Supreme Court Rule 116.

        D.    Except where impossible, each Party will notify the others promptly of all

              significant developments and consult in advance about any significant decisions

              attendant to those developments. The Parties agree to work diligently to see to it

              that all others are fully informed at all times about the status of the case and the

              courses of action that are being followed.




                                                22
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 191 of 480




                                                
       E.    In particular, drafts of all papers that may be filed with the court will be circulated

             among the Parties for comment within a reasonable time period in advance of

             filing. Significant meetings or discussions with the opposing party(s) or others

             will be discussed in advance among the Parties. The Parties agree that Foley will

             serve as primary contact with opposing counsel. Taking the lead in

             communications with opposing counsel and serving as primary contact is intended

             to facilitate the ease of those communications, but does not change the shared

             nature and consensus seeking decision-making process of the Parties.



       F.    The Parties are authorized to perform matters ancillary to the representation of the

             Client(s) without obtaining the prior signature or permission of the others. Briefs,

             motions, and other formal legal documents submitted to courts or administrative

             tribunals or agencies on behalf of the Client(s) are not ancillary.

IV.   PRESS AND PUBLICITY

       A.    To announce significant developments in the Litigation, the Parties agree that they

             will engage the media through press releases and other statements. ALDF’s

             Communications department will take the lead in drafting the press release(s) for

             the media.

       B.    As per best practices for press releases, no more than two quotes will be included

             in any press release. Releases will be circulated to the Parties for fact-checking




                                               23
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 192 of 480




                                                   
               and substantive edits. ALDF will give final approval of the press release and will

               send the final press release to the Parties for posting on their websites, if they so

               desire.

       C.      The Parties are welcome to insert a quote from their organization prior to posting

               the final press release. To ensure consistent messaging, however, the Parties agree

               not to change the substantive content of any press release after it has been

               approved.

       D.      ALDF’s Communications team will handle all press outreach to the media. To

               avoid “double-pitching” of the news media the Parties agree not to send the press

               release to any outlets without prior communication with ALDF. If any Party has a

               particularly strong relationship with a reporter or editor, it will inform ALDF in

               order to coordinate an outreach strategy.

       E.      ALDF’s Communications department will make every effort to ensure all Parties

               are provided with an opportunity to be interviewed by the press, if they so desire.

               The Parties will provide ALDF with the name and contact information of a media

               contact for inclusion on press releases.

V.   ALLOCATION AND RECOVERY OF COSTS AND FEES

       Any recovery of fees or costs, whether through a court-ordered award or through

settlement, shall first be allocated to cover “enumerated costs.” “Enumerated costs” mean the

following out-of-pocket costs related to the litigation: filing fees, transcript costs, deposition




                                                  24
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 193 of 480




                                                   
fees, and expert witness fees. The Parties, excluding PJ and Foley, agree to share the enumerated

costs in equal share. The Parties will consult each other before significant enumerated costs are

undertaken.

       Enumerated costs do not include, and the Parties will not reimburse each other for, hourly

payments to retained counsel, travel expenses, computer-based research, or in-house expenses such

as staff overtime, per-page charges for photocopying or faxing, or telephone charges.

       After recovery of enumerated costs, and after ALDF has recovered costs paid to retained

counsel as described in Part I, remaining fees or costs recovered shall then be allocated to cover

other costs paid by each Party separately. If the total amount recovered as fees and costs does

not cover all costs, the recovered funds shall be allocated (after enumerated costs are paid, and

after ALDF has recovered costs paid to retained counsel) among the Parties in proportion to the

percentage of costs other than enumerated costs paid separately by each Party. Once all costs

have been recouped, each Party shall each recover fees from the fee award or from the fee

portion of a settlement agreement in direct proportion to each Party’s lodestar amount based on

hours expended at the standard or nominal hourly rates of the attorneys who performed the work.

Parties who have been paid hourly as retained counsel during the course of the litigation will

subtract the sum each has already recovered from his or her lodestar. Any net proceeds after such

cost and fee recovery shall be paid to the clients in equal share.




                                                 25
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 194 of 480

                                                   




         The Clients shall be jointly liable for any fees or costs awarded in favor of opposing

parties, except where the award is based on misconduct by a Party or one of the Clients, in which

case the responsible Party or Client shall be solely liable for associated fees or costs.

VII.     AGREEMENT TERMINATION

         This Agreement commences on the date first written below, and continues until the

Litigation is terminated (including payment of attorney’s fees and costs), or until canceled in

writing, whichever date is earlier. The termination of this Agreement, except for cause, shall in

no way affect the Parties’ rights to compensation as described above.

VIII.    COMPLETE INTEGRATION; AUTHORITY TO BIND

         This Agreement contains the entire agreement among the Parties regarding their joint

representation of the Client(s) and prosecution of the Litigation. It shall be binding upon the

Parties and their respective legal representatives and successors; each signatory below represents

that he or she has the authority to bind his or her respective Party to the terms of this Agreement.

This Agreement shall not be modified except by written agreement signed by representatives of

all Clients and Counsel.


                                                        CLIENT

Dated: ____________________                             ____________________________________
                                                        Name



                                                        Animal Legal Defense Fund

Dated: ____________________                             ____________________________________
                                                        Matthew Liebman
                                                        Director of Litigation




                                                -26-
    Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 195 of 480

                                     



Dated: ____________________               ____________________________________
                                          Justin Marceau



Dated: ____________________               ____________________________________
                                          Alan Chen



                                          Law Office of Matthew Strugar


Dated: ____________________               ____________________________________
                                          Matthew Strugar



                                          Public Justice


Dated: ____________________               ____________________________________
                                          David Muraskin
                                          Food Project Staff Attorney



                                          Center for Food Safety


Dated: ____________________               ____________________________________
                                          George Kimbrell
                                          Legal Director



                                          Foley & Mansfield


Dated: ____________________               ____________________________________
                                          Michael D. Moss
                                          Attorney - Of Counsel




                                  -27-
                        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 196 of 480




                                                         Attachment D


                                Moss        Chen     Struger Marceau MuraskinHowell Eberly    Anello    Regier       Barahona


Complaint and pro hac prep.        7.8        23.8      12.9        21    5.3    71               4.8
Settlement nego                    0.9         2.2       1.5       2.5    1.6           3.9
Motion to strike                   1.2         3.2       1.5

Sched. conf with Magistrate         5.1       10.4       0.7

Discovery                          15.7       29.2       7.7       5.5    3.3     7      57                      4

Final pretrial and order prep       1.9       12.2       0.8                           11.6                             6.75

Motions for SJ                    10.1        64.1      18.3        2     4.6          52.1                              3.5
Misc and other                     9.6        11.9       1.4                            5.6                             4.75

         totals                   52.3         157      44.8       31    14.8    78   130.2       4.8            4       15

Plaintiff adjustments                  50      149       40        26    14.8    70   130.2       4.8            4       15
as initially provided




                                                               1
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 197 of 480




                                 2
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 198 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 1 of 41




Stewart Gollan (Utah Bar No. 12524)
214 East Fifth South Street, Salt Lake City, UT 84103
(801) 328-9531; stewartgollan@utahlegalclinic.com

Justin Marceau (Calif. Bar No. 243479)
2255 E. Evans Avenue, Denver, CO 80208
(303) 871-6449; jmarceau@law.du.edu

Matthew Liebman (Calif. Bar No. 248861)
170 East Cotati Avenue, Cotati, CA 94931
(707) 795-2533, ext. 1028; mliebman@aldf.org

Matthew Strugar (Calif. Bar No. 232951)
2154 W. Sunset Blvd., Los Angeles, CA 90026
(323) 210-2263; matthew-s@petaf.org

(Pro Hac Vice applications pending)

Attorneys for Plaintiffs
____________________________________________________________________________

                             UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


ANIMAL LEGAL DEFENSE FUND,            )
PEOPLE FOR THE ETHICAL                )
TREATMENT OF ANIMALS,                 )
COUNTERPUNCH, AMY MEYER,              )
WILL POTTER, DANIEL HAUFF,            )
JAMES MCWILLIAMS,                     )
JESSE FRUHWIRTH                       )
                                      )
               Plaintiffs,            )   CIVIL RIGHTS COMPLAINT
                                      )
       v.                             )   Judge: _____________________
                                      )
GARY R. HERBERT, in his official      )   CIVIL NO. ________________
capacity as Governor of Utah;         )
JOHN SWALLOW, in his official         )
capacity as Attorney General of Utah, )
                                      )
               Defendants.            )
_____________________________________________________________________________
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 199 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 2 of 41




       The non-profits Animal Legal Defense Fund and People for the Ethical Treatment of

Animals, the news journal CounterPunch, local activist Amy Meyer, award-winning author and

journalist Will Potter, animal investigation consultant and expert Daniel Hauff, animal

agriculture scholar James McWilliams, and local freelance journalist and blogger Jesse

Fruhwirth (hereinafter Plaintiffs), bring this Complaint and allege as follows:

                                           Introduction

       1.       This lawsuit challenges Utah’s “ag gag” law, Utah Code Ann. § 76-6-112 (West

2012), as unconstitutional. The law creates the crime of “agricultural operation interference” in

an effort to impair the public debate about animal welfare, food safety, and labor issues on

modern industrial farms.      In essence, the law criminalizes undercover investigations and

videography at slaughterhouses, factory farms, and other agricultural operations, thus “gagging”

speech that is critical of industrial animal agriculture. In doing so, the statute violates the First

Amendment, the Supremacy Clause, and the Fourteenth Amendment of the United States

Constitution.

       2.       Since the early twentieth century, some of America’s most storied journalistic

endeavors have exposed inhumane and unsafe meat production facilities. Upton Sinclair became

a household name for exposing the unfair labor practices, cruelty to animals, and unsanitary

conditions of meat processing plants in the early 1900s, and his exposé led to the enactment of

the Federal Meat Inspection Act and the Pure Food and Drug Act.

       3.       There is a long and celebrated history of journalists and activists reporting on

industrial agriculture conditions so as to spur enforcement, legislative reform, and debate. The

modern day accounts of the meat, dairy, and egg industries are no less compelling than those of a


                                                 2
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 200 of 480
           Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 3 of 41




century ago when Sinclair wrote The Jungle.1 See, e.g., Timothy Pachirat, Every Twelve Seconds

(2011).

          4.      In order to silence the undercover investigations and corresponding media

coverage that contribute to public debate about animal treatment and food safety, industry

executives have made the enactment of factory farm-secrecy statutes, commonly known as “ag

gag” laws because they gag speech that is critical of industrial agriculture, a top legislative

priority.

          5.      Plaintiffs bring this action to prevent the enforcement of Utah’s ag gag law, Utah

Code Ann. § 76-6-112,2 which has the effect of criminalizing this historically celebrated and

important form of speech.




1The type of investigations criminalized by the Utah statute, as well as the subsequent media
coverage of the investigation, have led to food safety recalls, citations for environmental and
labor violations, evidence of health code violations, plant closures, criminal convictions, and
civil litigation. Such investigations have resulted in thousands of news stories in the past year
alone. Recent investigations have revealed numerous instances of cruelty to animals. For
example, one investigation by Plaintiff PETA that was widely covered in the media revealed
workers slamming chickens against the wall, ripping their beaks off, twisting their heads off,
spitting tobacco in their eyes and mouths, spray-painting their faces, and squeezing their bodies
so hard that the birds expelled feces, all while the animals were still alive. People for the Ethical
Treatment of Animals, Thousands of Chickens Tortured by KFC Supplier, Kentucky Fried
Cruelty, http://www.kentuckyfriedcruelty.com/u-pilgrimspride.asp (last visited July 21, 2013).
Another investigation by PETA revealed multiple beatings of pigs with metal rods and workers
sticking clothespins into pigs’ eyes and faces. A supervisor was filmed kicking a young pig in
the face, abdomen, and genitals to make her move and told the investigator, “You gotta beat on
the bitch. Make her cry.” People for the Ethical Treatment Animals, Mother Pigs and Piglets
Abused by Hormel Supplier,
https://secure.peta.org/site/Advocacy?cmd=display&page=UserAction&id=1131 (last visited
July 21, 2013). Other investigations have led to concerns about meat contamination and food
safety issues more generally.
2
    The full text of the statute reads: 76-6-112. Agricultural operation interference -- Penalties.


                                                    3
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 201 of 480
         Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 4 of 41




       6.      Notably, these laws criminalize efforts to document criminal behavior in a

workplace. There are federal crimes relating to food safety and animal handling, and the Utah

statute unconstitutionally and unwisely prohibits efforts to bring violations of these laws to the

attention of the public.

       7.      Utah Code Ann. § 76-6-112 limits speech in the form of sound and image

production, and it does so in a content-based manner. The law drastically, if not entirely, limits

the production and distribution of politically salient speech regarding industrial agriculture. The

practical effect of the law is to provide preferential treatment to industries at the expense of


       (1)     As used in this section, “agricultural operation” means private property used for
the production of livestock, poultry, livestock products, or poultry products.
       (2)     A person is guilty of agricultural operation interference if the person:
               (a)      without consent from the owner of the agricultural operation, or the
                        owner’s agent, knowingly or intentionally records an image of, or sound
                        from, the agricultural operation by leaving a recording device on the
                        agricultural operation;
               (b)      obtains access to an agricultural operation under false pretenses;
               (c)
                        (i)     applies for employment at an agricultural operation with the intent
                                to record an image of, or sound from, the agricultural operation;
                        (ii)    knows, at the time that the person accepts employment at the
                                agricultural operation, that the owner of the agricultural operation
                                prohibits the employee from recording an image of, or sound from,
                                the agricultural operation; and
                        (iii) while employed at, and while present on, the agricultural
                                operation, records an image of, or sound from, the agricultural
                                operation; or
               (d)      without consent from the owner of the operation or the owner’s agent,
                        knowingly or intentionally records an image of, or sound from, an
                        agricultural operation while the person is committing criminal trespass, as
                        described in Section 76-6-206, on the agricultural operation.
       (3)     A person who commits agricultural operation interference described in Subsection
               (2)(a) is guilty of a class A misdemeanor.
       (4)     A person who commits agricultural operation interference described in Subsection
               (2)(b), (c), or (d) is guilty of a class B misdemeanor.


                                                 4
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 202 of 480
         Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 5 of 41




political speech. Only one side of the debate regarding food safety, animal welfare, and labor

practices is available after the enactment of the law in question in this case.

        8.     Specifically, Utah Code Ann. § 76-6-112 is both facially content-based, and

predicated on a viewpoint-based legislative purpose. A law that prohibits the recording of

images or sounds during certain activities—be it a political rally, or an unsafe or inhumane

workplace—is content discriminatory. Moreover, the legislative history, detailed below, leaves

little doubt that the legislative purpose was to curtail a form of political speech of great public

interest.

        9.     The purpose and effect of the law, as set forth in detail below, are to (1) stifle

political debate about modern animal agriculture by criminalizing the creation of videos or

photos from within the industry made without the express consent of the industry, and (2)

prevent the public and the government from learning about violations of laws and regulations

designed to ensure a safe food supply and to minimize animal cruelty.

        10.    Plaintiffs, as parties that conduct these investigations or rely on the investigations

for their reporting and research, contribute to an important public debate about mass-produced

meat, dairy, and eggs. The rise of the internet and the increased public interest in safe and

ethically produced food have fostered greater awareness of and concern with ongoing abuses by

large agricultural enterprises. The ag gag law has the effect of sheltering industries from scrutiny

regarding food safety, animal welfare, and other related concerns.

        11.    Moreover, the criminalization of this speech also creates significant obstacles to

the enforcement and efficacy of federal laws and is therefore preempted under the Supremacy

Clause. Utah Code Ann. § 76-6-112 criminalizes whistle-blowing speech that is incentivized by


                                                  5
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 203 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 6 of 41




the False Claims Act and other statutory provisions protecting whistle-blowers and regulating the

food industry.

       12.       In addition, because the law is motivated by animus towards a politically

unpopular group—animal protection advocates—it also violates the Fourteenth Amendment.

       13.       In short, the Utah law infringes the rights of Plaintiffs and gives the animal

agriculture industry a virtual monopoly on the most relevant and probative speech on a topic that

is of vital importance to the public, thereby allowing the industry to provide a misleading

account of activities in animal operations and hide violations of animal cruelty, labor,

environmental, and food safety laws. Such a sweeping prohibition on speech directly harms the

Plaintiffs, both as investigators and conveyors of this information, and effectively removes an

entire category of speech from the marketplace of ideas.

       14.       Accordingly, Plaintiffs ask this Court for injunctive relief to preserve their right

and the right of others to engage in expressive and communicative activity that is of the utmost

public concern.

       15.       Specifically, Plaintiffs bring this action seeking declaratory and injunctive relief

to lift a chill that leads some Plaintiffs to refrain from engaging in protected speech and prevents

other Plaintiffs from reporting on these events. There is an imminent and credible threat of

prosecution under statutory provisions that violate Plaintiffs’ rights under the United States

Constitution.     Utah Code Ann. § 76-6-112 is facially, and as applied to Plaintiffs,

unconstitutional for several independent reasons: (1) it is overbroad because it sweeps within its

ambit a substantial amount of core First Amendment protected speech; (2) it discriminates on the

basis of the content and viewpoint of particular speech and expressive conduct; (3) it is


                                                  6
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 204 of 480
         Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 7 of 41




preempted by federal laws; and (4) it violates the Equal Protection Clause of the Fourteenth

Amendment because it lacks a rational basis and is predicated on animus.

                                 JURISDICTION AND VENUE

       16.      This action arises under the United States Constitution and laws of the United

States including 42 U.S.C. § 1983 and § 1988. Jurisdiction is conferred on this Court pursuant to

28 U.S.C. § 1331 and § 1343.

       17.      This Court has authority to grant the declaratory and injunctive relief herein

requested pursuant to 28 U.S.C. §§ 2201, 2202, and Rules 57 and 65 of the Federal Rules of

Civil Procedure.

       18.      Venue is proper in the United States District Court for the District of Utah

pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                             PARTIES

                                           PLAINTIFFS

       19.      Plaintiff–ANIMAL LEGAL DEFENSE FUND (ALDF) is a national non-profit

animal protection organization founded in 1979 that uses education, public outreach,

investigations, legislation, and litigation to protect the lives and advance the interests of animals,

including those raised for food. ALDF’s work is supported by more than 110,000 members

across the country, including in Utah. ALDF promotes the humane treatment of farmed animals.

ALDF and its agents have conducted undercover investigations at animal facilities around the

country.     ALDF has concrete plans to conduct an investigation at an animal agricultural

operation in Utah but has refrained from doing so out of a reasonable fear of criminal

prosecution.    ALDF has identified potential investigation sites, contracted with a private


                                                  7
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 205 of 480
         Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 8 of 41




investigation firm licensed in Utah, obtained employment applications from agricultural

operations, and engaged an expert consultant – Plaintiff Daniel Hauff – to advise it on an

undercover, employment-based investigation at a factory farm. In short, ALDF has taken every

step possible to prepare for an investigation, stopping just short of violating the statute. If the ag

gag law is declared unconstitutional, ALDF will follow through with its plans to conduct and

publicize an undercover investigation at an agricultural operation. ALDF also uses the results of

undercover investigations by other organizations in its outreach and litigation projects; the ag

gag law’s stifling of that speech hinders ALDF’s ability to pursue its organizational mission.

       20.     Plaintiff PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS (PETA)

is a Virginia non-stock corporation and animal protection charity exempt from taxation pursuant

to Section 501(c)(3) of the Internal Revenue Code. PETA is dedicated to protecting animals

from abuse, neglect, and cruelty, and undertakes these efforts through public education,

undercover investigations, research, animal rescue, legislation, special events, celebrity

involvement, protest campaigns, and lawsuits to enforce laws enacted to protect animals. A

central tenet of PETA’s mission is to expose cruelty to farmed animals, educate the public about

such cruelty, and encourage people to choose a lifestyle that does not involve or support abuse,

neglect, or exploitation of animals.         PETA’s first undercover investigation—the 1981

investigation of Dr. Edward Taub’s monkey testing laboratory in Silver Spring, Maryland—

resulted in the nation’s first arrest and criminal conviction of an animal experimenter for cruelty

to animals. PETA has conducted dozens of investigations in the United States over the past three

decades, exposing illegal animal abuse and turning the results of each investigation over to

appropriate law enforcement and/or regulatory authorities.          It continues to conduct these


                                                  8
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 206 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 9 of 41




investigations to expose further illegal conduct on the part of workers and management

personnel. PETA is also interested and willing to conduct an investigation in Utah but for the

threat of criminal prosecution under Utah Code Ann. § 76-6-112.

       21.     Plaintiff COUNTERPUNCH is a print and online journal of progressive politics,

news, investigative reporting, civil liberties, art, and culture. CounterPunch’s readership is

global, with over 5,000 paid subscribers and a web readership of over one million unique visitors

per month.    CounterPunch and its writers have received numerous awards.          CounterPunch

regularly reports on undercover investigations at factory farms; the following articles illustrate

the extensive coverage CounterPunch gives to these investigations: “Undercover at a Turkey

Slaughtering Plant,” “Hatchery Horrors,” “The Price of Cheap Easter Eggs,” “Life on HBO’s

Factory Hog Farm,” “Is Your Child Eating Downer Cows?,” “American Beef Supply at Risk,”

and “Pig Hell at Wal-Mart Supplier.” The ag gag law stifles undercover investigations in Utah

and thus suppresses CounterPunch’s free press rights and undermines its ability to report

thoroughly and accurately on a matter of significant public concern: the ethical and public health

implications of modern industrial animal agriculture.         If the ag gag law is declared

unconstitutional, CounterPunch will report on the findings of undercover factory farm

investigations conducted in Utah.

       22.     Plaintiff AMY MEYER is a resident of Salt Lake County, Utah. Meyer is an

animal activist and has in the past engaged in protected First Amendment activities such as

protests and demonstrations in an effort to bring public awareness to animal issues, including the

treatment of farmed animals. On February 8, 2013, Meyer was standing on public property

adjacent to a slaughterhouse in Draper City, Utah. While there, she witnessed practices that she


                                                9
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 207 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 10 of 41




found troubling, including workers pushing what appeared to be a sick cow with a bulldozer.

She recorded images of these practices from her vantage point on the adjacent public right-of-

way. Although Meyer never entered private property and was simply exercising her rights as

protected by the United States Constitution, she was questioned by the Draper City Police and

subsequently charged with violating Utah Code Ann. § 76-6-112(4), Agricultural Operation

Interference, making her the first and only person in the country to be charged under an ag gag

statute. Meyer was criminally charged and retained private counsel. She was subject to court

process and mandatory appearances until April 30, 2013, when her case was dismissed without

prejudice. Meyer intends to continue her animal activism and has concrete plans to engage in

First Amendment activities related to that activism generally and to animal agriculture

specifically. Her prior arrest has made her fearful that if she does so, she may be arrested and

again criminally charged if she records or is thought to have recorded images of animal

agricultural activities—even if she does so while on generally accessible public property. This

fear has a real and chilling effect on the exercise of her constitutionally protected rights. If the

ag gag law is declared unconstitutional, these fears would be allayed and Meyer could again

confidently engage in constitutionally protected free speech.

       23.     Plaintiff WILL POTTER is an award-winning journalist, author, and public

speaker based in Washington, D.C. who is a leading authority on the animal rights and

environmental movements. Potter’s reporting and commentary have appeared in media outlets

including Rolling Stone, Mother Jones, The Los Angeles Times, The Vermont Law Review, and

The Washington Post. Potter has lectured at more than 100 universities and public forums

internationally about his work, including Georgetown University, the New York City Bar


                                                10
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 208 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 11 of 41




Association, and the House of Democracy and Human Rights in Berlin, and he has testified

before the U.S. Congress about his reporting. Potter teaches investigative journalism at the

University of Southern Maine. Potter is the author of Green is the New Red: An Insider’s

Account of a Social Movement Under Siege, which Kirkus Reviews named as one of the best

books of 2011 and described as a “shocking exposé” of “remarkable merit.” The book is

regularly used in college and graduate school courses on political science, civil rights, and

sociology. Potter also runs the popular website www.greenisthenewred.com, where he reports

on issues concerning animals and the environment. Potter regularly reports on the results of

undercover investigations, including the footage shot by Plaintiff Meyer, but the ag gag law

limits his access to undercover investigations and hinders his coverage of industrial animal

agriculture.   Potter would report the findings of other investigations at animal agricultural

operations in Utah, but for the ag gag statute.

       24.     Plaintiff DANIEL HAUFF is an animal and human rights activist, consultant, and

expert on employment-based undercover investigations at animal agricultural operations. He is

the former Director of Investigations for a major national animal protection organization. In that

capacity, he spent four years working with investigators, facilitating their employment, and

overseeing more than a dozen high security undercover investigations across the country at a

variety of animal agricultural operations—from pig breeding facilities to high-density egg farms

to dairies to slaughterhouses to veal farms. Each investigation that Hauff oversaw revealed

severe animal suffering, either through the gratuitous infliction of animal cruelty or through legal

and routine industrial farming practices such as intensive confinement and unanaesthetized

mutilations (e.g., beak-searing, horn removal, and castration). Hauff has facilitated every stage


                                                  11
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 209 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 12 of 41




of undercover investigations, including identifying and scouting locations, hiring investigators,

advising investigators in-field on everything from the effective use of surveillance equipment to

emergency decision-making, reviewing investigative footage, presenting findings to law

enforcement, and serving as a media spokesperson to convey investigative findings to the public.

Investigations overseen by Hauff gained national recognition and exposed institutionalized

mistreatment of farmed animals, leading to raids on factory farms, rescue of abused and

neglected animals, passage of landmark legislation, and major corporate policy changes affecting

countless animals. Because of Hauff’s extensive expertise in the field, Plaintiff ALDF has

engaged him to coordinate an undercover, employment-based investigation in Utah. ALDF

would pay Hauff to oversee such an investigation. The existence of the ag gag law, however,

prevents Hauff from pursuing this consulting opportunity, for fear of being prosecuted as an

accomplice or co-conspirator to “Agricultural Operation Interference.” The ag gag statute has

thus injured Hauff financially by depriving him of a consulting opportunity, and constitutionally

by depriving him of the opportunity to serve as a media spokesperson about a Utah investigation

at an agricultural operation. If the ag gag law is declared unconstitutional, Hauff will oversee an

employment-based investigation of an agricultural operation in Utah on behalf of ALDF.

       25.     Plaintiff JAMES MCWILLIAMS is an award-winning professor in the

Department of History at Texas State University at San Marcos.           McWilliams writes and

publishes and lectures nationally at food and vegetarian conferences on the intersection of

American history and diet, including the book A Revolution in Eating: How the Quest for Food

Shaped America, published by Columbia University Press.           McWilliams’ writing on food,

agriculture, and animals has appeared in the New York Times, Harper’s, The Washington Post,


                                                12
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 210 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 13 of 41




The Atlantic, Slate, Forbes, Travel and Leisure, The Los Angeles Times, The International

Herald Tribune, The Christian Science Monitor, and The Texas Observer. McWilliams also runs

the popular Eating Plants blog, where he writes about factory farming, relying in part on

undercover investigations. His current projects include two books. One, tentatively titled A

Glorious Distance: The Origins of Factory Farming in the United States, is being published by

the Cornell University Press. The second, tentatively titled The Modern Savage: Our Unthinking

Decision to Eat Animals (St. Martin’s Press), investigates the hidden ethical, environmental, and

economic problems with small-scale animal agriculture today. As a scholar and historian,

McWilliams places great importance on access to reliable, accurate, first-hand source materials.

The ag gag law inhibits this access, screening out important and relevant materials that are

essential to McWilliams’ scholarship, teaching, and national lectures, thus interfering with and

undermining his profession.

       26.        Plaintiff JESSE FRUHWIRTH is an activist and freelance journalist in Salt Lake

City who covers environmental and animal rights topics on a variety of social media outlets. For

five years Fruhwirth was a professional newspaper writer, investigative journalist, and editor at

several Utah newspapers, including Salt Lake City Weekly. He was twice named as a finalist for

Reporter of the Year by the Society of Professional Journalists Utah Headliner’s Chapter. He

has investigated animal rights, repression of activist movements, oil refinery safety, police racial

profiling, and local politics. Fruhwirth’s blogs and reporting have a large following and he

would report the findings of investigations at animal agricultural operations in Utah, but for the

ag gag statute.




                                                13
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 211 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 14 of 41




                                         DEFENDANTS

        27.     Defendant GARY R. HERBERT is the Governor of Utah and as such, is the Chief

Executive for the state, responsible for ensuring the enforcement of the State’s criminal statutes.

The Governor is sued in his official capacity.

        28.     Defendant JOHN SWALLOW is the Attorney General of Utah and as such,

oversees the enforcement of the State’s criminal statutes. The Attorney General is sued in his

official capacity.

                                      FACTUAL BACKGROUND

Statutory Overview

        29.     In 2012, Utah adopted House Bill 187, codified at Utah Code Ann. § 76-6-112

(West 2012), which criminalizes “agricultural operation interference.”3




3
  The full text of the statute reads: 76-6-112. Agricultural operation interference -- Penalties.
        (1)     As used in this section, “agricultural operation” means private property used for
the production of livestock, poultry, livestock products, or poultry products.
        (2)     A person is guilty of agricultural operation interference if the person:
                (a)      without consent from the owner of the agricultural operation, or the
                         owner’s agent, knowingly or intentionally records an image of, or sound
                         from, the agricultural operation by leaving a recording device on the
                         agricultural operation;
                (b)      obtains access to an agricultural operation under false pretenses;
                (c)
                         (i)     applies for employment at an agricultural operation with the intent
                                 to record an image of, or sound from, the agricultural operation;
                         (ii)    knows, at the time that the person accepts employment at the
                                 agricultural operation, that the owner of the agricultural operation
                                 prohibits the employee from recording an image of, or sound from,
                                 the agricultural operation; and


                                                 14
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 212 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 15 of 41




       30.     An agricultural operation is any “private property used for the production of

livestock, poultry, livestock products, or poultry products.”

       31.     The statute defines four ways that whistle-blowing activity will be deemed

criminal:

               a.      Recording an image or sound by “leaving a recording device on the

       agricultural operation” without consent from the owner, Utah Code Ann. § 76-6-

       112(2)(a);

               b.      Obtaining “access to an agricultural operation under false pretenses,” Utah

       Code Ann. § 76-6-112(2)(b);

               c.      Applying for employment “with the intent to record an image of, or sound

       from, the agricultural operation” while knowing that the operation prohibits such

       recording and recording an “image of, or sound from, the agricultural operation” while

       employed, Utah Code Ann. § 76-6-112(c); or

               d.      Recording an image or sound without the consent of the owner of the

       operation while committing criminal trespass, Utah Code Ann. § 76-6-112(d).

       32.     Persons violating Utah Code Ann. § 76-6-112(2)(a) face up to a year in jail and up

                       (iii)    while employed at, and while present on, the agricultural
                                operation, records an image of, or sound from, the agricultural
                                operation; or
               (d)      without consent from the owner of the operation or the owner’s agent,
                        knowingly or intentionally records an image of, or sound from, an
                        agricultural operation while the person is committing criminal trespass, as
                        described in Section 76-6-206, on the agricultural operation.
       (3)     A person who commits agricultural operation interference described in Subsection
               (2)(a) is guilty of a class A misdemeanor.
       (4)     A person who commits agricultural operation interference described in Subsection
               (2)(b), (c), or (d) is guilty of a class B misdemeanor.


                                                 15
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 213 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 16 of 41




to $2,500 in fines, the same penalty as would attach to assaulting a police officer. See Utah Code

Ann. § 76-5-102.4 (West 2012). Persons violating other subsections of section 76-6-112 face up

to six months in jail and a $1,000 fine.4

       33.     Under the plain terms of Utah Code Ann. § 76-6-112, no new investigations of the

type contemplated by ALDF and PETA and reported on by several of the journalistic Plaintiffs

may be conducted in the state of Utah.

       34.     Although investigations and their corresponding media coverage are the primary

source of whistleblowing activity in this industry, the Utah law makes all such speech effectively

impossible.

       35.     The threat of criminal liability extends beyond the individual who conducts the

investigation and includes non-profit organizations such as PETA and ALDF who support and

encourage whistleblowers and investigators who are shining a spotlight on practices in the belief

that the public has a right to know what goes on in facilities that produce products for public

consumption, as well as individuals such as Daniel Hauff, who support, encourage, and facilitate

the recordings.    Indeed, even a journalist who contracted with an investigator to obtain

undercover video or photographic images would be a criminal. Utah Code Ann. § 76-2-202

(West 2012) (accomplice); Utah Code Ann. § 76-4-201 (West 2012) (conspiracy).

       36.     These statutes have the effect of criminalizing undercover investigative activities

targeting agricultural operations, as well as the planning and assistance of such activity, thereby

making the investigations and the journalism surrounding such events virtually impossible.

4
  The legislative history suggests that each photograph could constitute a separate offense, such
that offenders would, in the words of one House representative, “go away to jail for a very long
time.”


                                                16
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 214 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 17 of 41




Statutory Purpose

        37.     Utah Code Ann. § 76-6-112 criminalizes image capture from agricultural

operations only if the owner of the facility does not approve of the recording in advance of its

production.

        38.     The statute does not target images and recordings produced by the owners or

others who will portray the agricultural industry in a favorable light. The purpose and effect of

the statute is to prioritize and privilege speech that is favorable to the agricultural industry.

        39.     The statute criminalizes the production of only speech that is inconsistent with the

goals and economic interests of the agricultural industry.

        40.     The statute criminalizes the production of speech that is a matter of considerable

public concern.

        41.     The statute’s legislative history in Utah demonstrates that it was introduced with

the explicit intent of silencing or impeding speech by animal protection organizations.

        42.     Representative John Mathis, sponsor of the House bill, stated his intent was to

stop “national propaganda groups” from using industrial agriculture footage to advance their

political agendas, which he called “undoing animal agriculture.”

        43.     Rep. Mathis explained his motivation for introducing the legislation by expressing

his disdain for animal protection organizations, saying that the recordings should be criminalized

because they are used “for the advancement of animal rights nationally, which, in our industry,

we find egregious.”




                                                  17
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 215 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 18 of 41




       44.     Rep. Mathis further stated that animal protection groups “should not be allowed to

continue,” and called for legislators to “stand[] up” to the national animal protection groups.

       45.     Representative Daniel McCay spoke in support of the House Bill, taking note of

“those who are fraudulently accepting employment” and then recording behavior that “they

interpret as abuse.” Rep. McCay explained that he supported the bill because “you have to look

at [what someone] is trying to accomplish” by taking a recording.

       46.     Representative Michael Noel was similarly emphatic in his animus towards

Plaintiffs and other animal protection organizations, stating that he was opposed to letting “these

groups like PETA and some of these organizations control what we do in this country, a country

that feeds the world.” Rep. Noel then referred to anyone who wanted to film an agricultural

operation as a “jack wagon.” 5 The legislative history is replete with references to animal

protection organizations, which Representative King referred to as “very controversial groups.”

The legislative history demonstrates a desire to impede the legitimate and recognized mission of

these organizations.

       47.     Senator David Hinkins, the sponsor of the legislation in the Senate, discussed his

support for the legislation by maligning one of the Plaintiffs, saying, among other things, “I’d

like to share some things with you on this PETA group and I’m not sure how many of you

realize this but they are the People for Ethical Treatment of Animals, an organization known for




5
 Jack wagon is a slang term for “loser” according to an online slang dictionary.
http://www.internetslang.com/JACK_20WAGON-meaning-definition.asp


                                                 18
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 216 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 19 of 41




uncompromising animal rights positions . . . .” The senator provided a litany of personal,

animus-based objections to PETA’s lawful activity as a basis for supporting the legislation.6

       48.     Senator Hinkins was also clear that he viewed the legislation as a means of

targeting “the vegetarian people” who “are trying to kill the animal industry.” Senator Hinkins

elaborated that in his view the law was necessary because the vegetarian groups are “terrorists”

whose viewpoint is not entitled to protection.

       49.     One of the primary public voices of support for the Utah statute was the Utah

Farm Bureau. Sterling Brown, from the Utah Farm Bureau, stated that farm investigations “have

done more of a disservice than anything positive.”

       50.     In the House Law Enforcement Committee’s review of HB 187, Rep. Mathis

described his hope that the bill would undermine the “many groups around the country” that “use

propaganda” to “change the way agriculture’s done.”

       51.     The Committee’s consideration of the bill also involved distinguishing between

protecting the “innocent” people on the one hand, and Plaintiffs like PETA on the other, who

legislators attempted to tar as “so-called animal rights terrorists.”7

       52.     During the committee hearings Rep. Mathis stated that the mission of the

Plaintiffs was “very misguided” and that the purpose of the bill was to target those groups whose

work he deems “egregious.”

6
  Senator Hinkins’ comments were not directly relevant to the statutory language under review,
but he repeatedly denounced People for the Ethical Treatment of Animals by accusing it of
making “empty promises . . . to folks who generously offer their hard-earned money to help save
animals.”
7
  During the committee hearings Rep. Perry demonstrated that his support for the bill was also
grounded in animus, explaining that he views undercover investigations as “just another version
of domestic terrorism.”


                                                  19
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 217 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 20 of 41




       53.     Upon information and belief, certain legislators and legislative staff advocated for

Utah Code Ann. § 76-6-112 specifically because it would silence animal protection

organizations. Mike Kohler, speaking on behalf of Utah dairy farmers, spoke in support of the

bill, explaining that it “will be a good tool to . . . stop some of the conduct nationally that has

been causing a problem” for the industry.

       54.     On information and belief, Utah’s law was based in substantial part on model

language drafted and lobbied by the American Legislative Exchange Council (ALEC).

       55.     On information and belief, many of the legislative votes in support of Utah’s ag

gag law came from ALEC members.

       56.     Two of the representatives who supported the bill, Rep. Roger Barrus and House

Speaker Rep. Rebecca Lockhart, are members of the ALEC Energy, Environment and

Agriculture Task Force.

       57.     On information and belief, the ALEC Energy, Environment and Agriculture Task

Force has repeatedly discussed ways of silencing and diminishing the influence of Plaintiffs

through legislation.

       58.     The Utah law has the intent and effect of stopping future investigations by

Plaintiffs ALDF and PETA into illegal acts by animal agricultural interests, as well as those

conducted by investigative journalists.      The law also deprives journalists of footage and

information that they would like to distribute to their readers.

       59.     On information and belief, there are no other statutes in Utah that target a specific

category whistle-blowing or investigative journalism activity. Undercover investigations of, for

example, childcare facilities, nursing homes, and banks are still permitted.


                                                 20
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 218 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 21 of 41




Investigations and Reporting Generally

       60.     Plaintiff PETA regularly conducts investigations into industrial factory farming

facilities and slaughtering operations in the United States. These investigations are central to the

organization’s mission and related public interest campaigns.               ALDF has conducted

investigations in the past at animal shelters, roadside zoos, and other animal facilities, and

intends to pursue an agricultural investigation in Utah.

       61.     Plaintiffs Will Potter, CounterPunch, James McWilliams, and Jesse Fruhwirth

actively report on agricultural investigations. Each engages in outreach and reporting that rely

on the investigations either explicitly, or as part of their background research.

       62.     In order to document actual conditions within agricultural operations, including

egregious animal abuses and routine cruelties, PETA and ALDF have used or will use

investigators to obtain employment at animal agriculture facilities.

       63.     Investigators for PETA and ALDF would or have performed all the duties of a

farm laborer while observing and recording any illegal conduct occurring at the facility.

       64.     On information and belief, agricultural employers in Utah will inquire about

whether a potential employee has any connections to an animal protection organization.

       65.     Industry documents for the agricultural field routinely instruct agricultural

employers to inquire about affiliations with animal protection organizations.

       66.     During their employment, investigators use recording equipment to document

violations of applicable laws and regulations, including unsanitary practices, cruelty to animals,

pollution, sexual misconduct, labor law violations, and other matters of public importance.




                                                 21
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 219 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 22 of 41




       67.     PETA’s undercover investigations at factory farms have found workers kicking

pigs in the head, spray painting them in the eyes, stomping and throwing chickens and turkeys

like footballs, smashing piglets’ heads against concrete floors, and beating and sexually

assaulting pigs with steel gate rods and hard plastic herding canes.

       68.     PETA has used, and ALDF plans to use, the videos and photos of illegal conduct

to seek enforcement of civil and criminal laws and regulations, to encourage legislative and

industry reform, and to effectuate changes in corporate policies and supply chains.

       69.     PETA’s 1998 investigation of Belcross Farm, a pig-breeding factory farm in

North Carolina, resulted in felony indictments of workers after PETA released hours of video

footage that revealed shocking, systematic cruelty from daily beatings of pregnant sows with a

wrench and an iron pole to skinning pigs alive and sawing off a conscious animal’s legs. A 2001

PETA investigation of Seaboard Farms, an Oklahoma pig farm, resulted in the first conviction

for felony animal cruelty to farmed animals after PETA’s investigation showed employees

routinely throwing, beating, kicking, and slamming animals against concrete floors and

bludgeoning them with metal gate rods and hammers. PETA’s 2008 investigation of the factory

farms of Aviagen Turkeys resulted in the first-ever felony indictments for farmed poultry, and

first convictions of factory farmers for abusing turkeys.

       70.     Undercover investigations have and will continue to result in positive legal

outcomes, provide insights into modern factory farming, and contribute immensely to public

discourse about the political and ethical dimensions of our food choices.

       71.     These recordings are an important part of the marketplace of ideas because they

influence public opinion and consumer demand. A 2012 consumer survey conducted by Purdue


                                                22
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 220 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 23 of 41




University’s Department of Agricultural Economics and Department of Animal Sciences found

that the public relies on the information gathered and presented by animal protection groups or

investigative journalists, more than they rely on industry groups and the government combined.

       72.        With the exception of material generated by or done on behalf of the animal

agricultural industry, or pro-agriculture speech produced by the State, investigations by

journalists or activists and their subsequent coverage in the media provide the primary lens

through which the workings of agricultural operations can be seen.

State Speech Regarding Animal Agriculture

       73.        The silencing of speech critical of factory farming is all the more dangerous in

light of the state government’s own one-sided, viewpoint-based speech on the issue.

       74.        The Utah Department of Agriculture, through its website, speaks one-sidedly in

support of industrial agriculture.

       75.        The Department’s website contains a series of videos produced by the Department

entitled “Agriculture 101.” The series is “intended to help consumers know more about where

their food comes from.” The videos cover the production of animal products, such as eggs, pork,

beef, and dairy.

       76.        One of the videos, “How Utah Eggs Are Produced,” promotes the egg industry to

consumers as safe and humane.

             a.     The video asserts that Utah eggs are “some of the safest in the country” and

                    that egg-laying hens “are housed in clean, well-lighted, temperature-controlled

                    buildings where their food, water, and comfort are monitored by employees

                    and computers.”


                                                 23
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 221 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 24 of 41




             b.     The video provides a forum for the industry to tout the safety and humaneness

                    of battery cage egg farms, stating that “growers . . . want the public to know

                    that modern egg laying chickens are far healthier and more productive than

                    hens of the past.”

             c.     One industry representative featured in the video states, “Our care for the birds

                    [is] of the utmost and we do care about taking care of the production birds the

                    best we know how.”

             d.     The video features footage of egg farms provided by the Utah Egg Marketing

                    Board and the American Egg Board, organizations whose mission is to

                    promote the egg industry. The video shows pristine white hens in a clean,

                    sterile environment.

             e.     The environment depicted and the claims made in the video are a far cry from

                    the inhumane and unhealthy conditions repeatedly exposed by undercover

                    investigations at battery cage facilities throughout the country.

             f.     In fact, two states have banned the confinement of hens in battery cages out of

                    concern for the animals’ welfare, including California, which is home to nearly

                    20 million egg-laying hens.

             g.     On information and belief, the video inaccurately depicts the reality at many

                    Utah egg farms, and Plaintiffs would engage in protected speech to counter

                    these representations but for the existence of the ag gag law.

       77.        Another video in the Department’s Agriculture 101 series, entitled “Animal Care

in the Hog Industry,” promotes the pig industry as safe and humane.


                                                  24
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 222 of 480
  Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 25 of 41




    a.   The video features Dr. Bruce King, the Utah State Veterinarian, who asserts

         that the pig industry “meet[s] the needs of you, the consumer, while at the

         same time focusing upon animal welfare.”

    b.   Dr. King further notes that “the Department and industry have a close

         partnership that assures a safe, wholesome food product with respect for the

         environment and [that] protects the well-being of animals.” Dr. King asserts

         that “the vast majority of producers . . . make[] sure [their] hogs are well taken

         care of.”

    c.   The video provides a forum for industry representatives, who claim that they

         “take care of [pigs] just as you would a family member.”

    d.   The video promotes the confinement of pregnant pigs in gestation crates,

         which are typically so small that they prevent the animal from even turning

         around. Nine states have banned the confinement of pregnant pigs in gestation

         crates out of concern for the animals’ welfare. Yet the video claims this

         extreme confinement provides pigs “greater protection.”

    e.   The video misleadingly claims that “sometimes animals get sick, so farmers

         use antibiotics to treat the individual sick pigs,” when in fact antibiotics are

         typically used indiscriminately for nontherapeutic purposes on factory farms,

         which poses significant public health concerns.

    f.   The environment depicted and the claims made in the video are a far cry from

         the inhumane and unhealthy conditions repeatedly exposed by undercover

         investigations at pig breeding facilities throughout the country.


                                       25
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 223 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 26 of 41




             g.     These investigations are discounted and Plaintiffs’ viewpoint is implicitly

                    maligned by the video, which states that “producers believe consumers may

                    have their own impression of the industry because of negative images

                    distributed by some groups.”

             h.     On information and belief, the video inaccurately depicts the reality at many

                    Utah pig farms, and Plaintiffs would engage in protected speech to counter

                    these representations but for the existence of the ag gag law.

       78.        Another video on the Department’s website, entitled “Dairy Animal Care in

Utah,” promotes the dairy industry as safe and humane.

             a.     Like the pro-pig industry video, this pro-dairy industry video features Dr.

                    Bruce King and provides the State’s imprimatur on controversial practices that

                    are at the center of debates about cruelty in the animal agriculture industry.

             b.     In the video, Dr. King states that “the dairy industry in Utah is run by people

                    who . . . love livestock and they want to do anything in their power to become

                    good stewards—and they are good stewards—of what they oversee.”

             c.     Dr. King further asserts that “it’s of ultimate importance to the dairyman that

                    he produce a high-quality product, and in order to do that, he has to take

                    exceptional care of the production unit—the cow. She has to be fed properly,

                    she has to be clean and dry and comfortable. She can be under no stress at all

                    if he wants the ultimate production out of that particular animal.”

             d.     The video defends the industry practice of tail docking for cows, in which most

                    of a cow’s tail is amputated by placing an elastic band on the tail until it simply


                                                   26
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 224 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 27 of 41




                    falls off.   Alternatively, some facilities use a pliers-like device called an

                    “emasculator,” which crushes the tail.      The American Veterinary Medical

                    Association discourages the practice, and some states have criminalized it as

                    animal cruelty. Nevertheless, Dr. King defends the practice, claiming it is

                    “done to guarantee a good wholesome product to you and me and the

                    consumer.”

             e.     The video also defends the dehorning of cows, which is typically done without

                    anesthesia, claiming it is done for the protection of animals.

             f.     Dr. King also asserts that those in the industry “don’t do things to cause any

                    unnecessary stress or any unnecessary pain in reference to these cows.”

             g.     The claims made in the video are a far cry from the illegal, inhumane, and

                    unhealthy conditions repeatedly exposed by undercover investigations at dairy

                    facilities throughout the country.

             h.     On information and belief, the video inaccurately depicts the reality at many

                    Utah dairy farms, and Plaintiffs would engage in protected speech to counter

                    these representations but for the existence of the ag gag law.

       79.        The Department’s website has a section entitled “Links of Interest” that purports

to “facilitate a flow of information to help Utah consumers understand the broad issues

surrounding agriculture.”        Learn About Agriculture, Utah Dep’t Agric. & Food (2013),

http://ag.utah.gov/learn/index.html. Yet the links are clearly biased in favor of industrial animal

agriculture. Among the “links of interest” are the following:

             a.     A link to the website of the Animal Agriculture Alliance, an industry-


                                                  27
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 225 of 480
  Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 28 of 41




         supported organization that vociferously opposes Plaintiffs and their

         campaigns, claims factory farming is a “myth,” and aggressively promotes ag

         gag legislation nationwide. The Animal Agriculture Alliance is described on

         the Department’s website as “a positive and informed voice communicating

         reliable, science-based information on key agricultural topics ranging from

         animal welfare to biotechnology to environmental impacts.”

    b.   A link to a misleading and inaccurate story in Beef Magazine that maligns

         Plaintiff PETA;

    c.   An egg industry rebuttal to a Salt Lake Tribune article about animal welfare

         concerns in egg-production methods;

    d.   A link to a third-party site called “I Love Farmers,” which features articles

         endorsing industrial animal agriculture and disparaging animal protection

         organizations as “extremists” and peddlers of “propaganda.” One posting on I

         Love Farmers, entitled “Onward to Official Beefiness,” claims that opponents

         of animal agriculture believe meat is “unjust, for reasons they think they

         believe to be true but in reality have made up to challenge authority and feel

         good about their lack of conviction in their personal lives.” The posting

         further asserts that “those who don’t eat beef [are] part of a religion and, yes,

         their ideology could even be labeled a cult. They believe in their crusade to

         end animal production for food just as Muslims in Jihad [sic] believe America

         is Satan.”




                                       28
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 226 of 480
          Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 29 of 41




               e.     In short, the State’s own website provides information and links to information

                      that can fairly be characterized as a hyperbolic attack on animal protection

                      organizations and advocates.

         80.        Certainly the Department of Agriculture is free to promote agriculture; indeed,

that is part of its purpose. But for the government to speak in favor of one side of an issue of

significant public concern, while at the same time passing legislation to silence the other side of

the debate, violates the core principles that animate the First Amendment.

Investigative Interests

         81.        Plaintiffs ALDF and PETA have the goal and organizational purpose of

producing speech that shows the other side of industrial agriculture.

         82.        PETA and ALDF have a specific interest in agricultural investigations in Utah.

         83.        Plaintiffs’ missions are best served by demonstrating that meat, dairy, eggs, and

related products are produced in a similar manner industry-wide, across the United States, which

requires the ability to access a diverse array of states and not just a select few.

         84.        The inability to conduct undercover investigations in Utah allows agricultural

enterprises in Utah to claim that they are treating their animals in a way that is different than

what is shown in the videos obtained by Plaintiffs from other states. Food safety, labor, and

animal welfare issues are uniquely hidden from public scrutiny because of the Utah ag gag law.

         85.        ALDF has been researching potential targets for an undercover investigation in

Utah.

         86.        ALDF has concrete plans to conduct one or more investigations in Utah.




                                                     29
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 227 of 480
          Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 30 of 41




         87.     Specifically, ALDF has conducted research and identified facilities that warrant

an investigation.

         88.     ALDF specifically allocated money from their budget to fund investigations,

including in Utah.

         89.     ALDF obtained conditional approval for an investigation in Utah from its

executive director. Once they are assured that the investigations will not result in criminal

prosecutions, ALDF is ready to undertake investigations in Utah.

         90.     ALDF has hired one or more private investigators to conduct investigations in

Utah.

         91.     ALDF has had an investigator gather applications from potential employers in

Utah that ALDF has determined would be suitable subjects of an investigation.

         92.     ALDF agreed to hire Daniel Hauff, a national expert in obtaining access to

agricultural operations for undercover investigations.     Hauff will coordinate ALDF’s Utah

investigation.

         93.     The investigations planned by ALDF would violate the ag gag statute, Utah Code

Ann. § 76-6-112 (West 2012). ALDF would instruct its investigator to take photos and videos to

document the conditions inside the facility, without the permission or consent of the owner, in

violation of § 76-6-112(c). ALDF would instruct its investigator not to disclose their affiliation

with animal protection organizations, in violation of § 76-6-112(b).

         94.     ALDF has done everything required to conduct an investigation in Utah short of

violating the statute.




                                                30
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 228 of 480
       Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 31 of 41




       95.     PETA similarly has a strong interest and desire in an agricultural investigation in

Utah. PETA is committed to doing an investigation in Utah and has the resources, capability,

and experience to successfully conduct such an investigation. PETA would instruct their

investigators to take photos and videos to document illegal conduct inside the facility, without

the permission or consent of the owner, and their investigators would not to disclose their

affiliation with animal protection organizations. As such, PETA and their investigators would

face the threat of prosecution under Utah Code Ann. § 76-6-112(b) and (c).

       96.     Plaintiffs believe that prosecutors in Utah intend to enforce Utah Code Ann. § 76-

6-112, as evidenced by Plaintiff Meyer’s prosecution under the statute.

       97.     The more successful the undercover investigations by Plaintiffs, the more likely

the animal welfare and food safety issues are to achieve substantial media attention, and the more

likely it is that they will be prosecuted under Utah Code Ann. § 76-6-112.

       98.     Despite the existence of a concrete plan to investigate one or more facilities in

Utah by ALDF and PETA, because of the high likelihood of prosecution under Utah Code Ann.

§ 76-6-112, they cannot engage in their investigative activities without fear of prosecution.

       99.     Realistically, there is no investigation strategy that would meaningfully reveal the

conditions inside animal production facilities without violating the statute.

Reporter and Scholarly Interests

       100.    Plaintiffs CounterPunch, Will Potter, and Jesse Fruhwirth are publishers or

journalists committed to covering the images and stories that emerge from undercover

investigations of agricultural operations.




                                                 31
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 229 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 32 of 41




        101.    Plaintiff James McWilliams is a historian and scholar who lectures across the

country, blogs, and teaches courses on the ethics of food. He relies on undercover investigations

for his research, teaching, and presentations.

        102.    Each of the above mentioned media and scholarly plaintiffs have covered issues

relating to labor, the environment, food safety, or animal welfare.

        103.    Each such Plaintiff is concerned with animal welfare and food safety across the

entire nation and will attest that they would report on any investigations done in Utah. Local

journalist Jesse Fruhwirth is uniquely interested in issues surrounding animal welfare and

environmental impact in his state and would cover any investigations conducted in Utah.

        104.    The harm to the media and academic plaintiffs is no less than the harm to the

animal protection plaintiffs. The media and academic plaintiffs are committed to a transparent

and free-flowing exchange of ideas regarding issues of food safety and animal welfare, and the

ag gag law directly impedes their ability to report on these stories by stymieing undercover

investigations in the state.

Fear of Arrest or Prosecution for Lawful Conduct

        105.    Plaintiff Amy Meyer has a well-founded fear that she will be arrested and

prosecuted for lawful conduct based on an overzealous enforcement of the ag gag law.

        106.    Plaintiff Amy Meyer has regularly participated in protest and free speech

activities related to animal welfare, including activities conducted at or near animal agriculture

operations.

         107. Meyer was charged with violating the ag gag law for filming an agricultural

operation from a public easement.


                                                 32
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 230 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 33 of 41




           108. Although the charges were dismissed, albeit without prejudice, she missed work,

suffered considerable stress, and is fearful to engage in constitutionally protected speech

activities.

           109.   Meyer’s lawful speech activities have been chilled as a result of the ag gag law.


                                       CLAIMS FOR RELIEF

                                          Declaratory Relief

           110.   An actual and immediate controversy exists between Plaintiffs and Defendants.

Plaintiffs contend that the challenged statute is unconstitutional. Defendants believe the statute

is constitutional.

           111.   Plaintiffs are therefore entitled to a declaration of rights with respect to this

controversy.      Without such a declaration, Plaintiffs will be uncertain of their rights and

responsibilities under the law.

                                           Injunctive Relief

           112.   Plaintiffs are entitled to an injunction. Defendants are acting and threatening to

act under color of state law to deprive Plaintiffs of their constitutional rights. Plaintiffs will

suffer irreparable injury and will continue to suffer real and immediate threat of irreparable

injury as a result of the existence, operation, enforcement, and threat of enforcement of the

challenged statute. Plaintiffs have no plain, adequate, or speedy remedy at law. Plaintiffs are

refraining from constitutionally protected activities solely for fear of prosecution under the

statute.




                                                   33
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 231 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 34 of 41




                                   FIRST CAUSE OF ACTION

                                (First Amendment: Overbreadth)

       113.    Plaintiffs incorporate by reference all allegations contained in the above

paragraphs.

       114.    The act of image capture—the recording of images or sound—is not only a

necessary predicate to certain speech, it is speech itself.

       115.    A statute that prohibits substantially more speech than the First Amendment

permits is unconstitutionally overbroad even though the State could lawfully punish some of the

conduct targeted by the statute. See United States v. Stevens, 130 S. Ct. 1577, 1587 (2010).

       116.    Even if the State may be able to lawfully limit the creation of certain recordings

on an agricultural operation, Utah Code Ann. § 76-6-112 (West 2012) regulates substantially

more speech than the First Amendment permits.

       117.    Specifically, the ag gag law targets a wide range of politically salient speech,

including speech regarding animal welfare, worker safety, and food safety, and speech exposing

illegal conduct on the part of industrial agriculture operations.

       118.    The ag gag law criminalizes not just the protected speech of Plaintiffs, but of any

person or group that would seek to investigate an “agricultural operation” in a similar manner,

including employees, local journalists, or any person merely concerned about the conditions

under which food is processed.

       119.    The law also sweeps within its reach activities by labor organizations who seek to

investigate labor conditions and conduct organizing activities.




                                                  34
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 232 of 480
          Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 35 of 41




         120.   The law would also criminalize undercover investigations by federal officers, or

those acting on behalf of federal authorities, for the purpose of enforcing federal food safety

laws.

         121.   Because the ag gag law categorizes so much protected speech as “criminal,” it is

unconstitutionally overbroad.

         122.   Plaintiffs are entitled to prospective relief enjoining Defendants from enforcing

the ag gag law.

         123.   Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

ag gag law is unconstitutionally overbroad and unenforceable in any situation.



                                 SECOND CAUSE OF ACTION

                (First Amendment: Content & Viewpoint Based Discrimination)

         124.   Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

         125.   The most important function of the First Amendment is to protect against laws

that target certain messages or speech because of their “ideas, subject matter, or content.” Police

Dep’t of Chi. v. Mosley, 408 U.S. 92, 95–96 (1972).

         126.   “As a general rule, laws that by their terms distinguish favored speech from

disfavored speech on the basis of the ideas or views expressed are content-based.” Turner

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 643 (1994).

         127.   Even if the speech in question is not generally protected speech—for example, if

the speech in question is merely cast as trespassing—the State still may not make a content based


                                                  35
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 233 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 36 of 41




distinction. R.A.V. v. City of St. Paul, 505 U.S. 377, 380 (1992). That is to say, content-based

distinctions are impermissible even for speech that is generally unprotected.

          128.   By its plain text, the ag gag statute is an explicit content-based regulation. It

singles out recording the activities of agricultural operations for special, discriminatory

treatment.

          129.   In addition, the legislative history of the statute, including statements made by the

law’s sponsors, make clear that the purpose of the ag gag statute was and is to interfere with and

suppress the message of national animal protection groups. Legislators were targeting the speech

activities of certain individuals for discriminatory treatment.

          130.   The law singles out speech about agricultural activities and limits the ability of

activists and journalists to engage in the political speech that is of the utmost public concern.

          131.   The State has not limited the ability to engage in whistleblowing activity in other

highly regulated or important industries, including medical providers, defense contractors, banks,

or childcare providers.

          132.   By singling out the agricultural industry for protection against political speech

that may be harmful to its profits, the ag gag law must be treated as a content- and viewpoint-

based regulation. In practice, the law ensures that only one side of the debate on food safety and

animal welfare is raised.

          133.   The ag gag statute, as a content- and viewpoint-based regulation that is neither

justified by a compelling interest nor narrowly tailored, violates Plaintiffs’ First Amendment

rights.




                                                  36
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 234 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 37 of 41




        134.    Plaintiffs are entitled to prospective relief from the Defendants to remedy the

deprivations suffered as a result of the violations of their First Amendment rights.

        135.    Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

ag gag law is unconstitutional and unenforceable in any situation.



                                   THIRD CAUSE OF ACTION

                        (Article VI, § 2: Supremacy Clause: Preemption)

        136.    Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

        137.    Article VI, paragraph 2, of the United States Constitution provides, “the Laws of

the United States . . . shall be the supreme Law of the Land . . . , any Thing in the Constitution or

Laws of any State to the Contrary notwithstanding.”

        138.    State laws that conflict with or frustrate the purposes of federal laws are

preempted.

        139.    A state law is preempted when it “stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress.” Pacific Gas & Elec. Co. v. State

Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 204 (1983).

        140.    The operation, existence, and enforcement of the ag gag law, Utah Code Ann. §

76-6-112, violates the Supremacy Clause because it conflicts with federal law by undermining

the objectives of a federal statute.




                                                  37
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 235 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 38 of 41




       141.    Because one of the core purposes of the False Claims Act, 31 U.S.C. §§ 3729,

3730 (2006), is to provide incentives and protections for private persons to surreptitiously

uncover fraud against the federal government, Utah Code Ann. § 76-6-112 is preempted.8

       142.    In Utah there is at least one slaughterhouse that has a contract with the federal

government to provide meat for the National School Lunch Program and other food assistance

programs.

       143.    On information and belief, some of the agricultural operations in Utah are subject

to federal inspection.

       144.    Utah Code Ann. § 76-6-112 drastically undermines the federal goal of discovering

fraud against the federal government by criminalizing the very conduct that has produced at least

one False Claims Act case in the agricultural industry.9

       145.    Plaintiffs are entitled to a judgment declaring that Utah Code Ann. § 76-6-112 is

preempted. Such a declaration is appropriate and necessary in order to determine the rights and

obligations of the parties.



8
 The Utah legislature considered and explicitly rejected an amendment to the bill that would
have avoided preemption concerns. Specifically, Senator Hinkins proposed an amendment
specifying that one is not guilty of the offense “if the person is authorized by law to record an
image of, or sound from the ag operation.”
9
  For example, in 2008 an undercover investigation of a California slaughterhouse resulted in
gruesome images of inhumane treatment of cows. The investigation resulted in the president of
the slaughterhouse admitting that his company had produced hamburger from sick cows and sold
the product to the federal government for the National School Lunch Program. The case spurred
a False Claims Act prosecution resulting in a $497 million judgment. See Linda Chiem,
Slaughterhouse Owners Hit With $500M Judgment In FCA Case, Law360 (Nov. 16, 2012),
http://www.law360.com/articles/394827/slaughterhouse-owners-hit-with-500m-judgment-in-fca-
case.


                                                 38
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 236 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 39 of 41




        146.    Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

ag gag law is unconstitutional.



                                        FOURTH CAUSE OF ACTION

                  (Fourteenth Amendment: Equal Protection & Due Process)

        147.    Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

        148.    The Equal Protection Clause of the Fourteenth Amendment provides, “No State

shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

        149.    When a statue is enacted based on improper motives, including animus towards a

particular group of people, the equal protection and due process clauses of the Fourteenth

Amendment are violated. See, e.g., U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 534 (1973)

(“If the constitutional conception of ‘equal protection of the laws’ means anything, it must at the

very least mean that a bare . . . desire to harm a politically unpopular group cannot constitute a

legitimate governmental interest.”).

        150.    Utah Code Ann. § 76-6-112 targets animal protection groups and serves no

rational, non-animus based purpose. The legislative history is replete with derogatory statements

about Plaintiffs and their political beliefs.

        151.    Plaintiffs are entitled to prospective relief from the Defendants to remedy the

Equal Protection and Due Process violations.

        152.    Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

ag gag law is unconstitutional.


                                                  39
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 237 of 480
        Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 40 of 41




                                     PRAYER FOR RELIEF

       Plaintiffs respectfully request an order and judgment:

       153.    Declaring that the challenged statute violates the United States Constitution on its

face and as applied to Plaintiffs;

       154.    Permanently enjoining Defendants from enforcing the challenged statute;

       155.    Striking down the challenged statute in its entirety;

       156.    Awarding the Plaintiffs reasonable attorneys’ fees and costs; and

       157.    Awarding any such relief as the Court may deem just and proper.



       Dated this 22nd Day of July, 2013

                                                     /S/ Stewart Gollan
                                                     ___________________________
                                                     Stewart Gollan
                                                     Utah Legal Clinic
                                                     214 East Fifth South Street
                                                     Salt Lake City, Utah 84103
                                                     (801) 328-9531
                                                     stewartgollan@utahlegalclinic.com

                                                     Professor Justin Marceau, (Pro Hac Vice
                                                     application pending)
                                                     Of Counsel, Animal Legal Defense Fund
                                                     University of Denver
                                                     Sturm College of Law
                                                     2255 E. Evans Avenue
                                                     Denver, CO 80208
                                                     (303) 871-6449
                                                     jmarceau@law.du.edu




                                                40
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 238 of 480
  Case 2:13-cv-00679-RJS Document 2 Filed 07/22/13 Page 41 of 41




                                     Matthew Liebman, (Pro Hac Vice
                                     application pending)
                                     Animal Legal Defense Fund
                                     170 East Cotati Avenue
                                     Cotati, CA 94931
                                     (707) 795-2533, ext. 1028
                                     mliebman@aldf.org

                                     Matthew Strugar (Pro Hac Vice application
                                     pending)
                                     PETA Foundation
                                     2154 W. Sunset Blvd.
                                     Los Angeles, CA 90026
                                     (323) 210-2263
                                     matthew-s@petaf.org

                                     Attorneys for Plaintiffs




                                41
              Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 239 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




         TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW
                                  COURTEXPRESS
               1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                This docket is current through 03/30/2018

Current Date: 5/27/2020
Source:        U.S. District Court, District of Utah (Central)
Court:                                     U.S. District Court, District of Utah (Central)

Case Title:                                Animal Legal Defense Fund et al v. Herbert et al

Case:                                      2:13-CV-00679

Judge:                                     Judge Robert J. Shelby

Date Filed:                                07/22/2013

Date Closed/Terminated:                    07/07/2017

Case Status:                               CLOSED




SYNOPSIS INFORMATION
Allegations:                               An action to declare Utah’s “ag gag” law to be unconstitutional and to prevent its
                                           enforcement for it has the effect of criminalizing a historically celebrated and important
                                           form of speech.

Damages:                                   Declaratory and injunctive relief, fees, and costs.


COMPLAINT (MANUALLY RETRIEVED)
                                               Original Image of this Document (PDF)




CASE INFORMATION
Case Number:                               2:13CV00679

Jury Demand:                               Defendant

Nature of Suit:                            Other Statutes: Constitutionality of State Statutes (950)

Key Nature of Suit:                        Other Federal Statutes; Constitutionality of State Statutes (340.35)

Jurisdiction:                              Federal Question

Cause:                                     42 USC 1983 Civil Rights Act




PARTICIPANT INFORMATION

 Animal Legal Defense Fund
Type:                                      Plaintiff


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 240 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Christopher Berry

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANIMAL LEGAL DEFENSE FUND

Attorney Address:                          170 E COTATI AVE
                                           COTATI, CA 94931

Attorney Phone:                            707-795-2533

Email Address:                             cberry@aldf.org

Attorney:                                  Justin F. Marceau

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE
                                           DENVER, CO 80208-0600

Attorney Phone:                            617-256-9073

Email Address:                             jmarceau@law.du.edu

Attorney:                                  Matthew Liebman

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 ANIMAL LEGAL DEFENSE FUND

Attorney Address:                          525 E COTATI AVE
                                           COTATI, CA 94931

Attorney Phone:                            707-795-2533

Email Address:                             mliebman@aldf.org

Attorney:                                  Matthew D. Strugar

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 LAW OFFICE OF MATTHEW STRUGAR

Attorney Address:                          3435 WILSHIRE BLVD STE 2910
                                           LOS ANGELES, CA 90010

Attorney Phone:                            323-696-2299

Email Address:                             matthew@matthewstrugar.com

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            2
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 241 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-413-3406

Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 People for the Ethical Treatment of Animals
Type:                                      Plaintiff

Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Matthew D. Strugar

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 LAW OFFICE OF MATTHEW STRUGAR

Attorney Address:                          3435 WILSHIRE BLVD STE 2910
                                           LOS ANGELES, CA 90010

Attorney Phone:                            323-696-2299

Email Address:                             matthew@matthewstrugar.com

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-413-3406



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            3
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 242 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 Counterpunch
Type:                                      Plaintiff

Party Terminated:                          TERMINATED: 08/08/2014

Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-413-3406

Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 Amy Meyer
                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            4
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 243 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Type:                                      Plaintiff

Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Matthew D. Strugar

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 LAW OFFICE OF MATTHEW STRUGAR

Attorney Address:                          3435 WILSHIRE BLVD STE 2910
                                           LOS ANGELES, CA 90010

Attorney Phone:                            323-696-2299

Email Address:                             matthew@matthewstrugar.com

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-413-3406

Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 Will Potter
Type:                                      Plaintiff

Party Terminated:                          TERMINATED: 08/08/2014

Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            5
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 244 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-413-3406

Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 Daniel Hauff
Type:                                      Plaintiff

Party Terminated:                          TERMINATED: 01/29/2016

Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Christopher Berry

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANIMAL LEGAL DEFENSE FUND

Attorney Address:                          170 E COTATI AVE
                                           COTATI, CA 94931

Attorney Phone:                            707-795-2533

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            6
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 245 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




Email Address:                             cberry@aldf.org

Attorney:                                  Justin F. Marceau

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE
                                           DENVER, CO 80208-0600

Attorney Phone:                            617-256-9073

Email Address:                             jmarceau@law.du.edu

Attorney:                                  Matthew Liebman

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 ANIMAL LEGAL DEFENSE FUND

Attorney Address:                          525 E COTATI AVE
                                           COTATI, CA 94931

Attorney Phone:                            707-795-2533

Email Address:                             mliebman@aldf.org

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-413-3406

Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 James McWilliams
Type:                                      Plaintiff

Party Terminated:                          TERMINATED: 08/08/2014

Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            7
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 246 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-413-3406

Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 Jesse Fruhwirth
Type:                                      Plaintiff

Party Terminated:                          TERMINATED: 08/08/2014

Attorney:                                  Alan K. Chen

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 UNIVERSITY OF DENVER STURM COLLEGE OF LAW

Attorney Address:                          2255 E EVANS AVE RM 455E
                                           DENVER, CO 80208

Attorney Phone:                            303-871-6283

Email Address:                             achen@law.du.edu

Attorney:                                  Stewart W. Gollan

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 RICKS & GOLLAN PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            8
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 247 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Attorney Phone:                            801-413-3406

Email Address:                             sgollanlaw@gmail.com

Attorney:                                  Edward T. Ramey

Status:                                    PRO HAC VICE

Attorney Terminated:                       TERMINATED: 07/07/2017

Firm Name:                                 HEIZER PAUL GRUESKIN LLP

Attorney Address:                          2401 15TH ST STE 300
                                           DENVER, CO 80202

Attorney Phone:                            303-376-3712




 Utah Farm Bureau Federation
Type:                                      Movant

Attorney:                                  Billie J. Siddoway

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 DEISS LAW PC

Attorney Address:                          10 W 100 S STE 425
                                           SALT LAKE CITY, UT 84101

Attorney Phone:                            801-433-0226

Email Address:                             bsiddoway@deisslaw.com




 US Poultry and Egg Association
Type:                                      Movant

Attorney:                                  George W. Pratt

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 JONES WALDO HOLBROOK & MCDONOUGH

Attorney Address:                          170 S MAIN ST STE 1500
                                           SALT LAKE CITY, UT 84101

Attorney Phone:                            801-521-3200

Email Address:                             gpratt@joneswaldo.com




 Gary R. Herbert
Party Description:                         in his official capacity as Governor of Utah




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.     9
            Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 248 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Type:                                      Defendant

Attorney:                                  Darin B. Goff

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             dgoff@agutah.gov

Attorney:                                  David N. Wolf

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             dnwolf@agutah.gov

Attorney:                                  Kyle J. Kaiser

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             kkaiser@agutah.gov

Attorney:                                  Daniel R. Widdison

Status:                                    ATTORNEY TO BE NOTICED

Attorney Terminated:                       TERMINATED: 06/16/2015

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             dwiddison@agutah.gov




 John Swallow
Party Description:                         in his official capacity as Attorney General of Utah



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.             10
            Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 249 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




Type:                                      Defendant

Party Terminated:                          TERMINATED: 01/10/2014

Attorney:                                  Kyle J. Kaiser

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             kkaiser@agutah.gov

Attorney:                                  Daniel R. Widdison

Status:                                    ATTORNEY TO BE NOTICED

Attorney Terminated:                       TERMINATED: 06/16/2015

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             dwiddison@agutah.gov




 Sean D. Reyes
Party Description:                         in his official capacity as Attorney General of Utah


Type:                                      Defendant

Attorney:                                  Darin B. Goff

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             dgoff@agutah.gov

Attorney:                                  David N. Wolf

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.             11
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 250 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             dnwolf@agutah.gov

Attorney:                                  Kyle J. Kaiser

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             kkaiser@agutah.gov

Attorney:                                  Daniel R. Widdison

Status:                                    ATTORNEY TO BE NOTICED

Attorney Terminated:                       TERMINATED: 06/16/2015

Attorney Address:                          UTAH ATTORNEY GENERAL’S OFFICE (160-6-140856)
                                           LITIGATION UNIT
                                           160 E 300 S 6TH FL
                                           PO BOX 140856
                                           SALT LAKE CITY, UT 84114-0856

Attorney Phone:                            801-366-0100

Email Address:                             dwiddison@agutah.gov




 Reporters Committee for Freedom of the Press
Type:                                      Amicus

Attorney:                                  Bruce D. Brown

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS

Attorney Address:                          1101 WILSON BLVD STE 1100
                                           ARLINGTON, VA 22209

Attorney Phone:                            703-807-2101

Email Address:                             bbrown@rcfp.org

Attorney:                                  Gregg P. Leslie

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS

Attorney Address:                          1101 WILSON BLVD STE 1100
                                           ARLINGTON, VA 22209

Attorney Phone:                            703-807-2102

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            12
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 251 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




Email Address:                             gleslie@rcfp.org

Attorney:                                  Jeffrey J. Hunt

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 PARR BROWN GEE & LOVELESS

Attorney Address:                          101 S 200 E STE 700
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-532-7840

Email Address:                             jhunt@parrbrown.com

Attorney:                                  Bryan S. Johansen

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 PARR BROWN GEE & LOVELESS

Attorney Address:                          101 S 200 E STE 700
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-532-7840

Email Address:                             bjohansen@parrbrown.com




 Center for Food Safety
Type:                                      Amicus

Attorney:                                  Cristina R. Stella

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 ANIMAL LEGAL DEFENSE FUND

Attorney Address:                          525 E COTATI AVE
                                           COTATI, CA 94931

Attorney Phone:                            707-795-2533

Email Address:                             cstella@aldf.org

Attorney:                                  Kathleen Weron Toth

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 MANNING CURTIS BRADSHAW & BEDNAR PLLC

Attorney Address:                          136 E SOUTH TEMPLE STE 1300
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-363-5678

Email Address:                             ktoth@mc2b.com

Attorney:                                  Paige M. Tomaselli

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Attorney Address:                          CENTER FOR FOOD SAFETY

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            13
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 252 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                           303 SACRAMENTO ST 2ND FL
                                           SAN FRANCISCO, CA 94111

Attorney Phone:                            415-826-2770

Email Address:                             ptomaselli@centerforfoodsafety.org




 Public Justice
Type:                                      Amicus

Attorney:                                  David S. Muraskin

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 PUBLIC JUSTICE PC

Attorney Address:                          1620 L ST NW STE 630
                                           WASHINGTON, DC 20036

Attorney Phone:                            202-861-5245

Email Address:                             dmuraskin@publicjustice.net




 Healthy Food Action
Type:                                      Amicus




 Food and Water Watch
Type:                                      Amicus




 Government Accountability Project
Type:                                      Amicus

Attorney:                                  L. Monte Sleight

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 LUNDELL & LOFGREN

Attorney Address:                          1218 W SOUTH JORDAN PKWY
                                           SALT LAKE CITY, UT 84095

Attorney Phone:                            801-532-4663

Email Address:                             sleight@llutahlaw.com

Attorney:                                  Sarah L. Nash

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            14
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 253 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Attorney Address:                          GOVERNMENT ACCOUNTABILITY PROJECT
                                           1612 K ST NW STE 1100
                                           WASHINGTON, DC 20006

Attorney Phone:                            202-457-0034

Email Address:                             sarahn@whistleblower.org




 Erwin Chemerinsky
Type:                                      Amicus

Attorney:                                  Deepak Gupta

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 GUPTA WESSLER PLLC

Attorney Address:                          1735 20TH ST NW
                                           WASHINGTON, DC 20009

Attorney Phone:                            202-888-1741

Email Address:                             deepak@guptawessler.com

Attorney:                                  Erik Strindberg

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 STRINDBERG & SCHOLNICK LLC

Attorney Address:                          PLAZA 721
                                           675 E 2100 S STE 350
                                           SALT LAKE CITY, UT 84106

Attorney Phone:                            801-359-4169

Email Address:                             erik@utahjobjustice.com




 Susannah W. Pollvogt
Type:                                      Amicus

Attorney:                                  Thomas N. Thompson

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          312 S 500 E # 4
                                           SALT LAKE CITY, UT 84102

Attorney Phone:                            435-714-9406

Email Address:                             tomtriffid@gmail.com

Attorney:                                  Susannah W. Pollvogt

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Attorney Address:                          1945 W MAPLE ST
                                           FAYETTEVILLE, AR 72701


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            15
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 254 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Attorney Phone:                            802-461-7817

Email Address:                             pollvogt@uark.edu




 Center for Constitutional Rights
Type:                                      Amicus

Attorney:                                  R. Shane Johnson

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 R. SHANE JOHNSON, PLLC

Attorney Address:                          75 E 400 S STE 201
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-671-3446

Email Address:                             shane@utahdefense.com

Attorney:                                  Shayana Kadidal

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Attorney Address:                          CENTER FOR CONSTITUTIONAL RIGHTS
                                           666 BROADWAY FLR 7
                                           NEW YORK, NY 10012

Attorney Phone:                            212-614-6438

Email Address:                             kadidal@ccrjustice.org




 Animal Agriculture Alliance
Type:                                      Amicus

Attorney:                                  John G. Dillard

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 OLSSON FRANK WEEDA TERMAN MATZ PC

Attorney Address:                          600 NEW HAMPSHIRE AVE NW STE 500
                                           WASHINGTON, DC 20037

Attorney Phone:                            202-789-1212

Email Address:                             jdillard@ofwlaw.com




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            16
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 255 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




Attorney:                                  Noah M. Hoagland

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          SUITTER AXLAND
                                           8 E BROADWAY STE 200
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-532-7300

Email Address:                             nhoagland@sautah.com




 Protect the Harvest
Type:                                      Amicus

Attorney:                                  John G. Dillard

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 OLSSON FRANK WEEDA TERMAN MATZ PC

Attorney Address:                          600 NEW HAMPSHIRE AVE NW STE 500
                                           WASHINGTON, DC 20037

Attorney Phone:                            202-789-1212

Email Address:                             jdillard@ofwlaw.com

Attorney:                                  Noah M. Hoagland

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          SUITTER AXLAND
                                           8 E BROADWAY STE 200
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-532-7300

Email Address:                             nhoagland@sautah.com




 State Agricultural and Rural Leaders
Type:                                      Amicus

Attorney:                                  John G. Dillard

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 OLSSON FRANK WEEDA TERMAN MATZ PC

Attorney Address:                          600 NEW HAMPSHIRE AVE NW STE 500
                                           WASHINGTON, DC 20037

Attorney Phone:                            202-789-1212

Email Address:                             jdillard@ofwlaw.com


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            17
            Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 256 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



Attorney:                                  Noah M. Hoagland

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          SUITTER AXLAND
                                           8 E BROADWAY STE 200
                                           SALT LAKE CITY, UT 84111

Attorney Phone:                            801-532-7300

Email Address:                             nhoagland@sautah.com




CALENDAR INFORMATION
View Calendar Information




DOCKET PROCEEDINGS (228)
Entry #:            Date:            Description:

227                 03/29/2018       ORDER Withdrawing 207 Motion View Add to request
                                     for Attorney’s Fees and Costs.
                                     The Parties entered into a
                                     conditional settlement 222
                                     resolving the fee issue,
                                     conditioned on funding the
                                     settlement. The Parties then
                                     filed a Joint Notice, alerting the
                                     Court that the settlement was
                                     funded, and a check presented
                                     to local counsel for Plaintiffs on
                                     2/22/2018. Accordingly,
                                     because the request for a court
                                     determination of Plaintiffs’ costs
                                     and fees is moot, and pursuant
                                     to the parties’ agreed terms in
                                     the conditional settlement,
                                     Plaintiffs’ 207 Motion for an
                                     Award of Attorney’s Fees and
                                     Costs is WITHDRAWN. Signed
                                     by Judge Robert J. Shelby on
                                     3/29/18. (dla) (Entered:
                                     03/29/2018)

226                 03/29/2018       NOTICE of Settlement Payment         View Add to request
                                     by Gary R. Herbert, Sean D.
                                     Reyes re 207 Plaintiff’s MOTION
                                     for Attorney Fees and
                                     Memorandum in Support
                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           18
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 257 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    (Attachments: # 1 Text of
                                    Proposed Order) (Kaiser, Kyle)
                                    (Entered: 03/29/2018)

225             11/21/2017          Modification of Docket: Error:    Send Runner to Court
                                    Notice of Settlement filed as a
                                    Motion. Correction: Terminated
                                    Motion and corrected filing event
                                    re 222 Joint NOTICE of
                                    Settlement and Memorandum in
                                    Support . (jds) (Entered:
                                    11/21/2017)

224             11/20/2017          ORDER granting 223 Motion for View Add to request
                                    Extension of Time to File
                                    Response/Reply re 207 Plaintiff’s
                                    MOTION for Attorney Fees and
                                    Memorandum in Support.
                                    Responses due by 3/19/2018.
                                    Signed by Judge Robert J.
                                    Shelby on 11/20/2017. (jds)
                                    (Entered: 11/20/2017)

223             11/17/2017          Joint MOTION for Extension of View Add to request
                                    Time to File Response/Reply as
                                    to 207 Plaintiff’s MOTION for
                                    Attorney Fees and
                                    Memorandum in Support and
                                    Memorandum in Support filed by
                                    Plaintiffs Animal Legal Defense
                                    Fund, Amy Meyer, People for
                                    the Ethical Treatment of
                                    Animals. (Attachments: # 1 Text
                                    of Proposed Order)(Gollan,
                                    Stewart) (Entered: 11/17/2017)

222             11/17/2017          Joint NOTICE MOTION of             View Add to request
                                    Settlement and Memorandum in
                                    Support filed by Plaintiffs Animal
                                    Legal Defense Fund, Amy
                                    Meyer, People for the Ethical
                                    Treatment of Animals. (Gollan,
                                    Stewart) Modified event type on
                                    11/21/2017 (jds). (Entered:
                                    11/17/2017)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            19
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 258 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




221             11/03/2017          ORDER granting 220 Motion for View Add to request
                                    Extension of Time to File
                                    Response/Reply re 207 Plaintiff’s
                                    MOTION for Attorney Fees.
                                    Responses due by 11/17/2017.
                                    Signed by Judge Robert J.
                                    Shelby on 11/3/2017. (jds)
                                    (Entered: 11/03/2017)

220             11/03/2017          MOTION for Extension of Time View Add to request
                                    to File Response/Reply as to 207
                                    Plaintiff’s MOTION for Attorney
                                    Fees and Memorandum in
                                    Support (Unopposed) filed by
                                    Defendants Gary R. Herbert,
                                    Sean D. Reyes. (Attachments: #
                                    1 Text of Proposed
                                    Order)(Kaiser, Kyle) (Entered:
                                    11/03/2017)

219             10/23/2017          ORDER granting 218 Motion for View Add to request
                                    Extension of Time to File
                                    Response/Reply re 207 Plaintiff’s
                                    MOTION for Attorney Fees.
                                    Responses due by 11/3/2017.
                                    Signed by Judge Robert J.
                                    Shelby on 10/23/2017. (jds)
                                    (Entered: 10/23/2017)

218             10/20/2017          MOTION for Extension of Time View Add to request
                                    to File Response/Reply as to 207
                                    Plaintiff’s MOTION for Attorney
                                    Fees and Memorandum in
                                    Support (Unopposed) filed by
                                    Defendants Gary R. Herbert,
                                    Sean D. Reyes. (Attachments: #
                                    1 Text of Proposed
                                    Order)(Kaiser, Kyle) (Entered:
                                    10/20/2017)

217             09/19/2017          ORDER granting 216 Motion for View Add to request
                                    Extension of Time to File
                                    Response/Reply re 207 Plaintiff’s
                                    MOTION for Attorney Fees.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.       20
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 259 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    Responses due by 10/20/2017.
                                    Signed by Judge Robert J.
                                    Shelby on 9/19/2017. (jds)
                                    (Entered: 09/19/2017)

216             09/19/2017          MOTION for Extension of Time View Add to request
                                    to File Response/Reply as to 207
                                    Plaintiff’s MOTION for Attorney
                                    Fees and Memorandum in
                                    Support (Unopposed) filed by
                                    Defendants Gary R. Herbert,
                                    Sean D. Reyes. (Attachments: #
                                    1 Text of Proposed
                                    Order)(Kaiser, Kyle) (Entered:
                                    09/19/2017)

215             09/07/2017          ORDER granting 214 Motion for View Add to request
                                    Extension of Time to File
                                    Response/Reply re 207 Plaintiff’s
                                    MOTION for Attorney Fees.
                                    Responses due by 9/20/2017.
                                    Signed by Judge Robert J.
                                    Shelby on 9/6/2017. (jds)
                                    (Entered: 09/07/2017)

214             09/06/2017          MOTION for Extension of Time View Add to request
                                    to Respond to Plaintiffs’ Motion
                                    for an Award of Attorney’s Fees
                                    and Costs filed by Defendants
                                    Gary R. Herbert, Sean D.
                                    Reyes. (Attachments: # 1 Text of
                                    Proposed Order [Purposed]
                                    Order Granting Non-Opposed
                                    Motion for Extension of
                                    Time)(Goff, Darin) Modified
                                    event type on 9/7/2017 (jds).
                                    (Entered: 09/06/2017)

213             08/25/2017          ORDER granting 212 Motion for View Add to request
                                    Extension of Time to File
                                    Response/Reply re 207 Plaintiff’s
                                    MOTION for Attorney Fees.
                                    Responses due by 9/6/2017.
                                    Signed by Judge Robert J.
                                    Shelby on 8/25/2017. (jds)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.       21
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 260 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    (Entered: 08/25/2017)

212             08/25/2017          Stipulated MOTION for            View Add to request
                                    Extension of Time to File
                                    Response/Reply as to 207
                                    Plaintiff’s MOTION for Attorney
                                    Fees and Memorandum in
                                    Support filed by Defendants
                                    Gary R. Herbert, Sean D.
                                    Reyes. (Attachments: # 1 Text of
                                    Proposed Order)(Goff, Darin)
                                    (Entered: 08/25/2017)

211             08/01/2017          ORDER granting 208 Motion for       View Add to request
                                    Extension of Time to File a
                                    Notice of Appeal. The State has
                                    until September 6, 2017 to file a
                                    Notice of Appeal; granting 209
                                    Motion for Extension of Time to
                                    File Response/Reply re 207
                                    Plaintiff’s MOTION for Attorney
                                    Fees. Responses due by
                                    8/28/2017. Signed by Judge
                                    Robert J. Shelby on 8/1/2017.
                                    (jds) (Entered: 08/01/2017)

210             07/27/2017          Modification of Docket: Error:      Send Runner to Court
                                    Incorrect motion type used.
                                    Correction: Changed Motion
                                    from “Extension of Time” to
                                    “Extension of Time to file
                                    Response/Reply” and linked to
                                    the correct motion re 209
                                    MOTION for Extension of Time
                                    to File Response/Reply re 207
                                    Plaintiff’s MOTION for Attorney
                                    Fees. All corrections have been
                                    made by the court, no further
                                    action needed from filer. (jds)
                                    (Entered: 07/27/2017)

209             07/26/2017          Stipulated MOTION for               View Add to request
                                    Extension of Time to Respond
                                    re 207 Plaintiff’s MOTION for
                                    Attorney Fees filed by

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.              22
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 261 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    Defendants Gary R. Herbert,
                                    Sean D. Reyes. (Attachments: #
                                    1 Text of Proposed Order)(Goff,
                                    Darin) Modified event type and
                                    docket entry relationship on
                                    7/27/2017 (jds). (Entered:
                                    07/26/2017)

208             07/26/2017          Ex Parte (Not Sealed) MOTION View Add to request
                                    for Extension of Time to File a
                                    Notice of Appeal filed by
                                    Defendants Gary R. Herbert,
                                    Sean D. Reyes. (Attachments: #
                                    1 Text of Proposed Order)(Goff,
                                    Darin) (Entered: 07/26/2017)

207             07/21/2017          Plaintiff’s MOTION for Attorney View Add to request
                                    Fees and Memorandum in
                                    Support filed by Plaintiffs Animal
                                    Legal Defense Fund, Amy
                                    Meyer, People for the Ethical
                                    Treatment of Animals.
                                    (Attachments: # 1 Declaration of
                                    Matthew Strugar, # 2
                                    Declaration of Matthew
                                    Liebman, # 3 Declaration of
                                    Justin Marceau, # 4 Declaration
                                    of Alan Chen, # 5 Declaration of
                                    Stewart Gollan, # 6 Declaration
                                    of Erik Strindberg, # 7 Plaintiffs’
                                    Bill of Costs, # 8 Certificate of
                                    Service)(Strugar, Matthew)
                                    (Entered: 07/21/2017)

206             07/07/2017          CLERK’S JUDGMENT in favor View Add to request
                                    of Animal Legal Defense Fund,
                                    People for the Ethical Treatment
                                    of Animals, Amy Meyer and
                                    against Gary R. Herbert, Sean
                                    D. Reyes, the Court finding that
                                    Utah Code 76-6-112 is
                                    unconstitutional, failing strict
                                    scrutiny - CASE CLOSED.
                                    Signed by ALT, Deputy Clerk.
                                    Magistrate Judge Evelyn J.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.         23
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 262 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    Furse no longer assigned to
                                    case (alt) (Entered: 07/07/2017)

205             07/07/2017          MEMORANDUM DECISION                View Add to request
                                    AND ORDER granting 106
                                    Motion for Summary Judgment;
                                    denying 116 Sealed Motion for
                                    Summary Judgment. Signed by
                                    Judge Robert J. Shelby on
                                    7/7/17 (alt) (Entered:
                                    07/07/2017)

204             02/15/2017          NOTICE of SUPPLEMENTAL View Add to request
                                    AUTHORITY by Animal Legal
                                    Defense Fund, Amy Meyer,
                                    People for the Ethical Treatment
                                    of Animals re 106 Plaintiff’s
                                    MOTION for Summary
                                    Judgment (Attachments: # 1
                                    Exhibit A - Ninth Circuit Order in
                                    Washington v. Trump) (Strugar,
                                    Matthew) (Entered: 02/15/2017)

203             11/18/2016          NOTICE of SUPPLEMENTAL View Add to request
                                    AUTHORITY by Animal Legal
                                    Defense Fund, Amy Meyer,
                                    People for the Ethical Treatment
                                    of Animals re 201 Order,,,
                                    (Strugar, Matthew) (Entered:
                                    11/18/2016)

202             11/18/2016          NOTICE OF FILING of                View Add to request
                                    Supplemental Brief re 201
                                    Order,,, filed by Defendants
                                    Gary R. Herbert, Sean D.
                                    Reyes. (Kaiser, Kyle) (Entered:
                                    11/18/2016)

201             11/10/2016          ORDER - The court orders the       View Add to request
                                    parties to submit supplemental
                                    briefing that addresses the
                                    following question: What is the
                                    definition of false pretenses as
                                    used in Utah Code Ann. §
                                    76-6-112(2)(b)? In answering

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            24
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 263 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    this question, the parties may
                                    wish to address: whether the
                                    statute incorporates common
                                    law definitions of the tort of false
                                    pretenses; whether false
                                    pretenses requires that the
                                    falsity result in actual harm;
                                    whether false pretenses
                                    includes a materiality or
                                    causality requirement; whether
                                    this question should be certified
                                    to the Utah Supreme Court;
                                    and/or examples of situations
                                    that would and would not satisfy
                                    section (b) of the statute. Each
                                    partys supplemental brief may
                                    not exceed ten pages and must
                                    be submitted by November 18,
                                    2016. Signed by Judge Robert
                                    J. Shelby on 11/10/2016. (las)
                                    (Entered: 11/10/2016)

199             11/02/2016          NOTICE OF FILING OF                View Add to request
                                    OFFICIAL TRANSCRIPT of
                                    CROSS-MOTIONS FOR
                                    SUMMARY JUDGMENT held
                                    on OCTOBER 25, 2016 before
                                    Judge ROBERT J. SHELBY.
                                    Court Reporter/Transcriber
                                    RAYMOND P. FENLON,
                                    Telephone number (801)
                                    809-4634. NOTICE RE
                                    REDACTION OF
                                    TRANSCRIPTS: Within 7
                                    business days of this filing, each
                                    party shall inform the Court, by
                                    filing a Notice of Intent to
                                    Redact, of the parties intent to
                                    redact personal data identifiers
                                    from the electronic transcript of
                                    the court proceeding. To redact
                                    additional information a Motion
                                    to Redact must be filed. The
                                    policy and forms are located on
                                    the court’s website at

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            25
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 264 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    www.utd.uscourts.gov. Please
                                    read this policy carefully. If no
                                    Notice of Intent to Redact is filed
                                    within the allotted time, this
                                    transcript will be made
                                    electronically available on the
                                    date set forth below. Transcript
                                    may be viewed at the court
                                    public terminal or purchased
                                    through the Court
                                    Reporter/Transcriber before the
                                    deadline for Release of
                                    Transcript Restriction. After that
                                    date it may be obtained through
                                    PACER. Redaction Request due
                                    11/23/2016. Redacted
                                    Transcript Deadline set for
                                    12/5/2016. Release of
                                    Transcript Restriction set for
                                    1/31/2017. (jds) Modified on
                                    1/31/2017 by removing
                                    restricted text (las). (Entered:
                                    11/02/2016)

198             10/25/2016          Minute Entry for proceedings     Send Runner to Court
                                    held before Judge Robert J.
                                    Shelby: Motion Hearing held on
                                    10/25/2016 re: 106 Plaintiff’s
                                    MOTION for Summary
                                    Judgment filed by Animal Legal
                                    Defense Fund, Amy Meyer,
                                    People for the Ethical Treatment
                                    of Animals, 116 SEALED
                                    MOTION for Summary
                                    Judgment filed by Sean D.
                                    Reyes, Gary R. Herbert. The
                                    court hears oral argument and
                                    takes the matters under
                                    advisement. Cnsl may file a
                                    brief, within 10 day from the
                                    hearing date, to address the
                                    issue of severability of the
                                    statute. Attorney for Plaintiff:
                                    Matthew Liebman, Justin
                                    Marceau, Matthew Stugar,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           26
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 265 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    Stewart Gollan, Attorney for
                                    Defendant: Kyle Kaiser, Darin
                                    Goff. Court Reporter: Ray
                                    Fenlon.(mjm) (Entered:
                                    10/26/2016)

197             10/25/2016          Mail 196 sent to Susannah W. View Add to request
                                    Pollvogt - Returned as
                                    undeliverable - No such number
                                    - no new address available. (kpf)
                                    (Entered: 10/25/2016)

196             10/11/2016          ORDER granting 190 Motion for View Add to request
                                    Admission Pro Hac Vice of
                                    Susannah W. Pollvogt for
                                    Susannah W. Pollvogt.
                                    Attorneys admitted Pro Hac Vice
                                    may download a copy of the
                                    District of Utahs local rules from
                                    the courts web site at
                                    http://www.utd.uscourts.gov
                                    Signed by Judge Robert J.
                                    Shelby on 10/10/2016. (jds)
                                    (Entered: 10/11/2016)

195             09/30/2016          NOTICE of SUPPLEMENTAL View Add to request
                                    AUTHORITY by Animal Legal
                                    Defense Fund, Amy Meyer,
                                    People for the Ethical Treatment
                                    of Animals re 106 Plaintiff’s
                                    MOTION for Summary
                                    Judgment, 154 Memorandum in
                                    Opposition to Motion,, (Strugar,
                                    Matthew) (Entered: 09/30/2016)

194             08/19/2016          RESPONSE to Motion re 185       View Add to request
                                    MOTION to File Amicus Brief by
                                    U.S. Poultry & Egg Association,
                                    Inc. and Memorandum in
                                    Support , 183 MOTION for Leave
                                    to File Amicue Curiae Brief and
                                    Memorandum in Support , 179
                                    MOTION to File Amicus Brief by
                                    Animal Agriculture Alliance,
                                    Protect the Harvest, and State

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.         27
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 266 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    Argicultural and Rural Leaders
                                    and Memorandum in Support
                                    filed by Plaintiffs Animal Legal
                                    Defense Fund, Amy Meyer,
                                    People for the Ethical Treatment
                                    of Animals. (Strugar, Matthew)
                                    (Entered: 08/19/2016)

193             08/19/2016          Supplemental Response BRIEF            View Add to request
                                    re 147 MOTION to File Amicus
                                    Brief by Susannah W. Pollvogt
                                    and Memorandum in Support ,
                                    136 Brief, 131 Brief, 149 Brief, 124
                                    Brief, 123 Brief filed by
                                    Defendants Gary R. Herbert,
                                    Sean D. Reyes. (Kaiser, Kyle)
                                    (Entered: 08/19/2016)

192             08/11/2016          Amended MEMORANDUM in                  View Add to request
                                    Support re 116 SEALED
                                    MOTION for Summary
                                    Judgment filed by Movant US
                                    Poultry and Egg Association.
                                    (Pratt, George) (Entered:
                                    08/11/2016)

191             08/04/2016          Amici Curiae BRIEF filed by            View Add to request
                                    Amicus Parties Animal
                                    Agriculture Alliance, Protect the
                                    Harvest, State Agricultural and
                                    Rural Leaders. (Hoagland,
                                    Noah) (Entered: 08/04/2016)

190             08/03/2016          MOTION for Admission Pro Hac View Add to request
                                    Vice of Susannah W. Pollvogt,
                                    Registration fee $ 250, receipt
                                    number 1088-2534192, Fee
                                    Status: PAID. filed by Amicus
                                    Susannah W. Pollvogt. (jds)
                                    (Entered: 08/03/2016)

189             08/03/2016          AMICUS BRIEF in Support of             View Add to request
                                    Defendants’ Motion for
                                    Summary Judgment filed by
                                    Movant Utah Farm Bureau

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                28
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 267 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    Federation. (Siddoway, Billie)
                                    (Entered: 08/03/2016)

188             08/03/2016          ORDER granting 183 Motion for       View Add to request
                                    Leave to File Amicus Curiae
                                    Briefs filed by Utah Farm
                                    Bureau Federation; granting 185
                                    Motions for Leave to File
                                    Amicus Curiae Briefs filed by
                                    U.S. Poultry & Egg Association.
                                    Signed by Judge Robert J.
                                    Shelby on 8/3/2016. (jds)
                                    (Entered: 08/03/2016)

187             08/03/2016          ORDER granting 179 Motion to        View Add to request
                                    File Amicus Brief by Animal
                                    Agriculture Alliance, Protect the
                                    Harvest, and State Argicultural
                                    and Rural Leaders Signed by
                                    Judge Robert J. Shelby on
                                    8/3/2016. (jds) (Entered:
                                    08/03/2016)

186             08/03/2016          ORDER granting 184 Motion for View Add to request
                                    Admission Pro Hac Vice of John
                                    G. Dillard for Animal Agriculture
                                    Alliance,John G. Dillard for
                                    Protect the Harvest,John G.
                                    Dillard for State Agricultural and
                                    Rural Leaders. Attorneys
                                    admitted Pro Hac Vice may
                                    download a copy of the District
                                    of Utahs local rules from the
                                    courts web site at
                                    http://www.utd.uscourts.gov
                                    Signed by Judge Robert J.
                                    Shelby on 8/3/2016. (jds)
                                    (Entered: 08/03/2016)

185             08/03/2016          MOTION to File Amicus Brief by View Add to request
                                    U.S. Poultry & Egg Association,
                                    Inc. and Memorandum in
                                    Support filed by Movant US
                                    Poultry and Egg Association.
                                    Motions referred to Evelyn J.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             29
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 268 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                                    Furse. Attorney George W. Pratt
                                    added to party US Poultry and
                                    Egg Association(pty:mov)(Pratt,
                                    George) (Entered: 08/03/2016)

184             08/03/2016          MOTION for Admission Pro Hac View Add to request
                                    Vice of John Garfield Dillard ,
                                    Registration fee $ 250, receipt
                                    number 1088-2566200, filed by
                                    Movants Animal Agriculture
                                    Alliance, Protect the Harvest,
                                    State Agricultural and Rural
                                    Leaders. (Attachments: # 1
                                    Exhibit A - Application, # 2
                                    Exhibit B - ECF Registration
                                    Form, # 3 Text of Proposed
                                    Order)(Hoagland, Noah)
                                    (Entered: 08/03/2016)

183             08/03/2016          MOTION for Leave to File       View Add to request
                                    Amicue Curiae Brief and
                                    Memorandum in Support filed by
                                    Movant Utah Farm Bureau
                                    Federation. (Attachments: # 1
                                    Exhibit Proposed Amicus Brief,
                                    # 2 Text of Proposed Order)
                                    Motions referred to Evelyn J.
                                    Furse. Attorney Billie J.
                                    Siddoway added to party Utah
                                    Farm Bureau
                                    Federation(pty:mov)(Siddoway,
                                    Billie) (Entered: 08/03/2016)




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.        30
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 269 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




182 08/02/2016              Error in Motion text, Document to View Add to request
                            be refiled. MOTION for Admission
                            Pro Hac Vice of Susannah W.
                            Pollvogt , Registration fee $ 250,
                            receipt number 1088-2534192, filed
                            by Amicus Susannah W. Pollvogt.
                            (Attachments: # 1 Exhibit
                            Application for Admission Pro Hac
                            Vice, # 2 Exhibit Electronic Filing
                            Form)(Thompson, Thomas)
                            Modified on 8/3/2016 (jds).
                            (Entered: 08/02/2016)

181 08/02/2016              Modification of Docket: re 177 Reply Send Runner to Court
                            Memorandum/Reply to Response
                            to Motion and 178 Notice of
                            Possible Error. Correction to docket
                            has been made by linking the
                            correct motion 116 to docket entry
                            177 . Notice of possible error has
                            been handled. (jds) (Entered:
                            08/02/2016)

180 08/02/2016              CORPORATE DISCLOSURE                 View Add to request
                            STATEMENT under FRCP 7.1 filed
                            by Movants Animal Agriculture
                            Alliance, Protect the Harvest, State
                            Agricultural and Rural Leaders.
                            (Hoagland, Noah) (Entered:
                            08/02/2016)

179 08/02/2016              MOTION to File Amicus Brief by       View Add to request
                            Animal Agriculture Alliance, Protect
                            the Harvest, and State Argicultural
                            and Rural Leaders and
                            Memorandum in Support filed by
                            Movants Animal Agriculture
                            Alliance, Protect the Harvest, State
                            Agricultural and Rural Leaders.
                            (Attachments: # 1 Exhibit Amici
                            Curiae Brief) Motions referred to
                            Evelyn J. Furse. Attorney Noah M.
                            Hoagland added to party Animal

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.       31
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 270 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Agriculture Alliance(pty:mov),
                            Attorney Noah M. Hoagland added
                            to party Protect the
                            Harvest(pty:mov), Attorney Noah
                            M. Hoagland added to party State
                            Agricultural and Rural
                            Leaders(pty:mov)(Hoagland, Noah)
                            (Entered: 08/02/2016)

178 08/02/2016              CLERK’S NOTICE OF POSSIBLE Send Runner to Court
                            ERROR re 177 Reply
                            Memorandum/Reply re 112
                            Defendant’s MOTION for Summary
                            Judgment. Description of possible
                            error: Redacted Document filed
                            using wrong filing event. Redacted
                            Filings are to be filed using the
                            event Redacted Document found
                            under Other Filings then Other
                            Documents. Filer of document 177
                            is directed to refile the Redacted
                            Document using the proper filing
                            event. (jds) (Entered: 08/02/2016)

177 08/01/2016              REPLY to Response to Motion re View Add to request
                            116 SEALED MOTION for Summary
                            Judgment. filed by Defendants
                            Gary R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Exhibit 1, # 2
                            Exhibit 2)(Kaiser, Kyle) Modified
                            docket entry relationship on
                            8/2/2016 (jds). (Entered:
                            08/01/2016)

176 08/01/2016              REPLY to Response to Motion re             View Add to request
                            106 Plaintiff’s MOTION for
                            Summary Judgment filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of Animals.
                            (Gollan, Stewart) (Entered:
                            08/01/2016)

175 07/28/2016              ORDER granting 174 Motion for      View Add to request
                            Leave to File an Over-Length Reply

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            32
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 271 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Memorandum in Further Support of
                            Plaintiffs Motion for Summary
                            Judgment. Signed by Judge Robert
                            J. Shelby on 7/28/2016. (jds)
                            (Entered: 07/28/2016)

174 07/27/2016              Plaintiff’s MOTION for Leave to File View Add to request
                            Excess Pages and Memorandum in
                            Support filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (Attachments: # 1 Text of
                            Proposed Order) Motions referred
                            to Evelyn J. Furse.(Gollan, Stewart)
                            (Entered: 07/27/2016)

173 07/13/2016              **SEALED DOCUMENT**                        View Add to request
                            Supplemental Declaration of
                            Matthew Strugar in Support of 171
                            Sealed Response re 116
                            Defendants’ SEALED MOTION for
                            Summary Judgment filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of Animals.
                            (Attachments: # 1 Exhibit A, # 2
                            Exhibit B, # 3 Exhibit C - Part 1, # 4
                            Exhibit C - Part 2, # 5 Exhibit C -
                            Part 3)(jds) (Entered: 07/14/2016)

172 07/13/2016              **SEALED DOCUMENT**                        View Add to request
                            Supplemental Declaration of
                            Jeffrey S. Kerr in Support of 171
                            Sealed Response re 116
                            Defendants’ SEALED MOTION for
                            Summary Judgment filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of Animals. (jds)
                            (Entered: 07/14/2016)

171 07/13/2016              **SEALED DOCUMENT**                        View Add to request
                            Response re 116 Defendants’
                            SEALED MOTION for Summary
                            Judgment filed by Plaintiffs Animal

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            33
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 272 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (jds) (Entered:
                            07/14/2016)

170 07/13/2016              NOTICE OF CONVENTIONAL                View Add to request
                            FILING of (1) Plaintiffs’ Response
                            to Defendants’ Motion for Summary
                            Judgment; (2) Supplemental
                            Declaration of Jeffrey Kerr in
                            Opposition to Defendants’ Motion
                            for Summary Judgment; (3)
                            Declaration of Matthew Strugar in
                            Opposition to Defendants’ Motion
                            for Summary Judgment filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of Animals re 156
                            Affidavit/Declaration in Opposition
                            to Motion,, 157 Affidavit/Declaration
                            in Opposition to Motion,,, 154
                            Memorandum in Opposition to
                            Motion,, (Gollan, Stewart) (Entered:
                            07/13/2016)

169 07/12/2016              ORDER granting 152 MOTION to               View Add to request
                            File Amicus Brief by Susannah W.
                            Pollvogt. Signed by Judge Robert
                            J. Shelby on 6/12/2016. (jds)
                            (Entered: 07/12/2016)

168 07/12/2016              NOTICE of Change of Address by             View Add to request
                            Matthew Liebman (Liebman,
                            Matthew) (Entered: 07/12/2016)

167 07/12/2016              NOTICE OF HEARING ON               Send Runner to Court
                            MOTION re: 116 SEALED MOTION
                            for Summary Judgment, 106
                            Plaintiff’s MOTION for Summary
                            Judgment : (Notice generated by
                            Mary Jane McNamee) Motion
                            Hearing set for 10/25/2016 at 1:30
                            PM in Rm 7.300 before Judge
                            Robert J. Shelby. (mjm) (Entered:
                            07/12/2016)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            34
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 273 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




166 07/11/2016              Motions No Longer Referred: 152            Send Runner to Court
                            MOTION to File Amicus Brief by
                            Susannah W. Pollvogt. District
                            Judge to handle. (man) (Entered:
                            07/11/2016)

165 07/11/2016              NOTICE of Change of Address by             View Add to request
                            Matthew D. Strugar (Strugar,
                            Matthew) (Entered: 07/11/2016)

164 07/11/2016              ORDER granting 161 Motion for       View Add to request
                            Leave to File to File Supplementary
                            Briefs in Response to Amicus
                            Briefs. Signed by Judge Robert J.
                            Shelby on 7/11/16 (alt) (Entered:
                            07/11/2016)

163 07/11/2016              ORDER granting 160 Motion for              View Add to request
                            Extension of Time to File
                            Response/Reply re 116 SEALED
                            MOTION for Summary Judgment,
                            106 Plaintiff’s MOTION for
                            Summary Judgment: Reply
                            memoranda due by 8/1/2016.
                            Signed by Judge Robert J. Shelby
                            on 7/11/16 (alt) (Entered:
                            07/11/2016)

162 07/09/2016              Motions No Longer Referred: 160            Send Runner to Court
                            Joint MOTION for Extension of
                            Time to File Response/Reply as to
                            158 Memorandum in Opposition to
                            Motion, 154 Memorandum in
                            Opposition to Motion,, , 161 Joint
                            MOTION for Leave to File
                            Supplementary Briefs in Response
                            to Amicus Briefs (acb) (Entered:
                            07/09/2016)

161 07/08/2016              Joint MOTION for Leave to File      View Add to request
                            Supplementary Briefs in Response
                            to Amicus Briefs filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Attachments: # 1 Text of

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             35
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 274 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Proposed Order) Motions referred
                            to Evelyn J. Furse.(Kaiser, Kyle)
                            (Entered: 07/08/2016)

160 07/08/2016              Joint MOTION for Extension of       View Add to request
                            Time to File Response/Reply as to
                            158 Memorandum in Opposition to
                            Motion, 154 Memorandum in
                            Opposition to Motion,, filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Attachments: # 1 Text of
                            Proposed Order) Motions referred
                            to Evelyn J. Furse.(Kaiser, Kyle)
                            (Entered: 07/08/2016)

159 07/06/2016              DOCKET TEXT ORDER - Any                    Send Runner to Court
                            further Motion(s) to file Amicus
                            Brief(s) must be filed no later than
                            August 2, 2016. The movant must
                            attach a copy of the proposed brief
                            as an exhibit to the Motion to File.
                            No document attached. Signed by
                            Judge Robert J. Shelby on
                            7/6/2016. (jds) (Entered:
                            07/06/2016)

158 07/01/2016              Defendant’s MEMORANDUM in                  View Add to request
                            Opposition re 106 Plaintiff’s
                            MOTION for Summary Judgment
                            and Memorandum in Support filed
                            by Defendants Gary R. Herbert,
                            Sean D. Reyes. (Kaiser, Kyle)
                            (Entered: 07/01/2016)

157 07/01/2016              AFFIDAVIT/DECLARATION of             View Add to request
                            Matthew Strugar in Opposition re
                            112 Defendant’s MOTION for
                            Summary Judgment and
                            Memorandum in Support
                            (Redacted; Original filed under seal
                            pursuant to protective order and
                            DUCivR 5-2(e))., 116 SEALED
                            MOTION for Summary Judgment
                            and Memorandum in Support
                            (Redacted Original filed under seal

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             36
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 275 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            pursuant to protective order and
                            DUCivR 5-2(e)) filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals.
                            (Attachments: # 1 Exhibit A
                            -(Redacted Original filed under seal
                            pursuant to protective order and
                            DUCivR 5-2(e)), # 2 Exhibit B
                            -(Redacted Original filed under seal
                            pursuant to protective order and
                            DUCivR 5-2(e)), # 3 Exhibit
                            C)(Gollan, Stewart) (Entered:
                            07/01/2016)

156 07/01/2016              AFFIDAVIT/DECLARATION of            View Add to request
                            Jeffrey Kerr in Opposition re 112
                            Defendant’s MOTION for Summary
                            Judgment and Memorandum in
                            Support (Redacted; Original filed
                            under seal pursuant to protective
                            order and DUCivR 5-2(e))., 116
                            SEALED MOTION for Summary
                            Judgment and Memorandum in
                            Support (REDACTED - Original
                            filed under seal pursuant to
                            protective order and DUCivR
                            5-2(e)) filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (Gollan, Stewart)
                            (Entered: 07/01/2016)

155 07/01/2016              AFFIDAVIT/DECLARATION of            View Add to request
                            Carter Dillard in Opposition re 112
                            Defendant’s MOTION for Summary
                            Judgment and Memorandum in
                            Support (Redacted; Original filed
                            under seal pursuant to protective
                            order and DUCivR 5-2(e))., 116
                            SEALED MOTION for Summary
                            Judgment and Memorandum in
                            Support filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.     37
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 276 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Animals. (Gollan, Stewart)
                            (Entered: 07/01/2016)

154 07/01/2016              Plaintiff’s MEMORANDUM in            View Add to request
                            Opposition re 112 Defendant’s
                            MOTION for Summary Judgment
                            and Memorandum in Support
                            (Redacted; Original filed under seal
                            pursuant to protective order and
                            DUCivR 5-2(e))., 116 SEALED
                            MOTION for Summary Judgment
                            and Memorandum in Support
                            (REDACTED -Original filed under
                            seal pursuant to protective order
                            and DUCivR 5-2(e)) filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of Animals.
                            (Gollan, Stewart) (Entered:
                            07/01/2016)

153 06/30/2016              NOTICE OF DEFICIENCY re 151 Send Runner to Court
                            MOTION for Admission Pro Hac
                            Vice of Susannah W. Pollvogt,
                            Registration fee $ 250, receipt
                            number 1088-2534192. The
                            document was filed using the
                            courts proper motion template form
                            but the motion template was not
                            completed with the necessary
                            information. The clerk requests the
                            filer of the original document to
                            refile the pleading. When refiling,
                            complete all information on the
                            motion template and verify that the
                            correct party name the pro hac
                            attorney is representing (movant
                            Susannah W. Pollvogt) is in the
                            body of the motion. The filer will
                            use the same receipt number that
                            was used previously so that
                            duplicate payments are not made.
                            The new pleading will receive a
                            new document number on the
                            docket. (jds) (Entered: 06/30/2016)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.      38
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 277 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




152 06/30/2016              MOTION to File Amicus Brief by             View Add to request
                            Susannah W. Pollvogt and
                            Memorandum in Support filed by
                            Movant Susannah W. Pollvogt.
                            (Attachments: # 1 Exhibit Amicus
                            Brief of Susannah W. Pollvogt, # 2
                            Exhibit CV of Susannah W.
                            Pollvogt, # 3 Exhibit ALDF v. Otter
                            (D. Idaho), # 4 Granting Motion of
                            Susannah W. Pollvogt) Motions
                            referred to Evelyn J.
                            Furse.(Thompson, Thomas)
                            (Entered: 06/30/2016)

151 06/30/2016              MOTION for Admission Pro Hac               View Add to request
                            Vice of Susannah W. Pollvogt ,
                            Registration fee $ 250, receipt
                            number 1088-2534192, filed by
                            Movant Susannah W. Pollvogt.
                            (Attachments: # 1 Exhibit
                            Application to Appear Pro Hac
                            Vice, # 2 Exhibit Consent to
                            Electronic Filing, # 3 Text of
                            Proposed Order Proposed
                            Order)(Thompson, Thomas)
                            (Entered: 06/30/2016)

150 06/28/2016              Motions No Longer Referred: 147            Send Runner to Court
                            MOTION to File Amicus Brief by
                            Susannah W. Pollvogt and
                            Memorandum in Support
                            (chambers) (Entered: 06/28/2016)

149 06/27/2016              Amicus Curiae Brief in Support of          View Add to request
                            Plaintiffs’ Motion for Summary
                            Judgment BRIEF filed by Movant
                            Center for Constitutional Rights.
                            (Johnson, R.) (Entered:
                            06/27/2016)

148 06/27/2016              ORDER granting 142 MOTION for View Add to request
                            Leave to File Amicus Curiae Brief
                            by Movant Center for Constitutional
                            Rights. Signed by Judge Robert J.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             39
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 278 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Shelby on 6/27/2016. (jds)
                            (Entered: 06/27/2016)

147 06/24/2016              MOTION to File Amicus Brief by      View Add to request
                            Susannah W. Pollvogt and
                            Memorandum in Support filed by
                            Movant Susannah W. Pollvogt.
                            (Attachments: # 1 Exhibit A. Amicus
                            Brief, # 2 Supplement B. Order
                            Granting Leave To File) Motions
                            referred to Evelyn J.
                            Furse.(Thompson, Thomas)
                            (Entered: 06/24/2016)

146 06/24/2016              MOTION for Admission Pro Hac               View Add to request
                            Vice of Susannah W. Pollvogt ,
                            Registration fee $ 250, receipt
                            number 1088-2534192, filed by
                            Movant Susannah W. Pollvogt.
                            (Attachments: # 1 Exhibit Exh. A
                            Pollvogt CV, # 2 Exhibit Exh.
                            B.Proposed Order)(Thompson,
                            Thomas) (Entered: 06/24/2016)

145 06/24/2016              ORDER granting 143 Motion for        View Add to request
                            Admission Pro Hac Vice of
                            Shayana Kadidal for Center for
                            Constitutional Rights. Attorneys
                            admitted Pro Hac Vice may
                            download a copy of the District of
                            Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov Signed
                            by Judge Robert J. Shelby on
                            6/24/16. (jlw) (Entered: 06/24/2016)

144 06/24/2016              ORDER granting 141 Motion for      View Add to request
                            Leave to File Overlength
                            Oppositions to Cross-Motions for
                            Summary Judgment. Signed by
                            Judge Robert J. Shelby on 6/24/16.
                            (jlw) (Entered: 06/24/2016)

143 06/23/2016              MOTION for Admission Pro Hac               View Add to request
                            Vice of Shayana Kadidal ,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            40
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 279 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Registration fee $ 250, receipt
                            number 1088-2535329, filed by
                            Movant Center for Constitutional
                            Rights. (Attachments: # 1 Text of
                            Proposed Order Granting
                            Admission Pro Hac Vice)(Johnson,
                            R.) (Entered: 06/23/2016)

142 06/23/2016              MOTION for Leave to File Amicus View Add to request
                            Curiae Brief in Support of Plaintiffs’
                            Motion for Summary Judgment filed
                            by Movant Center for Constitutional
                            Rights. (Attachments: # 1
                            Supplement Proposed Brief of
                            Amicus Curiae, # 2 Text of
                            Proposed Order Order Granting
                            Leave to File Brief) Motions
                            referred to Evelyn J.
                            Furse.(Johnson, R.) (Entered:
                            06/23/2016)

141 06/23/2016              Joint MOTION for Leave to File     View Add to request
                            Overlength Oppositions to Motions
                            for Summary Judgment filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of Animals.
                            (Attachments: # 1 Text of Proposed
                            Order) Motions referred to Evelyn
                            J. Furse. Attorney Matthew D.
                            Strugar added to party Animal
                            Legal Defense Fund(pty:pla),
                            Attorney Matthew D. Strugar added
                            to party Amy
                            Meyer(pty:pla)(Strugar, Matthew)
                            (Entered: 06/23/2016)

140 06/23/2016              NOTICE of Appearance by R.          View Add to request
                            Shane Johnson on behalf of Center
                            for Constitutional Rights (Johnson,
                            R.) (Entered: 06/23/2016)

139 06/22/2016              NOTICE OF DEFICIENCY re 138                Send Runner to Court
                            First MOTION for Admission Pro
                            Hac Vice of Susannah W. Pollvogt,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             41
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 280 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Registration fee $ 250, receipt
                            number 1088-2534192. The
                            document is filed incorrectly with
                            the wrong filing party selected and
                            without the attachments separated
                            as directed in the on-line
                            instructions. Filing attorney does
                            not represent the Plaintiff in this
                            case. The clerk requests the filer of
                            the original document to refile the
                            pleading. The new entry will
                            receive a new document number
                            on the docket. (alt) (Entered:
                            06/22/2016)

138 06/22/2016              First MOTION for Admission Pro View Add to request
                            Hac Vice of Susannah W. Pollvogt ,
                            Registration fee $ 250, receipt
                            number 1088-2534192, filed by
                            Plaintiff Animal Legal Defense
                            Fund. Attorney Thomas N.
                            Thompson added to party Animal
                            Legal Defense
                            Fund(pty:pla)(Thompson, Thomas)
                            (Entered: 06/22/2016)

137 06/17/2016              ORDER granting 133 Motion for        View Add to request
                            Admission Pro Hac Vice of Deepak
                            Gupta for Erwin Chemerinsky.
                            Attorneys admitted Pro Hac Vice
                            may download a copy of the District
                            of Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov Signed
                            by Judge Robert J. Shelby on
                            6/17/2016. (jds) (Entered:
                            06/17/2016)

136 06/17/2016              Brief of Amicus Curiae Erwin       View Add to request
                            Chemerinsky, Founding Dean and
                            Distinguished Professor of Law and
                            Raymond Pryke Professor of First
                            Amendment Law, University of
                            California, Irvine School of Law
                            BRIEF filed by Movant Erwin

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.      42
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 281 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Chemerinsky. (Strindberg, Erik)
                            (Entered: 06/17/2016)

135 06/17/2016              ORDER granting 134 Motion for              View Add to request
                            Leave to File Amicus Brief. Signed
                            by Judge Robert J. Shelby on
                            6/17/2016. (jds) (Entered:
                            06/17/2016)

134 06/17/2016              MOTION to File Amicus Brief by             View Add to request
                            Erwin Chemerrinsky and
                            Memorandum in Support filed by
                            Movant Erwin Chemerinsky.
                            (Attachments: # 1 Exhibit A --
                            Amicus Brief) Motions referred to
                            Evelyn J. Furse.(Strindberg, Erik)
                            (Entered: 06/17/2016)

133 06/17/2016              MOTION for Admission Pro Hac               View Add to request
                            Vice of Deepak Gupta ,
                            Registration fee $ 250, receipt
                            number 1088-2529777, filed by
                            Movant Erwin Chemerinsky.
                            (Attachments: # 1 Exhibit A
                            Application for Admission, # 2
                            Exhibit B ECF Registration
                            Form)(Strindberg, Erik) (Entered:
                            06/17/2016)

132 06/17/2016              NOTICE of Appearance by Erik               View Add to request
                            Strindberg on behalf of Erwin
                            Chemerinsky (Strindberg, Erik)
                            (Entered: 06/17/2016)




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            43
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 282 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




131 06/16/2016              Amicus Brief BRIEF filed by                View Add to request
                            Amicus Government Accountability
                            Project. (Sleight, L.) (Entered:
                            06/16/2016)

130 06/15/2016              DOCKET TEXT ORDER granting Send Runner to Court
                            128 Motion for Leave to File Amicus
                            Brief. Movant Government
                            Accountability Project shall file their
                            respective Briefs on the court’s
                            docket within five days. Signed by
                            Judge Robert J. Shelby on
                            6/15/2016. No attached document.
                            (jds) (Entered: 06/15/2016)

129 06/15/2016              ORDER granting 127 Motion for      View Add to request
                            Admission Pro Hac Vice of Sarah
                            L. Nash for Government
                            Accountability Project. Attorneys
                            admitted Pro Hac Vice may
                            download a copy of the District of
                            Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov Signed
                            by Judge Robert J. Shelby on
                            6/15/2016. (jds) (Entered:
                            06/15/2016)

128 06/15/2016              MOTION for Leave to File Amicus            View Add to request
                            Brief and Memorandum in Support
                            filed by Movant Government
                            Accountability Project.
                            (Attachments: # 1 Amicus Brief)
                            Motions referred to Evelyn J.
                            Furse.(Sleight, L.) (Entered:
                            06/15/2016)

127 06/14/2016              MOTION for Admission Pro Hac       View Add to request
                            Vice of Sarah Nash , Registration
                            fee $ 250, receipt number
                            1088-2527361, filed by Movant
                            Government Accountability Project.
                            (Attachments: # 1 Text of Proposed

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            44
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 283 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Order)(Sleight, L.) (Entered:
                            06/14/2016)

126 06/14/2016              NOTICE of Appearance by L.                 View Add to request
                            Monte Sleight on behalf of
                            Government Accountability Project
                            (Sleight, L.) (Entered: 06/14/2016)

125 06/09/2016              Motions No Longer Referred: 116            Send Runner to Court
                            SEALED MOTION for Summary
                            Judgment and Memorandum in
                            Support (acb) (Entered:
                            06/09/2016)

124 06/09/2016              Amicus Curiae BRIEF in support of          View Add to request
                            106 Plaintiffs’ Motion for Summary
                            Judgment filed by Amicus
                            Reporters Committee for Freedom
                            of the Press. (Brown, Bruce)
                            Modified docket entry relationship
                            on 6/16/2016 (jds). (Entered:
                            06/09/2016)

123 06/09/2016              Amicus Curiae BRIEF in Support of View Add to request
                            Plaintiffs filed by Amicus Parties
                            Center for Food Safety, Public
                            Justice. (Stella, Cristina) (Entered:
                            06/09/2016)

122 06/09/2016              DOCKET TEXT ORDER granting                 Send Runner to Court
                            119 Motion to File Amicus Brief by
                            The Reporters Committee for
                            Freedom of the Press; granting 120
                            Motion to File Amicus Brief Center
                            for Food Safety and Public Justice.
                            These Amici shall file their
                            respective Briefs on the court’s
                            docket within five days. Signed by
                            Judge Robert J. Shelby on
                            6/9/2016. No attached document.
                            (jds) (Entered: 06/09/2016)

121 06/08/2016              ORDER granting 118 Motion for              View Add to request
                            Admission Pro Hac Vice of David
                            S. Muraskin for Public Justice.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             45
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 284 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Attorneys admitted Pro Hac Vice
                            may download a copy of the District
                            of Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov Signed
                            by Judge Robert J. Shelby on
                            6/7/2016. (jds) (Entered:
                            06/08/2016)

120 06/07/2016              MOTION to File Amicus Brief by             View Add to request
                            Center for Food Safety and Public
                            Justice filed by Amicus Center for
                            Food Safety. (Attachments: # 1
                            Amicus Curiae Brief, # 2 Text of
                            Proposed Order) Motions referred
                            to Evelyn J. Furse.(Stella, Cristina)
                            (Entered: 06/07/2016)

119 06/07/2016              MOTION to File Amicus Brief by             View Add to request
                            The Reporters Committee for
                            Freedom of the Press and
                            Memorandum in Support of
                            Plaintiffs’ Motion for Summary
                            Judgment filed by Amicus
                            Reporters Committee for Freedom
                            of the Press. Motions referred to
                            Evelyn J. Furse.(Brown, Bruce)
                            (Entered: 06/07/2016)

118 06/07/2016              MOTION for Admission Pro Hac        View Add to request
                            Vice of David S. Muraskin ,
                            Registration fee $ 250, receipt
                            number 1088-2520514, filed by
                            Amicus Center for Food Safety.
                            (Attachments: # 1 Exhibit A -
                            Application for Admission Pro Hac
                            Vice (David S. Muraskin), # 2
                            Exhibit B - ECF Registration (David
                            S. Muraskin), # 3 Text of Proposed
                            Order)(Toth, Kathleen) (Entered:
                            06/07/2016)

117 06/03/2016              EXHIBIT 7 filed by Gary R. Herbert, Send Runner to Court
                            Sean D. Reyes re 112 Defendant’s
                            MOTION for Summary Judgment

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            46
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 285 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            and Memorandum in Support
                            (Exhibit is a video file on a single
                            disc - as video cannot be uploaded
                            to the CM/ECF system, the disc will
                            be kept in permanent storage) (jds)
                            (Entered: 6/6/2016) (jds) (Entered:
                            06/06/2016)

116 06/03/2016              *SEALED DOCUMENT* SEALED                   View Add to request
                            MOTION for Summary Judgment
                            and Memorandum in Support filed
                            by Defendants Gary R. Herbert,
                            Sean D. Reyes. (Attachments: # 1
                            Declaration of Kyle Kaiser, # 2
                            Exhibit 8, # 3 Exhibit 9) Motions
                            referred to Evelyn J. Furse.(jds)
                            (Entered: 06/06/2016)

115 06/01/2016              **SEALED DOCUMENT** Exhibit Z View Add to request
                            re 107 Affidavit/Declaration in
                            Support of Motion, filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals.
                            (Attachments: # 1 Exhibit Z)(jds)
                            (Entered: 06/02/2016)

114 06/01/2016              **SEALED DOCUMENT** Exhibit J View Add to request
                            re 107 Affidavit/Declaration in
                            Support of Motion, filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals.
                            (Attachments: # 1 Exhibit J)(jds)
                            (Entered: 06/02/2016)

113 06/01/2016              **SEALED DOCUMENT** Exhibit B View Add to request
                            re 107 Affidavit/Declaration in
                            Support of Motion, filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals.
                            (Attachments: # 1 Exhibit B)(jds)
                            (Entered: 06/02/2016)


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            47
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 286 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



112 05/31/2016              REDACTED re 116 SEALED                View Add to request
                            MOTION for Summary Judgment
                            (Original filed under seal pursuant
                            to protective order and DUCivR
                            5-2(e)). filed by Defendants Gary
                            R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Appendix of
                            Exhibits, # 2 Exhibit 1 - HB 187, # 3
                            Exhibit 2 - HB 187 Hearing, # 4
                            Exhibit 3 - HB 187 Committee
                            Report, # 5 Exhibit 4 - HB 187
                            Second Substitute, # 6 Exhibit 5 -
                            HB 187 Third Substitute, # 7 Exhibit
                            6 - Amy Meyers Depostions, # 8
                            Exhibit 7 - Amy Meyer Video (filed
                            conventionally), # 9 Exhibit 8 -
                            ALDF 30(b)(6) Depo, # 10 Exhibit 9
                            - PETA 30(b)(6) Depo, # 11 Exhibit
                            10 - Eric Parks’ Expert Report, # 12
                            Exhibit 11 - Dr. WIlliam James’
                            Expert Report, # 13 Exhibit 12 - Dr.
                            David Pyle Expert Report, # 14
                            Exhibit 13 - Portions of Larry Lewis
                            Deposition, # 15 Exhibit 14 -
                            Portions of Ryan Holt Deposition, #
                            16 Exhibit 15 - Dr. Amy Sanders
                            Expert Report)(Kaiser, Kyle)
                            Modified on 6/6/2016; termed
                            motion per sealed filing and added
                            docket entry relationship (jds).
                            Modified on 6/6/2016 (jds).
                            (Entered: 05/31/2016)

111 05/31/2016              NOTICE OF CONVENTIONAL                     View Add to request
                            FILING of Exhibits B, J, and Z to
                            the Declaration of Matthew Strugar
                            (Doc. # 107) filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals re 107
                            Affidavit/Declaration in Support of
                            Motion,,,,,,, (Gollan, Stewart)
                            (Entered: 05/31/2016)

110 05/31/2016              AFFIDAVIT/DECLARATION of Jeff              View Add to request


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            48
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 287 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Kerr in Support re 106 Plaintiff’s
                            MOTION for Summary Judgment
                            and Memorandum in Support filed
                            by Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of Animals.
                            (Gollan, Stewart) (Entered:
                            05/31/2016)

109 05/31/2016              AFFIDAVIT/DECLARATION of                   View Add to request
                            Carter Dillard in Support re 106
                            Plaintiff’s MOTION for Summary
                            Judgment and Memorandum in
                            Support filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (Gollan, Stewart)
                            (Entered: 05/31/2016)

108 05/31/2016              AFFIDAVIT/DECLARATION of                   View Add to request
                            Amy Meyer in Support re 106
                            Plaintiff’s MOTION for Summary
                            Judgment and Memorandum in
                            Support filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (Gollan, Stewart)
                            (Entered: 05/31/2016)

107 05/31/2016              AFFIDAVIT/DECLARATION of              View Add to request
                            Matthew Strugar in Support re 106
                            Plaintiff’s MOTION for Summary
                            Judgment and Memorandum in
                            Support filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (Attachments: # 1 Exhibit
                            A to Declaration of Matthew
                            Strugar, # 2 Exhibit B
                            (Conventionally Filed), # 3 Exhibit C
                            to Declaration of Matthew Strugar,
                            # 4 Exhibit D to Declaration of
                            Matthew Strugar, # 5 Exhibit E to
                            Declaration of Matthew Strugar, # 6
                            Exhibit F to Declaration of Matthew

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            49
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 288 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Strugar, # 7 Exhibit G to
                            Declaration of Matthew Strugar, # 8
                            Exhibit H to Declaration of Matthew
                            Strugar, # 9 Exhibit I to Declaration
                            of Matthew Strugar, # 10 Exhibit J
                            to Declaration of Matthew Strugar
                            (Conventionally Filed), # 11 Exhibit
                            K to Declaration of Matthew
                            Strugar, # 12 Exhibit L to
                            Declaration of Matthew Strugar, #
                            13 Exhibit M to Declaration of
                            Matthew Strugar, # 14 Exhibit N to
                            Declaration of Matthew Strugar, #
                            15 Exhibit O to Declaration of
                            Matthew Strugar, # 16 Exhibit P to
                            Declaration of Matthew Strugar, #
                            17 Exhibit Q to Declaration of
                            Matthew Strugar, # 18 Exhibit R to
                            Declaration of Matthew Strugar, #
                            19 Exhibit S to Declaration of
                            Matthew Strugar, # 20 Exhibit T to
                            Declaration of Matthew Strugar, #
                            21 Exhibit U to Declaration of
                            Matthew Strugar, # 22 Exhibit V to
                            Declaration of Matthew Strugar, #
                            23 Exhibit W to Declaration of
                            Matthew Strugar, # 24 Exhibit X to
                            Declaration of Matthew Strugar, #
                            25 Exhibit Y to Declaration of
                            Matthew Strugar, # 26 Exhibit Z to
                            Declaration of Matthew Strugar
                            (Conventionally Filed), # 27 Exhibit
                            AA to Declaration of Matthew
                            Strugar, # 28 Exhibit BB to
                            Declaration of Matthew
                            Strugar)(Gollan, Stewart) (Entered:
                            05/31/2016)

106 05/31/2016              Plaintiff’s MOTION for Summary             View Add to request
                            Judgment and Memorandum in
                            Support filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (Gollan, Stewart)
                            (Entered: 05/31/2016)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            50
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 289 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




105 05/26/2016              ORDER granting 104 Motion for     View Add to request
                            Leave to File Over-length Summary
                            Judgment Motions and
                            Memoranda. Signed by Judge
                            Robert J. Shelby on 5/26/2016.
                            (jds) (Entered: 05/26/2016)

104 05/26/2016              Joint MOTION for Leave to File     View Add to request
                            Excess Pages filed by Defendants
                            Gary R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Text of Proposed
                            Order) Motions referred to Evelyn
                            J. Furse.(Kaiser, Kyle) (Entered:
                            05/26/2016)

      04/15/2016            Deadlines/Hearings terminated.        Send Runner to Court
                            The court strikes the Status
                            Conference set for 5/5/2016 at 3:00
                            p.m. The court has extended the
                            dispositive motion filing deadline to
                            5/30/2016, per docket entry 103
                            entered on 3/10/2016. Mary Jane
                            McNamee (mjm) (Entered:
                            04/15/2016)

103 03/10/2016              ORDER granting 102 Motion for        View Add to request
                            Extension of Time. All parties shall
                            have up to and including May 30,
                            2016 to file dispositive motions in
                            the case. All other deadlines put in
                            place in the Amended Scheduling
                            Order 78 will remain in place.
                            Signed by Magistrate Judge Evelyn
                            J. Furse on 3/10/2016. (lnp)
                            (Entered: 03/10/2016)

102 03/09/2016              MOTION for Extension of Time To View Add to request
                            File Dispositive Motions filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Attachments: # 1 Text of
                            Proposed Order) Motions referred
                            to Evelyn J. Furse.(Kaiser, Kyle)
                            (Entered: 03/09/2016)


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.        51
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 290 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



101 03/09/2016              WITHDRAWAL OF MOTION by                    View Add to request
                            Defendants Gary R. Herbert, Sean
                            D. Reyes re 96 Defendant’s
                            MOTION for Extension of Time for
                            Expert Witness Discovery and
                            Dispositive Motion Deadline and
                            Memorandum in Support filed by
                            Sean D. Reyes, Gary R. Herbert .
                            (Kaiser, Kyle) (Entered:
                            03/09/2016)

100 03/09/2016              STIPULATION Re Expert Witness              View Add to request
                            Discovery and Dispositive Motions
                            by Gary R. Herbert, Sean D.
                            Reyes. (Kaiser, Kyle) (Entered:
                            03/09/2016)

99    03/03/2016            NOTICE of Appearance by Darin B. View Add to request
                            Goff on behalf of Gary R. Herbert,
                            Sean D. Reyes (Goff, Darin)
                            (Entered: 03/03/2016)

98    03/02/2016            DOCKET TEXT ORDER taking          Send Runner to Court
                            under advisement 96 Motion for
                            Extension of Time. Opposition, if
                            any, due Friday, March 11, 2016.
                            Signed by Magistrate Judge Evelyn
                            J. Furse on 3/2/2016. No attached
                            document. (man) (Entered:
                            03/02/2016)

97    03/01/2016            EXPERT REPORT of Ken                   View Add to request
                            Silverstein filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals.(Gollan, Stewart) (Entered:
                            03/01/2016)

96    03/01/2016            Defendant’s MOTION for Extension View Add to request
                            of Time for Expert Witness
                            Discovery and Dispositive Motion
                            Deadline and Memorandum in
                            Support filed by Defendants Gary
                            R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Text of Proposed

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            52
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 291 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Order) Motions referred to Evelyn
                            J. Furse.(Kaiser, Kyle) (Entered:
                            03/01/2016)

95    02/29/2016            EXPERT REPORT of                    View Add to request
                            PROFESSOR BROOKE
                            KROEGER, PROFESSOR TED
                            CONOVER, AND MICKEY H.
                            OSTERREICHER, ESQ. (Rebuttal
                            Report) filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals.(Gollan, Stewart) (Entered:
                            02/29/2016)

94    02/29/2016            EXPERT REPORT of Sean               View Add to request
                            Thomas (Counter Report) filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of
                            Animals.(Gollan, Stewart) (Entered:
                            02/29/2016)

93    02/29/2016            EXPERT REPORT of Travis Powell View Add to request
                            (Rebuttal Report) filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals, Amicus
                            Center for Food Safety.(Gollan,
                            Stewart) (Entered: 02/29/2016)

92    02/29/2016            EXPERT REPORT of Eric Parks                View Add to request
                            filed by Defendants Gary R.
                            Herbert, Sean D. Reyes.
                            (Attachments: # 1 Exhibit A -
                            Counter Expert Report of Eric
                            Parks, # 2 Exhibit B - Eric Parks’s
                            CV)(Kaiser, Kyle) (Entered:
                            02/29/2016)

91    02/29/2016            EXPERT REPORT of Dr. William               View Add to request
                            James filed by Defendants Gary R.
                            Herbert, Sean D. Reyes.
                            (Attachments: # 1 Exhibit A -
                            Counter Expert Report of Dr.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            53
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 292 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            William James)(Kaiser, Kyle)
                            (Entered: 02/29/2016)

90    02/29/2016            EXPERT REPORT of Dr. Amy            View Add to request
                            Kristin Sanders filed by Defendants
                            Gary R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Exhibit A -
                            Counter Expert Report of Dr. Amy
                            Kristin Sanders)(Kaiser, Kyle)
                            (Entered: 02/29/2016)

89    01/29/2016            EXPERT REPORT of Dr. David A. View Add to request
                            Pyle Witness filed by Defendants
                            Gary R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Exhibit A - Expert
                            Report of Dr. David A. Pyle, # 2
                            Exhibit B - Dr. David A.
                            Pyle)(Kaiser, Kyle) (Entered:
                            01/29/2016)

88    01/29/2016            EXPERT REPORT of Dr. William View Add to request
                            James Witness filed by Defendants
                            Gary R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Exhibit A - Expert
                            Report of Dr. William James, # 2
                            Exhibit B - Dr. William James’s
                            CV)(Kaiser, Kyle) (Entered:
                            01/29/2016)

87    01/29/2016            EXPERT REPORT of Dr. Amy            View Add to request
                            Kristin Sanders Witness filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Attachments: # 1 Exhibit
                            A - Expert Report of Dr. Amy K.
                            Sanders, # 2 Exhibit B - Dr. Amy K.
                            Sanders’s CV)(Kaiser, Kyle)
                            (Entered: 01/29/2016)

86    01/29/2016            EXPERT REPORT of Travis Powell View Add to request
                            Witness filed by Plaintiffs Animal
                            Legal Defense Fund, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals. (Attachments: # 1 Exhibit
                            Attachment 1 to Expert Report of
                            Travis Powell, # 2 Exhibit

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.     54
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 293 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Attachment 2 to Expert Report of
                            Travis Powell, # 3 Exhibit
                            Attachment 3 to Expert Report of
                            Travis Powell, # 4 Exhibit
                            Attachment 4.1 to Expert Report of
                            Travis Powell, # 5 Exhibit
                            Attachment 4.2 to Expert Report of
                            Travis Powell, # 6 Exhibit
                            Attachment 5.1 to Expert Report of
                            Travis Powell, # 7 Exhibit
                            Attachment 5.2 to Expert Report of
                            Travis Powell, # 8 Exhibit
                            Attachment 6 to Expert Report of
                            Travis Powell, # 9 Exhibit
                            Attachment 7 to Expert Report of
                            Travis Powell, # 10 Exhibit
                            Attachment 8 to Expert Report of
                            Travis Powell, # 11 Exhibit
                            Attachment 9 to Expert Report of
                            Travis Powell, # 12 Exhibit
                            Attachment 10 to Expert Report of
                            Travis Powell, # 13 Exhibit
                            Attachment 11 to Expert Report of
                            Travis Powell, # 14 Exhibit
                            Attachment 12 to Expert Report of
                            Travis Powell, # 15 Exhibit
                            Attachment 13 to Expert Report of
                            Travis Powell)(Gollan, Stewart)
                            (Entered: 01/29/2016)




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.   55
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 294 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




85 01/29/2016               EXPERT REPORT of Sean                      View Add to request
                            Thomas Witness filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals.(Gollan,
                            Stewart) (Entered: 01/29/2016)

84 01/29/2016               EXPERT REPORT of Will Potter,              View Add to request
                            M.A. Witness filed by Plaintiffs
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals.(Gollan,
                            Stewart) (Entered: 01/29/2016)

83 01/29/2016               EXPERT REPORT of Thomas             View Add to request
                            Devine, J.D. Witness filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Amy Meyer, People for the
                            Ethical Treatment of
                            Animals.(Gollan, Stewart) (Entered:
                            01/29/2016)

82 01/29/2016               ORDER granting 81 Motion to                View Add to request
                            Dismiss Party. Daniel Hauff
                            terminated. Signed by Judge
                            Robert J. Shelby on 1/28/2016.
                            (jds) (Entered: 01/29/2016)

81 01/28/2016               Joint MOTION to Dismiss Party              View Add to request
                            Daniel Hauff and Memorandum in
                            Support filed by Plaintiffs Animal
                            Legal Defense Fund, Daniel Hauff,
                            Amy Meyer, People for the Ethical
                            Treatment of Animals.
                            (Attachments: # 1 Text of Proposed
                            Order Re: Motion to Dismiss
                            Plaintiff Daniel Hauff)(Gollan,
                            Stewart) (Entered: 01/28/2016)

80 01/20/2016               NOTICE of Change of Address by             View Add to request
                            Stewart W. Gollan (Attorney for
                            Plaintiffs) (Gollan, Stewart)
                            (Entered: 01/20/2016)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            56
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 295 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




79 12/21/2015               CERTIFICATE OF SERVICE by           View Add to request
                            Animal Legal Defense Fund, Amy
                            Meyer, People for the Ethical
                            Treatment of Animals Notice of
                            Subpoena of Ryan Holt, Notice of
                            Deposition of Ryan Holt, and Notice
                            of Deposition of Larry Lewis
                            (Gollan, Stewart) (Entered:
                            12/21/2015)

78 11/05/2015               ORDER granting in part and                 View Add to request
                            denying in part 75 Motion to Amend
                            Scheduling Order. Discovery due
                            by 3/30/2016. Motions due by
                            4/29/2016. Status Conference set
                            for 5/5/2016 at 03:00 PM in Rm
                            7.300 before Judge Robert J.
                            Shelby. Signed by Magistrate
                            Judge Evelyn J. Furse on
                            11/5/2015. (jds) (Entered:
                            11/05/2015)

77 11/05/2015               STIPULATION Re: Discovery                  View Add to request
                            Dispute by People for the Ethical
                            Treatment of Animals. (Strugar,
                            Matthew) (Entered: 11/05/2015)

76 10/30/2015               REQUEST to Submit for Decision             View Add to request
                            re 75 Defendant’s MOTION to
                            Amend/Correct 72 Order on Motion
                            for Scheduling Order, filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Kaiser, Kyle) (Entered:
                            10/30/2015)

75 10/16/2015               Defendant’s MOTION to               View Add to request
                            Amend/Correct 72 Order on Motion
                            for Scheduling Order, filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Attachments: # 1 Text of
                            Proposed Order) Motions referred
                            to Evelyn J. Furse.(Kaiser, Kyle)
                            Modified event type on 11/5/2015
                            (jds). (Entered: 10/16/2015)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            57
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 296 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




74 10/08/2015               ORDER granting 73 Motion for         View Add to request
                            Admission Pro Hac Vice of
                            Christopher Berry for Animal Legal
                            Defense Fund,Christopher Berry for
                            Daniel Hauff. Attorneys admitted
                            Pro Hac Vice may download a copy
                            of the District of Utahs local rules
                            from the courts web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            10/8/2015. (jds) (Entered:
                            10/08/2015)

73 10/08/2015               MOTION for Admission Pro Hac        View Add to request
                            Vice of Christopher Berry ,
                            Registration fee $ 15, receipt
                            number 1088-2357320, filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Daniel Hauff. (Attachments: #
                            1 Exhibit Application for Pro Hac
                            Vice, # 2 Exhibit ECF Registration
                            Form, # 3 Text of Proposed
                            Order)(Gollan, Stewart) (Entered:
                            10/08/2015)

72 09/30/2015               ORDER granting 71 Stipulated          View Add to request
                            Motion to Amend Scheduling Order.
                            Discovery due by 2/1/2016. Motions
                            due by 3/1/2016. If the parties do
                            not intend to file dispositive or
                            potentially dispositive motions, a
                            scheduling conference will be held
                            for purposes of setting a trial date,
                            Status Conference set for
                            3/15/2016 at 02:00 PM in Rm 7.300
                            before Judge Robert J. Shelby.
                            Signed by Magistrate Judge Evelyn
                            J. Furse on 9/30/2015. (jds)
                            (Entered: 09/30/2015)

71 09/17/2015               Stipulated MOTION for Scheduling View Add to request
                            Order and Memorandum in Support
                            filed by Plaintiffs Animal Legal
                            Defense Fund, Daniel Hauff, Amy

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.       58
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 297 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Meyer, People for the Ethical
                            Treatment of Animals.
                            (Attachments: # 1 Text of Proposed
                            Order) Motions referred to Evelyn J.
                            Furse.(Gollan, Stewart) (Entered:
                            09/17/2015)

70 08/20/2015               ORDER granting 69 Motion for               View Add to request
                            Disclosure. See Order for details.
                            Signed by Magistrate Judge Evelyn
                            J. Furse on 8/20/2015. (las)
                            (Entered: 08/20/2015)

69 08/19/2015               Joint MOTION for Disclosure of       View Add to request
                            Records filed by Defendants Gary
                            R. Herbert, Sean D. Reyes.
                            (Attachments: # 1 Text of Proposed
                            Order) Motions referred to Evelyn J.
                            Furse.(Kaiser, Kyle) (Entered:
                            08/19/2015)

68 07/14/2015               AMENDED SCHEDULING                         View Add to request
                            ORDER: Discovery due by
                            11/16/2015. Motions due by
                            12/16/2015. Status Conference set
                            for 12/21/2015 at 02:00 PM in Rm
                            7.300 before Judge Robert J.
                            Shelby. Signed by Magistrate
                            Judge Evelyn J. Furse on
                            7/14/2015. (las) (Entered:
                            07/14/2015)

67 06/22/2015               Stipulated MOTION to                View Add to request
                            Amend/Correct 65 Order on Motion
                            for Scheduling Order filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Attachments: # 1 Text of
                            Proposed Order) Motions referred
                            to Evelyn J. Furse.(Wolf, David)
                            (Entered: 06/22/2015)

66 06/16/2015               SUBSTITUTION OF COUNSEL                    View Add to request
                            David N. Wolf replacing Daniel R.
                            Widdison as counsel on behalf of
                            Gary R. Herbert, Sean D. Reyes.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            59
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 298 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            (Wolf, David) (Entered: 06/16/2015)

65 03/27/2015               ORDER granting 63 Motion for               View Add to request
                            Stipulated Motion to Amend
                            Scheduling Order. Discovery due
                            by 11/30/2015. Motions due by
                            12/31/2015. Signed by Magistrate
                            Judge Evelyn J. Furse on
                            03/26/2015. (tls) (Entered:
                            03/27/2015)

64 03/24/2015               ORDER REFERRING CASE to                    Send Runner to Court
                            Magistrate Judge Evelyn J. Furse
                            under 28:636 (b)(1)(A), Magistrate
                            to hear and determine all
                            nondispositive pretrial matters. No
                            attached document. Motions
                            referred to Evelyn J. Furse. Signed
                            by Judge Robert J. Shelby on
                            3/24/2015. (las) (Entered:
                            03/24/2015)

63 03/20/2015               Stipulated MOTION to                       View Add to request
                            Amend/Correct 58 Scheduling
                            Order, filed by Defendants Gary R.
                            Herbert, Sean D. Reyes.
                            (Attachments: # 1 Text of Proposed
                            Order)(Kaiser, Kyle) Modified by
                            changing event type to Motion for
                            Scheduling Order on 3/27/2015
                            (tls). (Entered: 03/20/2015)

62 10/06/2014               CERTIFICATE OF SERVICE by               View Add to request
                            Animal Legal Defense Fund, Daniel
                            Hauff, Amy Meyer, People for the
                            Ethical Treatment of Animals
                            Plaintiffs’ Rule 26 Initial Disclosures
                            (Gollan, Stewart) (Entered:
                            10/06/2014)

61 09/10/2014               DOCKET TEXT ORDER - The                View Add to request
                            court orders the parties to follow the
                            Short Form Discovery Motion
                            procedure as outlined in the
                            attached document in this case for

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             60
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 299 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            all discovery disputes arising after
                            this date. Signed by Judge Robert
                            J. Shelby on 9/10/2014. (jds)
                            (Entered: 09/10/2014)

60 09/08/2014               Defendants’ ANSWER to Complaint View Add to request
                            with Jury Demand filed by Gary R.
                            Herbert, Sean D. Reyes.(Widdison,
                            Daniel) (Entered: 09/08/2014)

59 09/08/2014               NOTICE OF FILING OF OFFICIAL View Add to request
                            TRANSCRIPT of Motion Hearing
                            held on August 7, 2014 before
                            Judge Robert J. Shelby. Court
                            Reporter/Transcriber Laura
                            Robinson, Telephone number
                            801-328-4800. NOTICE RE
                            REDACTION OF TRANSCRIPTS:
                            Within 7 business days of this filing,
                            each party shall inform the Court,
                            by filing a Notice of Intent to
                            Redact, of the parties intent to
                            redact personal data identifiers from
                            the electronic transcript of the court
                            proceeding. The policy and forms
                            are located on the court’s website
                            at www.utd.uscourts.gov. Please
                            read this policy carefully. If no
                            Notice of Intent to Redact is filed
                            within the allotted time, this
                            transcript will be made
                            electronically available on the date
                            set forth below. Transcript may be
                            viewed at the court public terminal
                            or purchased through the Court
                            Reporter/Transcriber before the
                            deadline for Release of Transcript
                            Restriction. After that date it may be
                            obtained through PACER.
                            Redaction Request due 9/29/2014.
                            Redacted Transcript Deadline set
                            for 10/9/2014. Release of Transcript
                            Restriction set for 12/8/2014. (las)
                            Modified on 12/8/2014 by removing
                            restricted text(las). (Entered:

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.   61
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 300 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            09/08/2014)

58 09/08/2014               SCHEDULING ORDER: Amended View Add to request
                            Pleadings due by 12/1/2014.
                            Joinder of Parties due by
                            12/1/2014. Discovery due by
                            10/15/2015. Motions due by
                            11/16/2015. Status Conference set
                            for 11/23/2015 02:00 PM in Rm
                            7.300 before Judge Robert J.
                            Shelby. Signed by Magistrate
                            Judge Evelyn J. Furse on 9/8/2014.
                            (las) (Entered: 09/08/2014)

57 08/22/2014               ORDER granting 56 Motion for       View Add to request
                            Extension of Time to Answer re 2
                            Complaint,. Answer deadline
                            updated for Gary R. Herbert answer
                            due 9/9/2014; Sean D. Reyes
                            answer due 9/9/2014. Signed by
                            Judge Robert J. Shelby on
                            8/22/2014. (las) (Entered:
                            08/25/2014)

56 08/22/2014               MOTION for Extension of Time to View Add to request
                            File Answer re 2 Complaint, filed by
                            Defendants Gary R. Herbert, Sean
                            D. Reyes. (Attachments: # 1 Text of
                            Proposed Order)(Kaiser, Kyle)
                            (Entered: 08/22/2014)

55 08/21/2014               REPORT OF ATTORNEY                         View Add to request
                            PLANNING MEETING.
                            (Attachments: # 1 Text of Proposed
                            Order (Scheduling))(Gollan,
                            Stewart) (Entered: 08/21/2014)

53 08/08/2014               ORDER granting in part and          View Add to request
                            denying in part 24 Motion to
                            Dismiss. Signed by Judge Robert J.
                            Shelby on 8/8/2014. (las) (Entered:
                            08/08/2014)

54 08/07/2014               Minute Entry for proceedings held          Send Runner to Court
                            before Judge Robert J. Shelby:

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             62
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 301 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Motion Hearing held on 8/7/2014,
                            re: 24 MOTION to Dismiss filed by
                            John Swallow, Gary R. Herbert.
                            The court hears oral argument. For
                            the reasons stated on the record,
                            the court GRANTS IN PART and
                            DENIES IN PART the Motion as
                            follows: Defendants Motion to
                            Dismiss Plaintiffs CounterPunch,
                            Will Potter, James McWilliams, and
                            Jesse Fruhwith is GRANTED;
                            Defendants Motion to Dismiss
                            Plaintiffs Animal Legal Defense
                            Fund, People for the Ethical
                            Treatment of Animals, Daniel Hauff,
                            and Amy Meyer is DENIED;
                            Defendants Motion to Dismiss
                            Plaintiffs Fourth Cause of Action,
                            for alleged Equal Protection and
                            Due Process violations, is DENIED;
                            and Defendants Motion to Dismiss
                            Plaintiffs Third Cause of Action, for
                            Preemption by False Claims Act, is
                            GRANTED. Attorney for Plaintiff:
                            Stewart Gollan, Matthew Liebman,
                            Matthew Strugar, Attorney for
                            Defendant: Kyle Kaiser, Daniel
                            Widdison. Court Reporter: Laura
                            Robinson.(mjm) (Entered:
                            08/15/2014)

52 06/20/2014               NOTICE of SUPPLEMENTAL                     View Add to request
                            AUTHORITY by Animal Legal
                            Defense Fund, Counterpunch,
                            Jesse Fruhwirth, Daniel Hauff,
                            James McWilliams, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals, Will Potter re 33
                            Memorandum in Opposition to
                            Motion, (Attachments: # 1 Exhibit)
                            (Strugar, Matthew) (Entered:
                            06/20/2014)

51 03/18/2014               AMENDED NOTICE OF HEARING                  Send Runner to Court
                            ON MOTION re: 24 MOTION to

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             63
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 302 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Dismiss : (Notice generated by
                            Mary Jane McNamee) Motion
                            Hearing RESET for 8/7/2014 AT
                            2:30 PM in Rm 7.300 before Judge
                            Robert J. Shelby. Court Address:
                            NEW COURTHOUSE - 351 South
                            West Temple, Salt Lake City, Utah
                            (mjm) (Entered: 03/18/2014)

50 01/21/2014               AMENDED NOTICE OF HEARING Send Runner to Court
                            ON MOTION re: 24 MOTION to
                            Dismiss : (Notice generated by
                            Mary Jane McNamee) Motion
                            Hearing RESET for 5/15/2014 AT
                            3:00 PM in Room 220 before Judge
                            Robert J. Shelby. (mjm) (Entered:
                            01/21/2014)

49 01/15/2014               Amicus BRIEF re 34 MOTION to    View Add to request
                            File Amicus Brief by Reporters
                            Committee for Freedom of the
                            Press and Memorandum in Support
                            of Plaintiffs filed by Amicus
                            Reporters Committee for Freedom
                            of the Press. (Brown, Bruce)
                            (Entered: 01/15/2014)

48 01/10/2014               NOTICE OF HEARING ON             Send Runner to Court
                            MOTION re: 24 MOTION to Dismiss
                            : (Notice generated by Mary Jane
                            McNamee) Motion Hearing set for
                            2/6/2014 at 2:30 PM in Room 220
                            before Judge Robert J. Shelby.
                            (mjm) (Entered: 01/10/2014)

47 01/10/2014               ORDER granting 46 Motion to                View Add to request
                            Substitute Party. Sean D. Reyes
                            added. John Swallow (in his official
                            capacity as Attorney General of
                            Utah) terminated. Signed by Judge
                            Robert J. Shelby on 01/10/2014.
                            (tls) (Entered: 01/10/2014)

46 01/09/2014               MOTION to Substitute Party in              View Add to request
                            Interest [Sean D. Reyes] filed by

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            64
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 303 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Defendants Gary R. Herbert, John
                            Swallow. (Attachments: # 1 Text of
                            Proposed Order)(Widdison, Daniel)
                            (Entered: 01/09/2014)

45 01/09/2014               REPLY to Response to Motion re 24 View Add to request
                            MOTION to Dismiss filed by
                            Defendants Gary R. Herbert, John
                            Swallow. (Widdison, Daniel)
                            (Entered: 01/09/2014)

44 01/09/2014               Amicus Curiae BRIEF In Support of View Add to request
                            Plaintiffs filed by Amicus Center for
                            Food Safety. (Stella, Cristina)
                            (Entered: 01/09/2014)

43 12/23/2013               ORDER granting Center for Food             View Add to request
                            Safety, Public Justice, Healthy
                            Food Action, and Food & Water
                            Watch’s 40 Motion to File Amicus
                            Brief. Signed by Judge Robert J.
                            Shelby on 12/23/13 (alt) (Entered:
                            12/23/2013)

42 12/23/2013               ORDER granting Reporters                   View Add to request
                            Committee for Freedom of the
                            Press’ 34 Motion to File Amicus
                            Brief. Signed by Judge Robert J.
                            Shelby on 12/23/13 (alt) (Entered:
                            12/23/2013)

41 12/19/2013               NOTICE OF ADR, e-mailed or          View Add to request
                            mailed to Plaintiffs Animal Legal
                            Defense Fund, Counterpunch,
                            Jesse Fruhwirth, Daniel Hauff,
                            James McWilliams, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals, Will Potter, Movants
                            Center for Food Safety, Reporters
                            Committee for Freedom of the
                            Press, Defendants Gary R. Herbert,
                            John Swallow. (jmr) (Entered:
                            12/19/2013)

40 12/17/2013               MOTION to File Amicus Brief by             View Add to request


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            65
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 304 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Center for Food Safety et al. filed
                            by Movant Center for Food Safety.
                            (Attachments: # 1 Exhibit Proposed
                            Brief of Amici Curiae, # 2 Text of
                            Proposed Order)(Stella, Cristina)
                            (Entered: 12/17/2013)

39 12/16/2013               ORDER granting 37 Motion for           View Add to request
                            Admission Pro Hac Vice of Paige
                            M. Tomaselli for Center for Food
                            Safety. Attorneys admitted Pro Hac
                            Vice may download a copy of the
                            District of Utahs local rules from the
                            courts web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            12/13/2013. (tls) (Entered:
                            12/16/2013)

38 12/16/2013               ORDER granting 36 Motion for          View Add to request
                            Admission Pro Hac Vice of Cristina
                            R. Stella for Center for Food Safety.
                            Attorneys admitted Pro Hac Vice
                            may download a copy of the District
                            of Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            12/13/2013. (tls) (Entered:
                            12/16/2013)

37 12/13/2013               MOTION for Admission Pro Hac          View Add to request
                            Vice of Paige M. Tomaselli ,
                            Registration fee $ 15, receipt
                            number 1088-1963203, filed by
                            Movant Center for Food Safety.
                            (Attachments: # 1 Exhibit A - PHV
                            Application (Paige M. Tomaselli), #
                            2 Exhibit B - ECF Registration
                            (Paige M. Tomaselli), # 3 Exhibit C -
                            Proposed Order (Paige M.
                            Tomaselli))(Toth, Kathleen)
                            (Entered: 12/13/2013)

36 12/13/2013               MOTION for Admission Pro Hac               View Add to request


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            66
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 305 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Vice of Cristina R. Stella ,
                            Registration fee $ 15, receipt
                            number 1088-1963193, filed by
                            Movant Center for Food Safety.
                            (Attachments: # 1 Exhibit A - PHV
                            Application (Cristina R. Stella), # 2
                            Exhibit B - ECF Registration
                            (Cristina R. Stella), # 3 Exhibit C -
                            Proposed Order (Cristina R.
                            Stella))(Toth, Kathleen) (Entered:
                            12/13/2013)

35 12/13/2013               NOTICE of Appearance by                    View Add to request
                            Kathleen Weron Toth on behalf of
                            Center for Food Safety (Toth,
                            Kathleen) (Entered: 12/13/2013)

34 12/10/2013               MOTION to File Amicus Brief by             View Add to request
                            Reporters Committee for Freedom
                            of the Press and Memorandum in
                            Support of Plaintiffs filed by Movant
                            Reporters Committee for Freedom
                            of the Press. (Brown, Bruce)
                            (Entered: 12/10/2013)

33 12/10/2013               MEMORANDUM in Opposition re 24 View Add to request
                            MOTION to Dismiss filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Counterpunch, Jesse
                            Fruhwirth, Daniel Hauff, James
                            McWilliams, Amy Meyer, People for
                            the Ethical Treatment of Animals,
                            Will Potter. (Gollan, Stewart)
                            (Entered: 12/10/2013)

32 12/03/2013               ORDER granting 31 Motion for               View Add to request
                            Leave to File an Overlength
                            Memorandum in Opposition to
                            Defendants’ Motion to Dismiss.
                            Signed by Judge Robert J. Shelby
                            on 12/03/2013. (tls) (Entered:
                            12/03/2013)

31 12/03/2013               Stipulated MOTION for Leave to             View Add to request
                            File Excess Pages and

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            67
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 306 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Memorandum in Support filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Counterpunch, Jesse
                            Fruhwirth, Daniel Hauff, James
                            McWilliams, Amy Meyer, People for
                            the Ethical Treatment of Animals,
                            Will Potter. (Attachments: # 1 Text
                            of Proposed Order Granting Motion
                            to File Overlength
                            Memorandum)(Gollan, Stewart)
                            (Entered: 12/03/2013)

30 11/27/2013               ORDER granting 26 Motion for        View Add to request
                            Admission Pro Hac Vice of Bruce
                            D. Brown for Reporters Committee
                            for Freedom of the Press. Attorneys
                            admitted Pro Hac Vice may
                            download a copy of the District of
                            Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            11/27/2013. (tls) (Entered:
                            11/27/2013)

29 11/27/2013               ORDER granting 27 Motion for        View Add to request
                            Admission Pro Hac Vice of Gregg
                            Leslie for Reporters Committee for
                            Freedom of the Press. Attorneys
                            admitted Pro Hac Vice may
                            download a copy of the District of
                            Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            11/27/2013. (tls) (Entered:
                            11/27/2013)

28 11/27/2013               NOTICE of Appearance by Bryan View Add to request
                            S. Johansen on behalf of Reporters
                            Committee for Freedom of the
                            Press (Johansen, Bryan) (Entered:
                            11/27/2013)

27 11/27/2013               MOTION for Admission Pro Hac               View Add to request


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            68
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 307 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Vice of Gregg Leslie , Registration
                            fee $ 15, receipt number
                            1088-1954178, filed by Movant
                            Reporters Committee for Freedom
                            of the Press. (Attachments: # 1
                            Exhibit Application, # 2 Exhibit
                            Proposed Order)(Hunt, Jeffrey)
                            (Entered: 11/27/2013)

26 11/27/2013               MOTION for Admission Pro Hac               View Add to request
                            Vice of Bruce D. Brown ,
                            Registration fee $ 15, receipt
                            number 1088-1954166, filed by
                            Movant Reporters Committee for
                            Freedom of the Press.
                            (Attachments: # 1 Exhibit
                            Application, # 2 Exhibit Proposed
                            Order)(Hunt, Jeffrey) (Entered:
                            11/27/2013)




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            69
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 308 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)




25 11/27/2013               NOTICE of Appearance by Jeffrey            View Add to request
                            J. Hunt on behalf of Reporters
                            Committee for Freedom of the
                            Press (Hunt, Jeffrey) (Entered:
                            11/27/2013)

24 10/11/2013               Defendant’s MOTION to Dismiss              View Add to request
                            and Memorandum in Support filed
                            by Defendants Gary R. Herbert,
                            John Swallow. (Widdison, Daniel)
                            Modified on 10/11/2013: per phone
                            call, added John Swallow as filer of
                            document (alt) (Entered:
                            10/11/2013)

     10/11/2013             Modification of Docket re 24               Send Runner to Court
                            MOTION to Dismiss. Error: Only
                            one filer of two was originally
                            selected. Correction: John Swallow
                            has been added as a filer of the
                            motion per phone call. (alt)
                            (Entered: 10/11/2013)

23 08/26/2013               ORDER granting 21 Motion for         View Add to request
                            Admission Pro Hac Vice of Alan
                            Chen for Animal Legal Defense
                            Fund,Alan Chen for
                            Counterpunch,Alan Chen for Jesse
                            Fruhwirth,Alan Chen for Daniel
                            Hauff,Alan Chen for James
                            McWilliams,Alan Chen for Amy
                            Meyer,Alan Chen for People for the
                            Ethical Treatment of Animals,Alan
                            Chen for Will Potter. Attorneys
                            admitted Pro Hac Vice may
                            download a copy of the District of
                            Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            8/26/13. (jmr) (Entered: 08/26/2013)

22 08/26/2013               ORDER granting 20 Motion for               View Add to request


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             70
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 309 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Admission Pro Hac Vice of Edward
                            T. Ramey for Animal Legal Defense
                            Fund,Edward T. Ramey for
                            Counterpunch,Edward T. Ramey
                            for Jesse Fruhwirth,Edward T.
                            Ramey for Daniel Hauff,Edward T.
                            Ramey for James
                            McWilliams,Edward T. Ramey for
                            Amy Meyer,Edward T. Ramey for
                            People for the Ethical Treatment of
                            Animals,Edward T. Ramey for Will
                            Potter. Attorneys admitted Pro Hac
                            Vice may download a copy of the
                            District of Utahs local rules from the
                            courts web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            8/26/13. (jmr) (Entered: 08/26/2013)

21 08/26/2013               MOTION for Admission Pro Hac          View Add to request
                            Vice of Alan Chen , Registration fee
                            $ 15, receipt number
                            1088-1896698, filed by Plaintiffs
                            Animal Legal Defense Fund,
                            Counterpunch, Jesse Fruhwirth,
                            Daniel Hauff, James McWilliams,
                            Amy Meyer, People for the Ethical
                            Treatment of Animals, Will Potter.
                            (Attachments: # 1 Exhibit Exhibit A -
                            Pro Hac Application, # 2 Exhibit
                            Exhibit B - ECF Application, # 3
                            Text of Proposed Order Pro Hac
                            Proposed Order)(Gollan, Stewart)
                            (Entered: 08/26/2013)

20 08/26/2013               MOTION for Admission Pro Hac      View Add to request
                            Vice of Edward T. Ramey ,
                            Registration fee $ 15, receipt
                            number 1088-1896690, filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Counterpunch, Jesse
                            Fruhwirth, Daniel Hauff, James
                            McWilliams, Amy Meyer, People for
                            the Ethical Treatment of Animals,
                            Will Potter. (Attachments: # 1

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.       71
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 310 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Exhibit Exhibit A - Pro Hac
                            Application)(Gollan, Stewart)
                            (Entered: 08/26/2013)

19 08/05/2013               ORDER granting 15 Motion for        View Add to request
                            Admission Pro Hac Vice of Matthew
                            Strugar for People for the Ethical
                            Treatment of Animals. Attorneys
                            admitted Pro Hac Vice may
                            download a copy of the District of
                            Utahs local rules from the courts
                            web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            08/02/2013. (tls) (Entered:
                            08/05/2013)

18 08/05/2013               ORDER granting 16 Motion for           View Add to request
                            Admission Pro Hac Vice of Justin F.
                            Marceau for Animal Legal Defense
                            Fund,Justin F. Marceau for Daniel
                            Hauff. Attorneys admitted Pro Hac
                            Vice may download a copy of the
                            District of Utahs local rules from the
                            courts web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            08/02/2013. (tls) (Entered:
                            08/05/2013)

17 08/05/2013               ORDER granting 14 Motion for           View Add to request
                            Admission Pro Hac Vice of Matthew
                            Liebman for Animal Legal Defense
                            Fund,Matthew Liebman for Daniel
                            Hauff. Attorneys admitted Pro Hac
                            Vice may download a copy of the
                            District of Utahs local rules from the
                            courts web site at
                            http://www.utd.uscourts.gov. Signed
                            by Judge Robert J. Shelby on
                            08/02/2013. (tls) (Entered:
                            08/05/2013)

16 08/02/2013               MOTION for Admission Pro Hac               View Add to request
                            Vice of Justin F. Marceau ,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            72
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 311 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Registration fee $ 15, receipt
                            number 1088-1882717, filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Daniel Hauff. (Attachments: #
                            1 Exhibit Exhibit A - Pro Hac
                            Application, # 2 Exhibit Exhibit B -
                            ECF Application, # 3 Text of
                            Proposed Order Pro Hac Proposed
                            Order)(Gollan, Stewart) (Entered:
                            08/02/2013)

15 08/02/2013               MOTION for Admission Pro Hac          View Add to request
                            Vice of Matthew Strugar ,
                            Registration fee $ 15, receipt
                            number 1088-1882716, filed by
                            Plaintiff People for the Ethical
                            Treatment of Animals.
                            (Attachments: # 1 Exhibit Exhibit A -
                            Pro Hac Application, # 2 Exhibit
                            Exhibit B - ECF Application, # 3
                            Text of Proposed Order Pro Hac
                            Proposed Order)(Gollan, Stewart)
                            (Entered: 08/02/2013)

14 08/02/2013               MOTION for Admission Pro Hac         View Add to request
                            Vice of Matthew Liebman ,
                            Registration fee $ 15, receipt
                            number 1088-1882708, filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Daniel Hauff. (Attachments: #
                            1 Exhibit Exhibit A - Pro Hac
                            Application, # 2 Exhibit Exhibit B -
                            ECF Application, # 3 Text of
                            Proposed Order Pro Hac Proposed
                            Order)(Gollan, Stewart) (Entered:
                            08/02/2013)

13 08/01/2013               NOTICE of Appearance by Daniel             View Add to request
                            R. Widdison on behalf of All
                            Defendants (Widdison, Daniel)
                            (Entered: 08/01/2013)

12 08/01/2013               NOTICE of Appearance by Kyle J. View Add to request
                            Kaiser on behalf of Gary R. Herbert,
                            John Swallow (Kaiser, Kyle)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            73
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 312 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            (Entered: 08/01/2013)

11 07/31/2013               ORDER granting 10 Motion for       View Add to request
                            Extension of Time to Answer re 2
                            Complaint. Answer deadline
                            updated for Gary R. Herbert answer
                            due 10/11/2013; John Swallow
                            answer due 10/11/2013. Signed by
                            Judge Robert J. Shelby on
                            07/31/2013. (tls) (Entered:
                            07/31/2013)

10 07/31/2013               Stipulated MOTION for Extension of View Add to request
                            Time to File Answer filed by
                            Plaintiffs Animal Legal Defense
                            Fund, Counterpunch, Jesse
                            Fruhwirth, Daniel Hauff, James
                            McWilliams, Amy Meyer, People for
                            the Ethical Treatment of Animals,
                            Will Potter. (Attachments: # 1 Text
                            of Proposed Order)(Gollan,
                            Stewart) (Entered: 07/31/2013)

9    07/23/2013             NOTICE OF REQUIREMENTS for                 View Add to request
                            appearance phv mailed to attorney
                            Matthew Strugar, for Plaintiffs
                            Animal Legal Defense Fund,
                            Counterpunch, Jesse Fruhwirth,
                            Daniel Hauff, James McWilliams,
                            Amy Meyer, People for the Ethical
                            Treatment of Animals, Will Potter
                            (rls) (Entered: 07/23/2013)

8    07/23/2013             NOTICE OF REQUIREMENTS for View Add to request
                            appearance phv mailed to attorney
                            Justin Marceau, for Plaintiffs Animal
                            Legal Defense Fund,
                            Counterpunch, Jesse Fruhwirth,
                            Daniel Hauff, James McWilliams,
                            Amy Meyer, People for the Ethical
                            Treatment of Animals, Will Potter
                            (rls) (Entered: 07/23/2013)

7    07/23/2013             NOTICE OF REQUIREMENTS for                 View Add to request
                            appearance phv mailed to attorney

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            74
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 313 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            Matthew Liebman, for Plaintiffs
                            Animal Legal Defense Fund,
                            Counterpunch, Jesse Fruhwirth,
                            Daniel Hauff, James McWilliams,
                            Amy Meyer, People for the Ethical
                            Treatment of Animals, Will Potter
                            (rls) (Entered: 07/23/2013)

6    07/22/2013             **RESTRICTED DOCUMENT**              View Add to request
                            SUMMONS Returned Executed by
                            Daniel Hauff, People for the Ethical
                            Treatment of Animals, Amy Meyer,
                            Will Potter, Jesse Fruhwirth, Animal
                            Legal Defense Fund, James
                            McWilliams, Counterpunch as to
                            John Swallow served on 7/22/2013,
                            answer due 8/12/2013. (Gollan,
                            Stewart) (Entered: 07/22/2013)

5    07/22/2013             **RESTRICTED DOCUMENT**              View Add to request
                            SUMMONS Returned Executed by
                            Daniel Hauff, People for the Ethical
                            Treatment of Animals, Amy Meyer,
                            Will Potter, Jesse Fruhwirth, Animal
                            Legal Defense Fund, James
                            McWilliams, Counterpunch as to
                            Gary R. Herbert served on
                            7/22/2013, answer due 8/12/2013.
                            (Gollan, Stewart) (Entered:
                            07/22/2013)

4    07/22/2013             **RESTRICTED DOCUMENT**              View Add to request
                            Summons Issued Electronically as
                            to John Swallow. Instructions to
                            Counsel: 1. Click on the document
                            number. 2. If you are prompted for
                            an ECF login, enter your ‘Attorney’
                            login to CM/ECF. 3. Print the issued
                            summons for service. (rls) (Entered:
                            07/22/2013)

3    07/22/2013             **RESTRICTED DOCUMENT**                    View Add to request
                            Summons Issued Electronically as
                            to Gary R. Herbert. Instructions to
                            Counsel: 1. Click on the document

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            75
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 314 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



                            number. 2. If you are prompted for
                            an ECF login, enter your ‘Attorney’
                            login to CM/ECF. 3. Print the issued
                            summons for service. (rls) (Entered:
                            07/22/2013)

2    07/22/2013             COMPLAINT against All                 View Add to request
                            Defendants (Filing fee $ 400,
                            receipt number 1088-1874817),
                            filed by Daniel Hauff, People for the
                            Ethical Treatment of Animals, Amy
                            Meyer, Will Potter, Jesse Fruhwirth,
                            Animal Legal Defense Fund, James
                            McWilliams, Counterpunch.
                            (Attachments: # 1 Civil Cover Sheet
                            Cover Sheet) Assigned to Judge
                            Robert J. Shelby (Gollan, Stewart)
                            (Entered: 07/22/2013)

1    07/22/2013             Case has been indexed and                  View Add to request
                            assigned to Judge Robert J.
                            Shelby. Plaintiffs Animal Legal
                            Defense Fund, Counterpunch,
                            Jesse Fruhwirth, Daniel Hauff,
                            James McWilliams, Amy Meyer,
                            People for the Ethical Treatment of
                            Animals, Will Potter is directed to
                            E-File the Complaint and cover
                            sheet (found under Complaints and
                            Other Initiating Documents) and
                            pay the filing fee of $ 400.00 by the
                            end of the business day. NOTE:
                            The court will not have jurisdiction
                            until the opening document is
                            electronically filed and the filing fee
                            paid in the CM/ECF system. Civil
                            Summons may be issued
                            electronically. Prepare the
                            summons using the courts PDF
                            version and email it to
                            utdecf_clerk@utd.uscourts.gov for
                            issuance. (rls) (Entered:
                            07/22/2013)



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            76
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 315 of 480



Animal Legal Defense Fund et al v. Herbert et al, 2:13CV00679 (2013)



        TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW
                                 COURTEXPRESS
              1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       77
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 316 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 1 of 52




Justin Marceau (California Bar No. 243479)
2255 E. Evans Ave., Denver, CO 80208, jmarceau@law.du.edu

Matthew Liebman (California Bar No. 248861)
170 E. Cotati Ave., Cotati, CA 94931, mliebman@aldf.org

Matthew Strugar (California Bar No. 232951)
2154 W. Sunset Blvd., Los Angeles, CA 90026, matthew-s@petaf.org

Paige M. Tomaselli (California Bar No. 237737)
303 Sacramento St., 2nd Floor, San Francisco, CA 94111, ptomaselli@centerforfoodsafety.org

(Pro Hac Vice applications pending)

Richard Alan Eppink (Idaho Bar No. 7503)
ACLU of Idaho Foundation, P.O. Box 1897, Boise, ID 83701, reppink@acluidaho.org

Maria E. Andrade, (Idaho Bar No. 6445)
P.O. Box 2109, Boise, ID 83701, mandrade@andradelegal.com

Attorneys for Plaintiffs
____________________________________________________________________________

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO


ANIMAL LEGAL DEFENSE FUND,                )
PEOPLE FOR THE ETHICAL                    )
TREATMENT OF ANIMALS, INC.,               )
AMERICAN CIVIL LIBERTIES                  )
UNION OF IDAHO,                           )
THE CENTER FOR FOOD SAFETY,               )
FARM SANCTUARY,                           )
RIVER’S WISH ANIMAL                       )
SANCTUARY,                                )
WESTERN WATERSHEDS PROJECT,               )
SANDPOINT VEGETARIANS,                    )
IDAHO CONCERNED AREA                      )
RESIDENTS FOR THE                         )
ENVIRONMENT,                              )
IDAHO HISPANIC CAUCUS                     )
INSTITUTE FOR RESEARCH                    )
& EDUCATION,                              )
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 317 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 2 of 52




COUNTERPUNCH,                          )
FARM FORWARD,                          )
WILL POTTER,                           )
JAMES MCWILLIAMS,                      )
MONTE HICKMAN,                         )
BLAIR KOCH,                            )
and DANIEL HAUFF                       )
                                       )
                                       )  CASE NO. 1:14-CV-104
                                       )
               Plaintiffs,             )  CIVIL RIGHTS COMPLAINT
                                       )
       v.                              )
                                       )
C. L. “BUTCH” OTTER, in his official )
capacity as Governor of Idaho;         )
LAWRENCE WASDEN, in his official       )
capacity as Attorney General of Idaho, )
                                       )
               Defendants.             )
_____________________________________________________________________________

       The non-profit organizations Animal Legal Defense Fund, People for the Ethical

Treatment of Animals, American Civil Liberties Union of Idaho, Center for Food Safety, Farm

Sanctuary, River’s Wish Animal Sanctuary, Western Watersheds Project, Sandpoint Vegetarians,

Idaho Concerned Area Residents for the Environment, Idaho Hispanic Caucus Institute for

Research & Education, and Farm Forward; the news journal CounterPunch; award-winning

author and journalist Will Potter; animal agriculture scholar and historian James McWilliams;

would-be-investigator Monte Hickman; freelance journalist Blair Koch; and agricultural

investigations expert Daniel Hauff (hereinafter Plaintiffs), bring this Complaint and allege as

follows:


                                     INTRODUCTION

       1.     This lawsuit challenges Idaho’s “ag gag” law, I.C. § 18‒7042 (2014), as

                                              1
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 318 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 3 of 52




unconstitutional. The law creates the crime of “interference with agricultural production,” which

has both the purpose and effect of impairing the public debate about animal welfare, food safety,

environmental, and labor issues that arise on public and private land. In essence, the law

criminalizes undercover investigations and videography documenting the “production of

agricultural products for food, fiber, fuel, and other lawful uses.” The law makes it criminal to

document animal welfare, worker safety, and food safety violations at an “agricultural

production facility,” thus “gagging” speech that is critical of industrial agriculture, including

speech that advances significant public interests in protecting Idahoans’ safety. The statute

defines “agricultural production facility” so broadly that it applies not only to factory farms and

slaughterhouses, but also to public parks, restaurants, nursing homes, grocery stores, pet stores,

and virtually every public accommodation and private residence in the state. In doing so, the

statute violates the First Amendment, the Supremacy Clause, and the Fourteenth Amendment of

the U.S. Constitution.

       2.      Since the early twentieth century, some of America’s most storied journalistic

endeavors have exposed inhumane and unsafe agricultural production facilities. Upton Sinclair

became a household name for exposing the unfair labor practices, cruelty to animals, and

unsanitary conditions of meat processing plants in the early 1900s, and his exposé led to the

enactment of the Federal Meat Inspection Act and the Pure Food and Drug Act.

       3.      There is a long and celebrated history of journalists and activists reporting on

industrial agriculture conditions, spurring enforcement, legislative reform, and public debate.

The modern day accounts of the meat, dairy, and egg industries are no less compelling than those

of a century ago when Sinclair wrote The Jungle. See, e.g., Timothy Pachirat, EVERY TWELVE


                                                2
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 319 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 4 of 52




SECONDS (2011).

       4.      In the last decade, animal protection advocates have conducted more than eighty

undercover investigations at factory farms in the United States, virtually all of which would be

criminalized by the Idaho statute. Without exception, each investigation has exposed horrific

animal suffering. These investigations, as well as the subsequent media coverage, have led to

food safety recalls, citations for environmental and labor violations, evidence of health code

violations, plant closures, criminal convictions, and civil litigation. Such investigations have

resulted in thousands of news stories in the past year alone.

       5.      Recent undercover investigations at factory farms have found workers kicking

pigs in the head, spray painting them in the eyes, stomping and throwing chickens and turkeys

like footballs, smashing piglets’ heads against concrete floors, and beating and sexually

assaulting pigs with steel gate rods and hard plastic herding canes.1

       6.      In order to silence the undercover investigations and corresponding media

coverage that contribute to public debate about animal treatment and food safety, industry

1
  One investigation by Plaintiff PETA that was widely covered in the media revealed workers
slamming chickens against the wall, ripping their beaks off, twisting their heads off, spitting
tobacco in their eyes and mouths, spray-painting their faces, and squeezing their bodies so hard
that the birds expelled feces, all while the animals were still alive. People for the Ethical
Treatment of Animals, Thousands of Chickens Tortured by KFC Supplier, Kentucky Fried
Cruelty, http://www.kentuckyfriedcruelty.com/u-pilgrimspride.asp (last visited March 6, 2014).
Another investigation by PETA revealed multiple beatings of pigs with metal rods and workers
sticking clothespins into pigs’ eyes and faces. A supervisor was filmed kicking a young pig in
the face, abdomen, and genitals to make her move and told the investigator, “You gotta beat on
the bitch. Make her cry.” People for the Ethical Treatment Animals, Mother Pigs and Piglets
Abused by Hormel Supplier,
https://secure.peta.org/site/Advocacy?cmd=display&page=UserAction&id=1131 (last visited
March 12, 2014). Other investigations have led to concerns about meat contamination and food
safety issues more generally.


                                                 3
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 320 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 5 of 52




executives have made the enactment of factory farm-secrecy statutes, commonly known as “ag

gag” laws because they gag speech that is critical of industrial agriculture, a top legislative

priority. In fact, Idaho’s ag gag statute was drafted by a lawyer for the Idaho Dairymen’s

Association.

       7.      Plaintiffs bring this action to prevent the enforcement of Idaho’s ag gag law, I.C.

§ 18‒7042,2 which constitutes a sweeping prohibition on important protected speech. Idaho’s


2
  The full text of the statute reads: 18‒7042. INTERFERENCE WITH AGRICULTURAL
PRODUCTION.
(1) A person commits the crime of interference with agricultural production if the person
knowingly:
        (a) Is not employed by an agricultural production facility and enters an agricultural
production facility by force, threat, misrepresentation or trespass;
        (b) Obtains records of an agricultural production facility by force, threat,
misrepresentation or trespass;
        (c) Obtains employment with an agricultural production facility by force, threat, or
misrepresentation with the intent to cause economic or other injury to the facility’s operations,
livestock, crops, owners, personnel, equipment, buildings, premises, business interests or
customers;
        (d) Enters an agricultural production facility that is not open to the public and, without
the facility owner’s express consent or pursuant to judicial process or statutory authorization,
makes audio or video recordings of the conduct of an agricultural production facility’s
operations; or
        (e) Intentionally causes physical damage or injury to the agricultural production facility’s
operations, livestock, crops, personnel, equipment, buildings or premises.
(2) For purposes of this section:
        (a) “Agricultural production” means activities associated with the production of
agricultural products for food, fiber, fuel and other lawful uses and includes without limitation:
                (i) Construction, expansion, use, maintenance and repair of an agricultural
production facility;
                (ii) Preparing land for agricultural production;
                (iii) Handling or applying pesticides, herbicides or other chemicals, compounds or
substances labeled for insects, pests, crops, weeds, water or soil;
                (iv) Planting, irrigating, growing, fertilizing, harvesting or producing agricultural,
horticultural, floricultural and viti-cultural crops, fruits and vegetable products, field grains,
seeds, hay, sod and nursery stock, and other plants, plant products, plant byproducts, plant waste
and plant compost;


                                                  4
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 321 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 6 of 52




law criminalizes an entire class of historically celebrated and important speech. Anyone who

captures images or sounds of an agricultural activity in a facility not open to the public without

“express consent or pursuant to judicial process or statutory authorization” is guilty of

“interference with agricultural production.”

       8.      The law criminalizes acts of capturing image or audio even when the person is

otherwise lawfully permitted to be at the location in question, and the law criminalizes gaining

employment for the purposes of whistle-blowing.

       9.      Notably, this law criminalizes efforts to document criminal behavior in a

workplace.    The Idaho statute unconstitutionally and unwisely prohibits efforts to bring

violations of state and federal laws relating to food safety, environmental protection, and animal

handling to the attention of the public and law enforcement.

       10.     I.C. § 18‒7042 limits speech in the form of sound and image production, and it


                (v) Breeding, hatching, raising, producing, feeding and keeping livestock, dairy
animals, swine, furbearing animals, poultry, eggs, fish and other aquatic species, and other
animals, animal products and animal byproducts, animal waste, animal compost, and bees, bee
products and bee byproducts;
                (vi) Processing and packaging agricultural products, including the processing and
packaging of agricultural products into food and other agricultural commodities;
                (vii) Manufacturing animal feed.
         (b) “Agricultural production facility” means any structure or land, whether privately or
publicly owned, leased or operated, that is being used for agricultural production.
(3) A person found guilty of committing the crime of interference with agricultural production
shall be guilty of a misdemeanor and shall be punished by a term of imprisonment of not more
than one (1) year or by a fine not in excess of five thousand dollars ($5,000), or by both such fine
and imprisonment.
(4) In addition to any other penalty imposed for a violation of this section, the court shall require
any person convicted, found guilty or who pleads guilty to a violation of this section to make
restitution to the victim of the offense in accordance with the terms of section 19-5304, Idaho
Code. Provided however, that such award shall be in an amount equal to twice the value of the
damage resulting from the violation of this section.


                                                 5
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 322 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 7 of 52




does so in a content-based manner.         The law almost entirely limits the production and

distribution of politically salient speech regarding industrial agriculture. The practical effect of

the law is to provide preferential treatment to industries at the expense of political speech. Only

one side of the debate regarding food safety, animal welfare, environmental degradation, and

labor practices is available for public scrutiny after the enactment of the ag gag law, thus

skewing the body of information that can contribute to free public discourse in the marketplace

of ideas.

       11.     Employment-based or other undercover investigations of facilities that process or

produce food, fiber, or fuel are not uncommon in Idaho.

       12.     I.C. § 18‒7042 is both facially content-based and predicated on a viewpoint-based

legislative purpose. Undercover employment investigations in any industry that processes food,

fiber, or fuel are outlawed, as are most undercover video or audio investigations.

       13.     A law that prohibits the recording of audio or video during certain activities—be

it a political rally or an unsafe or inhumane workplace—is content discriminatory. Moreover,

the legislative history, detailed below, leaves little doubt that the legislative purpose was to

punish animal rights groups and curtail a form of political speech of great public interest.

       14.     The purpose and effect of the law, as set forth in detail below, are to stifle

political debate about modern agriculture by (1) criminalizing all employment-based undercover

investigations; and (2) criminalizing investigative journalism, whistleblowing by employees, or

other expository efforts that entail images or sounds.

       15.     Accordingly, the law renders impossible the creation of non-industry-approved

speech about matters of great public concern. The law prevents the public and the government


                                                 6
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 323 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 8 of 52




from learning about violations of laws and regulations designed to protect workers, prevent

environmental degradation, ensure a safe food supply, and minimize animal cruelty. There is no

substitute for investigative journalism or exposés in documenting such issues in the agricultural

industry.

       16.     Plaintiffs, as parties that conduct these investigations, have a concrete desire to

engage in speech and expressive conduct that violate the ag gag statute. Equally, Plaintiffs rely

on the investigations for their reporting, research, and educational outreach to contribute to an

important public debate about mass-produced agricultural products. The rise of the internet and

the increased public interest in safe and ethically produced food have fostered greater awareness

of and concern with ongoing abuses by large agricultural enterprises. The ag gag law has the

effect of shielding these industries from scrutiny regarding food safety, animal welfare,

environmental quality, workers’ rights, and other related concerns.

       17.     Moreover, the criminalization of this speech also creates significant obstacles to

the enforcement and efficacy of federal laws and is therefore preempted under the Supremacy

Clause. I.C. § 18‒7042 criminalizes whistle-blowing speech that is incentivized by the False

Claims Act and other statutory provisions protecting whistle-blowers and regulating the food

industry.

       18.     In addition, because the law is motivated by animus towards a politically

unpopular group—animal protection advocates—it also violates the Fourteenth Amendment.

       19.     In short, the Idaho law infringes the rights of Plaintiffs and gives the agriculture

industry a virtual monopoly on the most relevant and probative speech on a topic that is of vital

importance to the public, thereby allowing the industry to provide a misleading account of its


                                                7
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 324 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 9 of 52




activities and hide violations of animal cruelty, labor, environmental, and food safety laws. Such

a sweeping prohibition on speech directly harms the Plaintiffs, both as investigators and

conveyors of this information, and effectively removes an entire category of speech from the

marketplace of ideas.

        20.    Accordingly, Plaintiffs ask this Court for injunctive relief to preserve their right

and the right of others to engage in expressive and communicative activity that is of the utmost

public concern. Unless this Court enjoins enforcement of the ag gag law, Plaintiffs will be

compelled to divert resources from their core missions in order to engage in outreach and

education about the ag gag law. Several Plaintiffs suffer a direct injury because their missions

relating to educating the public about the reality of factory farming in Idaho are made more

difficult.

        21.    Plaintiffs bring this action seeking declaratory and injunctive relief to lift a chill

that leads some Plaintiffs to refrain from engaging in protected speech, that prevents other

Plaintiffs from reporting on these events, and that causes other Plaintiffs to suffer direct

economic and organizational injuries. There is an imminent and credible threat of prosecution

under statutory provisions that undermine Plaintiffs’ rights under the U.S. Constitution. I.C. §

18‒7042 is facially, and as applied to Plaintiffs, unconstitutional for several independent reasons:

(1) it is overbroad because it sweeps within its ambit a substantial amount of core First

Amendment protected speech; (2) it discriminates on the basis of the content and viewpoint of

particular speech and expressive conduct in violation of the First Amendment; (3) it is preempted

by federal laws and thus violates the Supremacy Clause; and (4) it violates the Equal Protection

Clause of the Fourteenth Amendment because it discriminates on the basis of animus toward


                                                 8
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 325 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 10 of 52




unpopular political groups and lacks a rational basis.


                                 JURISDICTION AND VENUE

       22.     This action arises under the U.S. Constitution and laws of the United States,

including 42 U.S.C. §§ 1983 and 1988. Jurisdiction is conferred on this Court pursuant to 28

U.S.C. §§ 1331 and 1343.

       23.     This Court has authority to grant the declaratory and injunctive relief herein

requested pursuant to 28 U.S.C. §§ 2201 and 2202, and Rules 57 and 65 of the Federal Rules of

Civil Procedure.

       24.     Venue is proper in the U.S. District Court for the District of Idaho pursuant to 28

U.S.C. § 1391(b)(1) and (2).


                                             PARTIES

                                             Plaintiffs

       25.     Plaintiff–ANIMAL LEGAL DEFENSE FUND (ALDF) is a national non-profit

animal protection organization founded in 1979 that uses education, public outreach,

investigations, legislation, and litigation to protect the lives and advance the interests of animals,

including those raised for food. ALDF’s work is supported by more than 110,000 members

across the country, including in Idaho.       ALDF promotes the humane treatment of farmed

animals. ALDF and its agents have conducted undercover investigations at animal facilities

around the country, including facilities that would meet the definition of an “agricultural

production facility” under I.C. § 18‒7042(2)(b). ALDF would like to conduct an investigation in

Idaho and has an investigative team capable of doing so. Moreover, ALDF’s core mission of


                                                  9
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 326 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 11 of 52




improving the lives of animals is fundamentally impaired by the ag gag law. ALDF uses

investigations to support its litigation and outreach and this law directly impedes these efforts by

diminishing the supply of such investigations.       ALDF also spends significant resources to

prevent the spread of, and when necessary to amend and/or repeal, unconstitutional ag gag laws

like and including the one enacted in Idaho.            These expenditures to counteract the

unconstitutional violations of various persons’ civil rights constitute a harmful diversion of

ALDF’s very limited resources and a loss to the organization because those resources would

otherwise be better spent furthering ALDF’s core mission of protecting the lives and advancing

the interests of animals through the legal system. ALDF, however, is obligated to divert its

resources in order to prevent the harm ag gag laws, like and including the one enacted in Idaho,

pose to ALDF’s core mission because such laws prevent the creation and dissemination of

information that protects the lives and advances the interests of animals, and because such laws

directly impede the development of animal law.

       26.     Plaintiff–PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC.

(PETA) is a Virginia non-stock corporation and animal protection charity exempt from taxation

pursuant to Section 501(c)(3) of the Internal Revenue Code. PETA is dedicated to protecting

animals from abuse, neglect, and cruelty, and undertakes these efforts through public education,

undercover investigations, research, animal rescue, legislation, special events, celebrity

involvement, protest campaigns, and lawsuits to enforce laws enacted to protect animals. A

central tenet of PETA’s mission is to expose cruelty to farmed animals, educate the public about

such cruelty, and encourage people to choose a lifestyle that does not involve or support abuse,

neglect, or exploitation of animals.        PETA’s first undercover investigation—the 1981


                                                10
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 327 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 12 of 52




investigation of Dr. Edward Taub’s monkey testing laboratory in Silver Spring, Maryland—

resulted in the nation’s first arrest and criminal conviction of an animal experimenter for cruelty

to animals. PETA has conducted dozens of investigations in the United States over the past three

decades, exposing illegal animal abuse and turning the results of each investigation over to

appropriate law enforcement and/or regulatory authorities.         It continues to conduct these

investigations to expose further illegal conduct on the part of workers and management

personnel. PETA is also interested and willing to conduct an investigation in Idaho but for the

threat of criminal prosecution under I.C. § 18‒7042. Moreover, PETA uses investigations to

support its litigation and outreach and this law directly impedes these efforts by diminishing the

supply of such investigations. The ag gag law impairs PETA’s ability to carry out its core

missions and has forced PETA to divert resources on educating the public regarding and

otherwise opposing ag gag laws, like that enacted in Idaho. PETA has and will continue to divert

resources to engage in educational outreach about Idaho’s ag gag law, and the money spent

opposing and doing outreach regarding ag gag laws diminishes the money available for these

more traditional, core educational goals of PETA.

       27.     Plaintiff–AMERICAN CIVIL LIBERTIES UNION OF IDAHO, INC. is a

statewide non-profit, non-partisan organization of more than 1,200 members whose mission is to

advance civil liberties and civil rights in Idaho. The ACLU’s members live and work throughout

the state of Idaho, including at, for, and near agricultural production facilities. According to the

U.S. Department of Agriculture’s most recent available Census of Agriculture, there are over

22,000 farms in the vicinity of the residences of current ACLU of Idaho members in good

standing. The ACLU nationally has a long history of protecting the public’s right to know,


                                                11
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 328 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 13 of 52




including through undercover investigations and journalism. The national ACLU participated

before the U.S. Supreme Court as amicus curiae in New York Times v. United States to protect

the public’s right to know of surreptitiously obtained classified documents known as the

“Pentagon Papers.” The ACLU’s first permanent affiliate was founded by Upton Sinclair.

Among the ACLU of Idaho’s members today are individuals who investigate and document

hazardous conditions and practices at agricultural production facilities in Idaho, including by

entering those facilities to make audio and video recordings and by obtaining facility records.

The ACLU itself, sometimes through its members, staff, and volunteers, also frequently attempts

to obtain records using the Idaho Public Records Law. The ACLU’s members have grave

concerns about the safety of agricultural operations in Idaho. Recently, the ACLU of Idaho

participated in a lawsuit challenging an Idaho statute that prevented many Idahoans from

providing comment to county governments about large confined animal feeding operations

(CAFOs). In that case, Friends of Minidoka v. Jerome County Board of Commissioners, the

Idaho Supreme Court allowed the ACLU to defend its members’ freedom of speech and

Fourteenth Amendment rights as a friend of the court, over the objection of an agricultural

operator and intervenor, South View Dairy. Both before and after the enactment of I.C. § 18‒

7042, ACLU members have made significant complaints to the ACLU about the ag gag statute,

because it will violate and chill members’ freedom of speech and is constitutionally defective.

The ag gag statute will subject ACLU members to arrest and incarceration for their speech

during their already planned investigations and documentation of Idaho agricultural facilities,

which those members continue to undertake to protect their families, their children, and the

public at large.


                                              12
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 329 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 14 of 52




       28.     Plaintiff‒THE CENTER FOR FOOD SAFETY is a 501(c)(3) non-profit

organization dedicated to protecting and promoting sustainable agriculture and the environment.

As a membership organization, CFS has over 400,000 members nationwide, including members

in Idaho. CFS was established for the purpose of protecting the public by challenging harmful

food production technologies and promoting sustainable alternatives. CFS’s mission is to protect

the public’s right to know how their food is produced. CFS utilizes regulatory actions, citizen

engagement, legislation, and when necessary, litigation, to promote transparency and

accountability in the factory farm and industrial agriculture industries. CFS disseminates to

government agencies, members of Congress, and the general public a wide array of

informational materials addressing the harmful effects of industrial agriculture. These materials

include news articles, policy reports, legal briefs, press releases, action alerts, and fact sheets.

CFS relies on and uses videos and recordings obtained during undercover industrial agriculture

investigations for its legal, policy, advocacy, and educational and outreach work.

       29.     Plaintiff–FARM SANCTUARY is a non-profit 501(c)(3) animal-advocacy

organization with over 250,000 constituents nationwide. Core to its mission is protecting farm

animals from cruelty and encouraging a new public awareness about farm animals through

education and media outreach. Farm Sanctuary focuses its efforts exclusively on farm animals

and is the largest farm animal rescue and protection organization in the United States. Farm

Sanctuary has conducted farm animal investigations in the past, and it continues to rely on the

information obtained by other groups’ ongoing investigations for its work. Stated differently,

Farm Sanctuary is a uniquely situated recipient of the undercover recordings—a listener with a

concrete injury. Specifically, Farm Sanctuary uses the videos for educational purposes and for


                                                13
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 330 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 15 of 52




in-person and online outreach. In addition, Farm Sanctuary has concrete and imminent plans to

promote and use future investigations in its video production, online, and in legislative and

corporate campaigns.

       30.     Plaintiff–RIVER’S WISH ANIMAL SANCTUARY is a non-profit 501(c)(3)

organization located in Spokane County, Washington, not far from the Idaho border. On its

sixty-five acres, River’s Wish provides a sanctuary to rabbits, dogs, cats, goats, horses, donkeys,

pigs, chickens, turkeys, cows and more.        River’s Wish’s mission is to provide care and

permanent sanctuary to neglected, abused, homeless, and older animals in need; and to promote

kindness and compassionate lifestyle choices through humane education. River’s Wish offers

educational programs, such as “Compassion for Animals,” which allows people to meet animals

first-hand and puts a story, personality, and face behind the abstract notion of their species.

River’s Wish is directly harmed by I.C. § 18‒7042 for two independent reasons. First, the law

will impede the organization from learning of animals that are being mistreated and that are in

need of rescue. In the past, River’s Wish has rescued one or more animals that were in danger in

Idaho and that came to their attention because of undercover reporting. It will be considerably

more difficult to obtain information about the need for rescue when investigative efforts to

uncover abuse are criminalized. Second, River’s Wish regards education and outreach as an

important part of its mission and the ag gag law impairs its ability to do such outreach.

Specifically, the sanctuary will have to devote resources to raising awareness about the ag gag

law instead of finding animals in need of rescue. This diversion of resources, in turn, limits the

resources available for its core outreach on the topics of veganism and animal welfare, as well as

the resources available for animal rescue. Moreover, investigative videos are highly effective as


                                                14
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 331 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 16 of 52




part of vegetarian outreach—a picture is worth a thousand words—and the ag gag law chokes off

the supply of this footage, thereby directly harming the sanctuary’s outreach efforts.

       31.     Plaintiff-WESTERN WATERSHEDS PROJECT (WWP) is a non-profit

conservation group, founded to protect and restore western watersheds and wildlife through

education, public policy initiatives, and litigation. WWP has 1,400 members, with field offices

in Idaho, Montana, Utah, Wyoming, Arizona, and California. WWP is headquartered in Hailey,

Idaho, and manages the Greenfire Preserve in Clayton, Idaho. The group works to influence and

improve public lands management throughout the West with a primary focus on the negative

impacts of livestock grazing on 250,000,000 acres of western public lands, including harm to

ecological, biological, cultural, historic, archeological, and scenic resources.          WWP does

investigative work to document the harms of livestock grazing on public lands, some of which is

now illegal under I.C. § 18‒7042. Specifically, WWP takes photographic and video images of

agricultural sites that are closed to the public in a manner that is criminalized by the statute.

       32.     Plaintiff–SANDPOINT VEGETARIANS is an unincorporated non-profit

association of vegetarians that encourages a vegetarian lifestyle to foster compassion, improve

health, and protect the planet. Sandpoint’s mission is to promote the idea that all beings have a

right of existence, that people have a moral obligation to stand up for animals, and that people

must minimize the suffering of animals. Sandpoint’s advocacy includes potlucks, leafleting, film

screenings, outreach, library displays, guest speakers, and presentations, all aimed at educating

others about animal suffering and environmental degradation in industrial agriculture. I.C. § 18‒

7042 substantially undermines Sandpoint’s outreach and advocacy by eliminating the possibility

of obtaining videos or photographs documenting the harm to animals on factory farms in Idaho


                                                  15
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 332 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 17 of 52




specifically, and it forces Sandpoint to divert resources away from vegan and vegetarian

advocacy to educate the public about the ag gag law and its effects.

       33.     Plaintiff‒IDAHO       CONCERNED           AREA       RESIDENTS        FOR      THE

ENVIRONMENT (ICARE) is a grassroots organization that advocates for Idahoans affected by

animal facilities. ICARE supports sustainable family farms and promotes the development of

strong local and regional foodsheds; transparency and accountability in land-use planning,

regulation, and enforcement; equitable global trade; and sane domestic agricultural policy.

ICARE members are also interested and willing to conduct an investigation in Idaho but for the

threat of criminal prosecution under I.C. § 18‒7042.           ICARE members have conducted

undercover investigations at animal facilities in Idaho in the past, including facilities that would

meet the definition of an “agricultural production facility” under I.C. § 18‒7042(2)(b). In 2009,

an ICARE member escorted a New York Times journalist around Idaho animal facilities for a

series on Clean Water Act concerns. The group covertly filmed several animal facilities from

facility-owned property without consent. ICARE would like to conduct similar investigation and

has made arrangements to do so.         Moreover, ICARE has plans to engage in now-illegal

employment-based investigations and had such plans prior to the enactment of I.C. § 18‒7042.

       34.     Plaintiff–IDAHO HISPANIC CAUCUS INSTITUTE FOR RESEARCH &

EDUCATION (IHCIRE) is a nonprofit 501(c)(3) volunteer political organization based in

Nampa, recognized as a statewide leader in advocating for social justice issues affecting Latinos

in Idaho. With the charge of promoting the social, economic, and political empowerment of

Latinos, IHCIRE takes an active role in addressing the ramifications of government as it relates

to the Hispanic population in the State. IHCIRE’s mission is to promote the social welfare of the


                                                16
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 333 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 18 of 52




Idaho Latino community through action, research, and education on those social justice issues

that continue to negatively impact the social well-being of Idaho's Latinos.            It considers

farmworkers one of its core constituencies, and its campaigns to mobilize voter registration and

turnout and to increase the state minimum wage directly affect the lives of farmworkers. Among

IHCIRE’s objectives are to increase the acquisition and dissemination of Latino-based research

on immigration, human rights, health, and employment, and to organize and execute community-

based educational forums. IHCIRE, along with its community partners, intends to host a series

of community meetings in 2014 throughout the state – in Wilder, Mountain Home, Twin Falls,

and Pocatello – to address issues of significance to Latino communities, in particular farm-

working women and their families. Because of the threat that the ag gag law poses to these

communities, IHCIRE will be forced to divert its financial and personnel resources to educating

attendees about the ag gag law. IHCIRE will be required to correspondingly reduce the amount

of time and resources it can dedicate to its core mission work at these community meetings, such

as promoting voter registration and other efforts to empower Latino communities. If the ag gag

law is declared invalid, ICIRE will be able to redirect its resources to activities and outreach that

promote its mission.

       35.     Plaintiff–COUNTERPUNCH is a print and online journal of progressive politics,

news, investigative reporting, civil liberties, art, and culture. CounterPunch’s readership is

global, with over 5,000 paid subscribers and a web readership of over one million unique visitors

per month.    CounterPunch and its writers have received numerous awards.             CounterPunch

regularly reports on undercover investigations at factory farms; the following articles illustrate

the extensive coverage CounterPunch gives to these investigations: “Undercover at a Turkey


                                                 17
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 334 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 19 of 52




Slaughtering Plant,” “Hatchery Horrors,” “The Price of Cheap Easter Eggs,” “Life on HBO’s

Factory Hog Farm,” “Is Your Child Eating Downer Cows?,” “American Beef Supply at Risk,”

and “Pig Hell at Wal-Mart Supplier.” The ag gag law stifles undercover investigations in Idaho

and thus suppresses CounterPunch’s free press rights and undermines its ability to report

thoroughly and accurately on a matter of significant public concern: the ethical and public health

implications of modern industrial agriculture.

       36.     Plaintiff‒FARM FORWARD is a 501(c)(3) non-profit organization seeking to

implement innovative strategies to promote conscientious food choices, reduce farm animal

suffering, and advance sustainable agriculture.       More specifically, Farm Forward works to

eliminate the worst practices in factory farming; advocates an acute reduction in the consumption

of factory-farmed meat, fish, eggs, and dairy by encouraging conscientious consumer decision-

making; supports interdisciplinary research and undergraduate teaching about the cultural

significance of animals and animal agriculture; and stimulates the production of essays, books,

films, and religious activities that raise awareness about the problems in animal agriculture and

the deeper cultural issues behind them. One of the most effective ways that Farm Forward

informs consumers about the cruelty of factory farming is by discussion of investigations into

these farms. I.C. § 18‒7042 substantially impairs Farm Forward’s ability to inform consumers

about the worst practices in factory farming because Farm Forward will have to devote

additional resources to explaining why abuses in the factory farm system are being hidden from

public view. In addition, Farm Forward is developing a tool (BuyingPoultry.com) for consumers

to learn about the practices of the specific farms from which they buy poultry products. The

Idaho ag gag law will make it impossible to provide transparent, robust information on poultry


                                                 18
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 335 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 20 of 52




farming practices in Idaho to users of BuyingPoultry.com. As part of its efforts to stimulate the

conversation around factory farming in the arts, Farm Forward is helping producers of a

documentary film (Eating Animals); its work to coordinate the film’s content will be hindered by

the Idaho ag gag law because it will prevent Farm Forward from overseeing an undercover farm

investigation in Idaho, and because it will limit the ability of other groups to conduct

investigations that might otherwise be discussed in the film.

       37.     Plaintiff–WILL POTTER is an award-winning journalist, author, and public

speaker based in Washington, D.C., who is a leading authority on the animal rights and

environmental movements. Potter’s reporting and commentary have appeared in media outlets

including Rolling Stone, Mother Jones, The Los Angeles Times, Vermont Law Review, and The

Washington Post. Potter has lectured at more than 100 universities and public forums

internationally about his work, including Georgetown University, the New York City Bar

Association, and the House of Democracy and Human Rights in Berlin, and he has testified

before the U.S. Congress about his reporting. Potter is a TED Fellow, which is a global network

of innovators and trailblazers from a spectrum of disciplines. Potter is the author of Green is the

New Red: An Insider’s Account of a Social Movement Under Siege, which Kirkus Reviews

named as one of the best books of 2011 and described as a “shocking exposé” of “remarkable

merit.” The book is regularly used in college and graduate school courses on political science,

civil rights, and sociology. Potter also runs the popular website www.greenisthenewred.com,

where he reports on issues concerning animals and the environment. Potter regularly reports on

the results of undercover investigations, and he profits from visits to his website based on such

reporting. However, the ag gag law limits his access to undercover investigations and hinders


                                                19
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 336 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 21 of 52




his coverage of industrial animal agriculture, and therefore, causes economic as well as speech

related injuries. Potter would report the findings of other investigations at animal agricultural

operations in Idaho, but for the ag gag statute.

       38.     Plaintiff–JAMES MCWILLIAMS is an award-winning professor in the

Department of History at Texas State University at San Marcos.            McWilliams writes and

publishes and lectures nationally at food and vegetarian conferences on the intersection of

American history and diet, including the book A Revolution in Eating: How the Quest for Food

Shaped America, published by Columbia University Press.            McWilliams’ writing on food,

agriculture, and animals has appeared in the New York Times, Harper’s, The Washington Post,

The Atlantic, Slate, Forbes, Travel and Leisure, The Los Angeles Times, The International

Herald Tribune, The Christian Science Monitor, and The Texas Observer. McWilliams also runs

the popular blog The Pitchfork, where he writes about factory farming, relying in part on

undercover investigations. His current projects include two books. One, tentatively titled A

Glorious Distance: The Origins of Factory Farming in the United States, is being published by

the Cornell University Press. The second, tentatively titled The Modern Savage: Our Unthinking

Decision to Eat Animals (St. Martin’s Press), investigates the hidden ethical, environmental, and

economic problems with small-scale animal agriculture today. As a scholar and historian,

McWilliams places great importance on access to reliable, accurate, first-hand source materials.

The ag gag law inhibits this access, screening out important and relevant materials that are

essential to McWilliams’ scholarship, teaching, and national lectures, thus interfering with and

undermining his profession. McWilliams is directly harmed by I.C. § 18‒7042 because it

impedes his access to information, which is critical to his speeches to lay audiences as well as his


                                                   20
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 337 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 22 of 52




academic research.

         39.    Plaintiff–MONTE HICKMAN is a lifelong Idaho resident who is interested in

post-retirement work as an agricultural operations investigator.         Hickman was formerly

employed as a dairy worker, a lumber yard worker, and most recently as a deputy sheriff.

Hickman recently retired from his position as an Idaho law enforcement officer and has been

interested in doing investigative work in support of labor and animal rights in Idaho. His law

enforcement and agricultural background make him well-suited for the work.              Moreover,

Hickman has been guaranteed employment as an undercover investigator in the animal

agricultural industries. However, I.C. § 18‒7042 makes it impossible for Hickman to engage in

this work without risking criminal prosecution, thereby depriving him of a concrete opportunity

to engage in political speech, pursue a new profession, and obtain financial benefit.

         40.    Plaintiff‒BLAIR KOCH is a fourth generation Idahoan and independent,

freelance journalist that covers sensitive environmental, agriculture, and animal welfare issues in

Idaho.    Koch has engaged in numerous investigations relating to large-scale agriculture

operations and intends to continue that work. Koch’s investigative work requires her to enter

agriculture facilities without permission to obtain recordings or photos. Because of Idaho’s ag

gag law, Koch’s investigations are now illegal. The ag gag law denies Koch the ability to

continue to investigate and report on important agriculture matters that otherwise would go

unreported. Specifically, I.C. § 18‒7042 suppresses Koch’s political speech and criminalizes her

intention to continue investigating environmental, agriculture, and animal welfare issues at Idaho

agriculture facilities.

         41.    Plaintiff‒DANIEL HAUFF is an animal and human rights activist, consultant, and


                                                21
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 338 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 23 of 52




expert on employment-based undercover investigations at animal agricultural operations. He is

the former Director of Investigations for a major national animal protection organization. In that

capacity, he spent four years working with investigators, facilitating their employment, and

overseeing more than a dozen high security undercover investigations across the country at a

variety of animal agricultural operations—from pig breeding facilities to high-density egg farms

to dairies to slaughterhouses to veal farms. Each investigation that Hauff oversaw revealed

severe animal suffering, either through the gratuitous infliction of animal cruelty or through legal

and routine industrial farming practices such as intensive confinement and unanaesthetized

mutilations (e.g., beak-searing, horn removal, and castration). Hauff has facilitated every stage

of undercover investigations, including identifying and scouting locations, hiring investigators,

advising investigators in-field on everything from the effective use of surveillance equipment to

emergency decision-making, reviewing investigative footage, presenting findings to law

enforcement, and serving as a media spokesperson to convey investigative findings to the public.

Investigations overseen by Hauff gained national recognition and exposed institutionalized

mistreatment of farmed animals, leading to raids on factory farms, rescue of abused and

neglected animals, passage of landmark legislation, and major corporate policy changes affecting

countless animals. Because of Hauff’s extensive expertise in the field, Plaintiff ALDF would

engage him to coordinate an undercover, employment-based investigation in Idaho. ALDF

would pay Hauff to oversee such an investigation. The existence of Idaho’s ag gag law,

however, prevents Hauff from pursuing this consulting opportunity, for fear of being prosecuted

as an accomplice or co-conspirator to “Agricultural Production Interference.” The ag gag statute

has thus injured Hauff financially by depriving him of a consulting opportunity, and


                                                22
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 339 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 24 of 52




constitutionally by depriving him of the opportunity to serve as a media spokesperson about a

Idaho investigation at an agricultural operation. If the ag gag law is declared unconstitutional,

Hauff will oversee an employment-based investigation of an agricultural operation in Idaho on

behalf of ALDF.

                                           Defendants

        42.     Defendant C. L. “BUTCH” OTTER is the Governor of Idaho and as such, is the

Chief Executive for the state, responsible for ensuring the enforcement of the State’s criminal

statutes. The Governor is sued in his official capacity.

        43.     Defendant LAWRENCE WASDEN is the Attorney General of Idaho and as such,

oversees the enforcement of the State’s criminal statutes. The Attorney General is sued in his

official capacity.


                                  FACTUAL BACKGROUND

                                       Statutory Overview

        44.     On February 28, 2014, Governor Otter signed into law Senate Bill 1337, codified

at I.C. § 18‒7042 (2014).

        45.     I.C. § 18‒7042 was enacted as an emergency provision, which went into effect

immediately upon the Governor’s signature.

        46.     I.C. § 18‒7042 criminalizes “interference with agricultural production.”

        47.     The statute defines “agricultural production” as “activities associated with the

production of agricultural products for food, fiber, fuel and other lawful uses.” The statute lists

examples of “agricultural production” that illustrate the breadth of the term, such that it includes

virtually every conceivable human interaction with food, plants, or animals, including even just

                                                23
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 340 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 25 of 52




the “processing and packaging of agricultural products into food,” such as at a restaurant or in a

home kitchen.3

       48.       An “agricultural production facility” is any “structure or land, privately or

publicly owned, leased or operated, that is being used for agricultural production.”

       49.       The statute creates five agricultural production interferences that will be deemed

criminal:

                 a.     “[E]nter[ing] an agricultural production facility by force, threat,

       misrepresentation or trespass” while not employed by the facility, I.C. § 18‒7042(1)(a);

                 b.     “Obtain[ing] records of an agricultural production facility by force, threat,

       misrepresentation or trespass,” I.C. § 18‒7042(1)(b);

                 c.     “Obtain[ing] employment with an agricultural production facility by force,


3
 Idaho Stat. Ann. § 18‒7042(2) defines “agriculture production” as:
        (a) “Agricultural production” means activities associated with the production of
agricultural products for food, fiber, fuel and other lawful uses and includes without limitation:
                (i) Construction, expansion, use, maintenance and repair of an agricultural
production facility;
                (ii) Preparing land for agricultural production;
                (iii) Handling or applying pesticides, herbicides or other chemicals, compounds or
substances labeled for insects, pests, crops, weeds, water or soil;
                (iv) Planting, irrigating, growing, fertilizing, harvesting or producing agricultural,
horticultural, floricultural and viti-cultural crops, fruits and vegetable products, field grains,
seeds, hay, sod and nursery stock, and other plants, plant products, plant byproducts, plant waste
and plant compost;
                (v) Breeding, hatching, raising, producing, feeding and keeping livestock, dairy
animals, swine, furbearing animals, poultry, eggs, fish and other aquatic species, and other
animals, animal products and animal byproducts, animal waste, animal compost, and bees, bee
products and bee byproducts;
                (vi) Processing and packaging agricultural products, including the processing and
packaging of agricultural products into food and other agricultural commodities;
                (vii) Manufacturing animal feed.


                                                 24
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 341 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 26 of 52




       threat, misrepresentation or trespass with the intent to cause economic or other injury to

       the facility’s operations” or “business interests,” I.C. § 18‒7042(1)(c); or

               d.     “Enter[ing] an agricultural production facility that is not open to the public

       and, without the facility owner’s express consent . . . , mak[ing] audio or video recordings

       of the conduct of an agricultural production facility’s operations,” I.C. § 18‒7042(1)(d).

               e.     “Intentionally causing physical damage or injury to the agricultural

       production facility’s operations,” I.C. § 18‒7042(1)(e).

       50.     Persons violating I.C. § 18‒7042(1) face up to a year in jail and up to $5,000 in

fines. By comparison, the maximum jail time for a first-offense conviction of animal cruelty is

six months. I.C. § 25‒3520A. In other words, the statute punishes those who expose animal

cruelty more severely than those who commit it.

       51.     Under the plain terms of I.C. § 18‒7042, no new investigations of the type

contemplated by some of the Plaintiffs and relied on by other Plaintiffs may be conducted in

Idaho. Farmworkers and other current employees working at agricultural production facilities

cannot even credibly document unsafe conditions in their workplace without risking arrest and

prosecution.

       52.     Although investigations and their corresponding media coverage are the primary

source of whistleblowing activity in the agricultural industry, the Idaho law makes all such

speech effectively impossible.

       53.     The threat of criminal liability extends beyond the individual who conducts the

investigation and includes non-profit organizations such as PETA and ALDF. These Plaintiffs

support and encourage whistleblowers and investigators who are shining a spotlight on practices,


                                                25
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 342 of 480
          Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 27 of 52




in the belief that the public has a right to know what goes on in facilities that produce products

for public consumption. Indeed, even a journalist who worked with an investigator to obtain

undercover video or photographic images would be a criminal.           I.C. § 18‒304 (aiding in

misdemeanors); I.C. § 18‒1701 (conspiracy).

         54.   I.C. § 18‒7042 criminalizes investigative efforts—employment-based or

otherwise—in an unconscionably broad range of facilities. An “agricultural production facility”

is defined so as to include land “whether privately or publicly owned.” I.C. § 18‒7042 (2)(a).

Moreover, the law defines the range of conduct that may not be subject to investigative image or

audio capture in even more sweeping terms: any facility involved in the production of “food,

fiber, fuel, and other lawful uses [of agricultural products]” that is not open to the public. Any

facility that raises animals, or grows plants, or processes the animals or plants for food is

suddenly exempt from most forms of whistle-blowing.               I.C. § 18‒7042 criminalizes

investigations at any stage of the food production or animal handling cycle of production. It

makes an entire range of politically salient speech criminal.

         55.   These statutes have the effect of criminalizing undercover investigative activities

of agricultural operations, as well as the planning and assistance of such activity, thereby making

the investigations and the journalism surrounding such events virtually impossible. Actions in

furtherance of a plan to investigate would give rise to attempt liability under the Idaho criminal

code.

                                       Statutory Purpose

         56.   I.C. § 18‒7042 criminalizes image capture from agricultural operations not open

to the public where the owner of the facility does not expressly approve of the recording in


                                                26
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 343 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 28 of 52




advance of its production.

       57.     I.C. § 18‒7042 criminalizes both employment-based investigations where

employment is obtained through misrepresentation or omission and other forms of investigation

that involve documentation (including traditional whistle-blowing by employees).

       58.     The statute does not prohibit or single-out images and recordings produced by the

owners or others who will portray the agricultural industry in a favorable light. The purpose and

effect of the statute is to prioritize and privilege speech that is favorable to the agricultural

industry.

       59.     The statute criminalizes the production of only speech that is inconsistent with the

goals and interests of the agricultural industry.

       60.     The statute criminalizes the production of speech that is a matter of considerable

public concern.

       61.     The statute’s legislative history demonstrates that it was introduced with the

explicit intent of silencing or impeding speech by animal protection organizations.

       62.     Senator Jim Patrick, sponsor of the Senate bill, justified the legislation by

claiming that extremist animal activists were comparable to marauding invaders centuries ago

who swarmed into foreign territory and destroyed crops to starve foes into submission.

       63.     Sen. Patrick, speaking of animal activists in a committee hearing, stated:

“[T]errorism has been used by enemies for centuries to destroy the ability to produce food and

the confidence in the food’s safety. This is clear back in the 6th century B.C.” Defending the

legislation, Sen. Patrick said, “This is how you combat your enemies.”

       64.     Senator Linden Bateman called animal protection organizations that encourage


                                                    27
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 344 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 29 of 52




undercover whistleblowing “extreme activists who want to contrive issues simply to bring in the

donations.”

       65.       Representative Steven Miller, the bill’s co-sponsor, stated the motivation behind

the bill was to protect the economic interests of factory farms from investigations by animal-

rights groups.

       66.       Representative Donna Pence also indicated that the bill was directed at protecting

factory farms from investigations by animal-rights groups, disparaging core political advocacy

efforts related to a prior investigation at an Idaho dairy: “By releasing the footage to the Internet,

with petitions calling for a boycott of products of any company that bought meat or milk from

Bettencourt Dairy, the organizations involved then crossed the ethical line for me.”

       67.       One of the primary public voices in support for the Idaho statute was the Idaho

Dairymen’s Association. Tony VanderHulst, chairman of the Idaho Dairymen’s Association,

stated, “This is about exposing the real agenda of these radical groups that are engaged in

terrorism.”

       68.       Representative Gayle Batt, speaking of the Idaho Dairymen’s Association

involvement in the legislation noted: “The dairy industry decided they could no longer be held

hostage by such threats. They could not allow fellow members of the industry to be persecuted in

the court of public opinion. It was then that th[e]y were convinced that they had to go forward

with this legislation.” (Emphasis added.)

       69.       Dan Steenson, attorney for the Idaho Dairymen’s Association, proudly

proclaimed that he drafted the legislation because “extremist groups implement vigilante tactics.”

       70.       Mr. Steenson also acknowledged the broad nature of the bill: “Subsection 1(d)


                                                 28
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 345 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 30 of 52




applies where, without express consent, there’s a recording even if the employee is a ‘legitimate’

long-term employee and documents non-animal related violations such as blocked fire exits.”

       71.     Speaking of the economic motivations, Mr. Steenson said: “I proudly represent

the hardworking dairy farmers who comprise the Idaho Dairyman’s Association. Although I

prepared this legislation at their request, in writing it, I kept in mind the other agricultural

associations, farmers and ranchers I represent in central and southern Idaho.”

       72.     Upon information and belief, certain legislators and legislative staff advocated for

I.C. § 18‒7042 specifically because it would silence animal protection organizations.

       73.     On information and belief, Idaho’s law was based in substantial part on model

language drafted and lobbied by the American Legislative Exchange Council (ALEC).

       74.     On information and belief, the law was drafted by the Idaho Dairymen’s

Association with the express purpose of disadvantaging animal rights and whistleblower speech.

About one week before the ag gag bill was introduced in the Idaho legislature, the Idaho

Dairymen’s Association began instructing its members to coerce employees to waive their

constitutional rights to speak freely by requiring workers to sign agreements that prohibit them

from disclosing to the government or the public any information about unsafe, dangerous, or

abusive conditions or conduct on Idaho dairies and other agricultural facilities.

       75.     On information and belief, there are no other statutes in Idaho that target a

specific category of whistle-blowing or investigative journalism. Undercover investigations of,

for example, financial institutions or medical providers are still permitted.

                            Investigations and Reporting Generally

       76.     Plaintiff PETA regularly conducts investigations into industrial factory farming


                                                 29
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 346 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 31 of 52




facilities and slaughtering operations in the United States. These investigations are central to the

organization’s mission and related public interest campaigns.

        77.    Plaintiffs Will Potter, CounterPunch, and James McWilliams actively report on

agricultural investigations. Each engages in reporting that relies on the investigations either

explicitly, or as part of their background research.

        78.    Plaintiff ALDF is engaged in, or will imminently be engaged in, undercover

investigations of agricultural facilities in the United States. ALDF conducts investigations

because they are useful to the organizations’ educational and outreach missions, as well as its

litigation.

        79.    Plaintiff Western Watersheds Project investigates the harms of domestic livestock

grazing on federal land. WWP’s efforts include entering federal land that is closed to the public

and documenting inappropriate grazing through videos and photos, among other things.

        80.    Plaintiff Monte Hickman believes that undercover investigations are an important

part of civic discourse and political participation. He has the time, background, and desire to do

an undercover investigation in Idaho. He would be employed to do such an investigation but for

the existence of I.C. § 18‒7042.

        81.    Plaintiff Daniel Hauff believes that undercover investigations are an important

means of exposing animal cruelty at factory farms. He has the time, background, and desire to

coordinate and consult on an undercover investigation in Idaho. He would be employed to do

such coordination and consultation but for the existence of I.C. § 18‒7042.

        82.    Plaintiff ACLU of Idaho has current members who have conducted

investigations—as recently as within the past month—that included making audio and video


                                                 30
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 347 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 32 of 52




recordings on site at agricultural production facilities in Idaho, and those members have specific

plans to conduct similar investigations and make audio and video recordings at such facilities

within the coming month. In some cases, the ACLU of Idaho’s members must enter these

facilities to protect their safety, because some adjacent public roads lack shoulders and some

facilities have no fences. In other cases, ACLU of Idaho members have entered facilities by

crossing the plane of property boundaries with cameras and recording equipment in order to

document conditions endangering the public’s safety. In still other cases, members have had to

fully enter facilities’ land to adequately document conditions that endanger the public’s health.

        83.     Plaintiff ICARE has current members who have conducted investigations that

included making audio and video recordings on site at agricultural production facilities in Idaho,

and those members have specific plans to conduct similar investigations and make audio and

video recordings at such facilities within the coming month. ICARE members have plans to do

more investigations at agricultural facilities, both employment-based investigations and other

forms of investigation.

        84.     In order to document actual conditions within agricultural operations, including

egregious animal abuses and routine cruelties, PETA, ALDF, Hickman, Hauff, Koch, members

of the ACLU of Idaho, and ICARE have conducted or are committed to conducting undercover

investigations at agriculture facilities.

        85.     Hickman would be paid to attempt to obtain employment with agricultural

facilities, or to gain access through misrepresentations for a shorter period of time such as posing

as a member of tour group.

        86.     Some of the investigations, including those that would be conducted by Hickman


                                                31
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 348 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 33 of 52




and Koch, would likely take the form of an employment-based investigation. In this context,

investigators for PETA and ALDF, or Hickman and Koch, would perform all the duties of a farm

laborer while observing and recording any illegal conduct occurring at the facility.

       87.     Even attempting to obtain employment or gain access to an agricultural

production facility in Idaho would make one guilty of criminal attempt. Thus PETA, ALDF,

Hickman, and Koch are precluded from even attempting to gain access to the facilities.

       88.     On information and belief, agricultural employers in Idaho will inquire about

whether a potential employee has any connections to an animal protection organization.

       89.     Industry documents for the agricultural field, including documents provided to

farms by the Idaho Dairymen’s Association, routinely instruct agricultural employers to inquire

about affiliations with animal protection organizations.

       90.     During their investigations, employment-based or otherwise, investigators use

recording equipment to document violations of applicable laws and regulations, including

unsanitary practices, cruelty to animals, pollution, sexual misconduct, labor law violations, and

other matters of public importance.

       91.     Plaintiffs ALDF, PETA, CFS, Farm Sanctuary, River’s Wish Animal Sanctuary,

WWP, Sandpoint Vegetarians, ICARE, and Farm Forward have used the videos and photos of

illegal conduct to seek enforcement of civil and criminal laws and regulations, to encourage

legislative and industry reform, to educate the public about factory farms, and to effectuate

changes in corporate policies and supply chains.

       92.     PETA’s 1998 investigation of Belcross Farm, a pig-breeding factory farm in

North Carolina, resulted in felony indictments of workers after PETA released hours of video


                                                32
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 349 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 34 of 52




footage that revealed shocking, systematic cruelty from daily beatings of pregnant sows with a

wrench and an iron pole to skinning pigs alive and sawing off a conscious animal’s legs. A 2001

PETA investigation of Seaboard Farms, an Oklahoma pig farm, resulted in the first conviction

for felony animal cruelty to farmed animals after PETA’s investigation showed employees

routinely throwing, beating, kicking, and slamming animals against concrete floors and

bludgeoning them with metal gate rods and hammers. PETA’s 2008 investigation of the factory

farms of Aviagen Turkeys resulted in the first-ever felony indictments for farmed poultry, and

first convictions of factory farmers for abusing turkeys.

       93.     Undercover investigations have and will continue to result in positive legal

outcomes, provide insights into modern factory farming, and contribute immensely to public

discourse about the political and ethical dimensions of our food choices.

       94.     These recordings are an important part of the marketplace of ideas because they

influence public opinion and consumer demand. A 2012 consumer survey conducted by Purdue

University’s Department of Agricultural Economics and Department of Animal Sciences found

that the public relies on the information gathered and presented by animal protection groups or

investigative journalists more than they rely on industry groups and the government combined.

       95.     With the exception of material generated by or done on behalf of the animal

agricultural industry, or pro-agriculture speech produced by the State, investigations by

journalists or activists and their subsequent coverage in the media provide the primary lens

through which the workings of agricultural operations may be gleaned.

       96.     Countless reporters and authors have sought access to factory farms and

slaughterhouses by asking owners for tours in order to better understand modern industrial


                                                33
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 350 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 35 of 52




agriculture. Owners and managers of these facilities never give such consent. The acclaimed

author Jonathan Safran Foer, who spent three years researching agriculture for his book Eating

Animals, wrote, “As it turns out, locked doors are the least of it. I never heard back from . . . any

of the companies I wrote to. . . . Even research organizations with paid staffs find themselves

consistently thwarted by industry secrecy. . . . The power brokers of factory farming know that

their business model depends on consumers not being able to see (or hear about) what they do.”

 Investigative Injuries (ALDF, PETA, ACLU, ICARE, Hauff, Hickman, Koch, and WWP)

       97.     Plaintiffs ALDF and PETA have the goal and organizational purpose of

producing speech that shows the hidden side of industrial agriculture.

       98.     ALDF and PETA have a specific interest in agricultural investigations in Idaho.

       99.     Plaintiffs ALDF and PETA’s missions are best served by demonstrating that

meat, dairy, eggs, and related products are produced in a similar manner industry-wide, across

the United States, which requires the ability to access a diverse array of states and not just a

select few. These goals are best served by constantly seeking investigative opportunities in new

states; indeed, the fact that they have not done an investigation in Idaho in the past makes

Idaho’s agricultural industry a uniquely important area for investigation.

       100.    The inability to conduct undercover investigations in Idaho allows agricultural

enterprises in Idaho to claim that they are treating their animals in a way that is different than

what is shown in the videos obtained by Plaintiffs from other states. Food safety, labor, and

animal welfare issues are uniquely hidden from public scrutiny because of the Idaho ag gag law.

       101.    ALDF agreed to hire Daniel Hauff, a national expert in obtaining access to

agricultural operations for undercover investigations. Hauff would coordinate ALDF’s Idaho


                                                 34
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 351 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 36 of 52




investigation.

       102.      The investigations desired by ALDF and PETA would violate the ag gag statute,

I.C. § 18‒7042.

       103.      ALDF and PETA would instruct their investigators to take photos and videos to

document inhumane conduct inside the facility, without the permission or consent of the owner,

and their investigators would not disclose their affiliation with animal protection organizations.

As such, ALDF and PETA and their investigators would face the threat of prosecution under I.C.

§ 18‒7042(1).

       104.      Plaintiff ACLU of Idaho’s mission includes vigorously protecting the civil

liberties and freedom of speech of its members and all Idahoans. The ACLU of Idaho has an

ongoing interest in robust public debate, informed by investigation, documentation, and access to

and disclosure of public records.      Its members have recently conducted investigations of

agricultural production facilities that would violate the ag gag statute, I.C. § 18‒7042, and those

members plan to continue those investigations. The ag gag statute significantly impairs the

ACLU’s mission of protecting its members’ freedom of speech to continue these investigations.

       105.      In addition to the agricultural investigations of its members, the ACLU and its

members also frequently try to obtain records from the government. Among the records kept by

the government are records of agricultural production facilities, including records of dangerous

and unhealthy conditions at some of those facilities. Under I.C. § 18‒7042, anyone who makes a

public records request seeking records of an agricultural production facility risks being

prosecuted if any of their statements in making the request is interpreted to be a

misrepresentation. These provisions substantially chill all Idahoans’ speech in requesting public


                                                35
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 352 of 480
          Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 37 of 52




records from their government.

         106.   WWP documents inappropriate cattle grazing on public land, including areas that

are closed to the public for any number of reasons. WWP documents degradation of public land,

including private corrals or agricultural structures not open to the public but placed on public

land.    This requires entering the area and taking photographs or videos.          These acts are

specifically criminalized by I.C. § 18‒7042. But for the existence of I.C. § 18‒7042, WWP

would conduct investigations of agricultural lands in Idaho that are now illegal.

         107.   Plaintiffs believe that prosecutors in Idaho intend to enforce I.C. § 18‒7042.

         108.   The more successful the undercover investigations by Plaintiffs, the more likely

the animal welfare, labor, environmental, and food safety issues are to achieve substantial media

attention, and the more likely it is that they will be prosecuted under I.C. § 18‒7042.

         109.   ALDF and PETA would like to investigate one or more facilities in Idaho, but

their constitutionally-protected speech is chilled because of the reasonable fear of prosecution

under I.C. § 18‒7042. They cannot engage in their investigative activities without fear of

prosecution.

         110.   Plaintiff Hauff suffers economic harm because he would be paid by ALDF to

consult regarding investigations in Idaho.        I.C. § 18‒7042 precludes him from gaining

employment assisting with investigations in Idaho.

         111.   Plaintiff ICARE has taken photos and videos on agricultural properties without

the express consent of the owners in the past and has plans to do so again in the future. These

actions are criminalized under I.C. § 18‒7042.

         112.   Plaintiff ICARE is interested in conducting employment-based investigations in


                                                 36
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 353 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 38 of 52




Idaho. They have taken steps to find a suitable investigative employee but cannot take further

actions to obtain agricultural employment for the person because of I.C. § 18‒7042.

       113.    Plaintiff Monte Hickman is committed to doing an agricultural investigation. He

has the background and experience that make him well-suited for agricultural employment and

would pursue this type of work for both personal and financial reasons.

       114.    Plaintiff Hickman cannot accept employment as an agricultural worker for

purposes of an investigation because to do so would constitute a violation of I.C. § 18‒7042.

       115.    Plaintiff Hickman is willing, able, and ready to engage in investigative activities.

He is prevented from doing so because of I.C. § 18‒7042.

       116.    If I.C. § 18‒7042 is invalidated, Hickman’s economic and speech injuries will be

redressed and he will be hired to attempt to do investigative work.

       117.    Hickman will be paid an hourly rate to conduct investigations, but most of the

work he would be paid to do is rendered illegal by the statute. He cannot seek employment or

otherwise investigate facilities not open to the public because doing so would constitute an

attempt to commit agricultural operation interference.

       118.    Hickman has been promised employment as a potential investigator. He cannot

accept this employment and pursue investigative opportunities until the law is invalidated.

       119.    Plaintiff Koch intends to continue her investigative activities, but is prevented

from doing so because of I.C. § 18‒7042.

       120.    If I.C. § 18‒7042 is invalidated, Koch’s economic and speech injuries will be

redressed and she will continue her investigative work.

       121.    Realistically, there is no investigation strategy that would meaningfully reveal the


                                                37
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 354 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 39 of 52




conditions inside agricultural production facilities without violating the statute.

              Reporter and Scholarly Interests (Potter, CounterPunch, McWilliams)

        122.     Plaintiff CounterPunch, a publisher, and Will Potter, a journalist, are committed

to covering the images and stories that emerge from undercover investigations of agricultural

operations.

        123.     Plaintiff James McWilliams is a historian and scholar who lectures across the

country, blogs, writes for popular media, and teaches courses on the ethics of food. He relies on

undercover investigations for his research, teaching, and presentations.

        124.     Each of the above mentioned media and scholarly plaintiffs have covered issues

relating to labor, the environment, food safety, or animal welfare.

        125.     Each such Plaintiff is concerned with these issues across the entire nation and will

attest that they would report on any investigations done in Idaho.

        126.     The harm to the media and academic plaintiffs is no less than the harm to the

investigative plaintiffs.

        127.     There is a right to receive speech just as much as there is a right to produce it.

The media and academic plaintiffs are committed to a transparent and free-flowing exchange of

ideas regarding issues of food safety and animal welfare, and the ag gag law directly impedes

their ability to report on these stories by stymieing undercover investigations in the state.

        128.     If the ag gag law is declared unconstitutional, CounterPunch, Potter, McWilliams,

and Koch will report on the findings of undercover factory farm investigations conducted in

Idaho. They will cover any investigation completed by one of the named plaintiffs in this case or

an investigation conducted in Idaho by any other group or individual.


                                                  38
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 355 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 40 of 52




   Organizational Injuries (ALDF, PETA, ACLU, CFS, Farm Sanctuary, River’s Wish,

                     WWP, Sandpoint Vegetarians, and Farm Forward)

       129.   ALDF, PETA, CFS, Farm Sanctuary, River’s Wish Animal Sanctuary, WWP,

Sandpoint Vegetarians, IHCIRE, and Farm Forward are each forced to divert resources away

from their core educational and outreach programs to focus on the social harms of ag gag laws.

The existence of I.C. § 18‒7042 forces each organization to do public outreach and education

about ag gag laws generally, and in Idaho in particular, and as such they have less money and

time to devote to outreach on topics that are more central to their missions, such as animal

rescues, the more harms of industrial farming and grazing, and community empowerment.

       130.   ALDF, PETA, CFS, Farm Sanctuary, River’s Wish Animal Sanctuary, WWP,

Sandpoint Vegetarians, and Farm Forward are each harmed because the law makes their outreach

and educational programs more difficult.

       131.   ALDF, PETA, CFS, Farm Sanctuary, River’s Wish Animal Sanctuary, WWP,

Sandpoint Vegetarians, and Farm Forward are spending money or organizational resources on

media and education regarding the harmful impacts of ag gag laws, including I.C. § 18‒7042.

This is money that would have otherwise been used to support their core missions of educating

the public about the harms of factory farming and other forms of abuse, neglect, and cruelty to

animals.

       132.   PETA and ALDF use their own investigations and those of other groups to

document the problems with the legal system’s treatment of animals, such as the absence of

federal laws that protect animals on farms or the under-enforcement of state anti-cruelty laws.

I.C. § 18‒7042 makes access to investigative accounts of the agricultural industry more difficult


                                               39
         Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 356 of 480
           Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 41 of 52




to obtain, and thus undermines their outreach and educational programs.

          133.    Farm Forward uses the investigations of other groups to document the problems

with the legal system’s treatment of animals, such as the absence of federal laws that protect

animals on farms or the under-enforcement of state anti-cruelty laws. I.C. § 18‒7042 makes

access to investigative accounts of the agricultural industry more difficult to obtain, and thus

undermines their outreach and educational programs.

          134.    River’s Wish Animal Sanctuary benefits from investigative work at agricultural

facilities. The work of whistle-blowers can and has resulted in their sanctuary obtaining rescue

animals. That is to say, the very animals they seek to protect will be more difficult to identify

because of I.C. § 18‒7042. Likewise, the law makes their outreach and educational programs

more difficult.

          135.    Sandpoint Vegetarians and Farm Forward rely heavily on showing video of

animal agriculture to the public. They have found this to be one of their most effective outreach

tools.

          136.    Sandpoint Vegetarians must now devote a significant amount of their members’

time and energy to public outreach about the ag gag law and repeal efforts. This sort of outreach

directly limits the amount of time and resources they can spend on advocating a vegetarian diet

and the humane treatment of animals.

          137.    WWP seeks to remove domestic livestock grazing from federal public lands.

Those public lands fall within the definition of “agricultural production facility’s operations”

provided by I.C. § 18‒7042(2)(b). Their goal is to protect public lands from the environmental

degradation caused by livestock grazing.


                                                40
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 357 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 42 of 52




       138.    A core component of the ACLU’s mission and activities is public education about

laws that restrict Idahoans’ civil liberties. In response to member complaints and tremendous

public and media interest in the ag gag statue, the ACLU of Idaho will be forced to deploy

significant staff time to public outreach and education about the ag gag law, including

developing new “Know Your Rights” trainings and materials for its members about their rights

under the new criminal statute.

       139.    CFS relies on and uses videos and recordings obtained during undercover

industrial agriculture investigations for its legal, policy, advocacy, and educational and outreach

work. For example, CFS was involved in litigation in Texas to enforce the state’s Health and

Safety Code at egg production facilities with the goal of protecting the public from contracting

foodborne illnesses. The lawsuit stemmed in part from an undercover investigation that revealed

unsanitary and inhumane conditions at the facility. CFS is a uniquely-situated recipient of the

undercover recordings as it is a listener; without access to undercover recordings CFS has

difficulty fulfilling its mission and providing information to the public about food production at

agricultural operations.

       140.    CFS has imminent plans to rely on undercover investigations to pursue legal and

policy work as part of its campaign against concentrated animal feeding operations.            The

reasonable fear of foodborne illnesses from certain agricultural facilities, the difficulty in

obtaining information, and the inability to protect the public from environmental and public

health threats of certain agricultural operations are themselves actual injuries.


                                     CLAIMS FOR RELIEF

                                        Declaratory Relief

                                                 41
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 358 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 43 of 52




           141.   An actual and immediate controversy exists between Plaintiffs and Defendants.

Plaintiffs contend that the challenged statute is unconstitutional. Defendants believe the statute

is constitutional.

           142.   Plaintiffs are therefore entitled to a declaration of rights with respect to this

controversy.      Without such a declaration, Plaintiffs will be uncertain of their rights and

responsibilities under the law.

                                          Injunctive Relief

           143.   Plaintiffs are entitled to an injunction. Defendants are acting and threatening to

act under color of state law to deprive Plaintiffs of their constitutional rights. Plaintiffs will

suffer irreparable injury and will continue to suffer real and immediate threat of irreparable

injury as a result of the existence, operation, enforcement, and threat of enforcement of the

challenged statute. Plaintiffs have no plain, adequate, or speedy remedy at law. Plaintiffs are

refraining from constitutionally protected activities solely for fear of prosecution under the

statute.

                                    FIRST CAUSE OF ACTION

                                  (First Amendment: Overbreadth)

           144.   Plaintiffs incorporate by reference all allegations contained in the above

paragraphs.

           145.   The act of image capture—the recording of audio or video—is not only a

necessary predicate to certain speech, it is speech itself.

           146.   Both listeners and speakers can challenge a law as constitutionally overbroad.

When a law impairs protected speech, both the would-be speakers and those who would benefit


                                                  42
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 359 of 480
       Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 44 of 52




from hearing or seeing the speech are harmed. One need not be threatening to violate I.C. § 18‒

7042 (2014) in order to have a cognizable injury.

       147.    Even a speaker or listener whose rights are not violated by the statute in question

can raise an overbreadth challenge.      Overbreadth doctrine permits the vindication of First

Amendment rights for parties not before the Court.

       148.    A statute that prohibits substantially more speech than the First Amendment

permits is unconstitutionally overbroad even though the State could lawfully punish some of the

conduct targeted by the statute. See United States v. Stevens, 130 S. Ct. 1577, 1587 (2010).

       149.    Even if the State may be able to lawfully limit the creation of certain recordings

on an agricultural operation, I.C. § 18‒7042 regulates substantially more speech than the First

Amendment permits.

       150.    Specifically, the ag gag law, although designed to target and chill animal

protection activists, also criminalizes all sorts of protected speech. Intentionally or not, the law

chills and criminalizes a plethora of protected speech that is not even related to animal welfare,

including worker safety, food safety, labor laws, and other types of agricultural industry

misconduct.

       151.    The ag gag law criminalizes not just the protected speech of Plaintiffs, but of any

person or group that would seek to investigate an “agricultural production facility” in a similar

manner, including employees, journalists, or any person merely concerned about the conditions

under which food is processed.

       152.    Because the ag gag law categorizes so much protected speech as “criminal,” it is

unconstitutionally overbroad.


                                                43
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 360 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 45 of 52




       153.    Plaintiffs are entitled to prospective relief enjoining Defendants from enforcing

the ag gag law.

       154.    Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

ag gag law is unconstitutionally overbroad and unenforceable in any situation.

                                 SECOND CAUSE OF ACTION

               (First Amendment: Content & Viewpoint Based Discrimination)

       155.    Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

       156.    The most important function of the First Amendment is to protect against laws

that target certain messages or speech because of their “ideas, subject matter, or content.” Police

Dep’t of Chi. v. Mosley, 408 U.S. 92, 95–96 (1972).

       157.    “As a general rule, laws that by their terms distinguish favored speech from

disfavored speech on the basis of the ideas or views expressed are content-based.” Turner

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 643 (1994).

       158.    I.C. § 18‒7042 limits the ability to create images relating to a particular activity:

agricultural operations. A regulation prohibiting the recording of images or sounds from a

certain type of activity—working conditions, animal welfare, and food safety at agricultural

facilities—is content-discriminatory.

       159.    Even if the speech in question is not generally protected speech—for example, if

the speech in question is merely cast as trespassing—the State still may not make a content-

based distinction. R.A.V. v. City of St. Paul, 505 U.S. 377, 380 (1992). That is to say, content-

based distinctions are impermissible even for speech that is generally unprotected.


                                                  44
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 361 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 46 of 52




          160.   By its plain text, the ag gag statute is an explicit content-based regulation. It

singles out recording the activities of agricultural operations for special, discriminatory

treatment.

          161.   In addition, the legislative history of the statute, including statements made by the

law’s sponsors and drafters, make clear that the purpose of the ag gag statute was and is to

interfere with and suppress the message of national animal protection groups. Legislators were

targeting the speech and expressive activities of certain individuals for discriminatory treatment.

          162.   The law singles out speech about agricultural activities and limits the ability of

activists and journalists to engage in political speech that is of the utmost public concern.

          163.   The State has not limited the ability to engage in whistleblowing activity in other

highly regulated or important industries, including medical providers, defense contractors, banks,

or childcare providers.

          164.   By singling out the agricultural industry for protection against political speech

that may be harmful to its profits, the ag gag law must be treated as a content- and viewpoint-

based regulation. In practice, the law ensures that only one side of the debate about industrial

agricultural facilities is raised.

          165.   The ag gag statute, as a content- and viewpoint-based regulation that is neither

justified by a compelling interest nor narrowly tailored, violates Plaintiffs’ First Amendment

rights.

          166.   Plaintiffs are entitled to prospective relief from the Defendants to remedy the

deprivations suffered as a result of the violations of their First Amendment rights.

          167.   Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the


                                                   45
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 362 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 47 of 52




ag gag law is unconstitutional and unenforceable in any situation.

                                  THIRD CAUSE OF ACTION

                       (Article VI, § 2: Supremacy Clause: Preemption)

       168.    Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

       169.    Article VI, paragraph 2, of the U.S. Constitution provides, “the Laws of the

United States . . . shall be the supreme Law of the Land . . . , any Thing in the Constitution or

Laws of any State to the Contrary notwithstanding.”

       170.    State laws that conflict with or frustrate the purposes of federal laws are

preempted.

       171.    A state law is preempted when it “stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress.” Pacific Gas & Elec. Co. v. State

Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 204 (1983).

       172.    The operation, existence, and enforcement of the ag gag law, I.C. § 18‒7042,

violates the Supremacy Clause because it conflicts with federal law by undermining the

objectives of two federal statutes.

                               False Claims Act (FCA) Preemption

       173.    Because one of the core purposes of the False Claims Act, 31 U.S.C. §§ 3729,

3730 (2006), is to provide incentives and protections for private persons to surreptitiously

uncover fraud against the federal government, I.C. § 18‒7042 is preempted.

       174.    On information and belief, in Idaho there is at least one agricultural facility that

has a contract with the federal government either to provide meat for the National School Lunch


                                                  46
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 363 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 48 of 52




Program or other food assistance programs, or to provide some other form of agricultural

commodity to the federal government.

       175.    On information and belief, some of the agricultural operations in Idaho are subject

to federal inspection.

       176.    I.C. § 18‒7042 drastically undermines the federal goal of discovering fraud

against the federal government by criminalizing the very conduct that has produced at least one

False Claims Act case in the agricultural industry.4

                      Food Safety Modernization Act (FSMA) Preemption

       177.    The purpose of 21 U.S.C. § 399d is to protect whistle-blowers from retaliation.

       178.    The FMSA ensures that employees of an “entity engaged in the manufacture,

processing, packing, transporting, distribution, reception, holding, or importation of food” are

protected against retaliation for reporting violations of the act.5

       179.    An employee documenting, for example, adulterated animal products with videos

would be protected under the FMSA and simultaneously subject to criminal penalties under I.C.

§ 18‒7042.

4
  For example, in 2008 an undercover investigation of a California slaughterhouse resulted in
gruesome images of inhumane treatment of cows. The investigation resulted in the president of
the slaughterhouse admitting that his company had produced hamburger from sick cows and sold
the product to the federal government for the National School Lunch Program. The case spurred
a False Claims Act prosecution resulting in a $497 million judgment. See Linda Chiem,
Slaughterhouse Owners Hit With $500M Judgment In FCA Case, Law360 (Nov. 16, 2012),
http://www.law360.com/articles/394827/slaughterhouse-owners-hit-with-500m-judgment-in-fca-
case.
5
  21 U.S.C. § 399d (prohibiting retaliation for reporting to government officials “any act or
omission the employee reasonably believes to be a violation of any provision of this chapter or
any order, rule, regulation, standard, or ban under this chapter, or any order, rule, regulation,
standard, or ban under this chapter”).


                                                  47
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 364 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 49 of 52




        180.      A key purpose of this provision of the FMSA is to encourage whistle-blowing.

Accordingly, a state law that imposes punishments for doing so would frustrate Congressional

purpose. See Nash v. Florida Industrial Commission, 389 U.S. 235 (1967) (noting a conflict

between a state law and the NLRA).

                                Clean Water Act (CWA) Preemption

        181.      The purpose of 33 U.S.C. § 1367(a) is to protect whistle-blowers from retaliation.

        182.      The CWA ensures that employees of regulated entities are protected against

retaliation for reporting violations of the act.

        183.      An employee documenting, for example, excessive effluent run-off or violations

of federal discharge permits at a factory farm would be protected under the AWA and

simultaneously subject to criminal penalties under I.C. § 18‒7042.

        184.      A key purpose of this provision of the AWA is to encourage whistle-blowing.

Accordingly, a state law that imposes punishments for doing so would frustrate Congressional

purpose. See Nash v. Florida Industrial Commission, 389 U.S. 235 (1967) (noting a conflict

between a state law and the NLRA).

        185.      Plaintiffs are entitled to a judgment declaring that I.C. § 18‒7042 is preempted.

Such a declaration is appropriate and necessary in order to determine the rights and obligations

of the parties.

        186.      Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

ag gag law is unconstitutional.



                                   FOURTH CAUSE OF ACTION


                                                    48
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 365 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 50 of 52




                  (Fourteenth Amendment: Equal Protection & Due Process)

          187.   Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

          188.   The Equal Protection Clause of the Fourteenth Amendment provides, “No State

shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

          189.   Equal Protection and Due Process generally prohibit laws that impinge on

fundamental rights, including freedom of speech.

          190.   When a statue is enacted based on improper motives, including animus towards a

particular group of people, the Equal Protection and Due Process Clauses of the Fourteenth

Amendment are violated. See, e.g., U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 534 (1973).

          191.   The motivating purpose behind I.C. § 18‒7042 was animus towards animal rights

groups.

          192.   There was no other purpose behind I.C. § 18‒7042 than to harm a politically

unpopular group and shelter a single industry from political discourse and criticism.

          193.   I.C. § 18‒7042 targets animal protection groups and serves no rational, non-

animus based purpose.        The legislative history is replete with derogatory statements about

Plaintiffs and their political beliefs.

          194.   Plaintiffs are entitled to prospective relief from the Defendants to remedy the

Equal Protection and Due Process violations.

          195.   Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

ag gag law is unconstitutional.


                                          PRAYER FOR RELIEF

                                                   49
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 366 of 480
        Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 51 of 52




       Plaintiffs respectfully request an order and judgment:

       196.    Declaring that the challenged statute, I.C. § 18‒7042 (2014), violates the U.S.

Constitution on its face and as applied to Plaintiffs;

       197.    Permanently enjoining Defendants, as well as their officers, agents, employees,

attorneys, and all persons in active concert or participation with them, from enforcing the

challenged statute;

       198.    Striking down the challenged statute in its entirety;

       199.    To ensure that the public has accurate notice of the requirements of the law and

the Idaho Code, and to prevent chilling speech, requiring the Defendants to provide public

notice, including in the official and online editions of the Idaho Code, that I.C. § 18‒7042 is

unconstitutional.

       200.    Awarding the Plaintiffs reasonable attorneys’ fees and costs; and

       201.    Awarding any such relief as the Court may deem just and proper.



               Dated this 17th Day of March, 2014


                                                         _________________________________

                                                         Professor Justin Marceau, (Pro Hac Vice
                                                         application pending)
                                                         Of Counsel, Animal Legal Defense Fund
                                                         University of Denver
                                                         Sturm College of Law
                                                         2255 E. Evans Avenue
                                                         Denver, CO 80208
                                                         (303) 871-6449
                                                         jmarceau@law.du.edu


                                                  50
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 367 of 480
  Case 1:14-cv-00104-BLW Document 1 Filed 03/17/14 Page 52 of 52




                                     Matthew Liebman, (Pro Hac Vice
                                     application pending)
                                     Animal Legal Defense Fund
                                     170 East Cotati Avenue
                                     Cotati, CA 94931
                                     (707) 795-2533, ext. 1028
                                     mliebman@aldf.org

                                     Matthew Strugar (Pro Hac Vice application
                                     pending)
                                     PETA Foundation
                                     2154 W. Sunset Blvd.
                                     Los Angeles, CA 90026
                                     (323) 210-2263
                                     matthew-s@petaf.org

                                     Paige M. Tomaselli (Pro Hac Vice
                                     application pending)
                                     Center for Food Safety
                                     303 Sacramento St., 2nd Floor
                                     San Francisco, CA 94111
                                     (415) 826-2770
                                     ptomaselli@centerforfoodsafety.org

                                     Richard Alan Eppink, ISB no. 7503
                                     American Civil Liberties Union
                                     of Idaho Foundation
                                     P.O. Box 8791
                                     Boise, ID 83701
                                     (208) 344-9750, ext. 1202
                                     reppink@acluidaho.org

                                     Maria E. Andrade, ISB no. 6445
                                     P.O. Box 2109
                                     Boise, ID 83701
                                     (208) 342-5100, ext. 102
                                     mandrade@andradelegal.com

                                     Attorneys for Plaintiffs




                                51
              Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 368 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




         TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW
                                  COURTEXPRESS
               1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                This docket is current through 12/04/2018

Current Date: 5/15/2020
Source:        U.S. District Court, District of Idaho (Boise)
Court:                                     U.S. District Court, District of Idaho (Boise)

Case Title:                                Animal Legal Defense Fund et al v. Otter et al

Case:                                      1:14-CV-00104

Judge:                                     Judge B. Lynn Winmill

Date Filed:                                03/16/2014

Other Dockets:                             Case in other court: Ninth Circuit Court of Appeals, 15-35960

Date Closed/Terminated:                    12/04/2018

Case Status:                               LC17, REOPEN, TERMED




SYNOPSIS INFORMATION
Allegations:                               Plaintiffs challenge the Idaho’s “ag gag” law, contending that the law penalized undercover
                                           investigations and videography documenting the production of agricultural products for
                                           lawful uses.

Damages:                                   Declaratory and injunctive relief, fees, and costs.


COMPLAINT (MANUALLY RETRIEVED)
                                              Original Image of this Document (PDF)




CASE INFORMATION
Case Number:                               1:14CV00104

Jury Demand:                               None

Nature of Suit:                            Civil Rights: Other Civil Rights (440)

Key Nature of Suit:                        Civil Rights; Other Federal Civil Rights (110.45)

Jurisdiction:                              Federal Question

Cause:                                     42 USC 1983 Civil Rights Act




PARTICIPANT INFORMATION

 Animal Legal Defense Fund

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 369 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Type:                                      Plaintiff

Attorney:                                  Justin F Marceau

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 University of Denver Sturm College of Law

Attorney Address:                          2255 E Evans Avenue
                                           Denver, CO 80210

Attorney Phone:                            303-871-6449

Email Address:                             jmarceau@law.du.edu

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew G Liebman

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Animal Legal Defense Fund

Attorney Address:                          170 E Cotati Avenue
                                           Cotati, CA 94931

Attorney Phone:                            707-795-2533 ext 1028

Email Address:                             mliebman@aldf.org

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.            2
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 370 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




Email Address:                             reppink@acluidaho.org




 People for the Ethical Treatment of Animals
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 American Civil Liberties Union of Idaho
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           3
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 371 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 The Center for Food Safety
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Leslie Brueckner

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Public Justice, P.C.

Attorney Address:                          555 12th Street, Suite 1230
                                           Oakland, CA 94607



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           4
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 372 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Attorney Phone:                            510-622-8150 ext 205

Email Address:                             lbrueckner@publicjustice.net

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Paige M Tomaselli

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Attorney Address:                          Center for Food Safety
                                           303 Sacramento Street, 2nd Floor
                                           San Francisco, CA 94111

Attorney Phone:                            415-826-2770

Email Address:                             ptomaselli@centerforfoodsafety.org

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Farm Sanctuary
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           5
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 373 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 River’s Wish Animal Sanctuary
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           6
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 374 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Western Watersheds Project
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Sandpoint Vegetarians
Type:                                      Plaintiff


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           7
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 375 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Idaho Concerned Area Residents for the Environment
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           8
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 376 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Idaho Hispanic Caucus Institute for Research and Education
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           9
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 377 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Counterpunch
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Farm Forward
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade
                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           10
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 378 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Will Potter
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           11
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 379 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 James McWilliams
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           12
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 380 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Monte Hickman
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Blair Koch
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           13
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 381 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 Daniel Hauff
Type:                                      Plaintiff

Attorney:                                  Maria E Andrade

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 ANDRADE LEGAL, INC

Attorney Address:                          PO Box 2109
                                           Boise, ID 83701

Attorney Phone:                            208-342-5100

Attorney Fax:                              208-342-5101

Email Address:                             mandrade@andradelegal.com

Attorney:                                  Matthew Daniel Strugar

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           14
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 382 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Firm Name:                                 Law Office of Matthew Strugar

Attorney Address:                          2108 Cove Avenue
                                           Los Angeles, CA 90039

Attorney Phone:                            323-696-2299

Email Address:                             matthewstrugar@gmail.com

Attorney:                                  Richard Alan Eppink

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 American Civil Liberties Union of Idaho Foundation

Attorney Address:                          P.O. Box 1897
                                           Boise, ID 83701

Attorney Phone:                            208-344-9750 ext. 1202

Attorney Fax:                              208-344-7201

Email Address:                             reppink@acluidaho.org




 C.L. Butch Otter
Party Description:                         in his official capacity as Governor of Idaho


Type:                                      Defendant

Party Terminated:                          TERMINATED: 09/04/2014

Attorney:                                  Thomas C. Perry

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 Office of the Governor

Attorney Address:                          State Capitol
                                           Boise, ID 83720

Attorney Phone:                            208-334-2100

Attorney Fax:                              208-854-3036

Email Address:                             tom.perry@gov.idaho.gov

Attorney:                                  Cally Ann Younger

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 Governor’s Office

Attorney Address:                          State Capitol
                                           PO Box 83720
                                           Boise, ID 83720

Attorney Phone:                            208-334-2100

Email Address:                             cally.younger@gov.idaho.gov




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.           15
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 383 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



 Lawrence Wasden
Party Description:                         in his official capacity as Attorney General of Idaho


Type:                                      Defendant

Attorney:                                  Clay R Smith

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Terminated:                       TERMINATED: 04/18/2018

Firm Name:                                 OFFICE OF ATTORNEY GENERAL

Attorney Address:                          POB 83720
                                           Boise, ID 83720-0010

Attorney Phone:                            208-334-4118

Attorney Fax:                              208-854-8073

Email Address:                             clay.smith@ag.idaho.gov

Attorney:                                  Peter L Wucetich

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 Office of the Idaho Attorney General

Attorney Address:                          954 W. Jefferson
                                           Boise, ID 83720

Attorney Phone:                            208-332-3548

Email Address:                             peter.wucetich@ag.idaho.gov

Attorney:                                  Steven Lamar Olsen

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 OFFICE OF THE ATTORNEY GENERAL

Attorney Address:                          POB 83720
                                           Boise, ID 83720-0010

Attorney Phone:                            208-334-2400

Attorney Fax:                              208-854-8073

Email Address:                             steven.olsen@ag.idaho.gov

Attorney:                                  Carl J Withroe

Status:                                    ATTORNEY TO BE NOTICED

Attorney Address:                          Idaho Attorney General
                                           954 W. Jefferson, Second Floor
                                           Boise, ID 83720-0010

Attorney Phone:                            208-332-3554

Email Address:                             carl.withroe@ag.idaho.gov




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.              16
           Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 384 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



 The Idaho Dairymen’s Association, Inc.
Type:                                     Intervenor Defendant

Party Terminated:                         TERMINATED: 06/16/2014




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.   17
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 385 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




Attorney:                                  David P Claiborne

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 Sawtooth Law Offices, PLLC

Attorney Address:                          P.O. Box 7985
                                           Boise, ID 83707

Attorney Phone:                            208-629-7447

Attorney Fax:                              208-629-7559

Email Address:                             david@sawtoothlaw.com

Attorney:                                  Daniel V Steenson

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 Sawtooth Law Offices, PLLC

Attorney Address:                          PO Box 7985
                                           Boise, ID 83707

Attorney Phone:                            208-629-7447

Attorney Fax:                              208-629-7559

Email Address:                             dan@sawtoothlaw.com




 Reporters Committee for Freedom of the Press
Party Description:                         and 15 Others


Type:                                      Amicus

Attorney:                                  Charles A Brown

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Attorney Address:                          PO Box 1225
                                           Lewiston, ID 83501

Attorney Phone:                            208-746-9947

Attorney Fax:                              208-746-5886

Email Address:                             CharlesABrown@cableone.net

Attorney:                                  Bruce D Brown

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Reporters Committee for Freedom of the Press

Attorney Address:                          1101 Wilson Blvd, Suite 1100
                                           Arlington, VA 22209

Attorney Phone:                            703-807-2101


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.     18
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 386 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Email Address:                             bbrown@rcfp.org




 Government Accountability Project
Type:                                      Amicus

Attorney:                                  Craig Durham

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 Ferguson Durham, PLLC

Attorney Address:                          223 N. 6th Street, Suite 325
                                           Boise, ID 83702

Attorney Phone:                            208-345-5183

Attorney Fax:                              208-906-8663

Email Address:                             chd@fergusondurham.com

Attorney:                                  Jeffery S Gulley

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Attorney Address:                          Government Accountability Project
                                           1612 K Street, NW, Suite 1100
                                           Washington, DC 20006

Attorney Phone:                            202-457-0034 ext 127

Email Address:                             jeffg@whistleblower.org




 Idaho Building and Construction Trades Council, AFL-CIO
Type:                                      Amicus

Attorney:                                  James Marshall Piotrowski

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 HERZFELD & PIOTROWSKI

Attorney Address:                          PO Box 2864
                                           Boise, ID 83701-2864

Attorney Phone:                            208-331-9200

Email Address:                             JPiotrowski@idunionlaw.com

Attorney:                                  Marty Durand

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 Herzfeld & Piotrowski, LLP

Attorney Address:                          P.O. Box 2864
                                           Boise, ID 83701

Attorney Phone:                            208-331-9200


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.   19
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 387 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Email Address:                             marty@idunionlaw.com




 Idaho Farm Bureau Federation, Inc.
Type:                                      Amicus

Attorney:                                  Norman M Semanko

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 Moffatt Thomas Barrett Rock & Fields, Chtd.

Attorney Address:                          101 S. Capitol Blvd., 10th Floor
                                           P.O. Box 829
                                           Boise, ID 83701-0829

Attorney Phone:                            208-345-2000

Attorney Fax:                              208-385-5446

Email Address:                             nsemanko@parsonsbehle.com




 Idaho Heartland Coalition, Inc.
Type:                                      Amicus

Attorney:                                  Norman M Semanko

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 Moffatt Thomas Barrett Rock & Fields, Chtd.

Attorney Address:                          101 S. Capitol Blvd., 10th Floor
                                           P.O. Box 829
                                           Boise, ID 83701-0829

Attorney Phone:                            208-345-2000

Attorney Fax:                              208-385-5446

Email Address:                             nsemanko@parsonsbehle.com




 Food Producers of Idaho, Inc.
Type:                                      Amicus

Attorney:                                  Norman M Semanko

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 Moffatt Thomas Barrett Rock & Fields, Chtd.

Attorney Address:                          101 S. Capitol Blvd., 10th Floor
                                           P.O. Box 829
                                           Boise, ID 83701-0829

Attorney Phone:                            208-345-2000

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.    20
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 388 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




Attorney Fax:                              208-385-5446

Email Address:                             nsemanko@parsonsbehle.com




 Idaho Cattle Association
Type:                                      Amicus

Attorney:                                  Norman M Semanko

Status:                                    ATTORNEY TO BE NOTICED

Firm Name:                                 Moffatt Thomas Barrett Rock & Fields, Chtd.

Attorney Address:                          101 S. Capitol Blvd., 10th Floor
                                           P.O. Box 829
                                           Boise, ID 83701-0829

Attorney Phone:                            208-345-2000

Attorney Fax:                              208-385-5446

Email Address:                             nsemanko@parsonsbehle.com




 Center for Constitutional Rights
Type:                                      Amicus

Attorney:                                  Michael J Bartlett

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 Nevin, Benjamin, McKay & Bartlett LLP

Attorney Address:                          303 W. Bannock
                                           P.O. Box 2772
                                           Boise, ID 83701

Attorney Phone:                            208-343-1000

Attorney Fax:                              208-345-8274

Email Address:                             bartlett@nbmlaw.com

Attorney:                                  Rachel Meeropol

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Attorney Address:                          Center for Constitutional Rights
                                           666 Broadway, 7th Floor
                                           New York, NY 10012

Attorney Phone:                            212-614-6432

Email Address:                             rachelm@ccrjustice.org




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.    21
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 389 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



 The Idaho Dairymen’s Association, Inc.
Type:                                      Amicus

Attorney:                                  David P Claiborne

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 Sawtooth Law Offices, PLLC

Attorney Address:                          P.O. Box 7985
                                           Boise, ID 83707

Attorney Phone:                            208-629-7447

Attorney Fax:                              208-629-7559

Email Address:                             david@sawtoothlaw.com




 Professors of the Law of Unconstitutional Animus
Type:                                      Amicus

Attorney:                                  Celeste K Miller

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 McDevitt & Miller LLP

Attorney Address:                          420 W. Bannock
                                           P.O. Box 2564
                                           Boise, ID 83701

Attorney Phone:                            208-343-7500

Attorney Fax:                              208-336-6912

Email Address:                             ckmill2@gmail.com

Attorney:                                  Dean J Miller

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 MCDEVITT and MILLER

Attorney Address:                          PO Box 2564
                                           Boise, ID 83702

Attorney Phone:                            208-343-7500

Attorney Fax:                              208-336-6912

Email Address:                             joe@mcdevitt-miller.com

Attorney:                                  Susannah W Pollvogt

Status:                                    PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 University of Washburn School of Law

Attorney Address:                          1700 SW College Ave
                                           Topeka, KS 66621



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.   22
             Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 390 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



Attorney Phone:                            802-461-7817

Email Address:                             susannah.pollvogt@washburn.edu




 Erwin Chemerinsky
Type:                                      Amicus

Attorney:                                  Deepak Gupta

Status:                                    LEAD ATTORNEY; PRO HAC VICE; ATTORNEY TO BE NOTICED

Firm Name:                                 Gupta Beck PLLC

Attorney Address:                          1735 20th Street NW
                                           Washington, DC 20009

Attorney:                                  Erika Birch

Status:                                    LEAD ATTORNEY; ATTORNEY TO BE NOTICED

Firm Name:                                 Strindberg & Scholnick, LLC

Attorney Address:                          1516 W. Hays St.
                                           Boise, ID 83702

Attorney Phone:                            208-336-1788

Attorney Fax:                              208-287-3708

Email Address:                             erika@idahojobjustice.com




CALENDAR INFORMATION
View Calendar Information




DOCKET PROCEEDINGS (171)
Entry #:            Date:            Description:

158                 12/04/2018       AMENDED FINAL JUDGMENT View Add to request
                                     & PERMANENT INJUNCTION -
                                     Signed by Judge B. Lynn
                                     Winmill. (caused to be mailed to
                                     non Registered Participants at
                                     the addresses listed on the
                                     Notice of Electronic Filing (NEF)
                                     by (cjs)

157                 11/30/2018       ORDER FOR AWARD OF                     View Add to request
                                     ATTORNEYS FEES AND
                                     COSTS re 156 Stipulation.
                                     Signed by Judge B. Lynn
                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.             23
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 391 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    Winmill. (caused to be mailed to
                                    non Registered Participants at
                                    the addresses listed on the
                                    Notice of Electronic Filing (NEF)
                                    by (cjs)

156             11/29/2018          STIPULATION FOR AWARD               View Add to request
                                    OF ATTORNEYS’ FEES AND
                                    COSTS by Lawrence Wasden.
                                    (Olsen, Steven)

155             08/29/2018          ORDER re 154 Stipulation - IT IS View Add to request
                                    HEREBY ORDERED, therefore,
                                    that all applicable deadlines
                                    governing the plaintiffs filing of
                                    motions or petitions for costs or
                                    fees in this matter shall be
                                    extended by 14 days. Signed by
                                    Judge B. Lynn Winmill. (caused
                                    to be mailed to non Registered
                                    Participants at the addresses
                                    listed on the Notice of Electronic
                                    Filing (NEF) by (cjs)

154             08/21/2018          STIPULATION re 138 USCA          View Add to request
                                    Order to Extend Deadline for
                                    Fee Petition by American Civil
                                    Liberties Union of Idaho, Animal
                                    Legal Defense Fund,
                                    Counterpunch, Farm Forward,
                                    Farm Sanctuary, Daniel Hauff,
                                    Monte Hickman, Idaho
                                    Concerned Area Residents for
                                    the Environment, Idaho Hispanic
                                    Caucus Institute for Research
                                    and Education, Blair Koch,
                                    James McWilliams, People for
                                    the Ethical Treatment of
                                    Animals, Will Potter, River’s
                                    Wish Animal Sanctuary,
                                    Sandpoint Vegetarians, The
                                    Center for Food Safety, Western
                                    Watersheds Project. (Eppink,
                                    Richard)


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             24
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 392 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



153             08/08/2018          DOCKET ENTRY ORDER: In Send Runner to Court
                                    accordance with agreements
                                    reached during the status
                                    conference conducted on
                                    August 8, 2015, the parties shall
                                    submit a proposed judgment
                                    and injunction for the Courts
                                    consideration on or before
                                    August 15, 2018. Signed by
                                    Judge B. Lynn Winmill. (mls)

152             08/08/2018          NOTICE of Appearance by            View Add to request
                                    Peter L Wucetich on behalf of
                                    Lawrence Wasden (Wucetich,
                                    Peter)

151             07/18/2018          DOCKET ENTRY NOTICE OF Send Runner to Court
                                    HEARING: A Telephonic Status
                                    Conference is set for 8/8/2018
                                    at 4:00 PM before Judge B.
                                    Lynn Winmill. The call in
                                    information is as follows: dial in
                                    number 1-877-336-1828, access
                                    code 4685496, and security
                                    code 9466.(jlb)

150             05/08/2018          MEMORANDUM DECISION               View Add to request
                                    AND ORDER - IT IS ORDERED
                                    that: 1. Plaintiffs Motion for
                                    Declaratory Judgment (Dkt. 140 )
                                    is DENIED. 2. Plaintiffs
                                    unopposed Request for Judicial
                                    Notice (Dkt. 142 ) is GRANTED.
                                    Signed by Judge B. Lynn
                                    Winmill. (caused to be mailed to
                                    non Registered Participants at
                                    the addresses listed on the
                                    Notice of Electronic Filing (NEF)
                                    by (cjs)

149             04/18/2018          NOTICE of Substitution -           View Add to request
                                    Attorney Steven Lamar Olsen
                                    for Lawrence Wasden added.
                                    Attorney Clay R Smith
                                    terminated. (Olsen, Steven)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            25
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 393 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




148             03/30/2018          REPLY to Response to Motion View Add to request
                                    re 140 MOTION for Declaratory
                                    Judgment filed by American
                                    Civil Liberties Union of Idaho,
                                    Animal Legal Defense Fund,
                                    Counterpunch, Farm Forward,
                                    Farm Sanctuary, Daniel Hauff,
                                    Monte Hickman, Idaho
                                    Concerned Area Residents for
                                    the Environment, Idaho Hispanic
                                    Caucus Institute for Research
                                    and Education, Blair Koch,
                                    James McWilliams, People for
                                    the Ethical Treatment of
                                    Animals, Will Potter, River’s
                                    Wish Animal Sanctuary,
                                    Sandpoint Vegetarians, The
                                    Center for Food Safety, Western
                                    Watersheds Project.(Strugar,
                                    Matthew)

147             03/19/2018          ERRATA by Defendant               View Add to request
                                    Lawrence Wasden re 146
                                    Response to Motion .
                                    (Attachments: # 1
                                    Attachment)(Smith, Clay)

146             03/16/2018          RESPONSE to Motion re 140         View Add to request
                                    MOTION for Declaratory
                                    Judgment filed by Lawrence
                                    Wasden. Replies due by
                                    3/30/2018.(Smith, Clay)

145             03/16/2018          DOCKET ENTRY ORDER: The Send Runner to Court
                                    Consent Motion for an
                                    Extension of Time (Dkt. 143) is
                                    GRANTED. The response brief
                                    to the pending motion for
                                    declaratory judgment is now due
                                    on March 16, 2018. Signed by
                                    Judge B. Lynn Winmill (mls)

144             03/12/2018          RESPONSE to Motion re 142      View Add to request
                                    MOTION to Take Judicial Notice

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           26
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 394 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    filed by Lawrence Wasden.
                                    Replies due by
                                    3/26/2018.(Smith, Clay)

143             03/08/2018          Consent MOTION for Extension      View Add to request
                                    of Time to File Response/Reply
                                    as to 140 MOTION for
                                    Declaratory Judgment Clay R
                                    Smith appearing for Defendant
                                    Lawrence Wasden. Responses
                                    due by 3/29/2018 (Smith, Clay)

142             02/20/2018          MOTION to Take Judicial Notice View Add to request
                                    Matthew Daniel Strugar
                                    appearing for Plaintiffs American
                                    Civil Liberties Union of Idaho,
                                    Animal Legal Defense Fund,
                                    Counterpunch, Farm Forward,
                                    Farm Sanctuary, Daniel Hauff,
                                    Monte Hickman, Idaho
                                    Concerned Area Residents for
                                    the Environment, Idaho Hispanic
                                    Caucus Institute for Research
                                    and Education, Blair Koch,
                                    James McWilliams, People for
                                    the Ethical Treatment of
                                    Animals, Will Potter, River’s
                                    Wish Animal Sanctuary,
                                    Sandpoint Vegetarians, The
                                    Center for Food Safety, Western
                                    Watersheds Project. Responses
                                    due by 3/13/2018 (Strugar,
                                    Matthew)

141             02/20/2018          CERTIFICATE OF SERVICE by View Add to request
                                    American Civil Liberties Union of
                                    Idaho, Animal Legal Defense
                                    Fund, Counterpunch, Farm
                                    Forward, Farm Sanctuary,
                                    Daniel Hauff, Monte Hickman,
                                    Idaho Concerned Area
                                    Residents for the Environment,
                                    Idaho Hispanic Caucus Institute
                                    for Research and Education,
                                    Blair Koch, James McWilliams,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           27
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 395 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    People for the Ethical Treatment
                                    of Animals, Will Potter, River’s
                                    Wish Animal Sanctuary,
                                    Sandpoint Vegetarians, The
                                    Center for Food Safety, Western
                                    Watersheds Project re 140
                                    MOTION for Declaratory
                                    Judgment (Strugar, Matthew)

140             02/20/2018          MOTION for Declaratory            View Add to request
                                    Judgment Matthew Daniel
                                    Strugar appearing for Plaintiffs
                                    American Civil Liberties Union of
                                    Idaho, Animal Legal Defense
                                    Fund, Counterpunch, Farm
                                    Forward, Farm Sanctuary,
                                    Daniel Hauff, Monte Hickman,
                                    Idaho Concerned Area
                                    Residents for the Environment,
                                    Idaho Hispanic Caucus Institute
                                    for Research and Education,
                                    Blair Koch, James McWilliams,
                                    People for the Ethical Treatment
                                    of Animals, Will Potter, River’s
                                    Wish Animal Sanctuary,
                                    Sandpoint Vegetarians, The
                                    Center for Food Safety, Western
                                    Watersheds Project. Responses
                                    due by 3/13/2018 (Attachments:
                                    # 1 Memorandum in Support of
                                    Motion for Declaratory
                                    Judgment, # 2 Declaration of
                                    Stephen Wells in Support of
                                    Motion for Declaratory
                                    Judgment, # 3 Declaration of
                                    Jeffrey Kerr in Support of Motion
                                    for Declaratory Judgment, # 4
                                    Request for Judicial
                                    Notice)(Strugar, Matthew)

                02/20/2018          CORRECTIVE ENTRY - The             Send Runner to Court
                                    entry docket number 140
                                    MOTION for Declaratory
                                    Judgment filed by Western
                                    Watersheds Project, Daniel

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             28
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 396 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    Hauff, Counterpunch, Farm
                                    Sanctuary, Idaho Concerned
                                    Area Residents for the
                                    Environment, The Center for
                                    Food Safety, Will Potter, James
                                    McWilliams, Blair Koch, Idaho
                                    Hispanic Caucus Institute for
                                    Research and Education, Monte
                                    Hickman, River’s Wish Animal
                                    Sanctuary, American Civil
                                    Liberties Union of Idaho, Animal
                                    Legal Defense Fund, Farm
                                    Forward, Sandpoint
                                    Vegetarians, People for the
                                    Ethical Treatment of Animals
                                    was filed incorrectly in this case
                                    as it pertains to the Certificate of
                                    Service only. The filing party
                                    shall refer to ECF Procedure 8
                                    and re-submit their correct
                                    certificate of service using
                                    Certificate of Service located
                                    under Service of Process and
                                    link to the docket entry. (cjs)

                02/20/2018          CORRECTIVE ENTRY - The           Send Runner to Court
                                    entry docket number 140
                                    MOTION for Declaratory
                                    Judgment filed by Western
                                    Watersheds Project, Daniel
                                    Hauff, Counterpunch, Farm
                                    Sanctuary, Idaho Concerned
                                    Area Residents for the
                                    Environment, The Center for
                                    Food Safety, Will Potter, James
                                    McWilliams, Blair Koch, Idaho
                                    Hispanic Caucus Institute for
                                    Research and Education, Monte
                                    Hickman, River’s Wish Animal
                                    Sanctuary, American Civil
                                    Liberties Union of Idaho, Animal
                                    Legal Defense Fund, Farm
                                    Forward, Sandpoint
                                    Vegetarians, People for the
                                    Ethical Treatment of Animals

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           29
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 397 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    was filed incorrectly in this case
                                    in regard to the Request for
                                    Judicial Notice Attachment # 4.
                                    The filing party shall re-submit
                                    their filing for Attachment # 4
                                    only using the motion event of
                                    “Take Judicial Notice”. (cjs)

139             02/06/2018          DOCKET ENTRY NOTICE OF Send Runner to Court
                                    HEARING: A Telephonic Status
                                    Conference is set for 2/21/2018
                                    at 11:00 AM before Judge B.
                                    Lynn Winmill. The call in
                                    information is as follows: dial in
                                    number 1-877-336-1828, access
                                    code 4685496, and security
                                    code 9466. (jlb)

138             02/02/2018          ORDER of USCA as to 119            View Add to request
                                    Notice of Appeal, filed by
                                    Lawrence Wasden. Appellees
                                    Motion to Transfer
                                    Consideration of Attorneys Fees
                                    on Appeal to the District Court is
                                    GRANTED. (cjs) (Entered:
                                    02/05/2018)

137             01/26/2018          MANDATE of USCA as to 119            View Add to request
                                    Notice of Appeal, filed by
                                    Lawrence Wasden (cjs)(Does
                                    not reopen case.) Modified on
                                    2/6/2018 to reflect this does
                                    reopen case (cjs). (Entered:
                                    01/29/2018)

136             01/04/2018          OPINION of USCA as to 119            View Add to request
                                    Notice of Appeal, filed by
                                    Lawrence Wasden. AFFIRMED
                                    IN PART, REVERSED IN
                                    PART. Each party shall bear its
                                    own costs on appeal. (cjs)

135             07/11/2016          NOTICE of Change of Address          View Add to request
                                    by Matthew Daniel Strugar
                                    (Strugar, Matthew)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.              30
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 398 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




134             06/20/2016          ORDER APPROVING JOINT             View Add to request
                                    STIPULATION RE PAYMENT
                                    OF ATTORNEYS FEES AND
                                    COSTS re 133 Stipulation.
                                    Signed by Judge B. Lynn
                                    Winmill. (caused to be mailed to
                                    non Registered Participants at
                                    the addresses listed on the
                                    Notice of Electronic Filing (NEF)
                                    by (cjs)

133             06/17/2016          STIPULATION re 132 Order on         View Add to request
                                    Motion for Attorney Fees, and
                                    Costs by Lawrence Wasden.
                                    (Smith, Clay)

132             05/18/2016          MEMORANDUM DECISION                View Add to request
                                    AND ORDER - IT IS ORDERED
                                    THAT Plaintiffs Motion for
                                    Attorneys Fees and Costs (Dkt.
                                    117 ), as corrected (Dkt. 118 -1),
                                    is GRANTED to the extent
                                    Plaintiffs are awarded
                                    $249,875.08 in fees, expenses,
                                    and costs. The motion is
                                    DENIED to the extent Plaintiffs
                                    request any additional amounts.
                                    Signed by Judge B. Lynn
                                    Winmill. (caused to be mailed to
                                    non Registered Participants at
                                    the addresses listed on the
                                    Notice of Electronic Filing (NEF)
                                    by (cjs)

131             01/15/2016          REPLY to Response to Motion View Add to request
                                    re 117 MOTION for Attorney
                                    Fees and Costs filed by
                                    American Civil Liberties Union of
                                    Idaho, Animal Legal Defense
                                    Fund, Counterpunch, Farm
                                    Forward, Farm Sanctuary,
                                    Daniel Hauff, Monte Hickman,
                                    Idaho Concerned Area
                                    Residents for the Environment,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             31
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 399 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    Idaho Hispanic Caucus Institute
                                    for Research and Education,
                                    Blair Koch, James McWilliams,
                                    People for the Ethical Treatment
                                    of Animals, Will Potter, River’s
                                    Wish Animal Sanctuary,
                                    Sandpoint Vegetarians, The
                                    Center for Food Safety, Western
                                    Watersheds Project.
                                    (Attachments: # 1 Affidavit of
                                    Cristina Stella)(Strugar,
                                    Matthew)

130             01/12/2016          Notice of Filing of Official        View Add to request
                                    Transcript (cjs)

129             01/12/2016          Transcript filed for dates of      View Add to request
                                    4/28/2015 (Motion Hearing)
                                    before Judge B. Lynn Winmill, re
                                    119 Notice of Appeal, Court
                                    Reporter/Transcriber Tamara
                                    Hohenleitner, Telephone
                                    number 208-334-1500.
                                    Transcript may be viewed at the
                                    court public terminal or
                                    purchased through the Court
                                    Reporter/Transcriber before the
                                    deadline for Release of
                                    Transcript Restriction. After that
                                    date it may be obtained through
                                    PACER. Redaction Request due
                                    2/5/2016. Redacted Transcript
                                    Deadline set for 2/16/2016.
                                    Release of Transcript
                                    Restriction set for 4/14/2016.
                                    (cjs)

128             01/12/2016          Transcript filed for dates of    View Add to request
                                    6/25/2014 (Motion Hearing)
                                    before Judge B. Lynn Winmill, re
                                    119 Notice of Appeal, Court
                                    Reporter/Transcriber Tamara
                                    Hohenleitner, Telephone
                                    number 208-334-1500.
                                    Transcript may be viewed at the

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             32
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 400 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    court public terminal or
                                    purchased through the Court
                                    Reporter/Transcriber before the
                                    deadline for Release of
                                    Transcript Restriction. After that
                                    date it may be obtained through
                                    PACER. Redaction Request due
                                    2/5/2016. Redacted Transcript
                                    Deadline set for 2/16/2016.
                                    Release of Transcript
                                    Restriction set for 4/14/2016.
                                    (cjs)

127             12/29/2015          RESPONSE to Motion re 118 -1 View Add to request
                                    Corrected Motion re 117
                                    MOTION for Attorney Fees and
                                    Costs filed by Lawrence
                                    Wasden. Replies due by
                                    1/15/2016. (Attachments: # 1
                                    Declaration of Clay R. Smith, # 2
                                    Exhibit 1 to Declaration of Clay
                                    R. Smith - Maria Andrade Time
                                    Records, # 3 Exhibit 2 to
                                    Declaration of Clay R. Smith -
                                    Leslie Brueckner Time Records,
                                    # 4 Exhibit 3 to Declaration of
                                    Clay R. Smith - Alan Chen Time
                                    Records, # 5 Exhibit 4 to
                                    Declaration of Clay R. Smith -
                                    Ritchie Eppink Time Records, #
                                    6 Exhibit 5 to Declaration of Clay
                                    R. Smith - Matthew Liebman
                                    Time Records, # 7 Exhibit 6 to
                                    Declaration of Clay R. Smith -
                                    Justin Marceau Time Records, #
                                    8 Exhibit 7 to Declaration of Clay
                                    R. Smith - Starr Shepard Time
                                    Records, # 9 Exhibit 8 to
                                    Declaration of Clay R. Smith -
                                    Cristina Stella Time Records, #
                                    10 Exhibit 9 to Declaration of
                                    Clay R. Smith - Matthew Strugar
                                    Time Records, # 11 Exhibit 10 to
                                    Declaration of Clay R. Smith -
                                    Paige Tomaselli Time Records,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.      33
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 401 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                                    # 12 Exhibit 11 to Declaration of
                                    Clay R. Smith - Complaint
                                    Preparation Time Entries, # 13
                                    Exhibit 12 to Declaration of Clay
                                    R. Smith - Motion to Dismiss
                                    Response Briefing Time Entries,
                                    # 14 Exhibit 13 to Declaration of
                                    Clay R. Smith - Motion to
                                    Dismiss Oral Argument-Related
                                    Activities Time Entries, # 15
                                    Exhibit 14 to Declaration of Clay
                                    R. Smith - Summary Judgment
                                    Opening and Reply Briefing
                                    Time Entries, # 16 Exhibit 15 to
                                    Declaration of Clay R. Smith -
                                    Summary Judgment Oral
                                    Argument-Related Activities
                                    Time Entries, # 17 Exhibit 16 to
                                    Declaration of Clay R. Smith -
                                    IDA’s Intervention and Amicus
                                    Response Brief Time Entries, #
                                    18 Exhibit 17 to Declaration of
                                    Clay R. Smith - Amicus-Related
                                    Activities Time Entries, # 19
                                    Exhibit 18 to Declaration of Clay
                                    R. Smith - Supplemental
                                    Authority Filings Time Entries, #
                                    20 Exhibit 19 to Declaration of
                                    Clay R. Smith -
                                    Judgment/Remedy Filings Time
                                    Entries, # 21 Exhibit 20 to
                                    Declaration of Clay R. Smith -
                                    Miscellaneous Time Entries, # 22
                                    Exhibit 21 to Declaration of Clay
                                    R. Smith - Attorney’s Fees Time
                                    Entries, # 23 Exhibit 22 to
                                    Declaration of Clay R. Smith -
                                    Preemption Claims Time Entries
                                    Taken from Motion to Dismiss
                                    Response Briefing Category
                                    Time Entries)(Smith, Clay)
                                    Modified on 12/29/2015 to
                                    create link to Dkt 118-1 (cjs).



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.   34
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 402 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




126 12/18/2015               ORDER GRANTING                      View Add to request
                             DEFENDANTS CONSENT
                             MOTION FOR EXTENSION OF
                             TIME TO RESPOND TO
                             PLAINTIFFS CORRECTED
                             MOTION FOR AWARD OF
                             ATTORNEYS FEES AND COSTS
                             re 118 -1 re 117 . Responses due by
                             12/29/2015. Signed by Judge B.
                             Lynn Winmill. (caused to be mailed
                             to non Registered Participants at
                             the addresses listed on the Notice
                             of Electronic Filing (NEF) by (cjs)

125 12/17/2015               Consent MOTION for Extension of View Add to request
                             Time to File Response/Reply as to
                             118 Errata re 117 MOTION for
                             Attorney Fees and Costs, Clay R
                             Smith appearing for Defendant
                             Lawrence Wasden. Responses due
                             by 1/11/2016 (Smith, Clay)
                             Modified on 12/17/2015 to create
                             link to 117 (cjs).

124 12/15/2015               TRANSCRIPT REQUEST by                   View Add to request
                             Lawrence Wasden for proceedings
                             held on 6/25/2014, 4/28/2015
                             before Judge Winmill, (Notice sent
                             by e-mail to Court Reporter)
                             (Attachments: # 1 Certificate of
                             Service)(Smith, Clay)

123 12/14/2015               USCA Scheduling Order as to 119 View Add to request
                             Notice of Appeal, filed by Lawrence
                             Wasden. (Notice sent by e-mail to
                             Court Reporter) (cjs) (Entered:
                             12/15/2015)

122 12/14/2015               USCA Case Number 15-35960 for           View Add to request
                             119 Notice of Appeal, filed by
                             Lawrence Wasden. (cjs) (Entered:
                             12/15/2015)


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          35
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 403 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



121 12/14/2015               CERTIFICATE OF SERVICE by               View Add to request
                             Lawrence Wasden re 120 Appeal
                             Transcript Request (Smith, Clay)

120 12/14/2015               TRANSCRIPT REQUEST by                   View Add to request
                             Lawrence Wasden for proceedings
                             held on 6/25/2014, 4/28/2015
                             before Judge Winmill, (Notice sent
                             by e-mail to Court Reporter)
                             (Smith, Clay)

      12/14/2015             CORRECTIVE ENTRY - The entry Send Runner to Court
                             docket number 120 Appeal
                             Transcript Request filed by
                             Lawrence Wasden was filed
                             incorrectly in this case as the
                             required form was not used. Please
                             use the Transcript Designation
                             Form available on our website and
                             re-submit using the same event.
                             (cjs)

119 12/10/2015               NOTICE OF APPEAL as to 110              View Add to request
                             Order on Motion for Partial
                             Summary Judgment, 116 Judgment
                             by Lawrence Wasden. Filing fee $
                             505, receipt number
                             0976-1382459. (Notice sent to
                             Court Reporter & 9th Cir)
                             (Attachments: # 1 Representation
                             Statement)(Smith,
                             Clay)(15-35960).

118 12/02/2015               ERRATA by Plaintiffs American           View Add to request
                             Civil Liberties Union of Idaho,
                             Animal Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          36
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 404 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project re 117 MOTION
                             for Attorney Fees and Costs.
                             (Attachments: # 1 Corrected Motion
                             for Attorney Fees and Costs, # 2
                             Corrected Memorandum in Support
                             of Motion for Attorney Fees and
                             Costs)(Strugar, Matthew)

117 11/25/2015               MOTION for Attorney Fees and         View Add to request
                             Costs Matthew Daniel Strugar
                             appearing for Plaintiffs American
                             Civil Liberties Union of Idaho,
                             Animal Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project. Responses
                             due by 12/21/2015 (Attachments: #
                             1 Memorandum in Support, # 2
                             Declaration of Matthew Strugar, # 3
                             Declaration of Justin Marceau, # 4
                             Declaration of Matthew Liebman, #
                             5 Declaration of Richard Eppink, # 6
                             Declaration of Leslie Brueckner, # 7
                             Declaration of Paige Tomaselli, # 8
                             Declaration of Alan Chen, # 9
                             Declaration of Maria Andrade, # 10
                             Declaration of Jason Monteleone, #
                             11 Declaration of Craig
                             Durham)(Strugar, Matthew)

116 11/12/2015               FINAL JUDGMENT &                        View Add to request
                             PERMANENT INJUNCTION.

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          37
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 405 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             Signed by Judge B. Lynn Winmill.
                             (caused to be mailed to non
                             Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (cjs)

115 09/17/2015               MEMORANDUM/BRIEF filed by               View Add to request
                             Lawrence Wasden Re Final
                             Judgment. (Attachments: # 1
                             Declaration of Jackie
                             Gunn)(Withroe, Carl)

114 09/10/2015               ORDER RE: PAGE LIMITS FOR               View Add to request
                             BRIEFS ON THE REMEDY
                             granting 113 Motion for Leave to
                             File Excess Pages. Signed by
                             Judge B. Lynn Winmill. (caused to
                             be mailed to non Registered
                             Participants at the addresses listed
                             on the Notice of Electronic Filing
                             (NEF) by (cjs)

113 09/09/2015               MOTION for Leave to File Excess View Add to request
                             Pages Re: Page Limits for Briefs
                             on the Remedy Richard Alan
                             Eppink appearing for Plaintiffs
                             American Civil Liberties Union of
                             Idaho, Animal Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project. Responses
                             due by 10/5/2015 (Eppink, Richard)

112 09/09/2015               MEMORANDUM/BRIEF re 111                 View Add to request
                             Order, filed by American Civil

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          38
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 406 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             Liberties Union of Idaho, Animal
                             Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project Plaintiffs’ Brief
                             on the Remedy. (Attachments: # 1
                             Declaration in Support of Brief on
                             Remedy)(Eppink, Richard)

111 08/12/2015               DOCKET ENTRY ORDER - In              Send Runner to Court
                             accordance with the parties’
                             agreement reached in email
                             communications with Court staff,
                             the following deadlines shall govern
                             briefing on the issue of the proper
                             remedy in this case: (1) Plaintiffs’
                             brief shall be due no later than
                             September 10, 2015; and (2)
                             Defendant’s response brief shall be
                             due no later than September 17,
                             2015. Signed by Judge B. Lynn
                             Winmill. ((jsv)

110 08/03/2015               MEMORANDUM DECISION AND                 View Add to request
                             ORDER granting 74 ALDF’s Motion
                             for Partial Summary Judgment.
                             Signed by Judge B. Lynn Winmill.
                             (caused to be mailed to non
                             Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (cjs)

      06/30/2015             CORRECTIVE ENTRY - The entry            Send Runner to Court
                             docket number 109 Response to
                             Motion filed by Lawrence Wasden

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           39
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 407 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             was filed incorrectly in this case as
                             the wrong event was used and it
                             was not linked to the correct docket
                             entry. No action is needed by the
                             filing party as the Clerk’s Office will
                             edit the entry, correctly link, and
                             term the erroneous response
                             deadline set. (cjs)

109 06/25/2015               RESPONSE re 108 NOTICE of                 View Add to request
                             Supplemental Authority filed by
                             Lawrence Wasden. (Withroe, Carl)
                             Modified on 6/30/2015 to edit text,
                             create correct link per Corrective
                             Entry (cjs).

108 06/19/2015               NOTICE by American Civil           View Add to request
                             Liberties Union of Idaho, Animal
                             Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project Notice of
                             Supplemental Authority (Andrade,
                             Maria)

107 04/28/2015               Minute Entry for proceedings held         View Add to request
                             before Judge B. Lynn Winmill:
                             Motion Hearing held on 4/28/2015
                             re 74 Motion for Partial Summary
                             Judgment. The matter was taken
                             under advisement. (Court Reporter
                             Tammy Hohenleitner.) (jlg)
                             (Entered: 04/29/2015)

106 02/13/2015               AMENDED DOCKET ENTRY                      Send Runner to Court


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.             40
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 408 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             NOTICE OF HEARING regarding
                             74 Motion for Partial Summary
                             Judgment: Due to scheduling
                             conflicts, the Motion Hearing set for
                             3/19/2015 is rescheduled for
                             4/28/2015 at 3:30 PM in Boise -
                             Courtroom 3 before Judge B. Lynn
                             Winmill. (jlg)

105 02/11/2015               DOCKET ENTRY ORDER granting Send Runner to Court
                             103 Motion to file Amicus Brief.
                             Signed by Judge B. Lynn Winmill.
                             (caused to be mailed to non
                             Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (jsv)

104 02/06/2015               AMENDED DOCKET ENTRY                    Send Runner to Court
                             NOTICE OF HEARING regarding
                             74 Motion for Partial Summary
                             Judgment: Due to the Court’s
                             calendar, the Motion Hearing set
                             for 2/17/2015 is rescheduled for
                             3/19/2015 at 3:30 PM in Boise -
                             Courtroom 3 before Judge B. Lynn
                             Winmill. (jlg)(Mailed by cjs).

103 02/02/2015               Second MOTION to File Amicus            View Add to request
                             Brief Norman M Semanko
                             appearing for Amicus Parties Food
                             Producers of Idaho, Inc., Idaho
                             Cattle Association, Idaho Farm
                             Bureau Federation, Inc., Idaho
                             Heartland Coalition, Inc..
                             Responses due by 2/26/2015
                             (Attachments: # 1 Amicus Curiae
                             Brief in Opposition to Plaintiffs’
                             Motion for Partial Summary
                             Judgment)(Semanko, Norman)

102 02/02/2015               DOCKET ENTRY ORDER granting Send Runner to Court
                             100 Motion to file Amicus Brief.
                             Signed by Judge B. Lynn Winmill.
                             (caused to be mailed to non
                             Registered Participants at the

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           41
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 409 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (jsv)

101 02/02/2015               DOCKET ENTRY ORDER granting Send Runner to Court
                             96 Motion to file Amicus Brief.
                             Signed by Judge B. Lynn Winmill.
                             (caused to be mailed to non
                             Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (jsv)

100 01/30/2015               Third MOTION to File Amicus Brief       View Add to request
                             David P Claiborne appearing for
                             Amicus The Idaho Dairymen’s
                             Association, Inc.. Responses due
                             by 2/23/2015 (Attachments: # 1
                             Second Brief of Amicus Curiae
                             IDA)(Claiborne, David)

99    01/29/2015             DOCKET ENTRY ORDER granting Send Runner to Court
                             92 Plaintiffs’ unopposed Motion for
                             Leave to file an overlength reply
                             brief. Signed by Judge B. Lynn
                             Winmill. (caused to be mailed to
                             non Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (jsv)

98    01/27/2015             CERTIFICATE OF SERVICE by               View Add to request
                             Erwin Chemerinsky re 96 MOTION
                             to File Amicus Brief (Birch, Erika)

97    01/27/2015             RESPONSE to Motion re 92                View Add to request
                             MOTION for Leave to File Excess
                             Pages filed by Lawrence Wasden.
                             Replies due by 2/13/2015.(Smith,
                             Clay)

96    01/26/2015             MOTION to File Amicus Brief Erika       View Add to request
                             Birch appearing for Amicus Erwin
                             Chemerinsky. Responses due by
                             2/20/2015 (Attachments: # 1
                             Amicus Brief)(Birch, Erika)

95    01/26/2015             DOCKET ENTRY ORDER                      Send Runner to Court


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           42
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 410 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             approving 94 Motion for Pro Hac
                             Vice Appearance of attorney
                             Deepak Gupta for Erwin
                             Chemerinsky. Per General Order
                             206, out-of-state counsel shall
                             immediately register for ECF.
                             (Notice sent to CM/ECF
                             Registration Clerk) (caused to be
                             mailed to non Registered
                             Participants at the addresses listed
                             on the Notice of Electronic Filing
                             (NEF) by (cjs)

94    01/26/2015             MOTION FOR PRO HAC VICE                 View Add to request
                             APPEARANCE by Deepak Gupta.
                             Erika Birch appearing for Amicus
                             Erwin Chemerinsky. ($225.00 paid
                             Receipt # 0976-1256378)
                             Responses due by 2/20/2015. (cjs)

      01/26/2015             RECEIPT: Pro Hac Vice Admission Send Runner to Court
                             Fee Fee Received $ 225.00,
                             receipt # 0976-1256378 (cjs)

      01/26/2015             CORRECTIVE ENTRY - The entry Send Runner to Court
                             docket number 96 MOTION to File
                             Amicus Brief filed by Erwin
                             Chemerinsky was filed incorrectly
                             in this case as it pertains to the
                             Certificate of Service only. The
                             filing party shall refer to ECF
                             Procedure 8 and re-submit their
                             correct certificate of service using
                             Certificate of Service located under
                             Service of Process and link to the
                             docket entry. (cjs)

93    01/12/2015             REPLY to Response to Motion re          View Add to request
                             74 MOTION for Partial Summary
                             Judgment filed by American Civil
                             Liberties Union of Idaho, Animal
                             Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          43
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 411 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project.(Andrade,
                             Maria)

92    01/12/2015             MOTION for Leave to File Excess View Add to request
                             Pages Maria E Andrade appearing
                             for Plaintiffs American Civil
                             Liberties Union of Idaho, Animal
                             Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project. Responses
                             due by 2/5/2015 (Andrade, Maria)

91    12/30/2014             DOCKET ENTRY NOTICE OF              Send Runner to Court
                             HEARING regarding 74 Motion for
                             Partial Summary Judgment: A
                             Motion Hearing is set for 2/17/2015
                             at 1:30 PM in Boise - Courtroom 3
                             before Judge B. Lynn Winmill. (jlg)

90    12/22/2014             DOCKET ENTRY ORDER granting Send Runner to Court
                             89 Motion for Leave to File Excess
                             Pages. Signed by Judge B. Lynn
                             Winmill. (caused to be mailed to
                             non Registered Participants at the
                             addresses listed on the Notice of

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.       44
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 412 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             Electronic Filing (NEF) by (jsv)

89    12/19/2014             MOTION for Leave to File Excess         View Add to request
                             Pages Clay R Smith appearing for
                             Defendant Lawrence Wasden.
                             Responses due by 1/12/2015
                             (Smith, Clay)

88    12/19/2014             RESPONSE to Motion re 74                View Add to request
                             MOTION for Partial Summary
                             Judgment filed by Lawrence
                             Wasden. Replies due by 1/5/2015.
                             (Attachments: # 1 Response to
                             Plaintiff’s Statement of Material
                             Facts)(Smith, Clay)

87    12/15/2014             DOCKET ENTRY ORDER granting Send Runner to Court
                             76 Motion for Leave to File Excess
                             Pages. Signed by Judge B. Lynn
                             Winmill. (caused to be mailed to
                             non Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (jsv)

86    12/11/2014             RESPONSE to Motion re 76                View Add to request
                             MOTION for Leave to File Excess
                             Pages filed by Lawrence Wasden.
                             Replies due by 12/29/2014.(Smith,
                             Clay)

85    12/09/2014             ORDER GRANTING                       View Add to request
                             PLAINTIFFSCONSENT MOTION
                             FOR EXTENSION OF TIME TO
                             FILE REPLY BRIEF ON THEIR
                             MOTION FOR PARTIAL
                             SUMMARY JUDGMENT granting
                             81 Motion for Extension of Time to
                             File Response/Reply; granting 82
                             Motion for Extension of Time to File
                             Response/Reply re 74 MOTION for
                             Partial Summary Judgment.
                             Responses due by 12/19/2014.
                             Replies due by 1/12/2015. Signed
                             by Judge B. Lynn Winmill. (caused
                             to be mailed to non Registered

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          45
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 413 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             Participants at the addresses listed
                             on the Notice of Electronic Filing
                             (NEF) by (cjm)

84    12/09/2014             DOCKET ENTRY ORDER granting Send Runner to Court
                             80 Motion to file Amicus Brief.
                             Signed by Judge B. Lynn Winmill.
                             (caused to be mailed to non
                             Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (jsv)

83    12/09/2014             DOCKET ENTRY ORDER granting Send Runner to Court
                             78 Motion to file Amicus Brief.
                             Signed by Judge B. Lynn Winmill.
                             (caused to be mailed to non
                             Registered Participants at the
                             addresses listed on the Notice of
                             Electronic Filing (NEF) by (jsv)

82    12/08/2014             Consent MOTION for Extension of View Add to request
                             Time to File Response/Reply as to
                             74 MOTION for Partial Summary
                             Judgment Matthew Daniel Strugar
                             appearing for Plaintiffs American
                             Civil Liberties Union of Idaho,
                             Animal Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project. Responses
                             due by 1/2/2015 (Strugar, Matthew)

81    12/08/2014             MOTION for Extension of Time to         View Add to request
                             File Response/Reply as to 74
                             MOTION for Partial Summary

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          46
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 414 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             Judgment Clay R Smith appearing
                             for Defendant Lawrence Wasden.
                             Responses due by 1/2/2015
                             (Smith, Clay)

      12/05/2014             CORRECTIVE ENTRY - The entry Send Runner to Court
                             docket number 80 MOTION to File
                             Amicus Brief Motion of the
                             Reporters Committee for Freedom
                             of the Press and 15 Others for
                             Leave to File Brief as Amici Curiae
                             in Support of Plaintiffs filed by
                             Reporters Committee for Freedom
                             of the Press was filed incorrectly in
                             this case. the Brief should have
                             been an attachment to the motion
                             and not lumped as one main
                             document. No action is needed at
                             this time by the filing party as this is
                             notice for future filings. (cjm)

80    12/04/2014             MOTION to File Amicus Brief           View Add to request
                             Motion of the Reporters Committee
                             for Freedom of the Press and 15
                             Others for Leave to File Brief as
                             Amici Curiae in Support of Plaintiffs
                             Charles A Brown appearing for
                             Amicus Reporters Committee for
                             Freedom of the Press. Responses
                             due by 12/29/2014 (Brown,
                             Charles)

79    12/02/2014             DOCKET ENTRY ORDER                      Send Runner to Court
                             approving 77 Motion for Pro Hac
                             Vice Appearance of attorney
                             Susannah W Pollvogt for
                             Professors of the Law of
                             Unconstitutional Animus. Per
                             General Order 206, out-of-state
                             counsel shall immediately register
                             for ECF. (Notice sent to CM/ECF
                             Registration Clerk) (caused to be
                             mailed to non Registered
                             Participants at the addresses listed
                             on the Notice of Electronic Filing

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           47
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 415 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             (NEF) by (cjm)

78    12/01/2014             MOTION to File Amicus Brief             View Add to request
                             Celeste K Miller appearing for
                             Amicus Professors of the Law of
                             Unconstitutional Animus.
                             Responses due by 12/26/2014
                             (Attachments: # 1 Amicus
                             Brief)(Miller, Celeste) Modified on
                             12/2/2014 to edit text to remove all
                             capitalization used for attachment
                             (cjm).

77    12/01/2014             MOTION FOR PRO HAC VICE                 View Add to request
                             APPEARANCE by Susannah
                             Pollvogt. ( Filing fee $ 225 receipt
                             number 0976-1235964.)Celeste K
                             Miller appearing for Amicus
                             Professors of the Law of
                             Unconstitutional Animus.
                             Responses due by 12/26/2014
                             (Miller, Celeste)

      11/24/2014             The 60 day deadline has expired. Send Runner to Court
                             Case will remain with District
                             Judge. No more notice of
                             availability will be sent out. Consent
                             deadline(s) termed. (cjm)

76    11/18/2014             MOTION for Leave to File Excess View Add to request
                             Pages Maria E Andrade appearing
                             for Plaintiffs American Civil
                             Liberties Union of Idaho, Animal
                             Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          48
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 416 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                             for Food Safety, Western
                             Watersheds Project. Responses
                             due by 12/12/2014 (Andrade,
                             Maria)

75    11/18/2014             SUPPLEMENT Plaintiff’s Separate View Add to request
                             Statement of Undisputed Material
                             Facts by Plaintiffs American Civil
                             Liberties Union of Idaho, Animal
                             Legal Defense Fund,
                             Counterpunch, Farm Forward,
                             Farm Sanctuary, Daniel Hauff,
                             Monte Hickman, Idaho Concerned
                             Area Residents for the
                             Environment, Idaho Hispanic
                             Caucus Institute for Research and
                             Education, Blair Koch, James
                             McWilliams, People for the Ethical
                             Treatment of Animals, Will Potter,
                             River’s Wish Animal Sanctuary,
                             Sandpoint Vegetarians, The Center
                             for Food Safety, Western
                             Watersheds Project re 74 MOTION
                             for Partial Summary Judgment .
                             (Attachments: # 1 Declaration, # 2
                             Declaration, # 3 Declaration, # 4
                             Declaration, # 5 Declaration, # 6
                             Declaration, # 7 Declaration, # 8
                             Declaration, # 9 Declaration, # 10
                             Declaration, # 11 Declaration, # 12
                             Declaration, # 13 Declaration, # 14
                             Declaration, # 15 Declaration, # 16
                             Declaration, # 17 Exhibit to
                             Declaration, # 18 Exhibit to
                             Declaration, # 19 Exhibit to
                             Declaration, # 20 Exhibit to
                             Declaration, # 21 Exhibit to
                             Declaration, # 22 Declaration, # 23
                             Declaration)(Andrade, Maria)
                             Modified on 11/18/2014 to edit text
                             (cjm). Modified on 11/18/2014 to
                             reflect DVD lodged for Exhibits 1-4
                             to Attachment # 1 (cjm).



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.   49
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 417 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




74 11/18/2014               MOTION for Partial Summary         View Add to request
                            Judgment Maria E Andrade
                            appearing for Plaintiffs American
                            Civil Liberties Union of Idaho,
                            Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Responses
                            due by 12/12/2014 (Attachments: #
                            1 Memorandum in Support
                            Memorandum in Support)(Andrade,
                            Maria)

     11/18/2014             Lodged Document for Exhibits 1, 2, Send Runner to Court
                            3, and 4 received on DVD, re 75 -1
                            Declaration to Supplement, filed by
                            Western Watersheds Project,
                            Daniel Hauff, Counterpunch, Farm
                            Sanctuary, Idaho Concerned Area
                            Residents for the Environment, The
                            Center for Food Safety, Will Potter,
                            James McWilliams, Blair Koch,
                            Idaho Hispanic Caucus Institute for
                            Research and Education, Monte
                            Hickman, River’s Wish Animal
                            Sanctuary, American Civil Liberties
                            Union of Idaho, Animal Legal
                            Defense Fund, Farm Forward,
                            Sandpoint Vegetarians, People for
                            the Ethical Treatment of Animals.
                            Placed in folder and lodged on shelf
                            in Clerk’s Office. (cjm)


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.     50
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 418 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



73 10/14/2014               MEMORANDUM DECISION Idaho View Add to request
                            Dairymen’s Association’s Motion to
                            Reconsider the Order Denying
                            Intervention 61 is Denied. Signed by
                            Judge B. Lynn Winmill. (caused to
                            be mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (jp)

72 09/24/2014               Docket entry only - CONSENT to           Send Runner to Court
                            Magistrate Judge filed. (jp)
                            (Entered: 09/25/2014)

71 09/16/2014               NOTICE of Availability of Magistrate View Add to request
                            Judge and Requirement for
                            Consent sent to counsel for
                            American Civil Liberties Union of
                            Idaho, Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Lawrence Wasden,
                            Western Watersheds Project re 70
                            Answer to Complaint, 1 Complaint
                            Consent/Objection to Magistrate
                            due by 11/20/2014. (cjm)

     09/16/2014             NOTICE: Pursuant to FRCP 7.1             Send Runner to Court
                            you are required to file a Corporate
                            Disclosure Statement with the
                            Clerk’s Office. You can do this by
                            choosing the category Other
                            Documents, then select Corporate
                            Disclosure Statement. (cjm)

70 09/15/2014               ANSWER to 1 Complaint by                 View Add to request


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           51
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 419 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Lawrence Wasden.(Smith, Clay)

69 09/08/2014               ORDER re 67 Consent MOTION to            View Add to request
                            Extend Deadlines re 33 Scheduling
                            Order. Amended Pleadings and
                            Joinder of Parties due by
                            10/14/2014. Discovery due by
                            1/13/2015. Dispositive Motions due
                            by 3/9/2015. Signed by Judge B.
                            Lynn Winmill. (caused to be mailed
                            to non Registered Participants at
                            the addresses listed on the Notice
                            of Electronic Filing (NEF) by (cjm)

68 09/04/2014               MEMORANDUM DECISION AND View Add to request
                            ORDER. IT IS ORDERED that
                            Defendants Motion to Dismiss (Dkt.
                            12 ) is GRANTED to the extent that
                            Governor Otter will be dismissed as
                            a defendant. Additionally, all claims
                            under section 18-7042(1)(e) will be
                            dismissed. The Motion to Dismiss is
                            DENIED in all other respects.
                            Signed by Judge B. Lynn Winmill.
                            (caused to be mailed to non
                            Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (cjm)

67 08/25/2014               Consent MOTION to Extend                 View Add to request
                            Deadlines re 33 Case Management
                            Order, Paige M Tomaselli
                            appearing for Plaintiffs American
                            Civil Liberties Union of Idaho,
                            Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          52
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 420 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project, Defendants
                            C.L. Butch Otter, Lawrence
                            Wasden. Responses due by
                            9/18/2014 (Tomaselli, Paige)
                            Modified on 8/26/2014 to edit text
                            for linked document (cjm).

66 08/04/2014               REPLY to Response to Motion re 61 View Add to request
                            MOTION for Reconsideration re 48
                            Order on Motion to Intervene
                            Second MOTION to Intervene filed
                            by The Idaho Dairymen’s
                            Association, Inc..(Claiborne, David)

65 07/18/2014               MEMORANDUM in Opposition re 61 View Add to request
                            MOTION for Reconsideration re 48
                            Order on Motion to Intervene
                            Second MOTION to Intervene filed
                            by American Civil Liberties Union of
                            Idaho, Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Replies due by
                            8/4/2014.(Strugar, Matthew)

64 07/08/2014               RESPONSE re 63 Notice (Other), View Add to request
                            filed by Animal Legal Defense Fund
                            . (Andrade, Maria)

63 07/08/2014               NOTICE of Supplemental Authority View Add to request
                            by C.L. Butch Otter, Lawrence
                            Wasden re 12 Motion to Dismiss for
                            Failure to State a Claim MOTION to

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.   53
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 421 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Dismiss for Lack of Jurisdiction , 35
                            Reply to Response to Motion
                            (Attachments: # 1 Arizona Dream
                            Act Coalition v. Brewer, No.
                            13-16248 (9th Cir. Jul. 7,
                            2014))(Smith, Clay) Modified on
                            7/9/2014 to edit text (jp).

62 06/25/2014               Minute Entry for proceedings held        View Add to request
                            before Judge B. Lynn Winmill:
                            Motion Hearing held on 6/25/2014
                            re 12 Motion to Dismiss. After oral
                            argument, the motion was taken
                            under advisement. (Court Reporter
                            Tammy Hohenleitner.) (jlg)

61 06/24/2014               MOTION for Reconsideration re 48 View Add to request
                            Memorandum Decision and Order ,
                            Second MOTION to Intervene (
                            Responses due by 7/18/2014)David
                            P Claiborne appearing for Amicus
                            The Idaho Dairymen’s Association,
                            Inc.. (Attachments: # 1
                            Memorandum in
                            Support)(Claiborne, David) Modified
                            on 6/24/2014 to edit text for linked
                            document (cjm).

     06/24/2014             CORRECTIVE ENTRY - The entry Send Runner to Court
                            docket number 58 Appendix, filed by
                            The Center for Food Safety, Blair
                            Koch, James McWilliams, Will
                            Potter, Idaho Hispanic Caucus
                            Institute for Research and
                            Education, Monte Hickman,
                            Western Watersheds Project,
                            Daniel Hauff, River’s Wish Animal
                            Sanctuary, Counterpunch,
                            American Civil Liberties Union of
                            Idaho, Farm Sanctuary, Farm
                            Forward, Animal Legal Defense
                            Fund, People for the Ethical
                            Treatment of Animals, Sandpoint
                            Vegetarians was filed incorrectly in
                            this case as the wrong event was

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          54
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 422 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            used. This is a motion and should
                            have been filed using a motion
                            event. No action is needed by the
                            filing party at this time as the Court
                            has already ruled on the request at
                            Docket Entry Order No. 60. (cjm)

60 06/23/2014               DOCKET ENTRY ORDER granting Send Runner to Court
                            55 Plaintiffs’ Motion for Leave to File
                            a response to the IDA’s amicus
                            brief. Signed by Judge B. Lynn
                            Winmill. (caused to be mailed to
                            non Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (jsv)

59 06/23/2014               DOCKET ENTRY ORDER granting Send Runner to Court
                            56 the Idaho Dairymen Association’s
                            Motion to file Amicus Brief. Signed
                            by Judge B. Lynn Winmill. (caused
                            to be mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (jsv)

58 06/23/2014               Appendix Renewed Motion for          View Add to request
                            Leave to File a Response to
                            Amicus Curiae Brief of the IDA filed
                            by Richard Alan Eppink on behalf of
                            American Civil Liberties Union of
                            Idaho, Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project Related
                            document: 56 Second MOTION to
                            File Amicus Brief filed by The Idaho
                            Dairymen’s Association, Inc., 55

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.      55
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 423 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            MOTION for Leave to File
                            Response to the Idaho Dairymen’s
                            Association’s Amicus Curiae Brief
                            filed by Western Watersheds
                            Project, Daniel Hauff,
                            Counterpunch, Farm Sanctuary,
                            Idaho Concerned Area Residents
                            for the Environment, The Center for
                            Food Safety, Will Potter, James
                            McWilliams, Blair Koch, Idaho
                            Hispanic Caucus Institute for
                            Research and Education, Monte
                            Hickman, River’s Wish Animal
                            Sanctuary, American Civil Liberties
                            Union of Idaho, Animal Legal
                            Defense Fund, Farm Forward,
                            Sandpoint Vegetarians, People for
                            the Ethical Treatment of Animals.
                            (Attachments: # 1 Plaintiffs’
                            proposed response to IDA’s
                            proposed amicus brief)(Eppink,
                            Richard) Modified on 6/24/2014 to
                            edit text to reflect caption of
                            document (cjm).

57 06/23/2014               RESPONSE re 49 Notice (Other),,          View Add to request
                            filed by C.L. Butch Otter, Lawrence
                            Wasden of Additional Authority.
                            (Smith, Clay)

56 06/20/2014               Second MOTION to File Amicus        View Add to request
                            Brief David P Claiborne appearing
                            for Amicus The Idaho Dairymen’s
                            Association, Inc.. Responses due
                            by 7/14/2014 (Attachments: # 1
                            Memorandum in Support (20-page
                            Amicus Curiae Brief), # 2
                            Attachment 1, # 3 Attachment 2, # 4
                            Attachment 3, # 5 Attachment
                            4)(Claiborne, David)

55 06/19/2014               MOTION for Leave to File                 View Add to request
                            Response to the Idaho Dairymen’s
                            Association’s Amicus Curiae Brief
                            Matthew Daniel Strugar appearing

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          56
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 424 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            for Plaintiffs American Civil Liberties
                            Union of Idaho, Animal Legal
                            Defense Fund, Counterpunch,
                            Farm Forward, Farm Sanctuary,
                            Daniel Hauff, Monte Hickman,
                            Idaho Concerned Area Residents
                            for the Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Responses
                            due by 7/14/2014 (Strugar,
                            Matthew)

54 06/19/2014               DOCKET ENTRY ORDER - Each Send Runner to Court
                            side will be allotted 20 minutes for
                            oral argument on 12 Defendants’
                            Motion to Dismiss. None of the
                            Amicus Curiae will be allowed to
                            participate in oral argument, but the
                            Court will consider their written
                            submissions. Signed by Judge B.
                            Lynn Winmill. ((jsv)

53 06/19/2014               DOCKET ENTRY ORDER denying                Send Runner to Court
                            51 Motion for Leave to File
                            Overlength Amicus Brief. None of
                            the other amicus briefs exceed the
                            page limit, and the Court does not
                            feel an overlength amicus brief will
                            significantly aid the Court. The IDA
                            may file a brief that does not
                            exceed the page limit. Signed by
                            Judge B. Lynn Winmill. (caused to
                            be mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (jsv)

52 06/19/2014               DOCKET ENTRY ORDER granting               Send Runner to Court
                            50 Motion for Leave to File Amicus

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.            57
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 425 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Curiae Brief filed by the Idaho
                            Dairymen’s Association. Signed by
                            Judge B. Lynn Winmill. (caused to
                            be mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (jsv)

51 06/18/2014               MOTION for Leave to File                 View Add to request
                            Overlength Amicus Brief David P
                            Claiborne appearing for Amicus
                            The Idaho Dairymen’s Association,
                            Inc.. Responses due by 7/14/2014
                            (Claiborne, David)

50 06/18/2014               MOTION for Leave to File Amicus View Add to request
                            Curiae Brief David P Claiborne
                            appearing for Amicus The Idaho
                            Dairymen’s Association, Inc..
                            Responses due by 7/14/2014
                            (Attachments: # 1 Amicus Curiae
                            Brief of the IDA, # 2 Attachment 1, #
                            3 Attachment 2, # 4 Attachment 3, #
                            5 Attachment 4)(Claiborne, David)

49 06/17/2014               NOTICE by American Civil Liberties View Add to request
                            Union of Idaho, Animal Legal
                            Defense Fund, Counterpunch,
                            Farm Forward, Farm Sanctuary,
                            Daniel Hauff, Monte Hickman,
                            Idaho Concerned Area Residents
                            for the Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project of
                            Supplemental Authority
                            (Attachments: # 1 Supplemental
                            Authority)(Strugar, Matthew)

48 06/16/2014               MEMORANDUM DECISION AND                  View Add to request


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          58
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 426 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            ORDER denying 16 IDA’s Motion to
                            Intervene. Signed by Judge B. Lynn
                            Winmill. (caused to be mailed to
                            non Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (cjm)

47 06/03/2014               DOCKET ENTRY ORDER granting              Send Runner to Court
                            39 Motion to file Amicus Brief.
                            Signed by Judge B. Lynn Winmill.
                            (caused to be mailed to non
                            Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (jsv)

46 06/03/2014               DOCKET ENTRY ORDER granting              Send Runner to Court
                            36 Motion for Leave to File Amicus
                            Brief. Signed by Judge B. Lynn
                            Winmill. (caused to be mailed to
                            non Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (jsv)

45 06/03/2014               DOCKET ENTRY ORDER granting              Send Runner to Court
                            30 Motion to file Amicus Brief.
                            Signed by Judge B. Lynn Winmill.
                            (caused to be mailed to non
                            Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (jsv)

44 06/03/2014               DOCKET ENTRY ORDER granting              Send Runner to Court
                            28 Motion to file Amicus Brief.
                            Signed by Judge B. Lynn Winmill.
                            (caused to be mailed to non
                            Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (jsv)

43 06/03/2014               DOCKET ENTRY ORDER granting              Send Runner to Court
                            21 Motion to file Amicus Brief.
                            Signed by Judge B. Lynn Winmill.
                            (caused to be mailed to non
                            Registered Participants at the
                            addresses listed on the Notice of

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           59
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 427 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Electronic Filing (NEF) by (jsv)

42 06/03/2014               DOCKET ENTRY ORDER granting              Send Runner to Court
                            24 Motion for Leave to File Excess
                            Pages. Signed by Judge B. Lynn
                            Winmill. (caused to be mailed to
                            non Registered Participants at the
                            addresses listed on the Notice of
                            Electronic Filing (NEF) by (jsv)

41 05/30/2014               REPLY to Response to Motion re 16 View Add to request
                            MOTION to Intervene filed by The
                            Idaho Dairymen’s Association,
                            Inc..(Claiborne, David)

40 05/21/2014               DOCKET ENTRY ORDER                       Send Runner to Court
                            approving 38 Motion for Pro Hac
                            Vice Appearance of attorney
                            Rachel Meeropol for Center for
                            Constitutional Rights. Per General
                            Order 206, out-of-state counsel
                            shall immediately register for ECF.
                            (Notice sent to CM/ECF
                            Registration Clerk) (caused to be
                            mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (cjm)

39 05/21/2014               MOTION to File Amicus Brief in           View Add to request
                            Support of Plaintiff’s Opposition to
                            Defendant’s Motion to Dismiss
                            Michael J Bartlett appearing for
                            Amicus Center for Constitutional
                            Rights. Responses due by
                            6/16/2014 (Attachments: # 1
                            Exhibit)(Bartlett, Michael)

38 05/21/2014               MOTION FOR PRO HAC VICE                  View Add to request
                            APPEARANCE by Rachel
                            Meeropol. ( Filing fee $ 225 receipt
                            number 0976-1162372.)Michael J
                            Bartlett appearing for Amicus
                            Center for Constitutional Rights.
                            Responses due by 6/16/2014

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           60
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 428 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            (Bartlett, Michael)

37 05/16/2014               RESPONSE to Motion re 36                 View Add to request
                            MOTION for Leave to File Amicus
                            Brief filed by C.L. Butch Otter,
                            Lawrence Wasden. Replies due by
                            6/2/2014.(Smith, Clay)

36 05/15/2014               MOTION for Leave to File Amicus          View Add to request
                            Brief Norman M Semanko
                            appearing for Amicus Parties Idaho
                            Farm Bureau Federation, Inc.,
                            Idaho Heartland Coalition, Inc.,
                            Food Producers of Idaho, Inc.,
                            Idaho Cattle Association.
                            Responses due by 6/9/2014
                            (Attachments: # 1 Amicus Curiae
                            Idaho Agricultural Groups’ Reply
                            Brief in Support of Motion to
                            Dismiss)(Semanko, Norman)

35 05/15/2014               REPLY to Response to Motion re 12 View Add to request
                            MOTION TO DISMISS FOR
                            FAILURE TO STATE A CLAIM
                            MOTION to Dismiss for Lack of
                            Jurisdiction filed by C.L. Butch
                            Otter, Lawrence Wasden.(Smith,
                            Clay)

34 05/12/2014               MEMORANDUM in Opposition re 16 View Add to request
                            MOTION to Intervene filed by
                            American Civil Liberties Union of
                            Idaho, Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          61
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 429 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Watersheds Project. Replies due by
                            5/30/2014.(Strugar, Matthew)

33 05/08/2014               CASE MANAGEMENT ORDER.               View Add to request
                            Amended Pleadings due by
                            9/1/2014. Completion of Discovery
                            due by 12/1/2014. Joinder of
                            Parties due by 9/1/2014. Dispositive
                            Motions due by 1/23/2015. Signed
                            by Judge B. Lynn Winmill. (caused
                            to be mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (st)

32 05/08/2014               RESPONSE to Motion re 21                 View Add to request
                            MOTION to File Amicus Brief of the
                            Reporters Committee for Freedom
                            of the Press and 15 others, 30
                            MOTION to File Amicus Brief , 28
                            MOTION to File Amicus Brief in
                            support of Plaintiffs, filed by C.L.
                            Butch Otter, Lawrence Wasden.
                            Replies due by 5/27/2014.(Smith,
                            Clay)

31 05/05/2014               SCHEDULING CONFERENCE          View Add to request
                            FORM - LITIGATION PLAN by C.L.
                            Butch Otter, Lawrence Wasden.
                            (Withroe, Carl)

30 05/05/2014               MOTION to File Amicus Brief Marty        View Add to request
                            Durand, James Marshall Piotrowski
                            appearing for Amicus Idaho
                            Building and Construction Trades
                            Council, AFL-CIO. Responses due
                            by 5/30/2014 (Attachments: # 1
                            Amicus Curiae Brief)(Durand,
                            Marty)

29 05/01/2014               DOCKET ENTRY ORDER                  Send Runner to Court
                            approving 27 Motion for Pro Hac
                            Vice Appearance of attorney Jeffery
                            S Gulley for Government
                            Accountability Project. Per General

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          62
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 430 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Order 206, out-of-state counsel
                            shall immediately register for ECF.
                            (Notice sent to CM/ECF
                            Registration Clerk) (caused to be
                            mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (cjm)

28 05/01/2014               MOTION to File Amicus Brief in      View Add to request
                            support of Plaintiffs, Craig Durham
                            appearing for Amicus Government
                            Accountability Project. Responses
                            due by 5/27/2014 (Attachments: # 1
                            Government Accountability
                            Project’s Amicus Brief)(Durham,
                            Craig)

27 05/01/2014               MOTION FOR PRO HAC VICE                  View Add to request
                            APPEARANCE by Jeffery S.
                            Gulley. ( Filing fee $ 225 receipt
                            number 0976-1154414.)Craig
                            Durham appearing for Amicus
                            Government Accountability Project.
                            Responses due by 5/27/2014
                            (Durham, Craig)

26 04/29/2014               DOCKET ENTRY NOTICE OF               Send Runner to Court
                            HEARING regarding 12 Motion to
                            Dismiss: A Motion Hearing is set for
                            6/25/2014 at 2:00 PM in Boise -
                            Courtroom 3 before Judge B. Lynn
                            Winmill. (jlg)

25 04/29/2014               RESPONSE to Motion re 24                 View Add to request
                            MOTION for Leave to File Excess
                            Pages filed by C.L. Butch Otter,
                            Lawrence Wasden. Replies due by
                            5/16/2014.(Smith, Clay)

24 04/28/2014               MOTION for Leave to File Excess          View Add to request
                            Pages Richard Alan Eppink
                            appearing for Plaintiffs American
                            Civil Liberties Union of Idaho,
                            Animal Legal Defense Fund,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          63
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 431 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Responses
                            due by 5/22/2014 (Eppink, Richard)

23 04/28/2014               RESPONSE to Motion re 12             View Add to request
                            MOTION TO DISMISS FOR
                            FAILURE TO STATE A CLAIM
                            MOTION to Dismiss for Lack of
                            Jurisdiction filed by American Civil
                            Liberties Union of Idaho, Animal
                            Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Replies due by
                            5/15/2014.(Eppink, Richard)

22 04/28/2014               DOCKET ENTRY ORDER                       Send Runner to Court
                            approving 20 Motion for Pro Hac
                            Vice Appearance of attorney Leslie
                            Brueckner for The Center for Food
                            Safety. Per General Order 206,
                            out-of-state counsel shall
                            immediately register for ECF.
                            (Notice sent to CM/ECF

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           64
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 432 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Registration Clerk) (caused to be
                            mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (cjm)

21 04/28/2014               MOTION to File Amicus Brief of the       View Add to request
                            Reporters Committee for Freedom
                            of the Press and 15 others Bruce D
                            Brown appearing for Amicus
                            Reporters Committee for Freedom
                            of the Press. Responses due by
                            5/22/2014 (Attachments: # 1
                            Memorandum in Support Amicus
                            Brief of the Reporters
                            Committee)(Brown, Bruce)

     04/28/2014             DISREGARD - CORRECTIVE                   Send Runner to Court
                            ENTRY - The entry docket number
                            21 MOTION to File Amicus Brief of
                            the Reporters Committee for
                            Freedom of the Press and 15
                            others filed by Reporters
                            Committee for Freedom of the
                            Press was filed incorrectly in this
                            case as it pertains to the Brief for
                            Attachment # 1 ONLY. The
                            document is not signed or dated by
                            counsel. The filing party shall
                            re-submit their dated and signed
                            brief ONLY using the event of
                            “Errata” located under Other
                            Documents and link to docket 21.
                            (cjm) Modified on 4/28/2014 (cjm).




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           65
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 433 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




     04/28/2014             Please disregard Corrective Entry Send Runner to Court
                            entered for Brief in Support of
                            Motion 21 -1 as the document is
                            signed on filing party page 11 and
                            ECF page 18. The Appendix at the
                            end should have been a separate
                            attachment. No errata is necessary.
                            (cjm)

20 04/25/2014               MOTION FOR PRO HAC VICE               View Add to request
                            APPEARANCE by Leslie
                            Brueckner. ( Filing fee $ 225 receipt
                            number 0976-1152027.)Richard
                            Alan Eppink appearing for Plaintiff
                            The Center for Food Safety.
                            Responses due by 5/19/2014
                            (Eppink, Richard)

19 04/25/2014               RESPONSE to Motion re 16                 View Add to request
                            MOTION to Intervene filed by C.L.
                            Butch Otter, Lawrence Wasden.
                            Replies due by 5/12/2014.(Smith,
                            Clay)

18 04/21/2014               DOCKET ENTRY ORDER                       Send Runner to Court
                            approving 17 Motion for Pro Hac
                            Vice Appearance of attorney Bruce
                            D Brown for Reporters Committee
                            for Freedom of the Press. Per
                            General Order 206, out-of-state
                            counsel shall immediately register
                            for ECF. (Notice sent to CM/ECF
                            Registration Clerk) (caused to be
                            mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (cjm)

17 04/19/2014               MOTION FOR PRO HAC VICE           View Add to request
                            APPEARANCE by Bruce D. Brown.
                            ( Filing fee $ 225 receipt number
                            0976-1149001.)Charles A Brown
                            appearing for Amicus Reporters

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           66
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 434 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Committee for Freedom of the
                            Press. Responses due by
                            5/15/2014 (Brown, Charles)

16 04/18/2014               MOTION to Intervene David P              View Add to request
                            Claiborne appearing for Intervenor
                            Defendant The Idaho Dairymen’s
                            Association, Inc.. Responses due
                            by 5/12/2014 (Attachments: # 1
                            Memorandum in Support, # 2
                            Affidavit)(Claiborne, David)

15 04/04/2014               NOTICE OF HEARING: A                     View Add to request
                            Telephonic Scheduling Conference
                            is set for 5/8/2014 at 11:00 AM
                            before Judge B. Lynn Winmill.
                            (Attachments: # 1 Litigation Plan
                            Letter, # 2 Litigation Plan)(jlg)

14 04/03/2014               NOTICE of Appearance by Cally            View Add to request
                            Ann Younger on behalf of C.L.
                            Butch Otter (Younger, Cally)

13 04/03/2014               NOTICE of Appearance by Carl J           View Add to request
                            Withroe on behalf of Lawrence
                            Wasden (Withroe, Carl)

12 04/03/2014               MOTION TO DISMISS FOR            View Add to request
                            FAILURE TO STATE A CLAIM ,
                            MOTION to Dismiss for Lack of
                            Jurisdiction ( Responses due by
                            4/28/2014)Clay R Smith appearing
                            for Defendants C.L. Butch Otter,
                            Lawrence Wasden. (Attachments: #
                            1 Memorandum in Support)(Smith,
                            Clay)

11 03/18/2014               SUMMONS Returned Executed by             View Add to request
                            Counterpunch, Farm Forward, The
                            Center for Food Safety, Animal
                            Legal Defense Fund, Monte
                            Hickman, Blair Koch, Farm
                            Sanctuary, Sandpoint Vegetarians,
                            Will Potter, Idaho Concerned Area
                            Residents for the Environment,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          67
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 435 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Idaho Hispanic Caucus Institute for
                            Research and Education, River’s
                            Wish Animal Sanctuary, American
                            Civil Liberties Union of Idaho,
                            James McWilliams, People for the
                            Ethical Treatment of Animals,
                            Western Watersheds Project,
                            Daniel Hauff. Lawrence Wasden
                            served on 3/18/2014, answer due
                            4/8/2014. (Andrade, Maria)

10 03/18/2014               SUMMONS Returned Executed by             View Add to request
                            Counterpunch, Farm Forward, The
                            Center for Food Safety, Animal
                            Legal Defense Fund, Monte
                            Hickman, Blair Koch, Farm
                            Sanctuary, Sandpoint Vegetarians,
                            Will Potter, Idaho Concerned Area
                            Residents for the Environment,
                            Idaho Hispanic Caucus Institute for
                            Research and Education, River’s
                            Wish Animal Sanctuary, American
                            Civil Liberties Union of Idaho,
                            James McWilliams, People for the
                            Ethical Treatment of Animals,
                            Western Watersheds Project,
                            Daniel Hauff. C.L. Butch Otter
                            served on 3/18/2014, answer due
                            4/8/2014. (Andrade, Maria)

9    03/17/2014             DOCKET ENTRY ORDER                   Send Runner to Court
                            approving 7 Motion for Pro Hac Vice
                            Appearance of attorney Paige M
                            Tomaselli for The Center for Food
                            Safety. Per General Order 206,
                            out-of-state counsel shall
                            immediately register for ECF.
                            (Notice sent to CM/ECF
                            Registration Clerk) (caused to be
                            mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (cjm)

8    03/17/2014             DOCKET ENTRY ORDER                       Send Runner to Court


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.           68
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 436 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            approving 5 Motion for Pro Hac Vice
                            Appearance of attorney Matthew G
                            Liebman for Animal Legal Defense
                            Fund; approving 6 Motion for Pro
                            Hac Vice Appearance of attorney
                            Justin Marceau for Animal Legal
                            Defense Fund. Per General Order
                            206, out-of-state counsel shall
                            immediately register for ECF.
                            (Notice sent to CM/ECF
                            Registration Clerk) (caused to be
                            mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (cjm)

7    03/17/2014             MOTION FOR PRO HAC VICE                  View Add to request
                            APPEARANCE by Paige M.
                            Tomaselli. ( Filing fee $ 225 receipt
                            number 0976-1133797.)Maria E
                            Andrade appearing for Plaintiffs
                            American Civil Liberties Union of
                            Idaho, Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Responses
                            due by 4/10/2014 (Andrade, Maria)

6    03/17/2014             MOTION FOR PRO HAC VICE                  View Add to request
                            APPEARANCE by Justin Marceau.
                            ( Filing fee $ 225 receipt number
                            0976-1133782.)Maria E Andrade
                            appearing for Plaintiffs American
                            Civil Liberties Union of Idaho,
                            Animal Legal Defense Fund,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          69
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 437 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Responses
                            due by 4/10/2014 (Andrade, Maria)

5    03/17/2014             MOTION FOR PRO HAC VICE                  View Add to request
                            APPEARANCE by Matthew G.
                            Liebman. ( Filing fee $ 225 receipt
                            number 0976-1133776.)Maria E
                            Andrade appearing for Plaintiffs
                            American Civil Liberties Union of
                            Idaho, Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Responses
                            due by 4/10/2014 (Andrade, Maria)

4    03/17/2014             DOCKET ENTRY ORDER                   Send Runner to Court
                            approving 3 Motion for Pro Hac Vice
                            Appearance of attorney Matthew
                            Strugar for American Civil Liberties
                            Union of Idaho, Animal Legal
                            Defense Fund, Counterpunch,
                            Farm Forward, Farm Sanctuary,
                            Daniel Hauff, Monte Hickman,

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          70
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 438 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)



                            Idaho Concerned Area Residents
                            for the Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Per General
                            Order 206, out-of-state counsel
                            shall immediately register for ECF.
                            (Notice sent to CM/ECF
                            Registration Clerk) (caused to be
                            mailed to non Registered
                            Participants at the addresses listed
                            on the Notice of Electronic Filing
                            (NEF) by (cjm)

3    03/17/2014             MOTION FOR PRO HAC VICE                  View Add to request
                            APPEARANCE by Matthew
                            Strugar. ( Filing fee $ 225 receipt
                            number 0976-1133744.)Maria E
                            Andrade appearing for Plaintiffs
                            American Civil Liberties Union of
                            Idaho, Animal Legal Defense Fund,
                            Counterpunch, Farm Forward,
                            Farm Sanctuary, Daniel Hauff,
                            Monte Hickman, Idaho Concerned
                            Area Residents for the
                            Environment, Idaho Hispanic
                            Caucus Institute for Research and
                            Education, Blair Koch, James
                            McWilliams, People for the Ethical
                            Treatment of Animals, Will Potter,
                            River’s Wish Animal Sanctuary,
                            Sandpoint Vegetarians, The Center
                            for Food Safety, Western
                            Watersheds Project. Responses
                            due by 4/10/2014 (Andrade, Maria)

2    03/17/2014             Summons Issued as to C.L. Butch          View Add to request
                            Otter, Lawrence Wasden. (Print
                            attached Summons for service.)
                            (Attachments: # 1 Summons)(cjm)

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.          71
          Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 439 of 480



Animal Legal Defense Fund et al v. Otter et al, 1:14CV00104 (2014)




1    03/17/2014             COMPLAINT against All                         View Add to request
                            Defendants ( Filing fee $ 400
                            receipt number 0976-1133576.),
                            filed by All Plaintiffs. (Attachments:
                            # 1 Cover Sheet Civil Cover Sheet,
                            # 2 Summons Summons, # 3
                            Summons Summons)(Andrade,
                            Maria)


        TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW
                                 COURTEXPRESS
              1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       72
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 440 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 1 of 41




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA


ANIMAL LEGAL DEFENSE FUND,
IOWA CITIZENS FOR COMMUNITY
IMPROVEMENT, BAILING OUT BENJI,
PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC., and
CENTER FOR FOOD SAFETY                               CASE NO. 4:17-cv-362

                              Plaintiffs,

                       v.                            CIVIL RIGHTS COMPLAINT

KIMBERLY K. REYNOLDS, in her official
capacity as Governor of Iowa, TOM
MILLER, in his official capacity as Attorney
General of Iowa, and BRUCE E. SWANSON,
in his official capacity as Montgomery County,
Iowa County Attorney,

                               Defendants.



       COME NOW Plaintiffs Animal Legal Defense Fund, Iowa Citizens for Community

Improvement, Bailing Out Benji, People for the Ethical Treatment of Animals, and Center

for Food Safety, (hereinafter Plaintiffs), by and through their attorneys, Rita Bettis of the

American Civil Liberties Union of Iowa, Professors Justin Marceau Alan Chen of the University

of Denver Sturm College of Law, of counsel to the Animal Legal Defense Fund, Matthew

Liebman of the Animal Legal Defense Fund, Matthew Strugar of the Law Office of Matthew

Strugar, Paige M. Tomaselli of the Center for Food Safety, and David S. Muraskin and Leslie A.

Brueckner of Public Justice, P.C., and respectfully allege as follows:




                                                 1
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 441 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 2 of 41



                                        INTRODUCTION

       1.      This lawsuit challenges the constitutionality of Iowa’s “Ag-Gag” law, Iowa Code

§ 717A.3A, which criminalizes undercover investigations at factory farms and slaughterhouses.

These investigations reveal animal cruelty, unsafe food safety practices, environmental hazards,

and inhumane working conditions. At the behest of the animal agriculture industry, nine states

have passed Ag-Gag laws. These are Kansas, Montana, North Dakota, Iowa, Utah, Missouri,

Idaho, North Carolina, and Arkansas. Ag-Gag bills have been introduced in dozens more

states. Federal courts have already invalidated Ag-Gag laws as violations of free speech in Idaho

and Utah.

       2.      In the early 1900s, Upton Sinclair became a household name for exposing the

unfair labor practices, cruelty to animals, and unsanitary conditions of meat processing plants,

and his exposé led to the enactment of landmark federal food safety legislation, including the

Federal Meat Inspection Act and the Pure Food and Drug Act.

       3.      In the last decade, journalists and animal protection advocates have continued

Sinclair’s legacy, conducting more than eighty undercover investigations at factory farms in the

United States, virtually all of which would be criminalized by the Iowa statute. Without

exception, each investigation has exposed horrific animal suffering and many led to food safety

recalls, citations for environmental and labor violations, evidence of health code violations, plant

closures, criminal animal cruelty convictions, and civil litigation. Such investigations have

resulted in thousands of news stories and have made invaluable contributions to national

conversations on matters of significant public concern.

       4.      One such undercover, employment-based investigation at a Hormel Foods

supplier in Iowa revealed multiple beatings of pigs with metal rods and workers sticking




                                                 2
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 442 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 3 of 41



clothespins into pigs’ eyes and faces. A supervisor was filmed kicking a young pig in the face,

abdomen, and genitals to make her move and told the investigator, “You gotta beat on the bitch.

Make her cry.”1

       5.      Another investigation at a slaughterhouse in Iowa revealed the horrific treatment

of cows, some of whom remained conscious for as long as two minutes after their throats had

been slit. The same facility had previously been cited for violations of occupational safety laws

and child labor laws.2

       6.      In passing Iowa’s Ag-Gag law, the legislature intended to prevent such

investigations with the force of criminal penalties. And it has succeeded. In the years leading up

to the passage of the Ag-Gag law in 2012, there were at least ten undercover investigations in

Iowa. Since the law’s passage, there have been zero.

       7.      Undercover investigations in the animal agriculture industry are typically

employment-based: investigators obtain a job through the usual channels, then document

activities in the facility through a hidden camera while performing the tasks required of them as

employees. When obtaining employment, investigators actively or passively conceal their

investigatory motive, as well as their affiliations with journalistic or advocacy groups.

       8.      The law has gagged critics of industrial agriculture by creating the viewpoint-

based crime of “agricultural production facility fraud.” The law makes it a crime to “obtain[]

access to an agricultural production facility by false pretenses” or “make[] a false statement or



1People for the Ethical Treatment of Animals, Mother Pigs and Piglets Abused by Hormel
Supplier, https://investigations.peta.org/mother-pigs-piglets-abused-hormel-supplier (last visited
Oct. 10, 2017).
2People for the Ethical Treatment of Animals, PETA Reveals Extreme Cruelty at Kosher
Slaughterhouse, https://www.peta.org/features/agriprocessors/ (last visited Oct. 10, 2017).



                                                 3
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 443 of 480
       Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 4 of 41



representation” on an employment application “with an intent to commit an act not authorized by

the owner” of the facility. Iowa Code § 717A.3A(1)(a)-(b).

        9.      In its intent and operation, the law eliminates undercover investigations at

agricultural facilities because the use of false pretenses and misrepresentations are essential tools

for conducting undercover journalism and public interest investigations. If investigators were

required to disclose that they were engaging in an undercover investigation or affiliated with the

press or public interest organizations, as the Iowa law requires, they would never be allowed to

enter the facilities.

        10.     Moreover, the statute defines “agricultural production facility” so broadly that it

applies not only to factory farms and slaughterhouses, but also to any “crop operation property”

or any location “agricultural animals” are maintained, including exhibitions, markets, and even

vehicles. Iowa Code § 717A.1(2)-(4), (5)(a).

        11.      The Ag-Gag law even applies to “puppy mills,” facilities that breed large numbers

of dogs in inhumane conditions for the pet trade. The law defines “agricultural animal” to

include “[a]n animal that is maintained for its parts or products having commercial value,” as

dogs bred for the commercial pet trade are. Iowa Code § 717A.1(4). Commercial dog breeders

in Iowa are regulated by the Iowa Department of Agriculture and Land Stewardship, further

evidence that they are “agricultural animals.” Iowa Code § 162.8.

        12.      Advocacy groups estimate that Iowa currently has approximately 250 puppy

mills. While the conditions at many of these facilities are unknown, at least 15 have been cited

for causing extreme animal suffering, such as forcing the animals to live in filthy conditions,

providing no protection from extreme heat and cold, and having severely injured or sick dogs

with no adequate veterinary care.




                                                  4
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 444 of 480
         Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 5 of 41



         13.     Despite the fact that Iowa is home to a large number of abusive puppy mills, there

are currently no laws that require inspections of these facilities, which makes undercover

investigations the only reliable way to expose these conditions. Moreover, advocacy groups can

no longer rely on the U.S. Department of Agriculture’s inspection reports because of the

Agency’s recent decision to remove these reports from its website. Due to the backlog of

requests under the Freedom of Information Act, these records are estimated to take months or

years to obtain, making it nearly impossible to determine the current conditions of these

facilities.

         14.     The Iowa Ag-Gag law is part of the animal agriculture industry’s nationwide

campaign to silence the undercover investigations and corresponding media coverage that

contribute to public debate about animal treatment and food safety.

         15.     In August 2015, the U.S. District Court for the District of Idaho struck down

Idaho’s Ag-Gag law as unconstitutional under the First and Fourteenth Amendments. Like

Iowa’s Ag-Gag law, Idaho’s Ag-Gag law criminalized obtaining employment through

misrepresentation. 3 In July 2017, the U.S. District Court for the District of Utah struck down

Utah’s Ag-Gag law as unconstitutional under the First Amendment. Like Iowa’s Ag-Gag law,

Utah’s Ag-Gag law criminalized obtaining employment through false pretenses.4 In September

2017, the U.S. Court of Appeals for the Tenth Circuit reversed a federal district court in

Wyoming and held that Wyoming’s Ag-Gag laws—also known as “Data Trespass laws”—

violated the First Amendment. 5 Like Iowa’s Ag-Gag law, Wyoming’s Data Trespass laws


3   Animal Legal Defense Fund v. Otter, 118 F. Supp. 3d 1195, 1201 (D. Idaho 2015).
4Animal Legal Defense Fund v. Herbert, No. 2:13-CV-00679-RJS, 2017 WL 2912423 (D. Utah
July 7, 2017).
5   W. Watersheds Project v. Michael, 869 F.3d 1189 (11th Cir. 2017).


                                                  5
        Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 445 of 480
         Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 6 of 41



criminalized undercover investigations into potential violations of environmental, food safety,

and animal cruelty laws. Each of these decisions recognized the critical difference between

generally applicable trespass or fraud laws, and laws that single out certain types of trespass or

fraud for increased criminal sanction because of a purpose to limit certain types of

whistleblowing speech.

         16.    Plaintiffs bring this action to prevent the enforcement of Iowa’s Ag-Gag law,

Iowa Code § 717A.3A.6




6 The
   statute reads as follows: 717A.3A AGRICULTURAL PRODUCTION FACILITY
FRAUD.

1. A person is guilty of agricultural production facility fraud if the person willfully does any of
the following:

         a. Obtains access to an agricultural production facility by false pretenses.

         b. Makes a false statement or representation as part of an application or agreement to be
         employed at an agricultural production facility, if the person knows the statement to be
         false, and makes the statement with an intent to commit an act not authorized by the
         owner of the agricultural production facility, knowing that the act is not authorized.

2. A person who commits agricultural production facility fraud under subsection 1 is guilty of the
following:

         a. For the first conviction, a serious misdemeanor.

         b. For a second or subsequent conviction, an aggravated misdemeanor.

         3. a. A person who conspires to commit agricultural production facility fraud under
         subsection 1 is subject to the provisions of chapter 706. A person who aids and abets in
         the commission of agricultural production facility fraud under subsection 1 is subject to
         the provisions of chapter 703. When two or more persons, acting in concert, knowingly
         participate in committing agricultural production facility fraud under subsection 1, each
         person is responsible for the acts of the other person as provided in section 703.2. A
         person who has knowledge that agricultural production facility fraud under subsection 1
         has been committed and that a certain person committed it, and who does not stand in the
         relation of husband or wife to the person committing the agricultural production facility
         fraud under subsection 1, and who harbors, aids, or conceals the person committing the
         agricultural production facility fraud under subsection 1, with the intent to prevent the


                                                   6
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 446 of 480
       Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 7 of 41



       17.     Iowa Code § 717A.3A is both facially content-based and predicated on a

viewpoint-based legislative purpose. The statute is exclusively targeted at undercover

investigations conducted at agricultural facilities in order to prohibit the development and release

of information critical of agricultural production practices. It is facially unconstitutional and

unconstitutional as-applied to the Plaintiffs in this case.

       18.     The legislative history and context for the law, detailed below, leaves little doubt

that the legislative purpose was to punish animal rights groups and curtail a form of political

speech of great public concern.

       19.     Several of the Plaintiffs are parties that conduct these investigations and have a

concrete desire to engage in speech and expressive conduct that violate the Ag-Gag statute.

Other Plaintiffs rely on the investigations for their reporting, research, and educational outreach

to contribute to an important public debate about mass-produced agricultural products. The Ag-

Gag law also harms Plaintiffs because as long as it remains enforceable Plaintiffs will be

compelled to divert resources from their core missions in order to engage in outreach and

education about the Ag-Gag law. Plaintiff CCI also suffers a direct injury because its mission

relating to educating the public about the reality of factory farming in Iowa is impeded.

       20.     In addition, because the law is motivated by animus towards a politically

unpopular group—animal protection advocates—it also violates the Fourteenth Amendment.




       apprehension of the person committing the agricultural production facility fraud under
       subsection 1, is subject to section 703.3.

       b. A trial information or an indictment relating to agricultural production facility fraud
       under subsection 1 need not contain allegations of vicarious liability as provided in
       chapter 703.




                                                   7
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 447 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 8 of 41



       21.     In short, the Iowa law infringes the rights of Plaintiffs and gives the agriculture

industry a virtual monopoly on the most relevant and probative speech on a topic that is of vital

importance to the public, thereby allowing the industry to provide a misleading account of its

activities and hide violations of animal cruelty, labor, environmental, and food safety laws.

       22.     Accordingly, Plaintiffs ask this Court for declaratory and injunctive relief to

preserve their right and the right of others to engage in expressive and communicative activity

that is of the utmost public concern.




                                 JURISDICTION AND VENUE

       23.     This action arises under the U.S. Constitution and laws of the United States,

including 42 U.S.C. §§ 1983 and 1988. Jurisdiction is conferred on this Court pursuant to 28

U.S.C. §§ 1331 and 1343.

       24.     This Court has authority to grant the declaratory and injunctive relief herein

requested pursuant to 28 U.S.C. §§ 2201 and 2202, and Rules 57 and 65 of the Federal Rules of

Civil Procedure.

       25.     Venue is proper in the U.S. District Court for the Southern District of Iowa

pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                              PARTIES

                                              Plaintiffs

       26.     Plaintiff ANIMAL LEGAL DEFENSE FUND (ALDF) is a national non-profit

animal protection organization founded in 1979 that uses education, public outreach,




                                                  8
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 448 of 480
       Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 9 of 41



investigations, legislation, and litigation to protect the lives and advance the interests of animals,

including those raised for food. ALDF’s work is supported by more than 200,000 members and

supporters across the country, including in Iowa. ALDF promotes the humane treatment of

farmed animals. ALDF and its agents have conducted undercover investigations at animal

facilities around the country, including facilities that would meet the definition of an

“agricultural production facility” under Iowa Code § 717A.1(5)(1). ALDF would like to conduct

an investigation at an agricultural production facility in Iowa, has conducted animal welfare

investigations in Iowa before, and has a professional working relationship with a licensed private

investigator in Iowa. Moreover, ALDF’s core mission of improving the lives of animals is

fundamentally impaired by the Ag-Gag law. ALDF uses investigations to support its litigation

and outreach, and this law directly impedes these efforts by diminishing the supply of such

investigations. ALDF also spends significant resources to prevent the spread of unconstitutional

Ag-Gag laws, including the one enacted in Iowa. These expenditures to counteract the

unconstitutional violations of various persons’ civil rights constitute a harmful diversion of

ALDF’s very limited resources and a loss to the organization because those resources would

otherwise be better spent furthering ALDF’s core mission of protecting the lives and advancing

the interests of animals through the legal system. ALDF, however, is obligated to divert its

resources in order to prevent the harm Ag-Gag laws, like and including the one enacted in Iowa,

pose to ALDF’s core mission because such laws prevent the creation and dissemination of

information that protects the lives and advances the interests of animals, and because such laws

directly impede the improvement of animals’ status in the law.

       27.     Plaintiff IOWA CITIZENS FOR COMMUNITY IMPROVEMENT (CCI) is a

statewide Iowa non-profit organization that works to enable Iowans from all walks of life—




                                                  9
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 449 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 10 of 41



urban and rural, young and old, immigrants and lifelong Iowans—to make change in their

communities by raising their voices and doing grassroots advocacy. They have approximately

4,200 dues paying members around the state, in addition to another 17,000 supporters and

activists who sign up to receive CCI emails, take action online, attend meetings, sign petitions,

and engage in other forms of activism with and for CCI. Many of their members are workers in

agricultural facilities, through which CCI would be able to engage in undercover investigations

and engage in evidence collection through false pretenses in order to support its advocacy

mission, were it not for the Ag-Gag law. Their motto is “People Before Politics. People Before

Profits. People Before Polluters.” Their organizational priorities include fighting factory farms

and protecting Iowa’s clean water and environment, as well as advancing for worker justice,

racial justice, and immigrants’ rights. They work to organize workers, and have specifically

worked in the past to organize in hog facilities. In 2015, they worked with Latino workers in an

egg and poultry facility who had been forced to pay for their own protective gear. CCI did not

engage in undercover investigations as part of that advocacy, and did not collect footage of

conditions for workers inside that facility, out of fear of criminal liability imposed by Iowa’s Ag-

Gag law. Prior to the Ag-Gag law, CCI’s members—who were workers in targeted facilities—

would collect photographic evidence of poor or unsafe working conditions. Those photos were

key components of the OSHA complaint that CCI members, who were Latino farmworkers, filed

in 2012 against Angola Pork LLC, a factory farm near Algona, which resulted in citations and

notifications of penalty by the agency to Angola Pork later that year. In that case, the ability for

CCI, through its members, to obtain photographic evidence undercover while under the pretense

of simply being workers showing up for duty, was critical to the citations, which included

serious violations for failing to furnish facilities that were “free from recognized hazards that




                                                 10
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 450 of 480
     Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 11 of 41



were causing or likely to cause death or serious physical harm” to employees. In addition, CCI

utilizes video and images in its online and in-person activism, including online petitions and

other forms of advocacy. For example, when they believe illegal dumping into Iowa waterways

or other violations of the Clean Water Act are occurring, they have been chilled from obtaining

video evidence of those violations. Because of the fear of criminal prosecution imposed by the

Ag-Gag law, CCI and its members do not collect those images or video by gaining access to

agricultural facilities, and are limited to what documentation and images are viewable from

public property. This necessarily severely limits what documentation and images are available

for use in CCI’s advocacy. At a time when the Iowa Department of Natural Resources has been

underfunded by the legislature and is understaffed to investigate and respond to citizen

complaints of spills or dumping, CCI views the availability of those tools as never more

important to its mission.

       28.     Plaintiff BAILING OUT BENJI is a small Iowa non-profit organization that

works to protect companion animals and raise the public’s awareness about various animal

welfare issues impacting dogs. It is specifically concerned about puppy mills. In 2011, the

organization’s founder, Mindi Callison, first learned about Iowa’s problem puppy mills and the

conditions some dogs and puppies face in large animal breeding facilities, including lack of

human interaction, unsafe and unsanitary conditions, lack of veterinarian care, and exposure to

rain, snow, extreme heat, and extreme cold. Outraged and motivated to change things in Iowa,

she founded Bailing Out Benji. Prior to the passage of the Ag-Gag law, the organization

conducted its own investigations into puppy mills, including on an undercover basis by using

false pretenses to gain access to facilities and used images and video obtained by them and by

others in their public presentations. For example, Bailing Out Benji volunteers would use false




                                                11
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 451 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 12 of 41



pretenses to gain access to those auctions, either by stating overtly or by letting the assumption

go uncorrected, that they were breeders or brokers, when in fact, their intent was not to purchase

dogs, but to document expose practices that they view as abusive, and then rescue the dogs.

Since the Ag-Gag law was signed into law, however, they no longer engage in undercover

activities for fear of prosecution. Similarly, prior to the Ag-Gag law, Bailing Out Benji would

use images and video obtained through undercover investigations conducted in Iowa by another

animal welfare organization, Companion Animal Protection Society (CAPS), in their public

education activities. Now, because of the chilling effect of Ag-Gag, CAPS no longer produces

undercover materials of puppy mills in Iowa, and, as a result Bailing Out Benji can no longer use

these materials in its advocacy. Finally, one of the ways in which Bailing Out Benji

accomplishes its mission is by exposing which puppy mills pet stores in Iowa are purchasing

puppies from as well as the conditions of those puppy mills. Without the materials produced

through undercover investigations, they are unable to engage in that work as effectively, or at all,

for fear their activities would constitute “harbor[ing], aid[ing], or conceal[ing] the person

committing the agricultural production facility fraud under subsection 1, with the intent to

prevent the apprehension of the person committing the agricultural production facility fraud” if

they failed to disclose that they work for an animal advocacy organization.

       29.     Plaintiff PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC.

(PETA) is a Virginia non-stock corporation and animal protection charity exempt from taxation

pursuant to Section 501(c)(3) of the Internal Revenue Code. PETA is dedicated to protecting

animals from abuse, neglect, and cruelty, and undertakes these efforts through public education,

undercover investigations, research, animal rescue, legislation, special events, celebrity

involvement, protest campaigns, and lawsuits to enforce laws enacted to protect animals. A




                                                 12
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 452 of 480
     Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 13 of 41



central tenet of PETA’s mission is to expose cruelty to farmed animals, educate the public about

such cruelty, and encourage people to choose a lifestyle that does not involve or support abuse,

neglect, or exploitation of animals. PETA has conducted dozens of investigations in the United

States over the past three decades, exposing illegal animal abuse and turning the results of each

investigation over to appropriate law enforcement and/or regulatory authorities. It continues to

conduct these investigations to expose further illegal conduct on the part of workers and

management personnel. PETA is also interested and willing to conduct an investigation in Iowa

but for the threat of criminal prosecution under Iowa Code § 717A.3A. Specifically, PETA has

conducted such investigations in Iowa before the passage of the Ag-Gag and is interested in

conducting an employment-based undercover investigation in Montgomery County following

PETA’s receipt of a whistleblower report of animal mistreatment at a Montgomery-based egg

farm. PETA would attempt to conduct an employment-based undercover investigation at the

Montgomery County facility but for the Ag-Gag statute. Moreover, PETA uses investigations to

support its litigation and outreach and this law directly impedes these efforts by diminishing the

supply of such investigations. The Ag-Gag law impairs PETA’s ability to carry out its core

mission and has forced PETA to divert resources toward educating the public regarding and

otherwise opposing Ag-Gag laws, like that enacted in Iowa. PETA has and will continue to

divert resources to engage in educational outreach about Iowa’s Ag-Gag law, and the money

spent opposing and doing outreach regarding Ag-Gag laws diminishes the money available for

these more traditional, core educational goals of PETA.

       30.     Plaintiff CENTER FOR FOOD SAFETY is a 501(c)(3) non-profit environmental

and consumer advocacy organization that empowers people, supports farmers, and protects the

earth from the harmful impact of industrial agriculture. Through legal, scientific, and grassroots




                                                13
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 453 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 14 of 41



action, CFS protects and promotes the public’s right to safe food and the environment. CFS has

over 900,000 members nationwide, including 5,211 members in Iowa. CFS’s industrial animal

agriculture program uses regulatory action, citizen engagement, litigation, and legislation to

promote transparency and accountability in the animal agriculture industry. Through this work,

the program aims to reduce the harmful impacts of industrial animal facilities on animal welfare,

the environment, and human health and to increase consumer awareness, availability, and

accessibility of suitable alternatives by highlighting humane, organic, and pasture-based animal

raising practices and producers. Since 2009, CFS’s industrial animal agriculture program has

developed expertise and multi-faceted strategies on addressing the known impacts of intensive

animal confinement on food safety and public health. Unconstitutional Ag-Gag laws frustrate

CFS’s mission to protect the earth from the harmful impact of industrial agriculture because they

prevent CFS from disseminating information about the conditions at animal production facilities

to their members, impede the transparency in agriculture that CFS promotes, and encourage the

continuation of the harmful, inhumane, industrial animal agricultural model. CFS has spent

significant resources to stop unconstitutional Ag-Gag laws and promote transparency in animal

agriculture. But for these unconstitutional Ag-Gag laws, CFS would utilize its limited resources

promoting alternatives to the industrial animal raising system. CFS also disseminates to

government agencies, members of Congress, and the general public a wide array of

informational materials addressing the harmful effects of industrial agriculture. These materials

include news articles, policy reports, legal briefs, press releases, action alerts, and fact sheets.

CFS relies on and uses videos and recordings obtained during undercover industrial agriculture

investigations for its legal, policy, advocacy, and educational and outreach work. The Iowa Ag-




                                                  14
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 454 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 15 of 41



Gag law impedes on CFS’s ability to carry out its work because it cannot disseminate

information concerning the animal agricultural industry in Iowa.

                                            Defendants

          31.   Defendant KIMBERLY KAY REYNOLDS is the Governor of Iowa and as such,

is the Chief Executive for the state, responsible for ensuring the enforcement of the State’s

criminal statutes. The Governor is sued in her official capacity.

          32.   Defendant TOM MILLER is the Attorney General of Iowa and as such, oversees

the enforcement of the State’s criminal statutes by the Iowa Attorney General’s Office, including

yearly coordination of training with Iowa county attorneys who prosecute the state’s criminal

statutes in all of Iowa’s 99 counties. The Attorney General is sued in his official capacity.

          33.   Defendant BRUCE E. SWANSON is the County Attorney of Montgomery

County, Iowa, the site of an egg farm where PETA would conduct an undercover investigation in

response to a 2017 whistleblower complaint, but for the Ag-Gag law. As county attorney, Mr.

Swanson is primarily responsible for the enforcement of criminal laws in Montgomery County,

Iowa by acting as prosecuting attorney on behalf of the State of Iowa. Mr. Swanson is sued in

his official capacity.

                                  FACTUAL BACKGROUND

                                       Statutory Overview

          34.   On March 2, 2012, former Governor Terry Branstad signed into law House File

589, codified at Iowa Code § 717A.3A.

          35.   Iowa Code § 717A.3A created the new crime of “agricultural production facility

fraud.”

          36.   An “agricultural production facility” is “an animal facility as defined in [Iowa




                                                 15
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 455 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 16 of 41



Code § 717A.1(5)(a)] or a crop operation property.” Iowa Code § 717A.1(3).

       37.     Iowa Code § 717A.1(5)(a) defines an “animal facility” as “a location where an

agricultural animal is maintained for agricultural production purposes, including but not limited

to a location dedicated to farming as defined in section 9H.1, a livestock market, exhibition, or a

vehicle used to transport the animal.” (Emphasis added.)

       38.     An “agricultural animal” is defined as “[a]n animal that is maintained for its parts

or products having commercial value, including but not limited to its muscle tissue, organs, fat,

blood, manure, bones, milk, wool, hide, pelt, feathers, eggs, semen, embryos, or honey,” as well

as equines. Iowa Code § 717A.1(1).

       39.     The code defines “agricultural production” as “any activity related to maintaining

an agricultural animal at an animal facility or a crop on crop operation property.” Iowa Code §

717A.1(2).

       40.     The statute creates two forms of agricultural production facility fraud:

               a.      “Obtain[ing] access to an agricultural production facility through false

               pretenses.” Iowa Code § 717A.3A(1)(a).

               b.      “Mak[ing] a false statement or representation as part of an application or

               agreement to be employed at an agricultural production facility, if the person

               knows the statement to be false, and makes the statement with an intent to commit

               an act not authorized by the owner of the agricultural production facility, knowing

               that the act is not authorized.” Iowa Code § 717A.3A(1)(b).

       41.     Persons violating Iowa Code § 717A.3A(1)(a) or (b) face up to a year in jail and

up to $1,875 in fines for a first conviction, or up to two years in jail and up to $6,250 for a

second conviction. Iowa Code § 903.1(1).




                                                  16
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 456 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 17 of 41



        42.     The threat of criminal liability extends beyond the individual who conducts the

investigation and includes non-profit organizations such as ALDF and PETA that coordinate and

promote such investigations. The statute includes liability for those who conspire to violate the

Ag-Gag law, as well as those who aid and abet violations. Iowa Code § 717A.3A(3)(a). Indeed,

even a journalist who refused to reveal a source who provided news obtained through an

undercover investigation would be a criminal, because the law also makes liable anyone “who

harbors, aids, or conceals” someone who has violated the Ag-Gag law. Id. Under the plain

terms of Iowa Code § 717A.3A, no new investigations of the type contemplated by some of the

Plaintiffs and relied on by other Plaintiffs may be conducted in Iowa.




                                         Statutory Purpose

        43.     Iowa Code § 717A.3A criminalizes obtaining access to an agriculture production

facility by false pretenses.

        44.     Iowa Code § 717A.3A criminalizes employment-based investigations where

employment is obtained through misrepresentation or omission.

        45.     By criminalizing the obtaining of access through false pretenses, the statute is

ensuring that no recordings or images are captured by individuals who may portray the

agricultural industry in a negative light.

        46.     Because the Ag-Gag law criminalizes misrepresentations made with “an intent to

commit an act not authorized by the owner of the agricultural production facility,” Iowa Code §

717A.3A(b), including undercover recording, the statute in effect prohibits and singles-out

images and recordings that will portray the agricultural industry in a negative light. The purpose




                                                 17
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 457 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 18 of 41



and effect of the statute is to prioritize and privilege speech that is favorable to the agricultural

industry and to prevent speech that is unfavorable to the agricultural industry.

        47.     The statute criminalizes the production of speech that is a matter of considerable

public concern.

        48.     The statute’s legislative history demonstrates that it was introduced with the

explicit intent of silencing or impeding speech by animal protection organizations.

        49.     In debating the Ag-Gag law, Iowa legislatures confirmed that the central objective

of the law is to prevent whistleblowers from collecting information about animal agriculture and

distributing it to the public.

        50.     Representative Sweeney stated: “I feel it is wrong to absolutely like to get a job to

try to defame the employer.” The law, however, only applies to agriculture, rather than all

employees in Iowa generally.

        51.     Senator John P. Kibbie of Emmetsburg, president of the State Senate, commented

to the New York Times that he supported the legislation to “make producers feel more

comfortable.”

        52.     Speaking about the bill, Senator Tom Rielly of Oskaloosa told the Sioux City

Journal that animal rights activists “want to hurt an important part of our economy . . . . These

people don’t want us to have eggs; they don’t want people to eat meat . . . . What we’re aiming at

is stopping these groups that go out and gin up campaigns that they use to raise money by trying

to give the agriculture industry a bad name.”

        53.     A spokesman for Governor Terry Branstad told the same outlet that the governor

“believes undercover filming is a problem that should be addressed.”




                                                  18
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 458 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 19 of 41



        54.     Senator Joe Seng, a proponent of the bill and the Senate Agriculture Committee

Chair, stated: “I really think [the bill] is an attempt to protect agriculture, but not have any

subversive acts to bring down an industry.”

        55.     When asked whether he believes that the industry can police itself and protect the

animals against abuse, Senator Seng said: “I think the bill that we passed is mainly for protection

of industry that is dedicated to actually feeding the world in the next 25 years.”

        56.     Senator Seng stated: “It’s my job as Ag Chair to support agriculture.”

        57.     Cody McKinley, a public policy director for the Iowa Pork Producers Association

and a supporter of the Ag-Gag bill, stated: “I don’t believe in people being hired under false

pretenses to get access to these facilities to portray their side of the story.”

        58.     Bruce Berven, lobbyist for the Iowa Cattlemen’s Association, argued that animal

rights organizations are interested in something other than ensuring humane treatment of

animals. He stated: “[The animal activists’] agenda is clear and basically anti-livestock. They

are basically just using this issue to promote their vegan-slash-vegetarian agenda. There’s a

bigger war going on than this issue.”

        59.     A vice president for the National Pork Producers Council, Pat McGonegle, stated

that factory farms “need protection from people who have mischievous intentions and this does

just that.”

        60.     Dave Warner, the Director of Communications of the National Pork Producers

Council faulted the undercover investigations because they time their exposés to correspond to

“a good news cycle.”

        61.     The history, text and structure of the law also confirm that the law was intended to

suppress speech that is negative to the agricultural industry. On information and belief, the law




                                                   19
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 459 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 20 of 41



was introduced in response to past investigations in the state, it has the effect of criminalizing

essentially every undercover investigation that has occurred in Iowa, and it even criminalizes

journalistic decisions to keep confidential the source of an exposé. Iowa Code § 717A.3A(3)(a).

       62.     On information and belief, the Iowa Ag-Gag law was drafted and enacted just

over a year after a major factory farm investigation of the Iowa Select Farms.

       63.     Upon information and belief, certain legislators and legislative staff advocated for

Iowa Code § 717A.3A specifically because it would silence animal protection organizations.

       64.     On information and belief, there are no other statutes in Iowa that target a specific

category of whistleblowing or investigative journalism. Undercover investigations of, for

example, financial institutions or medical providers are still permitted.

       65.     Moreover, laws prohibiting fraud, trespass, adulteration of food products, and

theft of trade secrets already exist in Iowa. See, e.g., Iowa Code §§ 714.8-714.13 (criminal

fraud); 189A.10 (fraudulent practices in meat and poultry inspection); 716.7-716.8 (trespass);

190.3-190.9, 190.15 (adulteration of food); §§ 550.3-550.4 (theft of trade secrets).

                              Investigations and Reporting Generally

       66.     Plaintiff ALDF has engaged in, and intends to continue to engage in, undercover

investigations of agricultural facilities in the United States. ALDF conducts investigations

because they are useful to the organization’s legal advocacy, as well as its educational and

outreach missions.

       67.     Plaintiff PETA regularly conducts investigations into industrial factory farming

facilities and slaughtering operations in the United States, including previous investigations in

Iowa. These investigations are central to the organization’s mission and related public interest

campaigns.




                                                 20
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 460 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 21 of 41



       68.     PETA’s employment-based investigations at Postville, Iowa’s Agriprocessors

cow slaughter facility in 2004 and 2008 revealed painful and grossly inadequate slaughter

techniques that left cows conscious for as long as two minutes after their throats were slit. The

investigations resulted in a six-month investigation by the Department of Agriculture and

changes to the facilities’ slaughter practices.7

       69.     Another 2008 PETA employment-based investigation at a farm outside of Bayard,

Iowa that supplied pigs to Hormel showed multiple beatings of pigs with metal rods and workers

sticking clothespins into pigs’ eyes and faces. A supervisor was filmed kicking a young pig in

the face, abdomen, and genitals to make her move and told the investigator that when he gets

angry or a sow won’t move, “I grab one of these rods and jam it in her [anus].” 8 The

investigation resulted in 22 charges of livestock neglect and abuse filed against six of the

facility’s former employees.

       70.     Gaining employment or access to an agricultural production facility in Iowa

would make one guilty of a serious misdemeanor. Thus, ALDF and PETA are precluded from

gaining access to the facilities. ALDF is a legal organization with a Criminal Justice Program

that provides free legal assistance and training to law and enforcement prosecutors, while PETA


7See Alan Cooperman, USDA Investigating Kosher Meat Plant; Advocacy Group's Grisly Video
Sparked Outcry, Washington Post (Dec. 31, 2004), http://www.washingtonpost.com/wp-
dyn/articles/A37569-2004Dec30.html [last visited Oct. 10, 2017]; Julia Preston, Kosher Plant Is
Accused of Inhumane Slaughter, New York Times (Sept. 4, 2008),
http://www.nytimes.com/2008/09/05/us/05immig.html [last visited Oct. 10, 2017].
8See People for the Ethical Treatment Animals, Mother Pigs and Piglets Abused by Hormel
Supplier, https://secure.peta.org/site/Advocacy?cmd=display&page=UserAction&id=1131 (last
visited Oct. 10, 2017); Graphic Abuse of Pigs Caught on Tape, CBS News (Sept. 17, 2008),
https://www.cbsnews.com/news/graphic-abuse-of-pigs-caught-on-tape/ (last visited Oct. 4,
2017).




                                                   21
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 461 of 480
     Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 22 of 41



has often worked with law enforcement to ensure the prosecution of animal cruelty on factory

farms and elsewhere. Neither organization would intentionally violate a criminal law.

       71.     On information and belief, agricultural employers in Iowa inquire about whether a

potential employee has any connections to an animal protection organization.

       72.     Industry documents for the agricultural field routinely instruct agricultural

employers to inquire about affiliations with animal protection organizations.

       73.     During their investigations, investigators use recording equipment to document

violations of applicable laws and regulations, including unsanitary practices, cruelty to animals,

pollution, sexual misconduct, labor law violations, and other matters of public importance.

       74.     Plaintiffs ALDF and PETA have used the videos and photos of illegal conduct

obtained through undercover employment-based investigations to seek enforcement of civil and

criminal laws and regulations, to encourage legislative and industry reform, to educate the public

about factory farms, and to effectuate changes in corporate policies and supply chains.

       75.     Because ALDF and PETA are not able to conduct undercover investigations in

Iowa as a result of the Ag-Gag law, gathering these videos and photos is impossible.

       76.     PETA’s 1998 investigation of Belcross Farm, a pig-breeding factory farm in

North Carolina, resulted in felony indictments of workers after PETA released hours of video

footage that revealed shocking, systematic cruelty from daily beatings of pregnant sows with a

wrench and an iron pole to skinning pigs alive and sawing off a conscious animal’s legs. A 2001

PETA investigation of Seaboard Farms, an Oklahoma pig farm, resulted in the first conviction

for felony animal cruelty to farmed animals after PETA’s investigation showed employees

routinely throwing, beating, kicking, and slamming animals against concrete floors and

bludgeoning them with metal gate rods and hammers. PETA’s 2008 investigation of the factory




                                                22
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 462 of 480
     Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 23 of 41



farms of Aviagen Turkeys resulted in the first-ever felony indictments for farmed poultry, and

first convictions of factory farmers for abusing turkeys.

       77.     ALDF’s 2016 investigation of a Nebraska pig breeding operation owned by The

Maschhoffs, the nation’s third largest pig producer and a Hormel Foods supplier, revealed long-

term neglect and lack of appropriate veterinary care, with pigs suffering for days or weeks with

grossly prolapsed rectums, intestinal ruptures, large open wounds, and bloody baseball-sized

ruptured cysts. Pigs were denied food for long periods of time, and a botched “euthanasia”

resulted in a mother pig slowly dying after being shot in the head multiple times over the course

of several minutes. Hormel suspended the supplier after ALDF’s release of the investigation.

Another ALDF investigation in 2015, of a Carthage, Texas-based Tyson Foods chicken

slaughterhouse, showed birds treated like trash, left to suffocate by the hundreds on overcrowded

conveyor belts and discarded, still alive, in heaps of dead and dying chickens, feathers, and filth.

That investigation resulted in the filing of complaints—concerning the treatment of chickens,

food safety, worker protection, and false corporate statements—with several federal and state

agencies.

       78.     Undercover investigations have and will continue to result in positive legal

outcomes, provide insights into modern factory farming, and contribute immensely to public

discourse about the political and ethical dimensions of our food choices.

       79.     These exposés are an important part of the marketplace of ideas because they

influence public opinion and consumer demand. A 2012 consumer survey conducted by Purdue

University’s Department of Agricultural Economics and Department of Animal Sciences found

that the public relies on the information gathered and presented by animal protection groups and

investigative journalists more than they rely on industry groups and the government combined.




                                                 23
       Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 463 of 480
       Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 24 of 41



        80.    With the exception of material generated by or done on behalf of the animal

agricultural industry, or pro-agriculture speech produced by the State, investigations by

journalists or activists and their subsequent coverage in the media provide the primary avenue

through which the workings of agricultural operations may be gleaned.

        81.    Existing employees in the agricultural industry almost never become

whistleblowers, due to a lack of legal protections for whistleblowers in the industry, employees’

often-precarious socioeconomic and immigration status, and the likelihood of retaliation from

co-workers or management. As a result, undercover employment-based investigations by

advocacy organizations or journalists are the only available means of exposing the truth about

what happens inside factory farms and slaughterhouses. Plaintiffs are aware of no exposés by

non-investigatory or “bona fide” employees in Iowa before or since the passage of the Ag-Gag

law.

        82.    Countless reporters and authors have sought access to factory farms and

slaughterhouses by asking owners for tours in order to better understand modern industrial

agriculture. Owners and managers of these facilities virtually never give such consent. The

acclaimed author Jonathan Safran Foer, who spent three years researching agriculture for his

book Eating Animals, wrote, “As it turns out, locked doors are the least of it. I never heard back

from . . . any of the companies I wrote to. . . . Even research organizations with paid staffs find

themselves consistently thwarted by industry secrecy. . . . The power brokers of factory farming

know that their business model depends on consumers not being able to see (or hear about) what

they do.”




                                                 24
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 464 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 25 of 41



               Investigative Injuries (ALDF, CCI, BAILING OUT BENJI, and PETA)

        83.       Plaintiffs ALDF, CCI, BAILING OUT BENJI, PETA, and CFS, have the goal

and organizational purpose of producing speech that shows the hidden side of industrial animal

agriculture.

        84.       ALDF and PETA have a specific interest in agricultural investigations in Iowa,

which leads the nation in industrial animal agriculture. Iowa is by far the country’s biggest

producer of pigs raised for meat. More than 20 million pigs are raised on Iowa farms each year,

more than twice as many as the country’s number two producer, North Carolina (which also has

an Ag-Gag law). A majority of these pigs are born into the industry by breeder sows who are

confined in “gestation crates,” a form of intensive confinement that causes immense animal

suffering and has been banned in several states.

        85.       Iowa is also the country’s biggest egg producer, with more than 45 million hens

raised on Iowa farms each year. The vast majority of these hens are kept in “battery cages,” a

form of intensive confinement that causes immense animal suffering and has been banned in

several states.

        86.       In addition to its prominent role in pig and egg production, Iowa farms also raise

millions of other animals for meat or other animal products, including cows, turkeys, and sheep.

        87.       There are more than 250 slaughterhouses and processing plants in Iowa.

        88.       Given Iowa’s prominent role in animal agriculture, ALDF and PETA have a

strong desire to conduct undercover investigations at facilities in the state.

        89.       Plaintiffs ALDF and PETA’s missions are best served by demonstrating that

meat, dairy, eggs, and related products are produced in a similar manner industry-wide, across




                                                   25
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 465 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 26 of 41



the United States, which requires the ability to access a diverse array of states and not just a

select few. This requires constantly seeking investigative opportunities in different states.

       90.     The inability to conduct undercover investigations in Iowa allows agricultural

enterprises in Iowa to claim that they are treating their animals in a way that is different than

what is shown in the videos obtained by Plaintiffs from other states. Food safety, labor, and

animal welfare issues are uniquely hidden from public scrutiny because of the Iowa Ag-Gag law.

       91.     ALDF has identified agricultural production facilities where it would seek to

conduct undercover, employment-based investigations, but it has not pursued employment at

those facilities due to its reasonable fear of prosecution under the Ag-Gag law. ALDF would

retain a licensed investigator to conduct an undercover, employment-based investigation at an

agricultural production facility in Iowa, but has refrained from doing so due to its reasonable fear

of prosecution under the Ag-Gag law.

       92.     Since Iowa passed the Ag-Gag law in 2012, at least 15 whistle-blowers have

contacted PETA alleging cruel or inhumane treatment of animals at Iowa agricultural facilities,

including pig farms, chicken farms, egg farms, dairy farms, fur farms, and cow slaughterhouses.

Because of the threat of criminal liability under the Ag-Gag law, PETA was unable to conduct an

employment-based investigation at any of these facilities.

       93.     The investigations desired by ALDF and PETA would violate the Ag-Gag statute,

Iowa Code § 717A.3A. A typical applicant applies for employment with the primary motive of

obtaining a job in exchange for a wage. An ALDF or PETA applicant with an investigatory

motive would obtain the job under what the statute would consider the false pretense of being a

typical applicant, thus violating subsection (a) of the Ag-Gag statute, even without making an

affirmative misrepresentation.




                                                 26
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 466 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 27 of 41



       94.      ALDF applicants would also violate subsection (b) by making affirmative

misrepresentations during the employment process with the intent of video recording the conduct

of the facility, even where the facility does not authorize such recording. Those

misrepresentations would include omitting investigators’ affiliations with animal protection

organizations, omitting their status as licensed private investigators (where applicable),

downplaying their educational background, and telling innocuous white lies to ingratiate

themselves to their interviewers, such as “I like your tie (or local sports team or company

philosophy).”

       95.      PETA applicants would also be considered to violate subsection (b) by making

what the statute terms “affirmative misrepresentations” during the employment process by

omitting their animal protection affiliations and by video recording what is believed to be illegal

conduct at the facility, even where the facility does not authorize such recording.

       96.      As a matter of policy, ALDF and PETA instruct their employees and agents not to

exaggerate their qualifications for a position, such as by purporting to have skills, licenses, or

clearances that they do not in fact have.

       97.      The misrepresentations that ALDF intends to make are “downward” lies to

misdirect attention from, for example, a journalism degree or animal rights background, rather

than “upward” lies to exaggerate qualifications, such as claiming to have experience with a

particular piece of machinery or a certification to drive a forklift.

       98.      ALDF and PETA instruct their investigators to undergo the same training and

perform the same lawful tasks as any other employee, including respecting all biosecurity

protocols.




                                                  27
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 467 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 28 of 41



       99.      The camera worn by investigators is hidden on the clothing and runs

automatically; it does not interfere with the investigator’s ability to perform the tasks required of

the position.

       100.     In terms of efficiency and productivity, the investigator is no different from any

other employee.

       101.     Plaintiffs reasonably believe that prosecutors in Iowa intend to enforce Iowa Code

§ 717A.3A.

       102.     The Ag-Gag law creates a paradox. When Plaintiffs’ undercover investigators

come across extreme animal cruelty or serious violations of food safety, labor, environmental

laws, they are more likely to receive more media attention, and will be more likely to be

prosecuted under Iowa Code § 717A.3A. The more significant the exposé the more likely a

prosecution.

       103.     ALDF and PETA would like to investigate one or more facilities in Iowa, but

their constitutionally-protected speech is chilled because of the reasonable fear of prosecution

under Iowa Code § 717A.3A. They cannot engage in their investigative activities without fear of

prosecution in Iowa. They have taken steps to find a suitable investigator but cannot take further

actions to obtain agricultural employment because of Iowa Code § 717A.3A.

       104.     Realistically, there is no investigation strategy that would meaningfully reveal the

conditions inside agricultural production facilities without violating the statute.

       105.     Plaintiff CCI has likewise been harmed by the Ag-Gag law. For example, prior to

the passage of Ag-Gag law, CCI’s members who were workers at the Angola Pork, LLC facility

collected photos of workplace safety violations that became key components of CCI’s 2012

OSHA complaint that resulted in citations and notifications to the facility. But under the chill of




                                                 28
     Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 468 of 480
     Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 29 of 41



Ag-Gag, CCI’s members are unable to obtain evidence undercover. In addition, CCI, which

utilizes video and images in its online and in-person activism, including online petitions and

other forms of advocacy, is unable to obtain or utilize documentary evidence of illegal dumping

into Iowa waterways or other violations of the Clean Water Act—and are limited to what

documentation and images are viewable from public property.

       106.    Plaintiff Bailing Out Benji is harmed because since the Ag-Gag law took effect, it

is unable to gain access to puppy mills or dog auctions on agricultural facilities by either posing

as purchasers, breeders, or brokers either by stating so overtly or by letting the assumption go

uncorrected, in order to investigate, document, and advocate against unsafe or inhumane

practices in its work to protect dogs and puppies.




         Organizational Injuries (ALDF, PETA, CFS, CCI, and Bailing Out Benji)

       107.    ALDF, PETA, CFS, CCI, and Bailing Out Benji are each forced to divert money

or organizational resources away from their core educational and outreach programs to focus on

the social harms of Ag-Gag laws. The existence of Iowa Code § 717A.3A forces each

organization to do public outreach and education about Ag-Gag laws generally, including

Iowa’s, and as such they have less money and time to devote to outreach on topics that are

central to their missions, such as animal rescues, educating the public about the harms of

industrial farming, and other forms of abuse, neglect, and cruelty to animals.

       108.     ALDF, PETA, CFS, CCI, and Bailing Out Benji are each harmed because the law

hinders their outreach and educational programs.




                                                 29
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 469 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 30 of 41



       109.    ALDF and PETA use their own investigations and those of other groups to file

lawsuits and promote legislation to further their missions of protecting animals. They also use

investigations to document the problems with the legal system’s treatment of animals, such as

the absence of federal laws that protect animals on farms or the under-enforcement of state anti-

cruelty laws. Iowa Code § 717A.3A all but forecloses investigative accounts of the agricultural

industry, creating an information vacuum that directly undermines the Plaintiffs’ litigation,

legislation, outreach, and educational programs.

       110.    CFS relies on and uses videos and recordings obtained during undercover

industrial agriculture investigations for its legal, policy, advocacy, and educational and outreach

work. For example, CFS was involved in litigation in Texas to enforce the state’s Health and

Safety Code at egg production facilities with the goal of protecting the public from contracting

foodborne illnesses. The lawsuit stemmed in part from an undercover investigation that revealed

unsanitary and inhumane conditions at a Texas facility. CFS is a uniquely-situated recipient of

the undercover recordings as it is a listener; without access to undercover recordings CFS has

difficulty fulfilling its mission and providing information to the public about food production at

agricultural operations.

       111.    CFS has imminent plans to rely on undercover investigations to pursue legal and

policy work as part of its campaign against concentrated animal feeding operations. The

reasonable fear of foodborne illnesses from certain agricultural facilities, the difficulty in

obtaining information, and the inability to protect the public from environmental and public

health threats of certain agricultural operations are themselves actual injuries.

       112.    Plaintiff Bailing Out Benji is unable to utilize information, images, video obtained

through undercover investigations of puppy mills in Iowa in their public education activities,




                                                  30
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 470 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 31 of 41



because the chilling effect of Ag-Gag has led the cessation of the gathering of those materials by

Companion Animal Protection Society and others. Bailing Out Benji is similarly unable to send

volunteers to dog auctions to document practices they view as abusive and rescue dogs, because

gaining access to the facilities and information would require posing as dog breeders or brokers,

under the threat of prosecution posed by Ag-Gag.

       113.       Plaintiff CCI also suffers a direct injury because it is hindered in its mission to

educate the public about the harms of factory farming to workers and the environment. Under

Ag-Gag, it is unable to acquire and use in its advocacy efforts information or documentary

evidence which was obtained in an undercover manner due to the chill of Ag-Gag.

       114.       Iowa has a track record of having animal agricultural facilities that have caused

major outbreaks of foodborne illnesses. For example, in June of 2017 the owners of Quality Egg

LLC—an egg company based in Iowa—pleaded guilty to federal food safety violations

stemming from a nationwide salmonella outbreak that sickened more than 56,000 people in

2010. Moreover, the U.S. Department of Agriculture sanitation reports from the packing facility

at Wright County Egg farm in Iowa show inspectors noted the presence of bugs 30 times in the

three months leading up to the salmonella.

                                          CLAIMS FOR RELIEF

                                             Declaratory Relief

       115.       An actual and immediate controversy exists between Plaintiffs and Defendants.

Plaintiffs contend that the challenged statute is unconstitutional. Defendants believe the statute is

constitutional.




                                                    31
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 471 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 32 of 41



           116.   Plaintiffs are therefore entitled to a declaration of rights with respect to this

controversy. Without such a declaration, Plaintiffs will be uncertain of their rights and

responsibilities under the law.

                                              Injunctive Relief

           117.   Plaintiffs are entitled to an injunction. Defendants are acting and threatening to

act under color of state law to deprive Plaintiffs of their constitutional rights. Plaintiffs will

suffer irreparable injury and will continue to suffer real and immediate threat of irreparable

injury as a result of the existence, operation, enforcement, and threat of enforcement of the

challenged statute. Plaintiffs have no plain, adequate, or speedy remedy at law. Plaintiffs are

refraining from constitutionally protected activities solely for fear of prosecution under the

statute.

                                     FIRST CAUSE OF ACTION

                  (First Amendment: Content & Viewpoint Based Discrimination)

           118.   Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

           119.   The Ag-Gag law is a content-based restraint on constitutionally-protected speech

on a matter of significant public concern; it is not narrowly tailored to a compelling government

interest.

           120.   The most important function of the First Amendment is to protect against laws

that target certain messages or speech because of their “ideas, subject matter, or content.” Police

Dep’t of Chi. v. Mosley, 408 U.S. 92, 95–96 (1972).




                                                     32
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 472 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 33 of 41



           121.   “As a general rule, laws that by their terms distinguish favored speech from

disfavored speech on the basis of the ideas or views expressed are content-based.” Turner

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 643 (1994).

           122.   The Ag-Gag law is content-based on its face because it prohibits false pretenses

and statements, but not true ones.

           123.   The Ag-Gag law is content-based because it applies only to speech involving a

single industry—agricultural production.

           124.   The Ag-Gag law is content-based in both intent and effect, because it was passed

with the legislative motive of eliminating undercover, employment-based investigations by

animal rights groups into factory farms and other agricultural production facilities.

           125.   The improper, speech-suppressing purpose behind the law is also revealed by

examining the impact of the law, the historical background for the enactment, and the legislative

history.

           126.   The Supreme Court has recognized that misrepresentations, like those

criminalized by the Ag-Gag law, are constitutionally protected, so long as they do not invade a

legally cognizable interest. United States v. Alvarez, 132 S. Ct. 2537, 2545 (2012).

           127.   The Ag-Gag law is not narrowly tailored because Iowa already has laws

protecting the interests that purportedly motivated the legislature—laws protecting privacy,

prohibiting trespass, and promoting biosecurity. The only “harm” not accounted for by existing

law is the embarrassment and political fall-out suffered by the agriculture industry when

otherwise-legal undercover investigations paint the industry in a negative light. Shielding an

industry from criticism cannot be considered a legitimate, much less a “compelling,” government

interest.




                                                  33
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 473 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 34 of 41



          128.   Even if the speech in question is not generally protected speech—for example, if

the speech in question is merely cast as trespassing—the State still may not make a content-

based distinction. R.A.V. v. City of St. Paul, 505 U.S. 377, 380 (1992). That is to say, content-

based distinctions are impermissible even for speech that is generally unprotected.

          129.   The State has not limited the ability to engage in whistleblowing activity in other

highly regulated or important industries, including medical providers, defense contractors, banks,

or childcare providers.

          130.   By singling out the agricultural industry for protection against political speech

that may be harmful to its profits, the Ag-Gag law must be treated as a content- and viewpoint-

based regulation. In practice, the law ensures that only one side of the debate about industrial

agricultural facilities is raised.

          131.   The Ag-Gag statute, as a content- and viewpoint-based regulation that is neither

justified by a compelling interest nor narrowly tailored, violates Plaintiffs’ First Amendment

rights.

          132.   In August of 2015, the United States District Court for the District of Idaho ruled

that a similar statute in Idaho infringed on the First Amendment, granting summary judgment for

the plaintiffs. Animal Legal Def. Fund v. Otter, 118 F. Supp. 3d 1195, 1199 (D. Idaho 2015).

          133.   The Idaho statute, I.C. § 18-7042(1)(d), also contained a provision criminalizing

misrepresentation by job applicants. The Idaho District Court stated that this statute “seeks to

limit and punish those who speak out on topics relating to the agricultural industry, striking at the

heart of important First Amendment values. The effect of the statute will be to suppress speech

by undercover investigators and whistleblowers concerning topics of great public importance:




                                                  34
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 474 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 35 of 41



the safety of the public food supply, the safety of agricultural workers, the treatment and health

of farm animals, and the impact of business activities on the environment.” Id. at 1201.

       134.    In July 2017, the United States District Court for the District of Utah declared

Utah’s Ag-Gag law, which prohibited gaining access to agricultural facilities through

misrepresentation, unconstitutional under the First Amendment. Animal Legal Def. Fund v.

Herbert, No. 2:13-CV-00679-RJS, 2017 WL 2912423 (D. Utah July 7, 2017). The court held

that the kinds of lies at issue are constitutionally protected by the free speech clause, and that the

lying prohibition was a content-based restraint on speech that was not narrowly tailored to a

compelling government interest. Id. at *6-10, 12-15.

       135.    In its opinion, the Utah District Court also recognized that the proliferation of Ag-

Gag laws was a concerted effort by the animal agriculture industry to silence its critics that was

not limited to Utah. In doing so, the court specifically mentioned the Iowa Ag-Gag law, noting

that Iowa passed its Ag-Gag law in the wake of an investigation into horrific animal suffering at

an egg farm. The court observed that “[a]ccording to its sponsors the [Iowa] bill’s purpose was

‘to crack down on activists who deliberately cast agricultural operations in a negative light and

let cameras roll rather than reporting abuse immediately,’ and to stop ‘subversive acts’ that could

‘bring down the industry,’ including acts committed by ‘extremist vegans.’” Id. at *3.

       136.    In September 2017, the U.S. Court of Appeals for the Tenth Circuit ruled that

Wyoming’s two “Data Trespass” Ag-Gag laws, Wyo. Stat. §§ 6-3-414 and 40-26-101—which

banned collection of data on public lands if the data collector has to traverse private lands—

infringed on speech protected by the First Amendment. W. Watersheds Project v. Michael, 869

F.3d 1189 (11th Cir. 2017). The court explained that “The [statutes] regulate protected speech




                                                  35
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 475 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 36 of 41



under the First Amendment and that they are not shielded from constitutional scrutiny merely

because they touch upon access to private property.”

       137.    Plaintiffs are entitled to prospective relief from the Defendants to remedy the

deprivations suffered as a result of the violations of their First Amendment rights.

       138.    Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

Ag-Gag law is unconstitutional and unenforceable in any situation.

                                 SECOND CAUSE OF ACTION

                                (First Amendment: Overbreadth)

       139.    Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

       140.    The law in question is both technically overbroad in the sense that it violates the

rights of third parties not before the court, and it is overbroad in the sense of restricting more

speech than the Constitution permits.

       141.    Both listeners and speakers can challenge a law as constitutionally overbroad.

When a law impairs protected speech, both the would-be speakers and those who would benefit

from hearing or seeing the speech are harmed. One need not be threatening to violate Iowa Code

§ 717.3A in order to have a cognizable injury.

       142.    Even a speaker or listener whose rights are not violated by the statute in question

can raise an overbreadth challenge. Overbreadth doctrine permits the vindication of First

Amendment rights for parties not before the Court.

       143.    A statute that prohibits substantially more speech than the First Amendment

permits is unconstitutionally overbroad even though the State could lawfully punish some of the

conduct targeted by the statute. See United States v. Stevens, 130 S. Ct. 1577, 1587 (2010).




                                                  36
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 476 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 37 of 41



       144.    Specifically, the Ag-Gag law, although designed to target and chill animal

protection activists, also criminalizes all sorts of protected speech. Intentionally or not, the law

chills and criminalizes a plethora of protected speech that is not even related to animal welfare,

including that concerning worker safety, food safety, labor laws, and other types of agricultural

industry misconduct.

       145.    The Ag-Gag law criminalizes not just the protected speech of Plaintiffs, but of

any person or group that would seek to investigate an “agricultural production facility” in a

similar manner, including employees, journalists, or any person merely concerned about the

conditions under which food is processed.

       146.    Because the Ag-Gag law categorizes so much protected speech as “criminal,” it is

unconstitutionally overbroad.

       147.    Plaintiffs are entitled to prospective relief enjoining Defendants from enforcing

the Ag-Gag law.

       148.    Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

Ag-Gag law is unconstitutionally overbroad and unenforceable in any situation.




                                  THIRD CAUSE OF ACTION

                  (Fourteenth Amendment: Equal Protection & Due Process)

       149.    Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

       150.    The Equal Protection Clause of the Fourteenth Amendment provides, “No State

shall . . . deny to any person within its jurisdiction the equal protection of the laws.” Equal




                                                  37
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 477 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 38 of 41



Protection and Due Process generally prohibit laws that impinge on fundamental rights,

including freedom of speech.

        151.   When a statute is enacted based on improper motives, including animus towards a

particular group of people, the Equal Protection and Due Process Clauses of the Fourteenth

Amendment are violated. See, e.g., U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 534 (1973).

        152.   The motivating purpose behind Iowa Code § 717A.3A was animus towards

animal rights groups.

        153.   A substantial motivating purpose for the enactment of Iowa Code § 717A.3A was

to harm a politically unpopular group and shelter a single industry from political discourse and

criticism.

        154.   Iowa Code § 717A.3A targets animal protection groups. The legislative history is

replete with statements from legislators claiming that the purpose of the law is to prohibit a

whistleblower from gaining access to factory farms. The history and impact of the statute

confirms and redoubles this illicit motive.

        155.   Iowa already has laws that protect the interests that purportedly motivated the

legislature—laws protecting privacy, prohibiting trespass, and promoting biosecurity. The only

“harm” not accounted for by existing law is the embarrassment and political fall-out suffered by

the agriculture industry when otherwise-legal undercover investigations expose animal cruelty,

unsanitary environments, and labor code violations inside factory farms.

        156.   Iowa Code § 717A.3A also substantially burden’s Plaintiffs’ exercise of a

fundamental right—namely, freedom of speech, in violation of the Due Process Clause of the

Fourteenth Amendment.




                                                 38
      Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 478 of 480
      Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 39 of 41



       157.    Plaintiffs are entitled to prospective relief from the Defendants to remedy the

Equal Protection and Due Process violations.

       158.    Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

Ag-Gag law is unconstitutional.

                                     PRAYER FOR RELIEF

       Plaintiffs respectfully request an order and judgment:

       1.      Declaring that the challenged statute, Iowa Code § 717A.3A (2012), violates the

U.S. Constitution on its face and as applied to Plaintiffs;

       2.      Permanently enjoining Defendants, as well as their officers, agents, employees,

attorneys, and all persons in active concert or participation with them, from enforcing the

challenged statute;

       3.      Striking down the challenged statute in its entirety;

       4.      To ensure that the public has accurate notice of the requirements of the law and

the Iowa Code, and to ameliorate past harm and prevent further chilling of protected speech,

requiring the Defendants to provide public notice, including in the official and online editions of

the Iowa Code, that Iowa Code § 717A.3A is unconstitutional;

       5.      Awarding the Plaintiffs reasonable attorneys’ fees and costs; and

       6.      Awarding any such relief as the Court may deem just and proper.



               Dated this 10th Day of October, 2017

                                               /s/ Rita Bettis
                                               Rita Bettis, AT0011558
                                               ACLU OF IOWA FOUNDATION, INC.
                                               505 Fifth Ave., Ste. 901
                                               Des Moines, IA 50309–2316
                                               Telephone: 515.243.3988



                                                 39
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 479 of 480
Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 40 of 41



                              Fax: 515.243.8506
                              Email: Rita.Bettis@aclu-ia.org

                              Professor Justin Marceau, (Pro Hac Vice
                              application pending)
                              Of Counsel, Animal Legal Defense Fund
                              University of Denver
                              Sturm College of Law
                              2255 E. Evans Avenue
                              Denver, CO 80208
                              (303) 871-6449
                              jmarceau@law.du.edu

                              Professor Alan Chen (Pro Hac Vice application
                              pending)
                              University of Denver
                              Sturm College of Law
                              2255 E. Evans Avenue
                              Denver, CO 80208
                              (303) 871-66283
                              achen@law.du.edu

                              Matthew Liebman, (Pro Hac Vice
                              application pending)
                              Animal Legal Defense Fund
                              525 East Cotati Avenue
                              Cotati, CA 94931
                              (707) 795-2533, ext. 1028
                              mliebman@aldf.org

                              Matthew Strugar (Pro Hac Vice application
                              pending)
                              Law Office of Matthew Strugar
                              3435 Wilshire Blvd., Suite 2910
                              Los Angeles, CA 90010
                              (323) 696-2299
                              matthew@matthewstrugar.com

                              Paige M. Tomaselli (Pro Hac Vice
                              application pending)
                              Center for Food Safety
                              303 Sacramento St., 2nd Floor
                              San Francisco, CA 94111
                              (415) 826-2770
                              ptomaselli@centerforfoodsafety.org



                                40
Case 2:18-cv-02657-KHV Document 86-2 Filed 05/27/20 Page 480 of 480
Case 4:17-cv-00362-JEG-HCA Document 1 Filed 10/10/17 Page 41 of 41



                              David S. Muraskin (Pro Hac Vice application
                              pending)
                              Public Justice, P.C.
                              1620 L St. NW, Suite 630
                              Washington, DC 20036
                              (202) 861-5245
                              dmuraskin@publicjustice.net

                              Leslie A. Brueckner (Pro Hac Vice application
                              pending)
                              Public Justice, P.C.
                              555 12th St., Suite 1230
                              Oakland, CA 94607
                              (510) 622-8205
                              lbrueckner@publicjustice.net



                             Attorneys for Plaintiffs




                                41
